Exhibit 10.1

 

ARRANGEMENT AGREEMENT

 

AMONG

 

AKERNA CORP.

 

AND

 

2732805 Ontario INC.

 

AND

 

ample organics inc.

 

AND

 

john prentice, solely in its capacity as shareholder representative

 

Dated as of DECEMBER 18, 2019

 

 

 

 

TABLE OF CONTENTS

 

Article 1 INTERPRETATION 1.1   Definitions 1.2   Interpretation Not Affected by
Headings, etc. 18 1.3   Number and Gender; Derivatives 19 1.4   Date for Any
Action 19 1.5   Statute and Agreement References 19 1.6   Currency 19 1.7  
Accounting Matters 19 1.8   Interpretation Not Affected by Party Drafting 19 1.9
  Knowledge 19 1.10   Disclosure in Writing 20 1.11   Schedules 20 Article 2 THE
ARRANGEMENT 20 2.1   Arrangement 20 2.2   Akerna Approval 20 2.3   Ample
Approval 20 2.4   Interim Order 21 2.5   Akerna Shareholder Meeting 21 2.6  
Ample Shareholder Meeting 23 2.7   Akerna Circular 24 2.8   Ample Circular 25
2.9   Final Order 26 2.10   Court Proceedings 27 2.11   U.S. Securities Law
Matters 27 2.12   Effective Date 28 2.13   Closing 28 2.14   Payment and
Allocation of Up-front Consideration 28 2.15   Ample Options and Warrants 29
2.16   Satisfaction of Closing Indebtedness Amount and Transaction Expenses 30
2.17   Indemnities and Directors’ and Officers’ Insurance 30 2.18   Withholding
Taxes 31 2.19   Deferred Consideration 31 2.20   Shareholder Representative 32
2.21   Adjustments to Deemed Value Amount 34 Article 3 COVENANTS 34 3.1  
Covenants of Ample Regarding the Conduct of Business 34 3.2   Covenants of
Akerna Regarding the Conduct of Business 38 3.3   Covenants of Akerna Relating
to the Exchangeable Shares 39

 



- i -

 

 

3.4   Covenants of Akerna Regarding Blue-Sky Laws 40 3.5   Mutual Covenants
Regarding the Arrangement 40 3.6   Covenants of Akerna and Purchaser 41 3.7  
Covenants of Ample Regarding the Arrangement 45 3.8   Covenants of Ample
Regarding Non-Solicitation 48 3.9   Mutual Covenants Regarding Regulatory
Approvals 50 3.10   Covenants Regarding Provision of Information; Access 51 3.11
  Section 85 Elections 51 Article 4 REPRESENTATIONS AND WARRANTIES 51 4.1  
Representations and Warranties of Akerna and Purchaser 51 4.2   Representations
and Warranties of Ample 58 Article 5 CONDITIONS PRECEDENT 70 5.1   Mutual
Conditions Precedent 70 5.2   Additional Conditions to Obligations of Akerna and
Purchaser 71 5.3   Additional Conditions to Obligations of Ample 72 5.4   Notice
and Effect of Failure to Comply with Conditions 73 5.5   Satisfaction of
Conditions 74 Article 6 INDEMNIFICATION 74 6.1   Indemnification by Ample
Shareholders 74 6.2   Indemnification by Akerna and Purchaser 74 6.3  
Indemnification Claims 75 6.4   Survival of Representations and Warranties 77
6.5   Limitations 77 6.6   Recourse to Escrowed Shares 79 6.7   Satisfaction of
Damages with Akerna Shares 80 6.8   Exclusive Remedy 80 6.9   Mitigation 80
Article 7 AMENDMENT 81 7.1   Amendment 81 7.2   Amendment of Plan of Arrangement
81 Article 8 TERMINATION AND AMENDMENT 82 8.1   Termination 82 Article 9 NOTICES
83 9.1   Notices 83 Article 10 GENERAL 85 10.1   Assignment, Binding Effect and
Entire Agreement 85 10.2   Adjustments to Calculation 85 10.3   Public
Communications 85 10.4   Costs 85 10.5   No Liability 86

 



- ii -

 

 

10.6   Severability 86 10.7   Further Assurances 86 10.8   Time of Essence 86
10.9   Applicable Laws and Enforcement 86 10.10   Injunctive Relief 86 10.11  
Waiver 87 10.12   Third Party Beneficiaries 87 10.13   Counterparts, Execution
87

 

SCHEDULES       Schedule “A” – Arrangement Resolution   Schedule “B” – Plan of
Arrangement   Schedule “C” – Form of Exchangeable Share Support Agreement  
Schedule “D” – Form of Escrow Agreement   Schedule “E” – Form of Voting and
Exchange Trust Agreement   Schedule “F” – Form of Rights Indenture   Schedule
“G” – Form of Ample Shareholder Support Agreement   Schedule “H” – Form of
Akerna Shareholder Support Agreement   Schedule “I” – Exchangeable Share
Provisions  

 

- iii -

 

 

ARRANGEMENT AGREEMENT

 

THIS ARRANGEMENT AGREEMENT is made as of December 18, 2019

 

AMONG:

 

AKERNA CORP., a company existing under the laws of the State of Delaware
(“Akerna”)

 

AND

 

2732805 ONTARIO INC., a company existing under the laws of the Province of
Ontario (“Purchaser”)

 

AND

 

AMPLE ORGANICS INC., a corporation existing under the laws of the Province of
Ontario (“Ample”)

 

AND

 

JOHN PRENTICE, an individual resident in the Province of Ontario (hereinafter
referred to as the “Shareholder Representative”)

 

WHEREAS:

 

A.Akerna through its wholly owned subsidiary, Purchaser, proposes to acquire all
of the issued and outstanding Ample Shares;

 

B.the Parties intend to carry out the transactions contemplated herein by way of
an arrangement under Section 182 of the OBCA; and

 

C.the Parties have entered into this Agreement to provide for the matters
referred to in the foregoing recitals and for other matters relating to such
transaction.

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Parties hereto do hereby covenant and agree as
follows:

 

Article 1
INTERPRETATION

 

1.1Definitions

 

In this Agreement, including the recitals hereto, the following defined terms
have the meanings hereinafter set forth:

 

“Acquisition Proposal” means any offer, proposal or inquiry to Ample or, of
which Ample is aware, to the Ample Shareholders from any Person, or group of
Persons Acting Jointly or in Concert, whether or not subject to due diligence or
other conditions and whether made orally or in writing, relating to:

 

(a)any direct or indirect sale, issuance or acquisition from Ample, an Ample
Subsidiary or the Ample Shareholders of shares or other equity interests (or
securities convertible into or exercisable for such shares or interests) in
Ample or an Ample Subsidiary that, when taken together with the securities of
Ample or an Ample Subsidiary held by the proposed acquiror and any Person Acting
Jointly or in Concert with such acquiror, represent: (i) 20% or more of the
voting securities of Ample or an Ample Subsidiary or rights or interests therein
or thereto; or (ii) 20% or more of the consolidated revenue of Ample or an Ample
Subsidiary, taken as a whole; or 20% or more of the consolidated assets of Ample
or an Ample Subsidiary, taken as a whole;

 

 

 

 

(b)an amalgamation, arrangement, merger, business combination, consolidation or
other similar transaction involving Ample or an Ample Subsidiary;

 

(c)a take-over bid, tender offer, issuer bid, exchange offer, share exchange,
recapitalization, liquidation, dissolution, reorganization or other similar
transaction involving Ample or an Ample Subsidiary; or

 

(d)any transactions or arrangements similar to or having the same effect or
consequences as the foregoing,

 

except that the term Acquisition Proposal shall exclude the Arrangement and the
transactions contemplated by this Agreement;

 

“Acting Jointly or in Concert” has the meaning ascribed thereto under Applicable
Securities Laws of Canada;

 

“Affiliate” has the meaning ascribed thereto under the Securities Act;

 

“Agreed Amount” means part, but not all, of a Claimed Amount;

 

“Agreement”, “herein”, “hereof”, “hereto”, “hereunder” and similar expressions
mean and refer to this arrangement agreement (including the schedules hereto) as
supplemented, modified or amended, and not to any particular Article, Section,
Schedule or other portion hereof;

 

“Akerna Board” means the board of directors of Akerna as it may be comprised
from time to time, including any duly constituted and acting committee thereof;

 

“Akerna Bridge Loan” means any loan provided by Akerna to Ample prior to the
Effective Time on such terms and conditions as may be agreed between Akerna and
Ample, each acting reasonably;

 

“Akerna Circular” means the notice of the Akerna Meeting and accompanying
information circular of Akerna, together with all appendices, schedules and
exhibits thereto, to be sent by Akerna to the Akerna Shareholders in connection
with the Akerna Meeting, as amended, supplemented or otherwise modified;

 

“Akerna Disclosure Letter” means the disclosure letter dated as of the date
hereof from Akerna and Purchaser to Ample;

 

“Akerna Financial Statements” has the meaning ascribed thereto in Section
4.1(m)(i);

 

“Akerna Fundamental Representations and Warranties” means the representations of
Akerna and Purchaser in Sections 4.1(a), 4.1(b), 4.1(d), 4.1(g), 4.1(p) and
4.1(t);

 

- 2 -

 

 

“Akerna Information” means the information contained in the files, reports,
data, documents, agreements and other information relating to Akerna and each
Akerna Subsidiary, as provided by Akerna, Purchaser or their respective
Representatives to Ample or its Representatives in connection with the
transactions contemplated hereby, in writing, including information contained in
data rooms or provided in electronic form;

 

“Akerna Material Adverse Change” or “Akerna Material Adverse Effect” means any
event, change, occurrence, effect or state of facts that, individually or in the
aggregate with other events, changes, occurrences, effects or states of facts
is, or would reasonably be expected to be, material and adverse to the business,
operations, results of operations, capital, property, assets, liabilities,
obligations (whether absolute, accrued, conditional or otherwise) or condition
(financial or otherwise) of Akerna and its Subsidiaries taken as a whole, except
any such event, change, occurrence, effect or state of facts resulting from or
arising in connection with:

 

(a)any change or development generally affecting the industries in which Akerna
and its Subsidiaries operate;

 

(b)any change or development in global, national or regional political
conditions (including any act of terrorism or any outbreak of hostilities or war
or any escalation or worsening thereof) or any natural disaster;

 

(c)any change in general economic, business or regulatory conditions or in
global financial, credit, currency or securities markets in Canada or the United
States;

 

(d)any adoption, proposed implementation or change in Applicable Law or any
interpretation thereof by any Governmental Entity;

 

(e)any change in U.S. GAAP or changes in applicable regulatory accounting
requirements applicable to the industries in which it conducts business;

 

(f)changes or developments in or relating to currency exchange or interest
rates;

 

(g)the negotiation, execution, announcement, performance or pendency of this
Agreement or the consummation of the transactions contemplated herein;

 

(h)actions or inactions expressly required by this Agreement or that are taken
with the prior written consent of Ample;

 

(i)any change in the market price or trading volume of any securities of Akerna
(it being understood, without limiting the applicability of subsections (a)
through (h), that the causes underlying such changes in market price or trading
volume may be taken into account in determining whether an Akerna Material
Adverse Effect has occurred), or any suspension of trading in securities
generally or on any securities exchange on which any securities of Akerna trade;
or

 

(j)the failure, in and of itself, of Akerna to meet any internal or public
projections, forecasts or estimates of revenues, earnings or other financial
operating metrics before, on or after the date of this Agreement (it being
understood, without limiting the applicability of subsections (a) through (h),
that the causes underlying such failure may be taken into account in determining
whether an Akerna Material Adverse Effect has occurred),

 

- 3 -

 

 

provided, however, that any such event, change, occurrence, effect or state of
facts referred to in subsections (a) to and including (f) above does not
primarily relate only to (or have the effect of primarily relating only to)
Akerna and its Subsidiaries taken as a whole, or materially disproportionately
affect Akerna and its Subsidiaries, taken as a whole, compared to other
companies operating in the business or industries in which Akerna and its
Subsidiaries operate; references in this Agreement to dollar amounts are not
intended to be and shall not be deemed to be illustrative or interpretative for
purposes of determining whether an Akerna Material Adverse Effect has occurred.
Notwithstanding any other provision of this definition, no action of any kind
taken by a Governmental Entity, nor the commencement by a Governmental Entity of
any Proceeding seeking a law or Order which would have the effect of making the
Arrangement illegal or otherwise preventing or prohibiting consummation of the
Arrangement, will, in any such case, constitute an Akerna Material Adverse
Effect;

 

“Akerna Meeting” means the special meeting of the Akerna Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with this Agreement to consider, among other matters, the Akerna Shareholder
Matters;

 

“Akerna Public Record” means all information filed by Akerna with the U.S.
Securities and Exchange Commission and made available to the public on the
Electronic Data Gathering, Analysis and Retrieval (EDGAR) system;

 

“Akerna Shareholder Approval” shall mean the approval of the Akerna Shareholder
Matters by the Akerna Shareholders;

 

“Akerna Shareholder Matters” means the approval of (i) the issuance of such
number of Akerna Shares as are required to be issued hereunder, (ii) the
Arrangement and (iii) such other matters required for the completion of the
Arrangement in accordance with Applicable Laws;

 

“Akerna Shareholder Support Agreements” means the voting support agreements,
substantially in the form attached as Schedule “H” hereto, entered into between
Ample and the directors and officers of Akerna, in their capacity as holders of
Akerna Shares;

 

“Akerna Shareholders” means the holders of Akerna Shares;

 

“Akerna Shares” means the shares of common stock in the authorized share capital
of Akerna;

 

“Akerna Subsidiaries” means the Purchaser and Callco and “Akerna Subsidiary”
means any one of them;

 

“Akerna Transactions” means the transactions described in the Akerna Disclosure
Letter with the details of such transactions and materials relating thereto
being in all material respects the same as such details and materials that were
disclosed to or provided to Ample prior to the date hereof;

 

“Ample” means Ample Organics Inc., a corporation existing under the OBCA, and
where the context permits includes the Ample Subsidiaries;

 

“Ample Articles” means the certificate and articles of amendment of Ample dated
October 1, 2019;

 

“Ample Board” means the board of directors of Ample as it may be comprised from
time to time, including any duly constituted and acting committee thereof;

 

- 4 -

 

 

“Ample Board Recommendation” has the meaning ascribed thereto in Section 2.8(c);

 

“Ample Change in Recommendation” has the meaning ascribed thereto in Section
8.1(a)(vi)(A);

 

“Ample Circular” means the notice of the Ample Meeting and accompanying
information circular of Ample, together with all appendices, schedules and
exhibits thereto, to be sent by Ample to the Ample Shareholders in connection
with the Ample Meeting, as amended, supplemented or otherwise modified;

 

“Ample Circular Disclosure” means all information regarding Ample provided by
Ample for inclusion in the Akerna Circular;

 

“Ample Common Shareholders” means the holders of Ample Common Shares immediately
prior to the Effective Time;

 

“Ample Common Shares” means the Common Shares in the authorized capital of
Ample;

 

“Ample Common Warrants” means all outstanding and unexpired warrants to acquire
Ample Common Shares;

 

“Ample Disclosure Letter” means the disclosure letter dated as of the date
hereof from Ample to Purchaser;

 

“Ample Financial Statements” means the audited consolidated financial statements
for the year ended December 31, 2017 and the year ended December 31, 2018,
including the notes thereto;

 

“Ample Fundamental Representations and Warranties” means the representations of
Ample in Sections 4.2(a), 4.2(b), 4.2(d), 4.2(e), 4.2(h), 4.2(q), 4.2(r),
4.2(s), 4.2(w), 4.2(z), 4.2(aa) and 4.2(dd);

 

“Ample Information” means the information contained in the files, reports, data,
documents, agreements and other information relating to Ample and each Ample
Subsidiary, as provided by Ample or its Representatives to Akerna, Purchaser or
their Representatives in connection with the transactions contemplated hereby,
in writing, including information contained in data rooms or provided in
electronic form;

 

“Ample Material Adverse Change” or “Ample Material Adverse Effect” means any
event, change, occurrence, effect or state of facts that, individually or in the
aggregate with other events, changes, occurrences, effects or states of facts
is, or would reasonably be expected to be, material and adverse to the business,
operations, results of operations, capital, property, assets, liabilities,
obligations (whether absolute, accrued, conditional or otherwise) or condition
(financial or otherwise) of Ample and its Subsidiaries taken as a whole, except
any such event, change, occurrence, effect or state of facts resulting from or
arising in connection with:

 

(a)any change or development generally affecting the industries in which Ample
and its Subsidiaries operate;

 

(b)any change or development in global, national or regional political
conditions (including any act of terrorism or any outbreak of hostilities or war
or any escalation or worsening thereof) or any natural disaster;

 

- 5 -

 

 

(c)any change in general economic, business or regulatory conditions or in
global financial, credit, currency or securities markets in Canada or the United
States;

 

(d)any adoption, proposed implementation or change in Applicable Law or any
interpretation thereof by any Governmental Entity;

 

(e)any change in IFRS or changes in applicable regulatory accounting
requirements applicable to the industries in which it conducts business;

 

(f)changes or developments in or relating to currency exchange or interest
rates;

 

(g)the negotiation, execution, announcement, performance or pendency of this
Agreement or the consummation of the transactions contemplated herein;

 

(h)actions or inactions expressly required by this Agreement or that are taken
with the prior written consent of Akerna; or

 

(i)the failure, in and of itself, of Ample to meet any internal or public
projections, forecasts or estimates of revenues, earnings or other financial
operating metrics before, on or after the date of this Agreement (it being
understood, without limiting the applicability of subsections (a) through (i),
that the causes underlying such failure may be taken into account in determining
whether an Ample Material Adverse Effect has occurred);

 

provided, however, that any such event, change, occurrence, effect or state of
facts referred to in subsections (a) to and including (f) above does not
primarily relate only to (or have the effect of primarily relating only to)
Ample and its Subsidiaries taken as a whole, or materially disproportionately
affect Ample and its Subsidiaries, taken as a whole, compared to other companies
operating in the business or industries in which Ample and its Subsidiaries
operate; references in this Agreement to dollar amounts are not intended to be
and shall not be deemed to be illustrative or interpretative for purposes of
determining whether an Ample Material Adverse Effect has occurred.
Notwithstanding any other provision of this definition, no action of any kind
taken by a Governmental Entity, nor the commencement by a Governmental Entity of
any Proceeding seeking a law or Order which would have the effect of making the
Arrangement illegal or otherwise preventing or prohibiting consummation of the
Arrangement, will, in any such case, constitute an Ample Material Adverse
Effect;

 

“Ample Material Contract” means in respect of Ample or any of its Subsidiaries,
any Contract:

 

(a)that if terminated or modified or if it ceased to be in effect, would
reasonably be expected to have an Ample Material Adverse Effect;

 

(b)under which Ample or any of its Subsidiaries has directly or indirectly
guaranteed any liabilities or obligations of a third party in excess of $100,000
in the aggregate;

 

(c)that is a lease, sublease, license or right of way or occupancy agreement for
real property which is material to the business of Ample and its Subsidiaries,
taken as a whole;

 

(d)that provides of the establishment of, investment in or formation of any
partnership or joint venture with an arm’s length Person in which the interest
of Ample or any of its Subsidiaries exceeds book value of $100,000;

 

- 6 -

 

 

(e)relating to indebtedness for borrowed money, whether incurred, assumed,
guaranteed or secured by any asset, with an outstanding principal amount in
excess of $100,000;

 

(f)under which Ample or any of its Subsidiaries is obligated to make or expects
to receive payments in excess of $100,000 over the remaining term of the
contract;

 

(g)that limits or restricts Ample or any of its affiliates from engaging in any
line of business or in any geographic area; or

 

(h)that is a collective bargaining agreement, a labour union contract or any
other memorandum of understanding or other agreement with a union;

 

“Ample Meeting” means the special meeting of the Ample Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with this Agreement and the Interim Order to consider, among other matters, the
Arrangement Resolution;

 

“Ample Options” means the outstanding and unexpired stock options of Ample,
whether or not vested, to acquire Ample Common Shares from treasury pursuant to
the Option Plan;

 

“Ample Preferred Shareholders” means the holders of Ample Preferred Shares
immediately prior to the Effective Time;

 

“Ample Preferred Shares” means each issued and outstanding Class A Preferred
Share in the capital of Ample, being all issued and outstanding Class A-1
Preferred Shares, Class A-2 Preferred Shares and Class A-3 Preferred Shares;

 

“Ample Preferred Warrants” means all outstanding and unexpired warrants to
acquire Ample Preferred Shares;

 

“Ample Securities” means collectively, the Ample Shares, Ample Options and Ample
Warrants;

 

“Ample Shareholder Approval” shall mean the approval of the Arrangement
Resolution by the Ample Shareholders;

 

“Ample Shareholder Support Agreements” means the voting support agreements,
substantially in the form attached as Schedule “G” hereto, entered into between
Akerna and the Ample Supporting Securityholders, in their capacity as holders of
Ample Securities;

 

“Ample Shareholders” means collectively the Ample Common Shareholders and the
Ample Preferred Shareholders;

 

“Ample Shares” means collectively the Ample Common Shares and Ample Preferred
Shares;

 

“Ample Subsidiaries” means collectively Last Call Analytics Inc. and Ample
Organics Australia PTY Ltd. and “Ample Subsidiary” means any one of them;

 

“Ample Supporting Securityholders” means each of the directors and officers of
Ample and certain other holders of Ample Securities that enter into Ample
Shareholder Support Agreements;

 

“Ample Warrants” means collectively the Ample Common Warrants and the Ample
Preferred Warrants;

 

- 7 -

 

 

“Applicable Laws” (in the context that refers to one or more Persons) means any
domestic or foreign, federal, state, provincial or local law (statutory, common
or otherwise, and including Applicable Securities Laws), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by a Governmental Entity, and any terms and conditions of any grant of
approval, permission, authority or license of any Governmental Entity, that is
binding upon or applicable to such Person or Persons or its or their business,
undertaking, property or securities and emanate from a Person having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities, as the same may be amended from time to time prior to
the Effective Date;

 

“Applicable Securities Laws” means, collectively, and as the context may
require: (a) the applicable securities legislation of each of the provinces and
territories of Canada, and the rules, regulations, instruments, orders and
policies published and/or promulgated thereunder; (b) the polices and rules of
the NASDAQ; and (b) U.S. Securities Laws, as the foregoing may be amended from
time to time prior to the Effective Date;

 

“Arrangement” means the arrangement under the provisions of Section 182 of the
OBCA on the terms and conditions set forth in the Plan of Arrangement, as
supplemented, modified or amended in accordance with Article 8 of the Plan of
Arrangement;

 

“Arrangement Resolution” means the special resolution to approve the Arrangement
to be considered at the Ample Meeting by the Ample Shareholders substantially in
the form attached as Schedule “A” hereto;

 

“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, registration, consent, right, notification,
condition, franchise, privilege, certificate, judgment, writ, injunction, award,
determination, direction, decision, decree, by-law, rule or regulation, of, from
or required by any Governmental Entity having jurisdiction over the Person;

 

“Business Day” means a day on which banks are generally open for the transaction
of commercial business in Toronto, Ontario, or Denver, Colorado but does not in
any event include a Saturday or Sunday or statutory holiday in Ontario or
Colorado;

 

“Callco” means a direct or indirect wholly-owned Subsidiary of Akerna to be
incorporated under the laws of Ontario prior to the Effective Time;

 

“Claim” means any claim by an Indemnified Party for indemnification in
accordance with Article 6;

 

“Claim Notice” means written notification containing:

 

(a)a description of Damages incurred or reasonably expected to be incurred by an
Indemnified Party and the Claimed Amount of such Damages; and

 

(b)a statement that an Indemnified Party is entitled to indemnification under
Article 6 for such Damages and a reasonable explanation of the basis therefor;

 

“Claimed Amount” means the amount of any Damages incurred or reasonably expected
to be incurred by an Indemnified Party in connection with a claim for
indemnification pursuant to Article 6;

 

“Closing Cash Amount” means an amount equal to $7,500,000, minus the Closing
Indebtedness Amount and the amount of the Transaction Expenses;

 

- 8 -

 

 

“Closing Indebtedness Agreements” means each of the following Contracts entered
into by Ample:

 

(a)Loan promissory note dated December 14, 2018 issued by Ample to FirePower Gap
Debt Limited Partnership;

 

(b)Share promissory note dated December 14, 2018 issued by Ample to FirePower
Gap Debt Limited Partnership;

 

(c)Loan agreement dated as of October 1, 2019 between Ample (as debtor), Last
Call Analytics Inc. (as initial guarantor), Evergreen Gap Debt GP Inc. (as
agent), Evergreen Gap Debt LP (as lender) and Firepower Gap Debt LP (as lender);
and

 

(d)Amended and restated loan agreement dated as of September 25, 2019 between
Ample (as debtor), Last Call Analytics Inc. (as guarantor), Ample Organics
Australia PTY Ltd (as guarantor), Green Acre Capital Fund I LP (as lender) and
Osmington Capital Corporation (as lender);

 

“Closing Indebtedness Amount” means an amount equal to the aggregate
indebtedness (including the principal amount and any interest incurred thereon)
of Ample at the Effective Time pursuant to the Closing Indebtedness Agreements,
the Akerna Bridge Loan (if any) and any indebtedness incurred pursuant to
Schedule 3.1(b)(xiv) of the Ample Disclosure Letter.

 

“Closing Shares” means the Up-front Shares, less the Effective Time Shares, and
less the Escrowed Shares;

 

“Competition Act” means the Competition Act, R.S.C. 1985, c. C 34, as amended
including regulations passed under the Competition Act;

 

“Confidentiality Agreement” means the mutual non-disclosure agreement between
Akerna and Ample dated July 29, 2019;

 

“Consideration” means the Up-front Consideration, plus the Deferred
Consideration;

 

“Consideration Shares” means the Up-front Shares, plus the number of
Exchangeable Shares to be issued in satisfaction of the Deferred Consideration
pursuant to the Arrangement;

 

“Contract” means any contract, agreement, license, franchise, lease,
arrangement, commitment, understanding or other right or obligation (written or
oral) to which a Party is a party or by which a Party is bound or to which any
of their respective assets are subject;

 

“Controlling Party” has the meaning ascribed thereto in Section 6.3(b);

 

“Court” means the Ontario Superior Court of Justice;

 

“CVR” means a contingent value right of Akerna issued pursuant to the Rights
Indenture and entitling the holder thereof to a specified portion of the
Deferred Consideration, if any, on the Deferred Consideration Payment Date,
which entitlement shall be evidenced by a certificate issued by Akerna to each
holder of a CVR;

 

- 9 -

 

 

“Damages” means any and all claims, debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs,
reasonable fees and expenses of attorneys, accountants, financial advisors,
investigators, and other experts, and other reasonable expenses of litigation,
arbitration or other dispute resolution procedures);

 

“Deemed Escrow Value” has the meaning ascribed thereto in Section 6.6(a);

 

“Deemed Value Amount” means an amount equal to $12.90;

 

“Deferred Consideration” means $10,000,000, payable in Exchangeable Shares;
provided that in the event the Recurring Revenue recognized during the Deferred
Consideration Period is less than $9,000,000, the Deferred Consideration amount
of $10,000,000 shall be reduced by an amount equal to the product of $6.67
multiplied by the difference between $9,000,000 and the amount of Recurring
Revenue realized during the Deferred Consideration Period (up to a maximum
reduction of $10,000,000), as calculated in the Deferred Consideration
Statement;

 

“Deferred Consideration Payment Date” has the meaning ascribed thereto in
Section 2.19(e);

 

“Deferred Consideration Period” means the period of time beginning on the
Effective Date, and ending on the date that is 12 months after the Effective
Date;

 

“Deferred Consideration Statement” means a statement prepared by Akerna setting
forth in reasonable detail the:

 

(a)amount of Recurring Revenue;

 

(b)the amount Deferred Consideration payable to the holders of the CVRs; and

 

(c)the expected Deferred Consideration Payment Date;

 

“Depositary” means such Person as Ample may appoint to act as depositary for the
Ample Shares in relation to the Arrangement, with the approval of Akerna, acting
reasonably;

 

“Dispute” means the dispute resulting if an Indemnifying Party in a response to
any Claim Notice, disputes the liability of such Indemnifying Party for all or
part of a Claimed Amount;

 

“Dissent Rights” means the rights of dissent granted in favour of registered
Ample Shareholders in respect of the Arrangement described in the Plan of
Arrangement and the Interim Order;

 

“Economic Sanctions” has the meaning ascribed thereto in subsection 4.1(v)(iii)
and 4.2(ee)(iii);

 

“Effective Date” means the date the Arrangement becomes effective pursuant to
the OBCA;

 

“Effective Date Register” has the meaning ascribed thereto in Section 2.20(i);

 

“Effective Time” means the time at which the Arrangement becomes effective on
the Effective Date pursuant to the OBCA;

 

- 10 -

 

 

“Effective Time Shares” means that number of Exchangeable Shares that is equal
to ten percent (10%) of the total aggregate number of Up-front Shares that are
to be delivered by Akerna and Purchaser to the Ample Shareholders pursuant to
the Arrangement Agreement;

 

“Eligible Holder” means an Ample Shareholder that is: (a) a resident of Canada
for the purposes of the Tax Act and not exempt from tax under Part I of the Tax
Act; or (b) a partnership, any member of which is a resident of Canada for the
purposes of the Tax Act and not exempt from tax under Part I of the Tax Act;

 

“Employee Plans” means all health, welfare, supplemental unemployment benefit,
bonus, profit sharing, option, stock appreciation, savings, insurance,
incentive, incentive compensation, deferred compensation, share purchase, share
compensation, disability, pension or supplemental retirement plans and other
similar or material employee or director compensation or benefit plans,
policies, trusts, funds, agreements or arrangements for the benefit of directors
or former directors of a Party or any of its Subsidiaries, or such Party or its
Subsidiaries’ Employees or former Employees, which are maintained by,
contributed to or binding upon a Party or any of its Subsidiaries or in respect
of which a Party or any of its Subsidiaries has any actual or potential
liability, but excluding any statutory benefit plans that any Party is required
to participate in or comply with in accordance with Applicable Laws, including
the Canada Pension Plan and plans administered pursuant to applicable health,
Tax, workplace safety insurance and employment insurance legislation;

 

“Employees” means, as applicable, all of the employees of: (a) Ample or any
Ample Subsidiary; and (b) Akerna or any Akerna Subsidiary, as at the Effective
Date;

 

“Employment Agreements” means the separate employment agreements to be entered
into between Ample and each of the Retained Personnel, in a form satisfactory to
Akerna and each of the Retained Personnel, in each case, acting reasonably;

 

“Environmental Law” means all Applicable Laws relating to pollution or the
protection or quality of the environment or to the release of hazardous
substances to the environment and all Authorizations issued pursuant to such
laws;

 

“Escrow Agent” means Continental Stock Transfer & Trust Company, Inc.;

 

“Escrow Agreement” means the Escrow Agreement to be entered into among Akerna,
the Purchaser, the Shareholder Representative and the Escrow Agent, in the form
or substantially in the form as set out in Schedule “D”;

 

“Escrowed Shares” means that number of Exchangeable Shares that is equal to ten
percent (10%) of the total aggregate number of Up-front Shares that are to be
delivered by Akerna and Purchaser to the Ample Shareholders pursuant to the
Arrangement Agreement;

 

“Exchange Rate” means, on any date of determination, the CAD/USD daily exchange
rate quoted by the Bank of Canada three Business Days prior to such date;

 

“Exchange Ratio” means 0.0524 of an Akerna Share;

 

“Exchangeable Share Support Agreement” means the agreement to be made between
Akerna, Purchaser, Callco and the Shareholder Representative in the form or
substantially in the form as set out in Schedule “C”;

 

- 11 -

 

 

“Exchangeable Shares” means the redeemable preferred shares in the capital of
Purchaser, having the rights, privileges, restrictions and conditions set out in
the Plan of Arrangement;

 

“Expected Claim Notice” means a notice that, as a result of a legal proceeding
instituted by or written claim made by a third party, an Indemnified Party
reasonably expects to incur Damages for which it is entitled to indemnification
under Article 6;

 

“Final Order” means the final order of the Court approving the Arrangement
pursuant to subsection 182(5) of the OBCA, in a form acceptable to both Ample
and Akerna, each acting reasonably, as such order may be amended by the Court
(with the consent of both Ample and Akerna, each acting reasonably) at any time
prior to the Effective Time or, if appealed, then, unless such appeal is
withdrawn or denied, as affirmed or as amended (provided that any such amendment
is acceptable to both Ample and Akerna, each acting reasonably) on appeal;

 

“Governmental Entity” means any:

 

(a)national, international, multinational, federal, provincial, state, regional,
municipal, local or other government or any governmental or public department,
central bank, court, tribunal, arbitral body, commission, board, bureau ministry
or agency, domestic or foreign, including the Securities Authorities;

 

(b)any subdivision, agent, commission, board or authority of any of the
foregoing; or

 

(c)any quasi-governmental or private body exercising any regulatory,
expropriation or Taxing Authority under or for the account of any of the
foregoing;

 

“IFRS” means Canadian generally accepted accounting principles for publicly
accountable enterprises, being International Financial Reporting Standards as
adopted by the Canadian Accounting Standards Board effective for periods
beginning on or after January 1, 2011;

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(a)indebtedness of such Person for borrowed money, secured or unsecured;

 

(b)every obligation of such Person evidenced by bonds, debentures, notes,
derived obligations or other similar instruments

 

(c)every obligation of such Person under purchase money mortgages, conditional
sale agreements or other similar instruments relating to purchased property or
assets;

 

(d)every capitalized or non-consolidated lease obligation of such Person;

 

(e)every obligation of such Person under swaps (valued at the termination value
thereof); and

 

(f)every obligation of the type referred to above of any other Person, the
payment of which such Person has guaranteed or for which such Person is
otherwise responsible or liable;

 

“Indemnified Party” has the meaning ascribed thereto in Section 6.3(a);

 

“Indemnifying Party” has the meaning ascribed thereto in Section 6.3(a);

 

- 12 -

 

 

“Intellectual Property” means collectively, all rights in or affecting
intellectual or industrial property or other proprietary rights existing in any
jurisdiction, including with respect to the following: (i) patents and
applications therefor, and patents issuing thereon, including continuations,
divisionals, continuations-in-part, reissues, reexaminations, renewals and
extensions, and the right to file other or further applications and claim
priority thereto; (ii) trademarks, service marks, trade names, service names,
brand names and trade dress rights, and all applications, registrations and
renewals thereof; (iii) copyrights and registrations and applications therefor,
works of authorship, “moral” rights and mask work rights; (iv) domain names,
uniform resource locators and social media accounts or handles, including
applications and registrations thereof; (v) telephone numbers; (vi) trade
secrets; and (vii) the right to file applications and obtain registrations for
any of the foregoing, as applicable;

 

“Interim Order” means an interim order of the Court concerning the Arrangement
pursuant to the OBCA in a form acceptable to both Ample and Akerna, each acting
reasonably, containing declarations and directions with respect to the
Arrangement and the holding of the Ample Meeting, as such order may be affirmed,
amended or modified by the Court;

 

“Investment Canada Act” means the Investment Canada Act, R.S.C. 1985, c.28 (1st
Supp.), as amended including regulations passed under the Investment Canada Act;

 

“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, including those arising under any law,
Contract, Permit, license or other undertaking and as a result of any act or
omission;

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest but excluding any
present or future lease that is or would have been characterized as an operating
lease under US GAAP or IFRS, as applicable as in effect on the date hereof);

 

“Misrepresentation”, “material change” and “material fact” have the meanings
ascribed thereto under Applicable Securities Laws of Canada;

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange;

 

“Non-Controlling Party” has the meaning ascribed thereto in Section 6.3(b);

 

“OBCA” means the Business Corporations Act, R.S.O. 1900, c. B.16, as amended,
including the regulations promulgated thereunder;

 

“Option Plan” means the stock option plan of Ample, in effect as at the date
hereof;

 

“Optionholders” means the holders of Ample Options;

 

“Order” means all judicial, arbitral, administrative, ministerial, departmental
or regulatory judgments, injunctions, orders, decisions, rulings,
determinations, awards, or decrees of any Governmental Entity (in each case,
whether temporary, preliminary or permanent);

 

“Out-of-Money Option” means each Ample Option having an aggregate exercise price
for any Ample Share in excess of the total value of all Up-front Consideration
that would be payable hereunder in respect of such Ample Share if such Ample
Share were issued and outstanding at the Effective Time;

 

- 13 -

 

 

“Out-of-Money Warrant” means each Ample Warrant having an aggregate exercise
price for any Ample Share in excess of the total value of all Up-front
Consideration that would be payable hereunder in respect of such Ample Share if
such Ample Share were issued and outstanding at the Effective Time;

 

“Outside Date” means June 30, 2020 or such later date as may be agreed to in
writing by Akerna and Ample;

 

“Parties” means, collectively, the parties to this Agreement, and “Party” means
any one of them;

 

“Paying Agent” means Continental Stock Transfer & Trust Company, Inc.;

 

“Payout Letters” has the meaning ascribed thereto in Section 2.16(a);

 

“Permit” means any license, permit, certificate, franchise, consent, order,
grant, easement, covenant, approval, classification, registration or other
authorization of and from any Person, including any Governmental Entity;

 

“Permitted Liens” means:

 

(a)Liens for taxes, assessments and governmental charges, the payment of which
is not yet due and payable or which are being contested in good faith by, as
applicable: (i) Ample or an Ample Subsidiary and by appropriate proceedings
promptly initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by US GAAP or IFRS, as applicable shall
have been made therefor in the books of account of the applicable Person; and
(ii) Akerna or an Akerna Subsidiary and by appropriate proceedings promptly
initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by US GAAP or IFRS, as applicable shall
have been made therefor in the books of account of the applicable Person;

 

(b)Liens imposed by law, such as carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar Liens securing obligations (other than
Indebtedness for borrowed money) that are not due or delinquent or that are
being contested in good faith and by appropriate proceedings promptly initiated
and diligently conducted, and a reserve or other appropriate provision, if any,
as shall be required by US GAAP or IFRS, as applicable shall have been made
therefor in the books of account of the applicable Person;

 

(c)Liens securing purchase money Indebtedness or of purchase money mortgages and
any other Lien on equipment acquired, leased or held with a fair market value
less than or equal to $100,000, on an aggregate basis at any time (including
equipment held as lessee under a capital lease) in the ordinary course of
business to secure the purchase price of or rental payments with respect to such
equipment or to secure Indebtedness incurred for the purpose of financing the
acquisition (including acquisition as lessee under capital leases), construction
or improvement of any such equipment to be subject to such Liens existing on any
such equipment at the time of such acquisition, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) no such Lien shall extend to or cover any equipment other than the
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and (y) the principal
amount of the Indebtedness secured by any such Lien, or any extension, renewal
or replacement thereof, shall not exceed the greater of the fair market value or
the cost of the property so held or acquired;

 

- 14 -

 

 

(d)deposits and pledges of cash or securities securing (i) the performance of
bids, tenders, leases, contracts (other than for the payment of money) or
statutory obligations that arise in the ordinary course of business or (ii)
obligations on surety or appeal or performance bonds, including those to support
or secure reclamation in accordance with Applicable Laws that are incurred or
arise in the ordinary course of business or (iii) obligations incurred in the
ordinary course of business that do not involve the incurrence of Indebtedness
and, in each case, only to the extent such deposits or pledges secure
obligations that are not past due or that are being contested in good faith and
by appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by US GAAP
or IFRS, as applicable shall have been made therefor in the books of account of
the applicable Person;

 

(e)pledges, deposits and Liens in connection with workers’ compensation,
employment insurance and other similar legislation and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
to the extent required by law;

 

(f)rights of set-off or bankers’ Liens upon deposits of cash or broker’s Liens
upon securities in favour of financial institutions, banks or other depositary
institutions;

 

(g)survey exceptions, title defects, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money; or (ii) materially
adversely impair the value of such property or its use by Ample or any Ample
Subsidiary in the normal conduct of their business;

 

(h)Liens given in the ordinary course of business to a public utility or any
municipality or governmental or other public authority when required by such
utility or municipality or governmental or other authority in connection with
the operations of Ample or any Ample Subsidiary;

 

(i)with respect to Liens set forth in subsection (c), replacement liens in
respect of any refinancing or the replacement of the underlying Indebtedness
provided such refinancing or replacement does not increase the then-outstanding
principal balance of such Indebtedness being refinanced or replaced;

 

(j)Liens which could not be reasonably expected to cause an Ample Material
Adverse Effect or Akerna Material Adverse Effect, arising or potentially arising
under statutory provisions (other than Environmental Laws) which have not at the
time been filed or registered in accordance with Applicable Laws or of which
written notice has not been duly given in accordance with Applicable Laws or
which, although filed or registered, relate to obligations that are not due or
delinquent or that are being contested in good faith and by appropriate
proceedings promptly initiated and diligently conducted, and a reserve or other
appropriate provision, if any, as shall be required by US GAAP or IFRS, as
applicable shall have been made therefor in the books of account of the
applicable Person;

 

(k)the right reserved to or vested in any government or Governmental Entity by
any statutory provision or by the terms of any lease, production sharing
contract, licence, franchise, grant or permit of, to terminate any such lease,
license, franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof; and

 

(l)Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent in respect of leased properties.

 

- 15 -

 

 

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, Governmental Entity, syndicate or
other entity, whether or not having legal status;

 

“Plan of Arrangement” means the plan of arrangement set forth in Schedule “B” to
this Agreement, as such plan of arrangement may be amended or supplemented from
time to time in accordance with the terms thereof and hereof;

 

“Proceeding” means any suit, claim, action, charge, complaint, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, audit, examination or
investigation commenced, brought, conducted or heard by or before, any court or
other Governmental Entity;

 

“Purchaser” means 2732805 Ontario Inc., a company existing under the laws of the
Province of Ontario;

 

“Purchaser Circular Disclosure” means all information regarding Purchaser and
Akerna provided by Purchaser and Akerna for inclusion in the Ample Circular;

 

“Purchaser Indemnified Person” has the meaning ascribed thereto in Section 6.1;

 

“Recurring Revenue” means all recurring revenue that is derived from or that is
associated with license revenue from Ample’s core seed-to-sale, AmpleCentral and
“Last Call Analytics” products;

 

“Regulatory Approvals” means, collectively, the following: (a) acceptance of the
NASDAQ; (b) the Final Order; and (c) such other sanctions, rulings, consents,
orders, exemptions, permits and other approvals (including the lapse, without
objection, of a prescribed time under any Applicable Laws that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) of Governmental Entities required in
connection with the Plan of Arrangement except for those sanctions, rulings,
consents, orders, exemptions, permits and other approvals, the failure of which
to obtain individually or in the aggregate, would not reasonably be expected to
have an Akerna Material Adverse Effect, taken as a whole, or an Ample Material
Adverse Effect, taken as a whole (either before or after giving effect to the
Arrangement) or would not materially impede or delay the completion of the
Arrangement;

 

“Replacement Option” means an option or right to purchase Akerna Shares granted
by Akerna in replacement of Ample Options on the basis set forth in subsection
2.15;

 

“Representatives” means, with respect to any Person and its Subsidiaries,
collectively, the officers, directors, employees, consultants, advisors
(including financial advisors and legal counsel), representatives, agents or
other parties acting on its behalf;

 

“Retained Personnel” means John Prentice, Evan McEwen and Tom Ritchie.

 

“Rights Indenture” means the rights indenture to be entered into between Akerna,
Purchaser, the Shareholder Representative and a trust company acceptable to
Ample and Purchaser, as rights agent, providing for the creation and issuance of
the CVRs, in the form or substantially in the form attached as Schedule “F”;

 

- 16 -

 

 

“Securities Act” means the Securities Act (Ontario) and the rules, regulations
and published policies made thereunder;

 

“Securities Authorities” means, collectively, the securities commissions or
similar securities regulatory authorities in each of the provinces of Canada;

 

“Shareholder Representative” means John Prentice;

 

“Significant Shareholder” has the meaning ascribed thereto in Section 4.2(i);

 

“Special Voting Share” means the special voting share in the capital of Akerna
to be issued by Akerna and deposited with the trustee appointed under the Voting
and Exchange Trust Agreement, which, at any time entitles the holder of record
to that number of votes at meetings of holders of Akerna Shares equal to the
number of Exchangeable Shares outstanding at such time (excluding any
Exchangeable Shares held by Akerna or any Affiliate);

 

“Subsidiary” has the meaning ascribed thereto in the Securities Act, which for
certainty shall include any indirect subsidiaries;

 

“Tax” or “Taxes” means any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies and other charges or assessments of any kind
whatsoever however denominated, including any interest, penalties or other
additions that may become payable in respect thereof, imposed by any Taxing
Authority, whether computed on a separate, consolidated, unitary, combined or
other basis, which taxes will include, without limiting the generality of the
foregoing, all income or profits taxes (including, but not limited to, federal
income taxes and provincial income taxes), payroll and employee withholding
taxes, employment insurance premiums, unemployment insurance, social insurance
taxes, Canada Pension Plan contributions, sales and use taxes (including goods
and services and provincial sales taxes), value added taxes, excise taxes, fuel
taxes, franchise taxes, gross receipts taxes, carbon taxes, capital taxes,
production taxes, recapture, withholding taxes, employee health taxes, surtaxes,
customs, import and export taxes, business license taxes, occupation taxes, real
and personal property taxes, stamp taxes, environmental taxes, transfer taxes,
workers compensation and other governmental charges, and other obligations of
the same or of a similar nature to any of the foregoing, which Ample or any
Ample Subsidiary is required to pay, withhold, remit or collect;

 

“Tax Act” means the Income Tax Act, R.S.C. 1985, c. 1 (5th Supp.), as amended,
including the regulations promulgated thereunder;

 

“Tax Returns” means all reports, estimates, elections, notices, filings,
designations, forms, declarations of estimated tax, information statements and
returns relating to, or required to be supplied to any Taxing Authority in
connection with, any Taxes (including any attached schedules, estimated tax
returns, withholding tax returns, and information returns and reports);

 

“Taxing Authority” means any Governmental Entity responsible for the imposition
of any Tax (domestic or foreign);

 

“Third Party Action” means any suit or proceeding by a Person other than a Party
for which indemnification may be sought by an Indemnified Party pursuant to
Article 6;

 

“Third Party Beneficiaries” has the meaning ascribed thereto in Section 10.12;

 

- 17 -

 

 

“Transaction Expenses” means all legal, advisory, accounting fees and expenses
of Ample arising as a result of the Arrangement that are incurred prior to, and
remain unpaid as of, the Effective Time;

 

“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;

 

“Up-front Consideration” means the Up-front Shares to be issued and the Closing
Cash Amount to be delivered by Akerna and Purchaser at the Effective Time in
accordance with this Agreement;

 

“Up-front Share Consideration Amount” means an amount equal to $42,500,000, plus
the aggregate exercise prices of all Replacement Options to be granted in
exchange for Ample Options (other than Out-of-Money Options) pursuant to the
Arrangement and Ample Warrants (other than Out-of-Money Warrants);

 

“Up-front Shares” means an aggregate number of Exchangeable Shares that is equal
to the Up-front Share Consideration Amount, divided by the Deemed Value Amount,
less (i) the aggregate number of Exchangeable Shares and/or Akerna Shares that
the Optionholders would be entitled to receive exclusively as a result of the
exercise immediately following the Effective Time of all Replacement Options
granted in exchange for Ample Options (other than Out-of-Money Options) pursuant
to the Arrangement, and less (ii) the aggregate number of Exchangeable Shares
and/or Akerna Shares that the Warrantholders would be entitled to receive
exclusively as a result of the exercise of all Ample Warrants (other than
Out-of-Money Warrants) immediately following to the Effective Time;

 

“U.S. Exchange Act” means the United States Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder;

 

“U.S. GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time;

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder;

 

“U.S. Securities Laws” means the U.S. Securities Act, the U.S. Exchange Act and
applicable state securities legislation of the United States and all rules,
regulations and orders promulgated thereunder, as amended from time to time; and

 

“Voting and Exchange Trust Agreement” means an agreement to be made between
Akerna, Purchaser, Callco, the Shareholder Representative and the trustee to be
chosen by Akerna to act as trustee under the Voting and Exchange Trust
Agreement, substantially in the form attached hereto as Schedule “E”; and

 

“Warrantholders” means holders of Ample Warrants.

 

1.2Interpretation Not Affected by Headings, etc.

 

The division of this Agreement into Articles, Sections, subsections and other
portions and the insertion of headings are for convenience of reference only and
will not affect the construction or interpretation hereof. Unless otherwise
indicated, all references to an “Article”, “Section” or “subsections” followed
by a number and/or a letter refer to the specified Article, Section or
subsections of this Agreement.

 

- 18 -

 

 

1.3Number and Gender; Derivatives

 

Unless the context otherwise requires, in this Agreement, words importing the
singular number include the plural and vice versa, and words importing the use
of any gender include all genders. If a word is defined in this Agreement a
grammatical derivative of that word will have a corresponding meaning. The words
“include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation”.

 

1.4Date for Any Action

 

If any date on which any action is required to be taken hereunder by any of the
Parties is not a Business Day, such action is required to be taken on the next
succeeding day which is a Business Day.

 

1.5Statute and Agreement References

 

Any reference in this Agreement to any statute or any Section thereof will,
unless otherwise expressly stated, be deemed to be a reference to such statute
or Section as amended, restated or re-enacted from time to time. References to
any agreement or document will be to such agreement or document (together with
all appendices, schedules and exhibits thereto), as it may have been or may
hereafter be amended, supplemented, replaced or restated from time to time.

 

1.6Currency

 

All sums of money that are referred to in this Agreement are expressed in lawful
money of Canada unless otherwise noted.

 

1.7Accounting Matters

 

Unless otherwise stated, all accounting terms used in this Agreement in respect
of: (a) Akerna shall have the meanings attributable thereto under U.S. GAAP and
all determinations of an accounting nature in respect of Akerna required to be
made shall be made in accordance with U.S. GAAP consistently applied; and (b)
Ample shall have the meanings attributable thereto under IFRS and all
determinations of an accounting nature in respect of Ample required to be made
shall be made in accordance with IFRS consistently applied.

 

1.8Interpretation Not Affected by Party Drafting

 

The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement, and the Parties agree
that any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party will not be applicable in the interpretation of this
Agreement.

 

1.9Knowledge

 

Where any representation or warranty is expressly qualified by reference to the
knowledge of a Party, it is deemed to refer to the actual knowledge of the
Executive Officers of Akerna or Ample, as the case may be, after reasonable
inquiry. For purposes of this Section 1.9, “Executive Officers” (a) in the case
of the Akerna, means Jessica Billingsley, Ray Thompson and Ruth Ann Kraemer; and
(b) in the case of Ample, means John Prentice and Peter Slater.

 

- 19 -

 

 

1.10Disclosure in Writing

 

References herein to disclosure in writing shall, in the case of disclosure to
Purchaser be references exclusively to the Ample Disclosure Letter or this
Agreement.

 

1.11Schedules

 

The following schedules attached hereto are incorporated into and form an
integral part of this Agreement:

 

Schedule “A” – Arrangement Resolution

Schedule “B” – Plan of Arrangement

Schedule “C” – Form of Exchangeable Share Support Agreement
Schedule “D” – Form of Escrow Agreement

Schedule “E” – Form of Voting and Exchange Trust Agreement

Schedule “F” – Form of Rights Indenture

Schedule “G” – Form of Ample Shareholder Support Agreement

Schedule “H” – Form of Akerna Shareholder Support Agreement

Schedule “I” – Exchangeable Share Provisions

 

Article 2
THE ARRANGEMENT

 

2.1Arrangement

 

Ample and Akerna agree that the Arrangement will be implemented in accordance
with the terms and subject to the conditions contained in this Agreement and the
Plan of Arrangement. In the event of any conflict between the terms of this
Agreement and the Plan of Arrangement, the Plan of Arrangement shall govern.

 

2.2Akerna Approval

 

Akerna represents and warrants to Ample that the Akerna Board has unanimously
determined that:

 

(a)the Arrangement and entry into this Agreement are, as of the date of this
Agreement, in the best interests of Akerna; and

 

(b)it will unanimously recommend that the Akerna Shareholders vote in favour of
the Akerna Shareholder Matters.

 

2.3Ample Approval

 

Ample represents and warrants to Akerna and Purchaser that the Ample Board has
unanimously determined that:

 

(a)the Arrangement is fair to the Ample Shareholders (other than Akerna) from a
financial point of view;

 

(b)the Arrangement and entry into this Agreement are, as of the date of this
Agreement, in the best interests of Ample; and

 

(c)subject to Section 3.8(e), it will unanimously recommend that the Ample
Shareholders vote in favour of the Arrangement Resolution.

 

- 20 -

 

 

2.4Interim Order

 

As soon as reasonably practicable following the execution of this Agreement, but
in any event no later than February 20, 2020, Ample shall apply to the Court in
a manner acceptable to Akerna, acting reasonably, pursuant to the OBCA and
prepare, file and diligently pursue an application to the Court of the Interim
Order, which shall provide, among other things:

 

(a)for the class of Persons to whom notice is to be provided in respect of the
Arrangement and the Ample Meeting and for the manner in which such notice is to
be provided;

 

(b)that the requisite approval for the Arrangement Resolution shall be 66 2/3%
of the votes cast on the Arrangement Resolution by Ample Shareholders present in
person or represented by proxy at the Ample Meeting voting together as a single
class, together with the affirmative vote of the holders holding not less than a
majority of the Ample Preferred Shares;

 

(c)that it is the intention of Akerna and Purchaser to rely upon Section
3(a)(10) of the U.S. Securities Act in connection with the offer and sale of
Consideration Shares and Akerna Shares to be issued pursuant to the exchange of
Exchangeable Shares, in each case in accordance with the Arrangement, based on
the Court’s approval of the Arrangement, which approval through the issuance of
the Final Order will constitute its determination of the fairness of the
Arrangement;

 

(d)that the Ample Meeting may be adjourned or postponed from time to time by the
Ample Board subject to the terms of this Agreement without the need for
additional approval of the Court;

 

(e)that the record date for Ample Shareholders entitled to notice of and to vote
at the Ample Meeting will not change in respect of any adjournment(s) or
postponements of the Ample Meeting;

 

(f)that, in all other respects, other than as ordered by the Court, the terms,
conditions and restrictions of the constating documents of Ample, including
quorum requirements and other matters, shall apply in respect of the Ample
Meeting;

 

(g)for the grant of the Dissent Rights to registered holders of Ample Shares as
set forth in the Plan of Arrangement;

 

(h)for the notice requirements with respect to the presentation of the
application to the Court for the Final Order; and

 

(i)for such other matters as Akerna may reasonably require, subject to obtaining
the prior consent of Ample, such consent not to be unreasonably withheld,
conditioned or delayed.

 

- 21 -

 

 

2.5Akerna Shareholder Meeting

 

Subject to the terms of this Agreement and receipt of the Interim Order, Akerna
shall:

 

(a)convene and conduct the Akerna Meeting in accordance with its constating
documents and Applicable Laws, as soon as reasonably practicable, and in any
event on or before February 26, 2020;

 

(b)in consultation with Ample, fix and publish a record date for the purposes of
determining Akerna Shareholders entitled to receive notice of and vote at the
Akerna Meeting and give notice to Ample of the Akerna Meeting;

 

(c)allow Ample’s Representatives and counsel to attend the Akerna Meeting;

 

(d)not adjourn, postpone or cancel (or propose or permit the adjournment,
postponement or cancellation of) the Akerna Meeting without Ample’s prior
written consent (such consent not be unreasonably withheld, conditioned or
delayed), except:

 

(i)as required for quorum purposes (in which case the meeting shall be adjourned
and not cancelled), by Applicable Law or by a Governmental Entity or by valid
Akerna Shareholder action (which action is not solicited or proposed by Akerna
or the Akerna Board); or

 

(ii)as otherwise expressly permitted under this Agreement;

 

(e)provide Ample with copies of or access to information regarding the Akerna
Meeting generated by any dealer or proxy solicitation firm engaged by Akerna, as
requested from time to time by Ample;

 

(f)use commercially reasonable efforts to solicit proxies in favour of the
Akerna Shareholder Matters;

 

(g)promptly advise Ample, at such times as Ample may reasonably request, as to
the aggregate tally of the proxies received by Akerna in respect of the Akerna
Shareholder Matters;

 

(h)unless otherwise agreed to in writing by Ample or this Agreement is
terminated in accordance with its terms or except as required by Applicable Law
or by a Governmental Entity, Akerna shall continue to take all steps reasonably
necessary to hold the Akerna Meeting and to cause the Akerna Shareholder Matters
to be voted on at such meeting and shall not propose to adjourn or postpone the
Ample Meeting other than as contemplated by Section 2.5(d); and

 

(i)not change the record date for the Akerna Shareholders entitled to vote at
the Akerna Meeting in connection with any adjournment or postponement of the
Akerna Meeting unless required by Applicable Law or with the written consent of
Ample, such consent not to be unreasonably withheld, conditioned or delayed.

 

- 22 -

 

 

2.6Ample Shareholder Meeting

 

Subject to the terms of this Agreement and receipt of the Interim Order, Ample
shall:

 

(a)convene and conduct the Ample Meeting in accordance with its constating
documents, the Interim Order and Applicable Laws, as soon as reasonably
practicable, and in any event on or before February 26, 2020;

 

(b)in consultation with Akerna, fix and publish a record date for the purposes
of determining Ample Shareholders entitled to receive notice of and vote at the
Ample Meeting and give notice to Akerna of the Ample Meeting;

 

(c)allow Akerna’s Representatives and counsel to attend the Ample Meeting;

 

(d)not adjourn, postpone or cancel (or propose or permit the adjournment,
postponement or cancellation of) the Ample Meeting without Akerna’s prior
written consent (such consent not be unreasonably withheld, conditioned or
delayed), except:

 

(i)as required for quorum purposes (in which case the meeting shall be adjourned
and not cancelled), by Applicable Law or by a Governmental Entity or by valid
Ample Shareholder action (which action is not solicited or proposed by Ample or
the Ample Board); or

 

(ii)as otherwise expressly permitted under this Agreement;

 

(e)provide Akerna with copies of or access to information regarding the Ample
Meeting generated by any dealer or proxy solicitation firm engaged by Ample, as
requested from time to time by Akerna;

 

(f)use commercially reasonable efforts to solicit proxies in favour of the
Arrangement Resolution;

 

(g)promptly advise Akerna, at such times as Akerna may reasonably request, as to
the aggregate tally of the proxies received by Ample in respect of the
Arrangement Resolution;

 

(h)promptly advise Akerna of any written communication from any Ample
Shareholder in opposition to the Arrangement, written notice of dissent,
purported exercise or withdrawal of Dissent Rights, and written communications
sent by or on behalf of Ample to any Ample Shareholder exercising or purporting
to exercise Dissent Rights;

 

(i)not make any payment or settlement offer, or agree to any payment or
settlement prior to the Effective Time with respect to Dissent Rights without
the prior written consent of Akerna;

 

(j)notwithstanding the receipt of an Acquisition Proposal or an Ample Change in
Recommendation, unless otherwise agreed to in writing by Akerna or this
Agreement is terminated in accordance with its terms or except as required by
Applicable Law or by a Governmental Entity, Ample shall continue to take all
steps reasonably necessary to hold the Ample Meeting and to cause the
Arrangement Resolution to be voted on at such meeting and shall not propose to
adjourn or postpone the Ample Meeting other than as contemplated by Section
2.6(d); and

 

(k)not change the record date for the Ample Shareholders entitled to vote at the
Ample Meeting in connection with any adjournment or postponement of the Ample
Meeting unless required by Applicable Law or with the written consent of Akerna,
such consent not to be unreasonably withheld, conditioned or delayed.

 

- 23 -

 

 

2.7Akerna Circular

 

(a)Akerna shall as soon as reasonably practicable following the date of this
Agreement (but taking into account the need for Ample to provide the Ample
Circular Disclosure) prepare and complete, in consultation with Ample, the
Akerna Circular together with any other documents required by Applicable Laws in
connection with the Akerna Meeting and the Akerna Shareholder Matters, and
Akerna shall, after receipt of Ample of the Interim Order, cause the Akerna
Circular and such other documents to be sent to each Akerna Shareholder (if
applicable) and any other Person as required by Applicable Laws, in each case so
as to permit the Akerna Meeting to be held by the date specified in Section
2.5(a).

 

(b)On the date of mailing thereof, Akerna shall ensure that the Akerna Circular
complies in all material respects with all Applicable Laws and shall contain
sufficient detail to permit Akerna Shareholders to form a reasoned judgment
concerning the matters to be placed before them at the Akerna Meeting, and,
without limiting the generality of the foregoing, shall ensure that the Akerna
Circular will not contain any misrepresentation (except that Akerna shall not be
responsible for the accuracy of any Ample Circular Disclosure).

 

(c)The Akerna Circular shall contain the unanimous recommendation of the Akerna
Board to Akerna Shareholders that they vote in favour of the Akerna Shareholder
Matters.

 

(d)Ample shall provide to Akerna in writing the Ample Circular Disclosure to be
included by Akerna in the Akerna Circular not less than ten Business Days before
the mailing date of the Akerna Circular and shall ensure that at the time of the
mailing, such information does not contain any misrepresentation and complies in
all material respects with Applicable Laws.

 

(e)Ample hereby indemnifies and saves harmless Akerna, its Subsidiaries and
their respective Representatives from and against any and all liabilities,
claims, demands, losses, costs, damages and expenses to which Akerna, any
Subsidiary or any of their respective Representatives may be subject or may
suffer as a result of, or arising from, any misrepresentation or alleged
misrepresentation contained in the Ample Circular Disclosure included in the
Akerna Circular that was provided by Ample in writing for inclusion in the
Akerna Circular pursuant to Section 2.7(d), including as a result of any order
made, or any inquiry, investigation or proceeding instituted by any Securities
Authority or other Governmental Entity based on such a misrepresentation or
alleged misrepresentation.

 

(f)Ample and its legal counsel shall be given a reasonable opportunity to review
and comment on drafts of the Akerna Circular and related documents prior to the
Akerna Circular being printed and mailed to the Akerna Shareholders, and
reasonable consideration shall be given to any comments made by Ample and its
legal counsel, provided that all information relating solely to Ample and its
Affiliates included in the Akerna Circular shall be in form and content approved
in writing by Ample, acting reasonably. Akerna shall provide Ample with final
copies of the Akerna Circular prior to the mailing to Akerna Shareholders.

 

- 24 -

 

 

(g)Each Party shall promptly notify the other Party if it becomes aware that the
Akerna Circular contains a misrepresentation or otherwise requires an amendment
or supplement and the Parties shall co-operate in the preparation of any
amendment or supplement to the Akerna Circular as required or appropriate and
Akerna shall promptly mail or otherwise publicly disseminate (if required under
Applicable Law) any amendment or supplement to the Akerna Circular to the Akerna
Shareholders.

 

2.8Ample Circular

 

(a)Ample shall as soon as reasonably practicable following the date of this
Agreement (but taking into account the need for Akerna to provide the Purchaser
Circular Disclosure) prepare and complete, in consultation with Akerna, the
Ample Circular together with any other documents required by Applicable Laws in
connection with the Ample Meeting and the Arrangement, and Ample shall, after
obtaining the Interim Order, cause the Ample Circular and such other documents
to be sent to each Ample Shareholder (if applicable) and any other Person as
required by the Interim Order and Applicable Laws, in each case so as to permit
the Ample Meeting to be held by the date specified in Section 2.6(a).

 

(b)On the date of mailing thereof, Ample shall ensure that the Ample Circular
complies in all material respects with all Applicable Laws and the Interim Order
and shall contain sufficient detail to permit Ample Shareholders to form a
reasoned judgment concerning the matters to be placed before them at the Ample
Meeting, and, without limiting the generality of the foregoing, shall ensure
that the Ample Circular will not contain any misrepresentation (except that
Ample shall not be responsible for the accuracy of any Purchaser Circular
Disclosure). The Ample Circular shall also contain such information as may be
required to allow Akerna and Purchaser to rely upon the exemption from
registration provided under Section 3(a)(10) of the U.S. Securities Act with
respect to the offer and sale of the Consideration Shares and the Akerna Shares
to be issued pursuant to the exchange of the Exchangeable Shares, in each case
pursuant to the Arrangement.

 

(c)Subject to Section 3.8(e) and any Ample Change in Recommendation, the Ample
Circular shall: (i) state that the Ample Board has unanimously determined that
the Arrangement is fair to the Ample Shareholders and that the Arrangement and
entry into this Agreement are in the best interests of Ample; and (ii) contain
the unanimous recommendation of the Ample Board to Ample Shareholders that they
vote in favour of the Arrangement Resolution (the “Ample Board Recommendation”).

 

(d)Akerna shall provide to Ample in writing the Purchaser Circular Disclosure to
be included by Ample in the Ample Circular not less than ten Business Days
before the mailing date of the Ample Circular and shall ensure that at the time
of the mailing, such information does not contain any misrepresentation and
complies in all material respects with Applicable Laws.

 

(e)Akerna hereby indemnifies and saves harmless Ample, its Subsidiaries and
their respective Representatives from and against any and all liabilities,
claims, demands, losses, costs, damages and expenses to which Ample, any
Subsidiary or any of their respective Representatives may be subject or may
suffer as a result of, or arising from, any misrepresentation or alleged
misrepresentation contained in the Purchaser Circular Disclosure included in the
Ample Circular that was provided by Akerna in writing for inclusion in the Ample
Circular pursuant to Section 2.8(d), including as a result of any order made, or
any inquiry, investigation or proceeding instituted by any Securities Authority
or other Governmental Entity based on such a misrepresentation or alleged
misrepresentation.

 

- 25 -

 

 

(f)At the reasonable request of Akerna from time to time, Ample shall, or shall
direct its registrar and transfer agent to, provide Akerna with a list (in both
written and electronic form) of: (i) the registered Ample Shareholders, together
with their addresses and respective holdings of Ample Shares; and (ii) the names
and addresses and holdings of all Persons having rights issued by Ample to
acquire Ample Shares. Ample shall from time to time require that its registrar
and transfer agent furnish Akerna with such additional information, including
updated or additional lists of Ample Shareholders and lists of holdings and
other assistance as Akerna may reasonably request.

 

(g)Akerna and its legal counsel shall be given a reasonable opportunity to
review and comment on drafts of the Ample Circular and related documents prior
to the Ample Circular being printed and mailed to the Ample Shareholders, and
reasonable consideration shall be given to any comments made by Akerna and its
legal counsel, provided that all information relating solely to Akerna and its
Affiliates included in the Ample Circular shall be in form and content approved
in writing by Akerna, acting reasonably. Ample shall provide Akerna with final
copies of the Ample Circular prior to the mailing to Ample Shareholders.

 

(h)Each Party shall promptly notify the other Party if it becomes aware that the
Ample Circular contains a misrepresentation or otherwise requires an amendment
or supplement and the Parties shall co-operate in the preparation of any
amendment or supplement to the Ample Circular as required or appropriate and
Ample shall promptly mail or otherwise publicly disseminate (if required under
Applicable Law) any amendment or supplement to the Ample Circular to the Ample
Shareholders.

 

2.9Final Order

 

If: (a) the Interim Order is obtained; and (b) the Arrangement Resolution is
passed at the Ample Meeting by Ample Shareholders as provided for in the Interim
Order and as required by Applicable Law, subject to the terms of this Agreement,
Ample shall take all steps necessary or desirable to submit the Arrangement to
the Court and diligently pursue an application for the Final Order pursuant to
the OBCA as soon as reasonably practicable, but in any event not later than
three Business Days after the Ample Shareholder Approval is obtained.

 

- 26 -

 

 

2.10Court Proceedings

 

Subject to the terms of this Agreement, Akerna shall cooperate with and assist
Ample in seeking the Interim Order and the Final Order, including by providing
to Ample, on a timely basis, any information reasonably required to be supplied
by Akerna in connection therewith. Ample shall provide Akerna’s legal counsel
with reasonable opportunity to review and comment upon drafts of all material to
be filed with the Court in connection with the Arrangement, and will give
reasonable consideration to all such comments. Subject to Applicable Law, Ample
shall not file any material with the Court in connection with the Arrangement or
serve any such material, and shall not agree to modify or amend materials so
filed or served, except as contemplated by this Section 2.10 or with Akerna’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed; provided that, nothing herein shall require Akerna to agree or
consent to any increase in or variation in the form of Consideration or other
modification or amendment to such filed or served materials that expands or
increases Akerna’s obligations, or diminishes or limits Akerna’s rights, set
forth in any such filed or served materials or under this Agreement or the
Arrangement. Ample shall also provide to Akerna’s legal counsel on a timely
basis, copies of any notice of appearance, evidence or other Court documents
served on Ample in respect of the application for the Interim Order or the Final
Order or any appeal therefrom and of any notice, whether written or oral,
received by Ample indicating any intention to oppose the granting of the Interim
Order or the Final Order or to appeal the Interim Order or the Final Order.
Ample shall ensure that all materials filed with the Court in connection with
the Arrangement are consistent with the terms of this Agreement and the Plan of
Arrangement. In addition, Ample shall not object to Akerna’s legal counsel
making such submissions on the hearing of the motion for the Interim Order and
the application for the Final Order as such counsel considers appropriate,
provided that Ample is advised of the nature of any submissions prior to the
hearing and such submissions are consistent in all material respects with this
Agreement and the Plan of Arrangement. Ample shall also oppose any proposal from
any party that the Final Order contain any provision inconsistent with this
Agreement, and, if at any time after the issuance of the Final Order and prior
to the Effective Date, Ample is required by the terms of the Final Order or by
Applicable Law to return to Court with respect to the Final Order, it shall do
so after notice to, and in consultation and cooperation with, Akerna.

 

2.11U.S. Securities Law Matters

 

The Parties agree that the Arrangement will be carried out with the intention
that all Consideration Shares and Akerna Shares to be issued pursuant to the
exchange of Exchangeable Shares, in each case issued under the Arrangement, will
be offered and sold by Akerna and Purchaser, whether in the United States,
Canada or any other country, in reliance on the exemption from the registration
requirements of the U.S. Securities Act provided by section 3(a)(10) thereunder.
In order to ensure the availability of the exemption under section 3(a)(10) of
the U.S. Securities Act and to facilitate Akerna’s compliance with other U.S.
Securities Laws, the Parties agree that the Arrangement will be carried out on
the following basis:

 

(a)the Court will be asked to approve the procedural and substantive fairness of
the terms and conditions of the Arrangement;

 

(b)prior to the issuance of the Interim Order, the Court will be advised of the
intention of Akerna and Purchaser to rely on the exemption provided by Section
3(a)(10) of the U.S. Securities Act with respect to the issuance of
Consideration Shares and Akerna Shares to be issued pursuant to the exchange of
Exchangeable Shares, in each case pursuant to the Arrangement, based on the
Court’s approval of the Arrangement;

 

(c)prior to the issuance of the Interim Order, Ample will file with the Court a
draft copy of the proposed text of the Ample Circular together with any other
documents required by Applicable Law in connection with the Ample Meeting;

 

(d)the Court will be advised that its approval of the Arrangement will be relied
upon as a determination that the Court has satisfied itself as to the procedural
and substantive fairness of the terms and conditions of the Arrangement to all
Persons who are entitled to receive Consideration Shares and Akerna Shares to be
issued pursuant to the exchange of Exchangeable Shares, in each case pursuant to
the Arrangement;

 

- 27 -

 

 

(e)Ample will ensure that each Ample Shareholder and any other Person entitled
to receive Consideration Shares and Akerna Shares to be issued pursuant to the
exchange of Exchangeable Shares, in each case pursuant to the Arrangement, will
be given adequate and appropriate notice advising them of their right to attend
the hearing of the Court to approve the procedural and substantive fairness of
the terms and conditions of the Arrangement and providing them with sufficient
information necessary for them to exercise that right;

 

(f)the Final Order will expressly state that the Arrangement is approved by the
Court as being procedurally and substantively fair to all Persons entitled to
receive Consideration Shares and Akerna Shares to be issued pursuant to the
exchange of Exchangeable Shares, in each case pursuant to the Arrangement;

 

(g)the Interim Order will specify that each Person entitled to receive
Consideration Shares and Akerna Shares to be issued pursuant to the exchange of
Exchangeable Shares, in each case pursuant to the Arrangement, will have the
right to appear before the Court at the hearing of the Court to give approval of
the Arrangement;

 

(h)the Court will hold a hearing before approving the fairness of the terms and
conditions of the Arrangement and issuing the Final Order; and

 

(i)all Consideration Shares and Akerna Shares to be issued pursuant to the
exchange of Exchangeable Shares, in each case issued to Persons in the United
States, will be registered or qualified under the securities laws of each state,
territory or possession of the United States in which any Person receiving such
securities is located, unless an exemption from such state securities law
registration or qualification requirements is available. In addition, the issuer
of any Consideration Shares or Akerna Shares to be issued pursuant to the
exchange of Exchangeable Shares, in each case issued to a Person in any state,
territory or possession of the United States, shall comply with any issuer
broker-dealer registration requirement applicable in that state, territory or
possession, unless an exemption from such issuer broker-dealer registration
requirement is available.

 

2.12Effective Date

 

The Arrangement shall become effective at the Effective Time on the Effective
Date. The certificate of arrangement shall be conclusive evidence that the
Arrangement has become effective as of the Effective Time. The Parties shall use
their commercially reasonable efforts to cause the Effective Date to occur on or
about February 28, 2020 or as soon thereafter as reasonably practicable and, in
any event, by the Outside Date.

 

2.13Closing

 

The closing of the Arrangement will take place at the offices of legal counsel
to Ample, or at such other location as may be agreed upon by the Parties.

 

2.14Payment and Allocation of Up-front Consideration

 

(a)Akerna and Purchaser will, following receipt by Ample of the Final Order and
prior to the Effective Time, deposit in escrow with the Depositary (the terms
and conditions of such escrow to be satisfactory to the Parties, acting
reasonably) the Effective Time Shares, sufficient funds to satisfy the Closing
Cash Amount and CVRs evidencing Akerna’s and Purchaser’s obligations with
respect to the Deferred Consideration.

 

- 28 -

 

 

(b)Akerna and Purchaser will, following receipt by Ample of the Final Order and
at or prior to the Effective Time, deposit in escrow with the Escrow Agent (the
terms and conditions of such escrow to be satisfactory to the Parties, acting
reasonably) the Closing Shares to be held in escrow and distributed in
accordance with the terms of this Agreement and the Escrow Agreement.

 

(c)Akerna and Purchaser will, following receipt by Ample of the Final Order and
at or prior to the Effective Time, deposit in escrow with the Escrow Agent (the
terms and conditions of such escrow to be satisfactory to the Parties, acting
reasonably) the Escrowed Shares to be held in escrow and distributed in
accordance with the terms of this Agreement and the Escrow Agreement.

 

(d)The entitlement of each Ample Shareholder to the Up-front Consideration (or
any portion thereof) shall be as prescribed by the Ample Articles, as determined
by the Shareholder Representative acting reasonably and with reference to the
Effective Date Register.

 

(e)In no event shall Purchaser be required to issue a fractional Exchangeable
Share. Where the aggregate number of Exchangeable Shares to be issued as
Up-front Consideration under the Arrangement would result in a fraction of an
Exchangeable Share being issuable, the number of Exchangeable Shares to be
issued shall be rounded to the nearest whole Exchangeable Share (with fractions
equal to or greater than 0.5 being rounded up and fractions less than 0.5 being
rounded down).

 

2.15Ample Options and Warrants

 

(a)Subject to Applicable Laws and to the receipt of the approval of NASDAQ:

 

(i)Each Ample Warrant outstanding at the Effective Time shall be continued on
the same terms and conditions as were applicable immediately prior to the
Effective Time;

 

(ii)Each Ample Option outstanding at the Effective Time (whether vested or
unvested) will be exchanged for a Replacement Option to acquire, on the same
terms and conditions as were applicable under such Ample Option immediately
prior to the Effective Time, such number of Akerna Shares as is equal to (A)
that number of Ample Shares that were issuable upon exercise of such Ample
Option immediately prior to the Effective Time, multiplied by (B) the Exchange
Ratio, rounded down to the nearest whole number of Akerna Shares, at an exercise
price per Akerna Share equal to the greater of the quotient determined by
dividing (X) the exercise price per Ample Share at which such Ample Option was
exercisable immediately prior to the Effective Time, by (Y) the Exchange Ratio,
rounded up to the nearest whole cent, and such minimum amount that meets the
requirements of paragraph 7(1.4)(c) of the Tax Act.

 

(b)Pursuant to the terms of the Ample Options, Ample may facilitate the
acceleration of the vesting of any unvested Ample Options subject to accelerated
vesting on a change of control of Ample as may be necessary or desirable to
allow all Optionholders to exercise their respective Ample Options for the
purpose of participating in the Arrangement.

 

- 29 -

 

 

2.16Satisfaction of Closing Indebtedness Amount and Transaction Expenses

 

(a)Ample will, following receipt by Ample of the Final Order and prior to the
Effective Time, provide or cause to be provided to Akerna and Purchaser payout
letters (the “Payout Letters”) with respect to the Closing Indebtedness Amount,
and will make arrangements reasonably satisfactory to the Akerna and Purchaser
(i) for all lenders and creditors entitled to repayment of any portion of the
Closing Indebtedness Amount to provide to Akerna and the Purchaser recordable
form lien releases and other documents reasonably requested simultaneously with
or promptly following the Effective Time to evidence repayment, extinguishment
and discharge of such portion of the Closing Indebtedness Amount, and (ii) to
terminate effective as of the Effective Time all obligations Ample and its
Subsidiaries under the credit agreements, guarantees, security agreements and
other financial instruments and documents relating to such portion of the
Closing Indebtedness Amount.

 

(b)At the Effective Time, Akerna and Purchaser shall satisfy and pay the Closing
Indebtedness Amount on behalf of each applicable debtor by paying directly to
the applicable lenders and creditors in immediately available funds all amounts
owing in respect of the Closing Indebtedness Amount, if any, in each case, as
directed pursuant to the Payout Letters.

 

(c)At the Effective Time, Akerna and Purchaser shall pay and satisfy all
Transaction Expenses on behalf of Ample by paying directly to the appropriate
Persons set forth on Schedule 2.16(c) of the Ample Disclosure Letter in
immediately available funds all amounts owing in respect of the Transaction
Expenses, in each case as set out on Schedule 2.16(c) of the Ample Disclosure
Letter.

 

2.17Indemnities and Directors’ and Officers’ Insurance

 

(a)Akerna and Purchaser agree that: (i) after the Effective Time, Ample and any
successor to Ample will not take any action to terminate or materially adversely
affect indemnities provided or available to or in favour of past and present
officers and directors of Ample and the Ample Subsidiaries pursuant to the
provisions of the articles, by-laws or other constating documents of Ample or
any Ample Subsidiary, applicable corporate legislation and any written indemnity
agreements which have been entered into between Ample and past and present
officers and directors of Ample and the Ample Subsidiaries effective on or prior
to the date hereof (the forms of which were provided in the Ample Information);
and (ii) immediately prior to the Effective Time, Akerna will make arrangements
satisfactory to the Ample Board, acting reasonably, to secure the obligations
under such written indemnity agreements.

 

(b)Prior to the Effective Date, Ample will secure “run-off” directors’ and
officers’ liability insurance for the current and former directors and officers
of Ample and the Ample Subsidiaries, covering claims made or reported within six
years after the Effective Date, which has a scope and coverage substantially
similar in scope and coverage to that provided pursuant to Ample’s current
directors and officers insurance policy, including coverage for any claims
arising from completion of the Arrangement and related transactions, and
Purchaser will not take any action, or cause Ample to take any action, to
adversely affect or terminate such directors’ and officers’ liability insurance.

 

- 30 -

 

 

2.18Withholding Taxes

 

Akerna, Purchaser, Ample, Callco and the Depositary, as applicable, shall be
entitled to deduct and withhold, or direct Akerna, Purchaser, Ample, Callco or
the Depositary to deduct and withhold on their behalf, from any consideration
otherwise payable or otherwise deliverable to any Ample Shareholders under the
Plan of Arrangement such amounts as Akerna, Purchaser, Ample, Callco or the
Depositary, as applicable, are required or reasonably believe to be required to
deduct and withhold from such consideration under any provision of any
Applicable Law in respect of Taxes. Any such amounts will be deducted, withheld
and remitted from the consideration payable pursuant to the Plan of Arrangement
and shall be treated for all purposes under this Agreement as having been paid
to Ample Shareholders in respect of which such deduction, withholding and
remittance was made.

 

2.19Deferred Consideration

 

(a)Not later than 45 calendar days after the Deferred Consideration Period,
Akerna shall deliver to the Shareholder Representative the Deferred
Consideration Statement. The Deferred Consideration Statement shall be prepared
in accordance with U.S. GAAP applied consistently with Ample’s past practices
(to the extent such past practices are consistent with U.S. GAAP).

 

(b)The Deferred Consideration Statement shall be accompanied by all relevant
backup materials, in detail reasonably acceptable to the Shareholder
Representative and such other material reasonably requested by the Shareholder
Representative, and a statement setting forth the amount, if any, of Deferred
Consideration payable to holders of the CVRs.

 

(c)The Shareholder Representative shall have 20 Business Days to accept or
dispute the Deferred Consideration Statement by providing written notice of such
acceptance or dispute to Akerna. In the event that Akerna does not receive any
written notice of acceptance or dispute of the Deferred Consideration Statement
from the Shareholder Representative by the expiry of such 20 Business Day
period, the Shareholder Representative will be deemed to have accepted the
Deferred Consideration Statement for and on behalf of all holders of CVRs.
Notwithstanding the foregoing, the period for the Shareholder Representative to
accept or dispute the Deferred Consideration Statement shall be extended by such
number of days as is equal to the period from: (i) the date the Shareholder
Representative requests other material as contemplated under Section 2.19(b);
and (ii) the date all such material is delivered to the Shareholder
Representative.

 

(d)In the event the Shareholder Representative disputes the Deferred
Consideration Statement, the Shareholder Representative shall provide Akerna the
nature and basis of such dispute, and Akerna and the Shareholder Representative
shall use their commercially reasonable efforts to reach agreement on the
disputed amounts in order to determine the amount of the Deferred Consideration
payable, if any. If Akerna and the Shareholder Representative are unable to
resolve the dispute within 15 Business Days, then any remaining items in dispute
shall be submitted to an independent firm of professional accountants selected
by Akerna and the Shareholder Representative, and if the Parties fail to or
refuse to mutually select a firm within a further five Business Days after
written request therefor by Akerna or the Shareholder Representative, as
applicable, such independent firm shall be KPMG LLP. All determinations and
calculations pursuant to this subsection 2.19(d) shall consider only those
Deferred Consideration Statement calculations on which the Parties have
disagreed, shall be in writing, and shall be delivered to Akerna and the
Shareholder Representative as promptly as practicable. The determination of the
independent firm of professional accountants shall be binding and conclusive
upon all Parties and will not be subject to appeal, absent manifest error. The
fees and expenses of the independent firm of professional accountants shall be
for the account of Akerna up to a maximum amount equal to $60,000; provided that
all such fees and expenses in excess of such amount shall be shared equally by
the Shareholder Representative on the one hand, and Akerna and Purchaser on the
other hand.

 

- 31 -

 

 

(e)If Deferred Consideration is payable in accordance with the Deferred
Consideration Statement, then Akerna or Purchaser shall promptly (and in any
case within five Business Days of the acceptance or final determination of the
Deferred Consideration Statement) (the “Deferred Consideration Payment Date”)
deliver to the Paying Agent such number of Exchangeable Shares as is equal to
the quotient obtained by dividing: (i) the dollar value of the Deferred
Consideration payable, by (ii) the 20 day volume weighted average price of the
Akerna Shares (converted to Canadian dollars from US dollars using the Exchange
Rate as of the Deferred Consideration Payment Date) as quoted on the NASDAQ on
the last trading day immediately preceding the issuance of such Exchangeable
Shares, to be held and released by the Paying Agent to the holders of CVRs in
accordance with the terms of the Rights Indenture.

 

(f)No certificates or other entitlements to fractional Exchangeable Shares shall
be issued to any holder of CVRs, and each holder of a CVR otherwise entitled to
a fractional interest in an Exchangeable Share will receive the nearest whole
number of Exchangeable Shares (with fractions equal to or greater than 0.5 being
rounded up and fractions less than 0.5 being rounded down).

 

(g)Akerna covenants and agrees that following the Effective Time and until the
expiration of the Deferred Consideration Period, Akerna shall cause Ample to
make commercially reasonable efforts to preserve and expand the Recurring
Revenue recognized by Ample during the Deferred Consideration Period, and Akerna
shall not take, or permit Ample to take, any action or series of actions with
respect to the business and affairs of Ample that are intended to lower or
otherwise frustrate the Ample Shareholders’ entitlement to receive all or any
portion of the Deferred Consideration.

 

2.20Shareholder Representative

 

(a)In order to efficiently administer the transactions contemplated by this
Agreement, the Plan of Arrangement, the Escrow Agreement and the Rights
Indenture, including: (i) the final determination of the Deferred Consideration
and the allocation of the Consideration among the Ample Shareholders in
accordance with the Ample Articles; (ii) the exercise on behalf of the Ample
Shareholders of any voting rights, consent rights and/or the right to direct any
votes with respect to the Special Voting Share, in each case, attaching to
Up-front Shares during such time as any such Up-front Shares are held in escrow
pursuant to the Escrow Agreement; (iii) the determination from time to time
while the Up-front Shares (or any of them) are held in escrow pursuant to this
Escrow Agreement, of the number (if any) of Up-front Shares in respect of which
each Ample Shareholder shall be entitled to provide instructions with respect to
the exercise of any voting rights (including any right to direct the voting of
the Special Voting Share) or consent right; (iv) the waiver of any condition to
the obligations of Ample or the Ample Shareholders to consummate the
transactions contemplated hereby; and (v) the defense and/or settlement of any
claims for which the Ample Shareholder may be required to indemnify Akerna or
Purchaser pursuant to this Agreement, the Shareholder Representative, by virtue
of the entering into of this Agreement by the Parties, is hereby appointed as
the true, exclusive and lawful representative, attorney-in-fact and agent for
each Ample Shareholder in connection with this Agreement and the Plan of
Arrangement.

 

- 32 -

 

 

(b)The Shareholder Representative is hereby authorized to make all decisions,
take all actions or do any and all thing necessary relating to: (i) the final
determination of the Deferred Consideration and the allocation of the
Consideration among the Ample Shareholders in accordance with the Ample
Articles; (ii) the exercise on behalf of the Ample Shareholders of any voting
rights, consent rights and/or the right to direct any votes with respect to the
Special Voting Share, in each case, attaching to Up-front Shares during such
time as any such Up-front Shares are held in escrow pursuant to the Escrow
Agreement; (iii) the determination from time to time while the Up-front Shares
(or any of them) are held in escrow pursuant to this Escrow Agreement, of the
number (if any) of Up-front Shares in respect of which each Ample Shareholder
shall be entitled to provide instructions with respect to the exercise of any
voting rights (including any right to direct the voting of the Special Voting
Share) or consent right; (iv) the waiver of any condition to the obligations of
Ample or the Ample Shareholders to consummate the transactions contemplated
hereby; (v) the defense and/or settlement of any claims for which the Ample
Shareholder may be required to indemnify Akerna or Purchaser pursuant to this
Agreement; and (vi) any and all additional actions contemplated to be taken by
the Shareholder Representative on behalf of the Ample Shareholders (or any of
them) pursuant to this Agreement, the Plan of Arrangement, the Escrow Agreement
or the Rights Indenture.

 

(c)Akerna and Purchaser shall be able to rely conclusively on the instructions
and decision of the Shareholder Representative as to any decision or act of the
Shareholder Representative taken in accordance with this Agreement, the Plan of
Arrangement, the Escrow Agreement or the Rights Indenture and no party shall
have any cause of action against Akerna or Purchaser for any action taken in
reliance upon the instructions or decisions of the Shareholder Representative.

 

(d)No Ample Shareholder shall have any cause of action against the Shareholder
Representative for any action taken, decision made or instruction given by the
Shareholder Representative in accordance with this Agreement, the Plan of
Arrangement, the Escrow Agreement or the Rights Indenture, except for fraud or
wilful breach by the Shareholder Representative of this Agreement, the Plan of
Arrangement, the Escrow Agreement or the Rights Indenture. The Shareholder
Representative shall not be liable to any Ample Shareholder for any action taken
or omitted to be taken by them in connection with this Agreement, the Plan of
Arrangement, the Escrow Agreement or the Rights Indenture in good faith and in
the exercise of their reasonable judgment.

 

- 33 -

 

 

(e)The provisions of this Section 2.20 are independent and severable, are
irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or remedies that any Ample Shareholder may have in
connection with the transactions contemplated by this Agreement, the Plan of
Arrangement, the Escrow Agreement or the Rights Indenture.

 

(f)Remedies available at law for any breach of this Section 2.20 are inadequate,
therefore, Akerna, Purchaser and the Shareholder Representative shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving damages if either of them brings an action to enforce the provisions of
this Section 2.20.

 

(g)The provisions of this Section 2.20 shall be binding upon the executors,
heirs, legal representative, personal representatives, successors and permitted
assigns of each Ample Shareholder, and any references in this Agreement to an
Ample Shareholder or Ample Shareholders shall mean and include the successors to
the Ample Shareholder’s rights hereunder, whether pursuant to testamentary
disposition, the laws of dissent and distribution or otherwise.

 

(h)Notwithstanding any other provision of this Agreement, the appointment of the
Shareholder Representative shall be subject to and conditional upon receipt of
the Ample Shareholder Approval and the approval by the Court of the Arrangement
pursuant to the Interim Order and the Final Order.

 

(i)Ample hereby covenants and agrees that on or prior to the Effective Date,
Ample shall furnish to the Shareholder Representative a certified copy of the
true and complete shareholder register of Ample as of the Effective Date (the
“Effective Date Register”).

 

2.21Adjustments to Deemed Value Amount

 

Notwithstanding anything in this Agreement to the contrary, if, between the date
of this Agreement and the Effective Time, the issued and outstanding Akerna
Shares shall have been changed into a different number of shares by reason of
any split or consolidation of the issued and outstanding Akerna Shares, then, it
being acknowledged by the Parties that the Deemed Value amount set forth herein
is intended to reflect the deemed value of one Akerna Share on the Effective
Date for the purpose of determining the number of Up-front Shares issuable
hereunder, the Deemed Value Amount shall be appropriately adjusted to provide to
Ample Shareholders the same economic effect as contemplated by this Agreement
and the Arrangement prior to such action and as so adjusted shall, from and
after the date of such event, be the Deemed Value Amount for all purposes
hereunder.

 

Article 3
COVENANTS

 

3.1Covenants of Ample Regarding the Conduct of Business

 

Ample covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, except as required or
permitted by this Agreement, as required by Applicable Law, Governmental Entity
or existing Contract or unless Akerna and Purchaser otherwise agree in writing
(such agreement not to be unreasonably withheld, conditioned or delayed):

 

(a)other than as set out in Schedule 3.1(a) of the Ample Disclosure Letter,
Ample shall and shall cause each of its Subsidiaries to: (i) in all material
respects conduct the business of Ample and its Subsidiaries (taken as a whole)
only in, and not take any action except in, the ordinary course of business
consistent with past practice; and (ii) use commercially reasonable efforts to
preserve intact the present business organization, goodwill, business
relationships and assets of Ample and its Subsidiaries (taken as a whole) and to
keep available the services of their officers and employees as a group;

 

- 34 -

 

 

(b)without limiting the generality of Section 3.1(a), Ample shall not, and shall
cause each of its Subsidiaries not to, during the period from the date of this
Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, directly or indirectly:

 

(i)amend or propose to amend its articles, notice of articles or other
constating documents, including partnership agreements of its Subsidiaries;

 

(ii)declare, set aside or pay any dividend or other distribution (whether in
cash, securities or property or any combination thereof) in respect of any Ample
Shares;

 

(iii)other than as set out in Schedule 3.1(b) of the Ample Disclosure Letter,
issue, sell, grant, award, pledge, dispose of or otherwise encumber or agree to
issue, sell, grant, award, pledge, dispose of or otherwise encumber any Ample
Shares or other equity or voting interests or any options, stock appreciation
rights, warrants, calls, conversion or exchange privileges or rights of any kind
to acquire (whether on exchange, exercise, conversion or otherwise) any Ample
Shares or other equity or voting interests or other securities or any shares of
its Subsidiaries;

 

(iv)split, combine or reclassify any outstanding Ample Shares or the securities
of any of its Subsidiaries;

 

(v)redeem, purchase or otherwise acquire or offer to purchase or otherwise
acquire Ample Shares or other securities of Ample or any securities of its
Subsidiaries;

 

(vi)amend the terms of any securities of Ample or any of its Subsidiaries;

 

(vii)adopt or propose a plan of liquidation or resolutions providing for the
liquidation or dissolution of Ample or any of its Subsidiaries;

 

(viii)reorganize, amalgamate or merge Ample or its Subsidiaries with any other
Person;

 

(ix)sell, pledge, lease, dispose of, mortgage, licence, encumber or otherwise
transfer or agree to sell, pledge, lease, dispose of, mortgage, licence,
encumber or otherwise transfer any assets of Ample or any of its Subsidiaries or
any interest in any assets of Ample or any of its Subsidiaries, except in the
ordinary course of business consistent with past practice and subject to a
maximum (in terms of value of such assets or interests therein) of $100,000
(whether individually or in the aggregate);

 

(x)acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) or agree to acquire, directly or indirectly, in one transaction or in
a series of related transactions, any Person, or make any investment or agree to
make any investment, directly or indirectly, in one transaction or in a series
of related transactions, either by purchase of shares or securities,
contributions of capital (other than to wholly-owned Subsidiaries), property
transfer or purchase of any property or assets of any other Person, other than
pursuant to acquisitions in the ordinary course of business consistent with past
practice that do not have a purchase or subscription price greater than $100,000
in the aggregate (including any assumed indebtedness);

 

- 35 -

 

 

(xi)incur any capital expenditures or enter into any agreement obligating Ample
or its Subsidiaries to provide for future capital expenditures other than
budgeted capital expenditures that (A) have been approved by the Ample Board
prior to the date of this Agreement; or (B) do not exceed $100,000 in the
aggregate;

 

(xii)make any changes in financial accounting methods, principles, policies or
practices, except as required, in each case, by IFRS or by Applicable Laws;

 

(xiii)reduce the stated capital of the shares of Ample or any of its
Subsidiaries;

 

(xiv)other than as set out in Schedule 3.1(b) of the Ample Disclosure Letter or
in respect of pre-existing indebtedness of any Person acquired by Ample in
acquisitions permitted by Section 3.1(b)(x) or capital expenditures permitted by
Section 3.1(b)(xi), incur, create, assume or otherwise become liable for any
indebtedness for borrowed money or any other material liability or obligation or
issue any debt securities, or guarantee, endorse or otherwise become responsible
for, the obligations of any other Person or make any loans or advances;

 

(xv)pay, discharge, settle, satisfy, compromise, waive, assign or release any
claims, rights, liabilities or obligations (including any litigation, proceeding
or investigation by any Governmental Entity) other than:

 

(A)the payment, discharge or satisfaction, in the ordinary course of business,
of liabilities reflected or reserved against in Ample’s financial statements (or
in those of any of its Subsidiaries) or incurred in the ordinary course of
business; or

 

(B)payment of any fees related to the Arrangement;

 

(xvi)other than as set out in Schedule 3.1(b) of the Ample Disclosure Letter,
amend or modify in any material respect or terminate or waive any material right
under any Ample Material Contract or enter into any contract or agreement that
would be an Ample Material Contract if in effect on the date hereof;

 

(xvii)enter into or terminate any interest rate, currency, equity or commodity
swaps, hedges, derivatives, forward sales contracts or other financial
instruments or like transaction, other than in the ordinary course of business
consistent with past practice;

 

(xviii)materially change the business carried on by Ample and its Subsidiaries,
as a whole;

 

- 36 -

 

 

(xix)other than as set out in Schedule 3.1(b) of the Ample Disclosure Letter:
(A) grant, accelerate, or increase any severance, change of control or
termination pay to (or amend any existing arrangement relating to the foregoing
with) any director, officer or employee of Ample or any of its Subsidiaries; (B)
grant, accelerate, or increase any payment, award (equity or otherwise) or other
benefits payable to, or for the benefit of, any director, officer or employee of
Ample or any of its Subsidiaries; (C) increase the coverage, contributions,
funding requirements or benefits available under any benefit plan or create any
new plan which would be considered to be a benefit plan once created; (D)
increase compensation (in any form), bonus levels or other benefits payable to
any director, officer, employee or consultant of Ample or any of its
Subsidiaries or grant any general increase in the rate of wages, salaries,
bonuses or other remuneration, except in the ordinary course of business
consistent with past practice; (E) make any material determination under any
Employee Plan that is not in the ordinary course of business consistent with
past practice; or (F) take or propose any action to effect any of the foregoing;

 

(xx)make any bonus or profit sharing distribution or similar payment of any
kind;

 

(xxi)terminate the employment of any officer, except for cause; or

 

(xxii)take any action or fail to take any action which action or failure to act
would reasonably be expected to cause any Governmental Entities to institute
proceedings for the suspension of, or the revocation or limitation of rights
under, any material authorizations necessary to conduct its businesses as now
conducted, and use its commercially reasonable efforts to maintain such
authorizations;

 

(c)Ample shall use all commercially reasonable efforts to cause its current
insurance (or re-insurance) policies maintained by Ample or any of its
Subsidiaries not to be cancelled or terminated or any of the coverage thereunder
to lapse, unless simultaneously with such termination, cancellation or lapse,
replacement policies underwritten by insurance and reinsurance companies of
nationally recognized standing providing coverage equal to or greater than the
coverage under the cancelled, terminated or lapsed policies for substantially
similar premiums are in full force and effect; provided that neither Ample nor
any of its Subsidiaries shall obtain or renew any insurance (or re-insurance)
policy for a term exceeding 12 months;

 

(d)Ample and each of its Subsidiaries shall:

 

(i)not take any action inconsistent with past practice relating to the filing of
any Tax Return or the withholding, collecting, remitting and payment of any Tax,
except as may be required by Applicable Laws;

 

(ii)not amend any Tax Return or change any of its methods of reporting income,
deductions or accounting for income Tax purposes from those employed in the
preparation of its income tax return for the taxation year ended December 31,
2018, except as may be required by Applicable Laws;

 

- 37 -

 

 

(iii)not make or revoke any material election relating to Taxes, other than any
election that has yet to be made in respect of any event or circumstance
occurring prior to the date of the Agreement;

 

(iv)not enter into any Tax sharing, Tax allocation, Tax related waiver or Tax
indemnification agreement;

 

(v)not settle (or offer to settle) any Tax claim, audit, proceeding or
re-assessment that would reasonably be expected to be material to Ample and its
Subsidiaries, taken as a whole; and

 

(vi)keep Akerna reasonably informed, on a current basis, of any events,
discussions, notices or changes with respect to any Tax investigation (other
than ordinary course communications which could not reasonably be expected to be
material to Ample and its Subsidiaries, taken as a whole); and

 

(e)Ample shall not authorize, agree to, propose, enter into or modify any
contract, agreement, commitment or arrangement, to do any of the matters
prohibited by the other subsections of this Section 3.1 or resolve to do so.

 

3.2Covenants of Akerna Regarding the Conduct of Business

 

Akerna covenants and agrees that during the period from the date of this
Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, except as required or
permitted by this Agreement, as required by Applicable Law, Governmental Entity
or existing Contract or unless Ample shall otherwise agree in writing (such
agreement not to be unreasonably withheld, conditioned or delayed):

 

(a)Akerna shall and shall cause each of its Subsidiaries to: (i) in all material
respects conduct the business of Akerna and its Subsidiaries (taken as a whole)
only in, and not take any action except in, the ordinary course of business
consistent with past practice and in connection with the Akerna Transactions;
and (ii) use commercially reasonable efforts to preserve intact the present
business organization, goodwill, business relationships and assets of Akerna and
its Subsidiaries (taken as a whole) and to keep available the services of their
officers and employees as a group;

 

(b)without limiting the generality of Section 3.2(a), Akerna shall not, directly
or indirectly:

 

(i)amend or propose to amend its articles, by-laws or other constating
documents, other than to effect a split or consolidation of the issued and
outstanding Akerna Shares;

 

(ii)declare, set aside or pay any dividend or other distribution (whether in
cash, securities or property or any combination thereof) in respect of any
Akerna Shares;

 

(iii)issue, sell, grant, award or pledge or agree to issue, sell, grant, award
or pledge any Akerna Shares or securities convertible into or exchangeable for
Akerna Shares, other than in connection with the Arrangement and the Akerna
Transactions, Akerna Shares issuable pursuant to the terms of outstanding
options and other convertible securities of Akerna, securities granted or issued
pursuant to Akerna’s equity compensation plans in the ordinary course of
business and consistent with past practice and Akerna Shares issued as part of
the purchase price in connection with the acquisition of shares or assets of
another business by Akerna, directly or indirectly, by merger or otherwise;

 

- 38 -

 

 

(iv)redeem, purchase or otherwise acquire or offer to purchase or otherwise
acquire Akerna Shares or other securities of Akerna, other than ordinary course
purchases of Akerna Shares made in the public markets and at then prevailing
market price;

 

(v)adopt or propose a plan of liquidation or resolutions providing for the
liquidation or dissolution of Akerna;

 

(vi)other than in connection with the Akerna Transactions, merge Akerna with any
other Person that is not a wholly-owned Subsidiary of Akerna;

 

(vii)sell, pledge, lease, dispose of, mortgage, licence, encumber or otherwise
transfer or agree to sell, pledge, lease, dispose of, mortgage, licence,
encumber or otherwise transfer all or substantially all of the assets of Akerna
and its Subsidiaries (on a consolidated basis);

 

(viii)reduce the stated capital of the shares of Akerna;

 

(ix)materially change the business carried on by Akerna and its Subsidiaries,
taken as a whole;

 

(x)take any action or fail to take any action which action or failure to act
would reasonably be expected to cause any Governmental Entities to institute
proceedings for the suspension of, or the revocation or limitation of rights
under, any material authorizations necessary to conduct its businesses as now
conducted, and use its commercially reasonable efforts to maintain such
authorizations; or

 

(xi)take any action or series of actions that cause or would reasonably be
expected to cause the Akerna Shares to cease being traded on the NASDAQ; and

 

(c)Akerna shall not authorize, agree to, propose, enter into or modify any
contract, agreement, commitment or arrangement, to do any of the matters
prohibited by the other subsections of this Section 3.2 or resolve to do so.

 

3.3Covenants of Akerna Relating to the Exchangeable Shares

 

Akerna shall and, where appropriate, shall cause Purchaser to:

 

(a)create the Exchangeable Shares and the Special Voting Share prior to the
Effective Time in a manner reasonably acceptable to Ample and consistent with
the Exchangeable Share Provisions attached hereto as Schedule “I”;

 

(b)prior to the Effective Time, incorporate and organize Callco under the laws
of Ontario;

 

- 39 -

 

 

(c)at the Effective Time, execute and deliver and cause Purchaser and Callco to
execute and deliver the Exchangeable Share Support Agreement and the Voting and
Exchange Trust Agreement, as applicable;

 

(d)at the Effective Time, deliver the Special Voting Share in accordance with
the Voting and Exchange Trust Agreement;

 

(e)ensure that Purchaser is and continues to be at all relevant times a taxable
Canadian corporation within the meaning of the Tax Act;

 

(f)apply for and use commercially reasonable efforts to obtain conditional
approval of the listing and posting for trading on the NASDAQ of the Akerna
Shares issuable pursuant to the exchange of the Exchangeable Shares;

 

(g)not take any action which could reasonably be expected to prevent the
exchange of Ample Shares for consideration that includes Exchangeable Shares
under the Arrangement by Eligible Holders who make and file a valid tax election
under subsection 85(1) or (2) of the Tax Act as described and on the terms set
forth in the Plan of Arrangement from being treated as a tax-deferred
transaction for purposes of the Tax Act if such holders are otherwise eligible
for such treatment; and

 

(h)do all things necessary (as further described in the Exchangeable Share
Support Agreement and the Exchangeable Share terms contained in Purchaser’s
articles of incorporation) to permit the exchange of the Exchangeable Shares for
Akerna Shares.

 

3.4Covenants of Akerna Regarding Blue-Sky Laws

 

Akerna shall use its commercially reasonable efforts ensure that the
Exchangeable Shares, and the Akerna Shares to be issued pursuant to the exchange
of the Exchangeable Shares, in each case to be issued pursuant to the
Arrangement shall, at the Effective Time, either be registered or qualified
under all applicable U.S. Securities Laws, or exempt from such registration and
qualification requirements.

 

3.5Mutual Covenants Regarding the Arrangement

 

Each of the Parties covenants and agrees that, subject to the terms and
conditions of this Agreement, during that period from the date of this Agreement
until the earlier of the Effective Time and the time that this Agreement is
terminated in accordance with its terms:

 

(a)it shall use its commercially reasonable efforts to, and shall cause its
Subsidiaries to use all commercially reasonable efforts to, satisfy (or cause
the satisfaction of) the conditions precedent to its obligations hereunder as
set forth in Article 5 to the extent the same is within its control and to take,
or cause to be taken, all other action and to do, or cause to be done, all other
things necessary, proper or advisable under all Applicable Laws to complete the
Arrangement, including using its commercially reasonable efforts to promptly:
(i) obtain all necessary and material waivers, consents and approvals required
to be obtained by it from parties to any Contracts; (ii) obtain all necessary
and material Authorizations as are required to be obtained by it or any of its
Subsidiaries under Applicable Laws; (iii) fulfill all conditions and satisfy all
provisions of this Agreement and the Arrangement; and (iv) co-operate with the
other Party in connection with the performance by it and its Subsidiaries of
their obligations hereunder;

 

- 40 -

 

 

(b)it shall not take any action, shall refrain from taking any action, and shall
not permit any action to be taken or not taken, which is inconsistent with this
Agreement or which would reasonably be expected to, individually or in the
aggregate, materially impede or materially delay the consummation of the
Arrangement or the other transactions contemplated herein;

 

(c)it shall use commercially reasonable efforts to: (i) defend all lawsuits or
other legal, regulatory or other proceedings against itself or any of its
Subsidiaries challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby; (ii) appeal, overturn or have lifted or
rescinded any injunction or restraining order or other order, including orders,
relating to itself or any of its Subsidiaries which may materially adversely
affect the ability of the Parties to consummate the Arrangement; and (iii)
appeal or overturn or otherwise have lifted or rendered non-applicable in
respect of the Arrangement, any Applicable Law that makes consummation of the
Arrangement illegal or otherwise prohibits or enjoins Ample or Akerna from
consummating the Arrangement; and

 

(d)it shall carry out the terms of the Interim Order and Final Order applicable
to it and use commercially reasonable efforts to comply promptly with all
requirements which Applicable Laws may impose on it or its Subsidiaries or
Affiliates with respect to the transactions contemplated hereby.

 

Each Party will use its commercially reasonable efforts to cooperate with the
other in connection with the performance by the other of their obligations under
this Section 3.5 and this Agreement including continuing to provide reasonable
access to information and to maintain ongoing communications as between officers
of each Party, subject in all cases to the Confidentiality Agreement.

 

3.6Covenants of Akerna and Purchaser

 

Subject to the other provisions of this Agreement, Akerna and Purchaser jointly
covenant and agree that, from the date of this Agreement until the Effective
Date or termination of this Agreement, except with the prior written consent of
Ample (such consent not to be unreasonably withheld, conditioned or delayed),
and except as otherwise expressly permitted or specifically contemplated by this
Agreement (including the Plan of Arrangement) or required by Applicable Laws,
they will:

 

(a)provide Ample and its legal counsel with reasonable opportunity to review and
comment upon drafts of all Purchaser Circular Disclosure and will give
reasonable consideration to the comments of Ample and its counsel with respect
to any information to be included in such material and any other matters
contained therein and ensure that the Purchaser Circular Disclosure provided by
it expressly for inclusion in the Ample Circular does not, at the time of the
mailing of the Ample Circular, contain any misrepresentation;

 

(b)use its commercially reasonable efforts to take all such steps as are
necessary to set the record date for the Akerna Meeting as a date not later than
January 27, 2020;

 

(c)subject to the terms of this Agreement, use their commercially reasonable
efforts take all such steps as are necessary to convene and hold the Akerna
Meeting in accordance with Applicable Laws not later than February 26, 2020 for
the purpose of considering the Akerna Shareholder Matters and, unless this
Agreement will have been terminated in accordance with subsection 8.1(a), Akerna
will not cancel the Akerna Meeting or fail to put the Akerna Shareholder Matters
before the Akerna Shareholders for their consideration without Ample’s prior
written consent, other than as may be required under Applicable Laws; and Akerna
will not propose to adjourn or postpone the Akerna Meeting without the prior
consent of Ample except as required by Applicable Laws or by a Governmental
Entity and except as required under subsections 2.5(d) or 5.45.4(b); and Akerna
shall, if requested by Ample (acting reasonably), adjourn the Akerna Meeting one
or more times for the purposes of obtaining any required quorum or attempting to
obtain the requisite approval of the Akerna Shareholder Matters;

 

- 41 -

 

 

(d)subject to compliance by Ample with its obligations set forth in subsection
3.7(i), as soon as practicable after the execution and delivery of this
Agreement, prepare the Akerna Circular together with any other documents
required by Applicable Laws in connection with the Akerna Meeting required to be
filed or prepared by Akerna and, subject to subsection 3.7(i), as soon as
practicable after the execution and delivery of this Agreement, Akerna shall,
unless otherwise agreed by Ample, cause the Akerna Circular and other
documentation required in connection with the Akerna Meeting to be sent to the
Akerna Shareholders and be filed as required by Applicable Laws;

 

(e)provide Ample and its legal counsel a reasonable opportunity to review and
comment on drafts of the Akerna Circular and other documents to be sent to the
Akerna Shareholders in connection with the Akerna Meeting, and will give
reasonable consideration to any comments made by Ample and their counsel,
provided that all information included in the Akerna Circular and any other
documents to be sent to the Akerna Shareholders in connection with the Akerna
Meeting relating to Ample will be in form and content satisfactory to Ample,
acting reasonably;

 

(f)ensure that the Akerna Circular (other than any Ample Circular Disclosure
included in the Akerna Circular that was provided to Akerna by, or approved by,
Ample expressly for inclusion in the Akerna Circular) complies with Applicable
Laws and, without limiting the generality of the foregoing, that the Akerna
Circular will not contain a misrepresentation and provides the Akerna
Shareholders with information in sufficient detail to permit them to form a
reasoned judgment concerning the Akerna Shareholder Matters and will include:
(i) the unanimous determination of the Akerna Board that voting in favour of the
Akerna Shareholder Matters is in the best interests of Akerna and the unanimous
recommendation that the Akerna Shareholders vote in favour of the Akerna
Shareholder Matters; (ii) a statement that each director and officer of Akerna
intends to vote all of such Person’s Akerna Shares (including any Akerna Shares
issued upon exercise or exchange of any securities convertible or exercisable
into Akerna Shares) in favour of the Akerna Shareholder Matters; and (iii) any
other disclosure required under Applicable Securities Laws that is required to
be included in the Akerna Circular;

 

(g)ensure that all Purchaser Circular Disclosure included in the Ample Circular
that was provided to Ample by or approved by Akerna or Purchaser complies with
Applicable Laws;

 

- 42 -

 

 

(h)indemnify and save harmless Ample and its directors and officers from and
against any and all liabilities, claims, demands, losses, costs, damages and
expenses (excluding any loss of profits or consequential damages) to which Ample
or its directors and officers may be subject or which Ample or its directors or
officers may suffer, whether under the provisions of any statute or otherwise,
in any way caused by, or arising, directly or indirectly, from or in consequence
of:

 

(i)any misrepresentation or alleged misrepresentation contained in: (A) the
Akerna Circular (other than in respect of Ample Circular Disclosure); (B) in any
Purchaser Circular Disclosure included in the Ample Circular that was provided
to Ample by, or approved by, Akerna or Purchaser expressly for inclusion in the
Ample Circular; or (C) any material filed by Akerna in connection with the
transactions contemplated by this Agreement in compliance or intended compliance
with any Applicable Laws;

 

(ii)any order made or any inquiry, investigation or proceeding by any securities
commission or other competent authority based upon any Misrepresentation or
alleged Misrepresentation contained in: (A) the Akerna Circular (other than in
respect of Ample Circular Disclosure); (B) the Purchaser Circular Disclosure
included in the Ample Circular that was provided to Ample by, or approved by,
Akerna or Purchaser expressly for inclusion in the Ample Circular; or (C) in any
material filed by or on behalf of Akerna or Purchaser in compliance or intended
compliance with Applicable Securities Laws; and

 

(iii)Akerna or Purchaser not complying with any requirement of Applicable Laws
in connection with the transactions contemplated in this Agreement,

 

except that Akerna and/or Purchaser will not be liable in any such case to the
extent that any such liabilities, claims, demands, losses, costs, damages and
expenses arise out of:

 

(iv)any information contained in the Ample Circular other than the Purchaser
Circular Disclosure included in the Ample Circular that was provided to Ample
by, or approved by, Akerna or Purchaser expressly for inclusion in the Ample
Circular;

 

(v)any Ample Circular Disclosure included in the Akerna Circular that was
provided to Akerna by, or approved by, Ample expressly for inclusion in the
Akerna Circular;

 

(vi)or the negligence of Ample or the non-compliance by Ample with any
requirement of Applicable Laws in connection with the transactions contemplated
by this Agreement;

 

(i)provide notice to Ample of the Akerna Meeting and allow Ample’s
Representatives to attend the Akerna Meeting;

 

(j)except for proxies and other non-substantive communications with Akerna
Shareholders and communications that Akerna is required to keep confidential
pursuant to Applicable Law, furnish promptly to Ample or their counsel: (i) a
copy of each notice, report, schedule or other document delivered, filed or
received by Akerna from securityholders or Governmental Entities in connection
with the Arrangement or the Akerna Meeting; (ii) any filings under Applicable
Laws in connection with the transactions contemplated hereby; and (iii) any
dealings with stock exchanges, regulatory agencies or other governmental
authorities in connection with the transactions contemplated hereby;

 

(k)solicit proxies to be voted at the Akerna Meeting in favour of the Akerna
Shareholder Matters;

 

- 43 -

 

 

(l)promptly advise Ample of the number or amount of Ample Shares for which
Akerna receives notices of dissent or written objections to the Akerna
Shareholder Matters and provide Ample with copies of such notices and written
objections and subject to Applicable Laws;

 

(m)promptly inform Ample of any requests or comments made by Securities
Authorities in connection with the Akerna Circular and any other required
filings under Applicable Laws; and each of the Parties will cooperate with the
other and will diligently do all such acts and things as may be necessary in the
manner contemplated in the context of the preparation of the Akerna Circular and
any other required filings under Applicable Laws and use its commercially
reasonable efforts to resolve all requests or comments made by Securities
Authorities with respect to the Akerna Circular and any other required filings
under Applicable Laws as promptly as practicable after receipt thereof;

 

(n)advise Ample, as Ample may request, and on a daily basis on each of the last
five Business Days prior to the proxy cut-off date for the Akerna Meeting, as to
the aggregate tally of the proxies received by Akerna in respect of the Akerna
Shareholder Matters and any other matters to be considered at the Akerna
Meeting, and provide Ample with copies of any materials, or grant access to
information regarding the Akerna Meeting, generated by any proxy solicitation
firm;

 

(o)keep Ample informed as to discussions between Akerna and any Person holding
not less than 10% of the voting rights attached to all of the Akerna Shares with
respect to the Akerna Shareholder Matters;

 

(p)take or cause to be taken all corporate action to allot and reserve for
issuance the Exchangeable Shares to be issued in exchange for the Ample Shares,
and the Akerna Shares to be issued in exchange for the Exchangeable Shares;

 

(q)take or cause to be taken all corporate action to maintain the listing of the
Akerna Shares on the NASDAQ;

 

(r)take or cause to be taken all corporate action to enter into the Rights
Indenture and to create and issue the CVRs to each former holder of Ample Shares
at the Effective Time;

 

(s)take or cause to be taken all corporate action, as reasonably requested by
Ample or its counsel, to assist Ample in diligently pursuing the application to
the Court for the Final Order; and

 

(t)make all necessary filings and applications under Applicable Laws, including
Applicable Securities Laws, required to be made on the part of Akerna and
Purchaser in connection with the transactions contemplated herein, including,
without limitation, for all Regulatory Approvals, and shall take all
commercially reasonable action necessary to be in compliance with such
Applicable Laws.

 

- 44 -

 

 

3.7Covenants of Ample Regarding the Arrangement

 

Subject to the other provisions of this Agreement, Ample covenants and agrees
that, from the date of this Agreement until the Effective Date or termination of
this Agreement, except with the prior written consent of Akerna and Purchaser
(such consent not to be unreasonably withheld, conditioned or delayed), and
except as otherwise expressly permitted or specifically contemplated by this
Agreement (including the Plan of Arrangement) or required by Applicable Laws, it
will:

 

(a)provide Akerna and Purchaser and their legal counsel with reasonable
opportunity to review and comment upon drafts of all materials to be filed with
the Court in connection with the Arrangement, including by providing on a timely
basis a description of any information required to be supplied by Akerna and
Purchaser for inclusion in such material, prior to the service and filing of
such material, and will give reasonable consideration to the comments of Akerna
and Purchaser and their counsel with respect to any information to be included
in such material and any other matters contained therein;

 

(b)ensure that all material filed with the Court in connection with the
Arrangement is consistent in all material respects with the terms of this
Agreement and the Plan of Arrangement;

 

(c)not object to legal counsel to Akerna and Purchaser making such submissions
on the application for the Interim Order and the application for the Final Order
as such counsel considers appropriate (acting reasonably), provided such
submissions are in all material respects consistent with this Agreement and the
Plan of Arrangement;

 

(d)use its commercially reasonable efforts to take all such steps as are
necessary to set the record date for the Ample Meeting as a date not later than
January 27, 2020;

 

(e)subject to the terms of this Agreement and in accordance and compliance with
the Interim Order, use its commercially reasonable efforts to take all such
steps as are necessary to convene and hold the Ample Meeting in accordance with
the Interim Order and Applicable Laws not later than February 26, 2020 for the
purpose of considering the Arrangement Resolution and, unless this Agreement
will have been terminated in accordance with subsection 8.1(a), Ample will not
cancel the Ample Meeting or fail to put the Arrangement Resolution before the
Ample Shareholders for their consideration without Akerna and Purchaser’s prior
written consent, other than as may be required under the Interim Order or
Applicable Laws and Ample will not propose to adjourn or postpone the Ample
Meeting without the prior consent of Akerna and Purchaser except as required by
Applicable Laws or by a Governmental Entity and except as required under
subsections 2.6(d) or 5.4(b); and Ample shall, if requested by Akerna and
Purchaser (each acting reasonably), adjourn the Ample Meeting one or more times
for the purposes of obtaining any required quorum or attempting to obtain the
requisite approval of the Arrangement Resolution;

 

(f)subject to compliance by Akerna and Purchaser with their obligations set
forth in subsection 3.6(g) as soon as practicable after the execution and
delivery of this Agreement, prepare the Ample Circular together with any other
documents required by Applicable Laws in connection with the Ample Meeting
required to be filed or prepared by Ample and, subject to subsection 3.6(g), as
soon as practicable after the execution and delivery of this Agreement, Ample
shall, unless otherwise agreed by Akerna and Purchaser, cause the Ample Circular
and other documentation required in connection with the Ample Meeting to be sent
to the Ample Shareholders and be filed as required by the Interim Order and
Applicable Laws;

 

- 45 -

 

 

(g)provide Akerna and Purchaser and their legal counsel a reasonable opportunity
to review and comment on drafts of the Ample Circular and other documents to be
sent to the Ample Shareholders in connection with the Ample Meeting or the
Arrangement, and will give reasonable consideration to any comments made by
Akerna and Purchaser and their counsel, provided that all information included
in the Ample Circular and any other documents to be sent to the Ample
Shareholders in connection with the Ample Meeting or the Arrangement relating to
Akerna and Purchaser will be in form and content satisfactory to Akerna and
Purchaser, each acting reasonably;

 

(h)ensure that the Ample Circular (other than any Purchaser Circular Disclosure
included in the Ample Circular that was provided to Ample by, or approved by,
Akerna or Purchaser expressly for inclusion in the Ample Circular) complies with
Applicable Laws and, without limiting the generality of the foregoing, that the
Ample Circular will not contain a misrepresentation and provides the Ample
Shareholders with information in sufficient detail to permit them to form a
reasoned judgment concerning the matters before them and will include: (i) the
unanimous determination of the Ample Board that the Arrangement is in the best
interests of Ample, is fair to the Ample Shareholders, and the unanimous
recommendation that the Ample Shareholders vote in favour of the Arrangement
Resolution; (ii) a statement that each director and officer of Ample intends to
vote all of such Person’s Ample Shares (including any Ample Shares issued upon
exercise or exchange of any Ample Options or Ample Warrants) in favour of the
Arrangement Resolution; and (iii) any other disclosure required under Applicable
Securities Laws that is required to be included in the Ample Circular;

 

(i)ensure that all Ample Circular Disclosure included in the Akerna Circular
that was provided to Akerna by or approved by Ample complies with Applicable
Laws;

 

(j)indemnify and save harmless Akerna and Purchaser and their respective
directors and officers from and against any and all liabilities, claims,
demands, losses, costs, damages and expenses (excluding any loss of profits or
consequential damages) to which Akerna, Purchaser or their respective directors
and officers may be subject or which Akerna, Purchaser or their respective
directors or officers may suffer, whether under the provisions of any statute or
otherwise, in any way caused by, or arising, directly or indirectly, from or in
consequence of:

 

(i)any misrepresentation or alleged misrepresentation contained in: (A) the
Ample Circular (other than in respect of the Purchaser Circular Disclosure); (B)
in any Ample Circular Disclosure included in the Akerna Circular that was
provided to Akerna by, or approved by, Ample expressly for inclusion in the
Akerna Circular; or (C) any material filed by Ample in connection with the
transactions contemplated by this Agreement in compliance or intended compliance
with any Applicable Laws;

 

(ii)any order made or any inquiry, investigation or proceeding by any securities
commission or other competent authority based upon any Misrepresentation or
alleged Misrepresentation contained in: (A) the Ample Circular (other than in
respect of the Purchaser Circular Disclosure); (B) the Ample Circular Disclosure
included in the Akerna Circular that was provided to Akerna by, or approved by,
Ample expressly for inclusion in the Akerna Circular; or (C) in any material
filed by or on behalf of Ample in compliance or intended compliance with
Applicable Securities Laws; and

 

- 46 -

 

 

(iii)Ample not complying with any requirement of Applicable Laws in connection
with the transactions contemplated in this Agreement,

 

except that Ample will not be liable in any such case to the extent that any
such liabilities, claims, demands, losses, costs, damages and expenses arise out
of:

 

(iv)any information contained in the Akerna Circular other than Ample Circular
Disclosure included in the Akerna Circular that was provided to Akerna by, or
approved by, Ample expressly for inclusion in the Akerna Circular;

 

(v)any Purchaser Circular Disclosure included in the Ample Circular that was
provided to Ample by, or approved by, Akerna or Purchaser expressly for
inclusion in the Ample Circular;

 

(vi)or the negligence of Akerna or Purchaser or the non-compliance by Akerna or
Purchaser with any requirement of Applicable Laws in connection with the
transactions contemplated by this Agreement;

 

(k)provide notice to Akerna and Purchaser of the Ample Meeting and allow
Akerna’s and Purchaser’s Representatives to attend the Ample Meeting;

 

(l)except for proxies and other non-substantive communications with the holders
of Ample securityholders and communications that Ample is required to keep
confidential pursuant to Applicable Law, furnish promptly to Akerna and
Purchaser or their counsel: (i) a copy of each notice, report, schedule or other
document delivered, filed or received by Ample from securityholders or
Governmental Entities in connection with the Arrangement or the Ample Meeting;
(ii) any filings under Applicable Laws in connection with the transactions
contemplated hereby; and (iii) any dealings with stock exchanges, regulatory
agencies or other governmental authorities in connection with the transactions
contemplated hereby;

 

(m)solicit proxies to be voted at the Ample Meeting in favour of matters to be
considered at the Ample Meeting, including the Arrangement Resolution;

 

(n)promptly advise Akerna and Purchaser of the number or amount of Ample Shares
for which Ample receives notices of dissent or written objections to the
Arrangement and provide Akerna and Purchaser with copies of such notices and
written objections and subject to Applicable Laws, will provide Akerna and
Purchaser with an opportunity to review and comment upon any written
communications proposed to be sent by or on behalf of Ample to any Ample
Shareholder exercising or purporting to exercise Dissent Rights in relation to
the Arrangement Resolution and reasonable consideration will be given to any
comments made by Akerna and Purchaser and their counsel prior to sending any
such written communications; provided that, Ample will not settle any claims
with respect to Dissent Rights without the prior written consent of Akerna and
Purchaser (such consent not to be unreasonably withheld, conditioned or
delayed);

 

(o)promptly inform Akerna and Purchaser of any requests or comments made by
Securities Authorities in connection with the Ample Circular and any other
required filings under Applicable Laws; and each of the Parties will cooperate
with the other and will diligently do all such acts and things as may be
necessary in the manner contemplated in the context of the preparation of the
Ample Circular and any other required filings under Applicable Laws and use its
commercially reasonable efforts to resolve all requests or comments made by
Securities Authorities with respect to the Ample Circular and any other required
filings under Applicable Laws as promptly as practicable after receipt thereof;

 

- 47 -

 

 

(p)advise Akerna and Purchaser, as Akerna and Purchaser may request, and on a
daily basis on each of the last five Business Days prior to the proxy cut-off
date for the Ample Meeting, as to the aggregate tally of the proxies received by
Ample in respect of the Arrangement Resolution and any other matters to be
considered at the Ample Meeting, and provide Akerna and Purchaser with copies of
any materials, or grant access to information regarding the Ample Meeting,
generated by any proxy solicitation firm;

 

(q)subject to obtaining such approvals as are required by the Interim Order,
proceed with and diligently pursue the application to the Court for the Final
Order;

 

(r)provide Akerna and Purchaser’s legal counsel, on a timely basis, with copies
of any notice and evidence served on Ample or its legal counsel in respect of
the application for the Final Order or any appeal therefrom;

 

(s)keep Akerna and Purchaser informed as to discussions with all Significant
Shareholders;

 

(t)make all necessary filings and applications under Applicable Laws, including
Applicable Securities Laws, required to be made on the part of Ample in
connection with the transactions contemplated herein, including, without
limitation, for all Regulatory Approvals, and will take all actions necessary to
be in compliance with such Applicable Laws;

 

(u)use its commercially reasonable efforts to obtain resignations and mutual
releases (in a form satisfactory to Akerna), to be effective at the Effective
Time, from all directors of Ample on or prior to the Effective Time;

 

(v)use its commercially reasonable efforts to obtain Employment Agreements, to
be effective at the Effective Time, from all of the Retained Personnel on or
prior to the Effective Time; and

 

3.8Covenants of Ample Regarding Non-Solicitation

 

(a)Except as otherwise expressly provided in this Section 3.8, Ample shall not,
directly or indirectly through any Representative:

 

(i)solicit, assist, initiate, knowingly encourage or otherwise facilitate
(including by way of furnishing confidential information or entering into any
form of agreement, arrangement or understanding) any inquiry, proposal or offer
that constitutes or may reasonably be expected to constitute or lead to an
Acquisition Proposal;

 

(ii)enter into, engage in, continue or otherwise participate in any discussions
or negotiations with any Person (other than Akerna and its Subsidiaries or
affiliates) in respect of any inquiry, proposal or offer that constitutes or may
reasonably be expected to lead to an Acquisition Proposal, it being acknowledged
and agreed that, provided Ample is then in compliance with its obligations under
this Section 3.8, Ample may: (A) advise a Person who has submitted a written
Acquisition Proposal of the restrictions in this Agreement; or (B) advise a
Person who has submitted a written Acquisition Proposal that their Acquisition
Proposal does not constitute a superior proposal;

 



- 48 -

 

 

(iii)accept, approve, endorse or recommend, or publicly propose to accept,
approve, endorse or recommend, or take no position or remain neutral with
respect to, any publicly announced or publicly proposed Acquisition Proposal (it
being understood that publicly taking no position or a neutral position with
respect to any Acquisition Proposal for a period of no more than three Business
Days following the formal announcement of such Acquisition Proposal will not be
considered to be in violation of this Section 3.8(a)(iii) provided the Ample
Board has rejected such Acquisition Proposal and affirmed the Ample Board
Recommendation before the end of such three Business Day period);

 

(iv)approve, recommend or enter into (other than a confidentiality agreement
permitted by and in accordance with this Section 3.8) or publicly propose to
enter into any agreement to accept, recommend, approve or enter into any
agreement in respect of an Acquisition Proposal; or

 

(v)withdraw, amend, modify or qualify, or publicly propose or state an intention
to withdraw, amend, modify or qualify, the Ample Board Recommendation.

 

(b)Ample shall, and shall cause its Subsidiaries and Representatives to
immediately cease and terminate, and cause to be ceased and terminated, any
solicitation, encouragement, discussion or negotiations commenced prior to the
date of this Agreement with any Person (other than Akerna) with respect to any
inquiry, proposal or offer that constitutes, or may reasonably be expected to
constitute or lead to, an Acquisition Proposal and, in connection therewith,
Ample will discontinue access to and disclosure of its and its Subsidiaries’
confidential information (and not allow access to or disclosure of any such
confidential information, or any data room, virtual or otherwise) and shall as
soon as possible request, and exercise all rights it has (or cause its
Subsidiaries to exercise any rights that they have) to require the return or
destruction of all confidential information regarding Ample and its Subsidiaries
previously provided in connection therewith to any Person other than Akerna to
the extent such information has not already been returned or destroyed.

 

(c)Ample shall as soon as practicable, and in any event, within 24 hours, notify
Akerna (orally at first and then in writing) if it receives or otherwise becomes
aware of any proposal or offer that constitutes or may reasonably be expected to
constitute or lead to an Acquisition Proposal, of such Acquisition Proposal,
inquiry, proposal or offer, including the identity of the Person making such
Acquisition Proposal, inquiry, proposal or offer and the material terms and
conditions thereof and copies of all material or substantive documents received
in respect of, from or on behalf of any such Person. Ample shall keep Akerna
promptly and fully informed of the status of developments and discussions and
negotiations with respect to such Acquisition Proposal, proposal or offer,
including any material changes, modifications or other amendments thereto.

 

(d)Ample will ensure that the Representatives retained by it are aware of the
provisions of this Section 3.8 and will be responsible for any breach of this
Section 3.8 by any of them.

 

- 49 -

 

 

(e)Nothing contained in this Agreement shall prohibit the Ample Board from
withdrawing, modifying, qualifying or changing its recommendation to the Ample
Shareholders in respect of the transactions contemplated herein prior to the
approval of the Arrangement by such Ample Shareholders, if the Ample Board
determines, in good faith (after consultation with its financial advisors and
after receiving advice of outside counsel), that the failure to make such
withdrawal, modification, qualification or change would be inconsistent with its
fiduciary duties under Applicable Laws; provided that: (i) prior to making any
such withdrawal, modification, qualification or change of recommendation, Ample
shall give Akerna not less than 48 hours’ notice of its intention thereof; and
(ii) the foregoing shall not relieve Ample from its obligation to proceed to
call and hold the Ample Meeting (provided that, except as required under
Applicable Laws, Ample shall be relieved from any obligation to actively solicit
proxies in favour of the Arrangement in such circumstances), except in
circumstances where this Agreement is terminated in accordance with the terms
hereof.

 

(f)Nothing in this Section 3.8 shall prohibit Ample or its Representatives from
complying with Part 2 Division 3 of Multilateral Instrument 62-104 Take-Over
Bids and Issuer Bids and similar provisions under Applicable Securities Laws
relating to the provision of directors circulars in respect of an Acquisition
Proposal.

 

3.9Mutual Covenants Regarding Regulatory Approvals

 

(a)Each Party, as applicable to that Party, covenants and agrees with respect to
obtaining all Regulatory Approvals that, subject to the terms and conditions of
this Agreement, until the earlier of the Effective Time and the date on which
this Agreement is terminated in accordance with its terms:

 

(i)each Party shall use its commercially reasonable efforts to obtain all
Regulatory Approvals and co-operate with the other Party in connection with all
Regulatory Approvals sought by the other Party and shall use its commercially
reasonable efforts to effect all necessary registrations, filings and
submissions of information required by Governmental Entities relating to the
Arrangement or this Agreement;

 

(ii)each Party shall use commercially reasonable efforts to respond promptly to
any request or notice from any Governmental Entity requiring that Party to
supply additional information that is relevant to the review of the transactions
contemplated by this Agreement in respect of obtaining or concluding the
Regulatory Approvals sought by either Party and each Party shall co-operate with
the other Party and shall furnish to the other Party such information and
assistance as a Party may reasonably request in connection with preparing any
submission or responding to such notice from a Governmental Entity;

 

(iii)subject to compliance with Applicable Laws, each Party shall permit the
other Party an opportunity to review in advance any proposed substantive
applications, notices, filings, submissions, undertakings, correspondence and
communications (including responses to requests for information and inquiries
from any Governmental Entity) in respect of obtaining or concluding the
Regulatory Approvals and shall provide the other Party with a reasonable
opportunity to comment thereon and agree to consider those comments in good
faith and each Party shall provide the other Party with any substantive
applications, notices, filings, submissions, undertakings or other substantive
correspondence provided to a Governmental Entity or any substantive
communications received from a Governmental Entity, in respect of obtaining or
concluding the Regulatory Approvals; and

 



- 50 -

 

 

(iv)subject to compliance with Applicable Laws, each Party shall keep the other
Party reasonably informed on a timely basis of the status of discussions
relating to obtaining or concluding the Regulatory Approvals sought by each such
Party and, for certainty, no Party shall participate in any substantive meeting
(whether in person, by telephone or otherwise) with a Governmental Entity in
respect of obtaining or concluding the required Regulatory Approvals unless it
advises the other Party in advance and gives such other Party an opportunity to
attend.

 

3.10Covenants Regarding Provision of Information; Access

 

From and after the date hereof, until the Effective Time or termination of this
Agreement, Ample, to the extent it is not restricted from doing so pursuant to
confidentiality or other restrictions (in which circumstances it will use its
commercially reasonable efforts to obtain a waiver thereof) shall provide Akerna
and Purchaser and their Representatives access, upon reasonable notice, during
normal business hours and at such other time or times as Akerna and Purchaser
may reasonably request, to its and each Ample Subsidiary’s premises, books,
contracts, records, computer systems, properties, Employees and management
personnel and shall furnish promptly to Akerna and Purchaser all information
concerning its and each Ample Subsidiary’s business, properties and personnel as
Akerna and Purchaser may reasonably request, which information shall remain
subject to the Confidentiality Agreement, including for the purposes to permit
Akerna and Purchaser to be in a position to expeditiously and efficiently
integrate the operations of Ample and to provide an orderly transition of
control immediately upon but not prior to the Effective Time. The Parties shall
use all commercially reasonable efforts to ensure that they take no actions,
through the exchange of confidential information or otherwise, in breach of the
Competition Act or any other applicable competition laws, and notwithstanding
anything contained in this Agreement, neither Akerna nor Purchaser shall control
or materially influence Ample until following the Effective Time.

 

3.11Section 85 Elections

 

Where an Eligible Holder desires to so elect, Purchaser shall make a joint
election with such Ample Shareholder in respect of its disposition of its Ample
Shares pursuant to Section 85 of the Tax Act (and any similar provision of any
applicable provincial Tax legislation) in accordance with the procedures and
within the time limits set out in the Plan of Arrangement. The agreed amount
under such joint elections shall be determined by each such Ample Shareholder in
his or her sole discretion within the limits set out in the Tax Act.

 

Article 4

REPRESENTATIONS AND WARRANTIES

 

4.1Representations and Warranties of Akerna and Purchaser

 

Each of Akerna and Purchaser jointly and severally hereby represents and
warrants to and in favour of Ample and acknowledges that Ample is relying upon
such representations and warranties in connection with the matters contemplated
by this Agreement and the consummation of the Arrangement:

 

- 51 -

 

 

(a)Organization, Status and Qualification. Each of Akerna and Purchaser is duly
formed and is validly subsisting, under the laws of its jurisdiction of
formation and has the requisite power and authority to own, lease and operate
its respective properties and assets and to conduct its business as now owned
and conducted. Each of Akerna and Purchaser is duly qualified to carry on
business in each jurisdiction in which its assets and properties, owned, leased,
licensed or otherwise held, or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified will not,
individually or in the aggregate, have an Akerna Material Adverse Effect.

 

(b)Authorization. Each of Akerna and Purchaser has all necessary corporate power
and authority and has taken all necessary corporate action to authorize the
execution and delivery of this Agreement and the Contracts, agreements and
instruments required by this Agreement to be delivered by it and the performance
of its obligations hereunder and thereunder (subject to approval of the Akerna
Board of the Akerna Circular and matters relating to and to be approved at the
Akerna Meeting).

 

(c)Enforceability. This Agreement has been duly executed and delivered by each
of Akerna and Purchaser and (assuming due execution and delivery by Ample) is a
legal, valid and binding obligation of Akerna and Purchaser enforceable against
each of Akerna and Purchaser in accordance with its terms, except that
enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws of general application
relating to or affecting the rights of creditors generally and that equitable
remedies, including specific performance, may be granted only in the discretion
of a court of competent jurisdiction. Each of the Contracts, agreements and
instruments required by this Agreement to be delivered by each of Akerna and
Purchaser will, at the Effective Time, have been duly executed and delivered by
each of Akerna and Purchaser and (assuming due execution and delivery by the
other parties thereto) will at the Effective Time be enforceable against each of
Akerna and Purchaser in accordance with its terms, except that enforcement may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization
moratorium and other Applicable Laws of general application relating or
affecting the rights of creditors generally and that equitable remedies,
including specific performance, may be granted only in the discretion of a court
of competent jurisdiction.

 

(d)No Violations. Other than as permitted or contemplated under this Agreement,
none of the execution and delivery of this Agreement by Akerna and Purchaser,
the consummation by Akerna and Purchaser of the Arrangement or any of the
transactions contemplated by this Agreement or compliance by Akerna and
Purchaser with any of the provisions hereof will:

 

(i)violate, conflict with, or result in a breach of any provision of, require
any consent, approval or notice under, or constitute a default (or an event
which with or without notice or lapse of time or both, would constitute a
default) under any of the terms, conditions or provisions of their respective
constating or governing documents;

 

(ii)allow any Person to exercise any rights, require any consent or notice under
or other action by any Person, or cause or permit the termination, cancellation,
acceleration or other change of any right or obligation or the loss of any
benefit to which Akerna or Purchaser is entitled (including by triggering any
rights of first refusal or first offer or other restrictions or limitations)
under any Contract to which it is a party, except as would not reasonably be
expected to have, individually or in the aggregate, an Akerna Material Adverse
Effect or impede the consummation of the Arrangement; or

 



- 52 -

 

 

(iii)subject to obtaining the Regulatory Approvals and Akerna Shareholder
Approval, violate any Applicable Laws.

 

Other than in connection with obtaining any required Regulatory Approvals,
compliance with any Applicable Laws, stock exchange rules and policies, the
Interim Order and the Final Order, no Authorization of, or other action by or in
respect of, or filing, recording, registering or publication with, or
notification to, any Governmental Entity is necessary on the part of Akerna or
Purchaser for the consummation by Akerna and Purchaser of their obligations in
connection with the Arrangement under this Agreement or for the completion of
the Arrangement, except for such Authorizations and filings as to which the
failure to obtain or make would not materially impede or delay the ability of
Akerna or Purchaser to consummate the Arrangement.

 

(e)Compliance with Applicable Laws; No Orders. Akerna and each Akerna Subsidiary
has complied with all Applicable Laws in all material respects and is not in
violation of any Applicable Laws in any material respect except where the
failure to so comply would not reasonably be expected to have an Akerna Material
Adverse Effect.

 

(f)Regulatory Approvals. As at the date of this Agreement, there are no
Regulatory Approvals required to be obtained by Akerna or any Akerna Subsidiary
in connection with this Agreement or the Arrangement other than the acceptance
of the NASDAQ.

 

(g)Capitalization.

 

(i)Akerna is authorized to issue (i) 5,000,000 shares of preferred stock, par
value USD$0.0001, of which none are issued and outstanding as at the date
hereof; and (ii) 75,000,000 shares of common stock, par value USD$0.0001, of
which 10,958,656 shares are outstanding as at the date hereof. Prior to the
Effective Time, Akerna will reserve for issuance the Akerna Shares to be issued
upon exchange of the Exchangeable Shares.

 

(ii)As of the date hereof, (A) the authorized capital of the Purchaser consists
of an unlimited number of common shares (the “Purchaser Shares”), and no other
shares, and (B) all of the outstanding Purchaser Shares are owned, directly or
indirectly, by Akerna.

 

(iii)Upon completion of the Arrangement, (A) all of the shares in the capital of
the Purchaser other than the Exchangeable Shares required to be issued by the
Purchaser hereunder will be owned, legally and beneficially, by Akerna, and (B)
each of the Exchangeable Shares required to be issued by the Purchaser hereunder
shall be, as and when required to be issued hereunder, validly issued, fully
paid and non-assessable.

 

- 53 -

 

 

(iv)The total aggregate number of Akerna Shares that Akerna may be required to
issue upon the exchange of all Exchangeable Shares issuable hereunder (including
in respect of the Deferred Consideration) will at the Effective Time have been
duly authorized and reserved for issuance and will, on such exchange, be validly
issued, fully paid and non-assessable.

 

(h)Bankruptcy. Neither Akerna nor any Akerna Subsidiary is an insolvent Person
within the meaning of the Bankruptcy and Insolvency Act (Canada) or any other
Applicable Law regarding bankruptcy, insolvency or creditor’s rights generally
and nor have any such entity made an assignment in favour of its creditors or a
proposal in bankruptcy to its creditors or any class thereof, and no petition
for a receiving order has been presented in respect of it. Neither Akerna nor
any Akerna Subsidiary has initiated proceedings with respect to a compromise or
arrangement with its creditors or for its winding up, liquidation or
dissolution. No receiver or interim receiver has been appointed in respect of
Akerna or any Akerna Subsidiary or any of the assets of Akerna and no execution
or distress has been levied on any of the assets or Akerna, nor have proceedings
been commenced in connection with any of the foregoing.

 

(i)Registrant Status and Stock Exchange Compliance. Akerna is an SEC registrant.
There is no Order delisting, suspending or cease trading any securities of
Akerna. The Akerna Shares are listed and posted for trading on the NASDAQ, and
are not listed or quoted on any market other than the NASDAQ, and Akerna is in
compliance in all material respects with the applicable listing and corporate
governance rules and regulations of the NASDAQ. No Securities Authority, other
competent authority or stock exchange in Canada or the United States has issued
any order which is currently outstanding preventing or suspending trading in any
securities of Akerna, no such proceeding is, to the knowledge of Akerna,
pending, contemplated or threatened and neither Akerna or any Akerna
Subsidiaries is in material default of any requirement of any Applicable Laws.

 

(j)U.S. Securities Law Matters.

 

(i)The Akerna Shares are registered pursuant to Section 12(b) of the U.S.
Exchange Act and Akerna is in compliance with its reporting obligation pursuant
to Section 13 of the U.S. Exchange Act.

 

(ii)Other than the Akerna Shares, Akerna does not have, nor is it required to
have, any class of securities registered under the U.S. Exchange Act, nor is
Akerna subject to any reporting obligation (whether active or suspended)
pursuant to section 15(d) of the U.S. Exchange Act.

 

(iii)Akerna is not an investment company registered or required to be registered
under the Investment Company Act of 1940, as amended.

 

(k)WTO Investor. Akerna is a “WTO investor” within the meaning of the Investment
Canada Act.

 

(l)Reports. Akerna has timely filed true and correct copies of documents that
Akerna is required to file under U.S. Securities Laws, other than such documents
that the failure to file would, individually or in the aggregate, not have an
Akerna Material Adverse Effect.

 

- 54 -

 

 

(m)Financial Statements.

 

(i)The audited consolidated financial statements for Akerna as of and for each
of the fiscal years ended on June 30, 2018 and June 30, 2019 (the “Akerna
Financial Statements”) including the notes thereto and the interim consolidated
financial statements for the three month period ended September 30, 2019
including the notes thereto have been, and all financial statements of Akerna
which are publicly disseminated by Akerna in respect of any subsequent periods
prior to the Effective Date will be, prepared in accordance with U.S. GAAP
applied on a basis consistent with prior periods and all Applicable Laws and
present fairly, in all material respects, the assets, liabilities (whether
accrued, absolute, contingent or otherwise), consolidated financial position and
results of operations of Akerna and its Subsidiaries as of the respective dates
thereof and its results of operations and cash flows for the respective periods
covered thereby (except as may be indicated expressly in the notes thereto)

 

(ii)As of the date of this Agreement, none of the Akerna, any of its
Subsidiaries or, to Akerna’s knowledge, any director, officer, auditor,
accountant or representative of Akerna or any of its Subsidiaries has received
or otherwise obtained knowledge of any complaint, allegation, assertion or claim
that Akerna or any of its Subsidiaries has engaged in questionable accounting or
auditing practices or any expression of concern from its employees regarding
questionable accounting or auditing matters.

 

(n)Litigation. To the knowledge of Akerna, there are no investigations by
Governmental Entities, actions, suits or proceedings in progress, pending or
threatened against Akerna or any of its Subsidiaries, which if successful, would
reasonably be expected to have an Akerna Material Adverse Effect or would
significantly impede the ability of Akerna to consummate the Arrangement.

 

(o)Undisclosed Liabilities. There are no liabilities or obligations of Akerna or
Purchaser of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities or obligations:
(i) disclosed in Akerna’s audited consolidated financial statements as at June
30, 2019; (ii) incurred in the ordinary course of business since June 30, 2019;
(iii) incurred in connection with this Agreement or the Akerna Transactions; or
(iv) that would not be reasonably expected to have, individually or in the
aggregate, an Akerna Material Adverse Effect.

 

(p)Intellectual Property. Except as would not be reasonably expected to have,
individually or in the aggregate, an Akerna Material Adverse Effect: (i) Akerna
and its Subsidiaries, as applicable, own or possess, or have a licence to or
otherwise have the right to use, all Intellectual Property which is material and
necessary for the conduct of its business as presently conducted; and (ii) to
the knowledge of Akerna, neither Akerna nor any of its subsidiaries is
infringing on any intellectual property right of any third party.

 

(q)Sufficient Funds. Akerna has sufficient funds available to satisfy the
aggregate cash consideration payable under the terms of the Plan of Arrangement.

 

(r)Public Disclosure. The information and statements set forth in the Akerna
Public Record were true, correct and complete, and did not contain any
misrepresentation, as of the date of such information or statement.

 

- 55 -

 

 

(s)No Material Change. Since the date of the Akerna Financial Statements, other
than as disclosed in the Akerna Public Record:

 

(i)there has not been any Akerna Material Adverse Change (on a consolidated
basis) and as of the date of this Agreement, there have been no material facts,
transactions, events or occurrences which, to the knowledge of Akerna, would
reasonably be expected to have an Akerna Material Adverse Effect (on a
consolidated basis);

 

(ii)Akerna and its Subsidiaries have not issued, sold, transferred, disposed of,
acquired, redeemed, granted options or rights to purchase, rights of first
refusal or subscription rights, or sold any securities of Akerna or its
Subsidiaries (or securities convertible into or exchangeable for Akerna Shares)
or permitted any reclassifications of any securities of Akerna or any of its
Subsidiaries;

 

(iii)Akerna and its Subsidiaries have not amended or modified their constating
documents;

 

(iv)Akerna and its Subsidiaries have not declared, paid or otherwise set aside
for payment any non-cash dividend or other non-cash distribution with respect to
the Akerna Shares or any other equity securities;

 

(v)Akerna and its Subsidiaries have not merged or consolidated with, or acquired
all or substantially all the assets of, or otherwise acquired, any business,
business organization or division thereof, or any other Person;

 

(vi)no liability or obligation of any nature (whether absolute, accrued,
contingent or otherwise) which has had, or is reasonably likely to have,
individually or in the aggregate, an Akerna Material Adverse Effect has been
incurred;

 

(vii)there has not been any material change to the accounting practices used by
Akerna and its Subsidiaries;

 

(viii)there has not been any satisfaction or settlement of any material claims
or material liabilities, other than the settlement of claims or liabilities in
the ordinary course of business; and

 

(ix)Akerna and its Subsidiaries have conducted their business only in the
ordinary and normal course consistent with past practice, except for the
transactions contemplated by this Agreement and the Akerna Transactions.

 

(t)Taxes. Akerna and its Subsidiaries have timely filed all material Tax Returns
required to be filed in all applicable jurisdictions and such Tax Returns are,
in all material respects, true, complete and correct, and have been prepared and
filed in all material respects in accordance with Applicable Laws. Akerna and
its Subsidiaries have made and remitted all material amounts of required
deductions or withholdings of Taxes, and have paid all Taxes payable by Akerna
and any of its Subsidiaries as and when due and payable.

 

- 56 -

 

 

(u)Corporate Records. The corporate records and minute books, books of account
and other records of Akerna and each Akerna Subsidiary have (whether of a
financial or accounting nature or otherwise) been maintained in accordance with,
in all material respects, all Applicable Laws and prudent business practice and
are complete and accurate in all material respects. Copies of the constating
documents of Akerna and each Akerna Subsidiary, together with all amendments to
date, which are included in the Akerna Information, are accurate and complete in
all material respects and have not been amended or superseded.

 

(v)Anti-Corruption.

 

(i)Neither Akerna or Purchaser has, directly or indirectly: (A) made, offered or
authorized any contribution, payment, promise, advantage or gift of funds or
property to any official, employee or agent of any governmental agency,
authority or instrumentality of any jurisdiction or any official of any public
international organization; or (B) made any contribution to any candidate for
public office, in either case where either the payment or the purpose of such
contribution, payment, promise, advantage or gift would violate, or was or would
be prohibited under, Applicable Laws, including the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions and the Convention’s Commentaries, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, the Corruption of Foreign Public
Officials Act (Canada) or the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) or the rules and regulations promulgated thereunder.

 

(ii)No action, suit or proceeding by or before any court or Governmental Entity
or any arbitrator involving Akerna or Purchaser is pending or threatened under
any applicable financial recordkeeping and reporting requirements and under all
applicable money laundering laws and statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity, whether in Canada, the
United States or other jurisdictions.

 

(iii)None of Akerna, Purchaser, nor any director, officer, agent, employee or
any other Person acting on behalf of Akerna or Purchaser, has been or is the
subject of any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (in this subsection subsection 4.1(v)(iii), “OFAC”)
(including but not limited to the designation as a “specially designated
national or blocked person” thereunder), the Government of Canada, Her Majesty’s
Treasury, the European Union or any other relevant sanctions authority; and
neither Akerna nor Purchaser is in violation of any of the economic sanctions of
the United States administered by OFAC or economic sanctions of any other
relevant sanctions authority or any law or executive order relating thereto (in
this subsection 4.1(o), the “Economic Sanctions”) or is conducting business with
any Person subject to any Economic Sanctions (a “Sanctioned Person”); and
neither Akerna nor Purchaser nor any of their affiliates are owned by or
affiliated with a Sanctioned Person.

 

(w)Freely Tradeable Shares. The Exchangeable Shares, and the Akerna Shares to be
issued pursuant to the exchange of the Exchangeable Shares, in each case to be
issued pursuant to the Arrangement, shall be registered or qualified for
distribution, or exempt from or not subject to any requirement for registration
or qualification for distribution, under Applicable Securities Laws. Such
securities shall not be “restricted securities” within the meaning of Rule 144
under the U.S. Securities Act or under any other U.S. federal or state
securities laws.

 



- 57 -

 

 

(x)Non-Reliance. Ample acknowledges that none of Akerna, Purchaser, any Akerna
Subsidiary, nor any Akerna Shareholder makes any representation or warranty with
respect to Akerna, Purchaser, any Akerna Subsidiary or the Arrangement other
than those expressly set forth in this Section 4.1 or any other agreement or
instrument entered into by Akerna, Purchaser or Callco pursuant to this
Agreement, and Ample has not relied on any statement of any Person in entering
into this Agreement other than such express representations and warranties.

 

4.2Representations and Warranties of Ample

 

Ample hereby represents and warrants to and in favour of Akerna and Purchaser as
follows and acknowledges that Akerna and Purchaser are relying on these
representations and warranties in connection with the matters contemplated by
this Agreement and the consummation of the Arrangement:

 

(a)Organization, Status and Qualification. Each of Ample and each Ample
Subsidiary is a corporation duly incorporated, amalgamated or continued, or
organized, as the case may be, and is validly subsisting, under the laws of the
jurisdiction of its formation and has the requisite power and authority to own,
lease and operate its respective properties and assets and to conduct its
business as now owned and conducted. Each of Ample and each Ample Subsidiary is
duly qualified to carry on business in each jurisdiction in which its assets and
properties, owned, leased, licensed or otherwise held, or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified will not, individually or in the aggregate, have an Ample Material
Adverse Effect.

 

(b)Authorization. Ample has all necessary corporate power and authority and has
taken all necessary corporate action to authorize the execution and delivery of
this Agreement and the Contracts, agreements and instruments required by this
Agreement to be delivered by it and the performance of its obligations hereunder
and thereunder (subject to approval of the Ample Board of the Ample Circular and
matters relating to and to be approved at the Ample Meeting).

 

(c)Enforceability. This Agreement has been duly executed and delivered by Ample
and (assuming due execution and delivery by Akerna and Purchaser) is a legal,
valid and binding obligation of Ample enforceable against it in accordance with
its terms, except that enforcement may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other Applicable Laws of
general application relating to or affecting the rights of creditors generally
and that equitable remedies, including specific performance, may be granted only
in the discretion of a court of competent jurisdiction. Each of the Contracts,
agreements and instruments required by this Agreement to be delivered by it
will, at the Effective Time, have been duly executed and delivered by it and
(assuming due execution and delivery by the other parties thereto) will at the
Effective Time be enforceable against it in accordance with its terms, except
that enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization moratorium and other Applicable Laws of general application
relating or affecting the rights of creditors generally and that equitable
remedies, including specific performance, may be granted only in the discretion
of a court of competent jurisdiction.

 



- 58 -

 

 

(d)No Violations. Other than as permitted or contemplated under this Agreement
and subject to obtaining the consents and delivery of the notices set forth in
Schedule 4.2(d) of the Ample Disclosure Letter, none of the execution and
delivery of this Agreement by Ample, the consummation by Ample of the
Arrangement or any of the transactions contemplated by this Agreement or
compliance by Ample with any of the provisions hereof will:

 

(i)violate, conflict with, or result in a breach of any provision of, require
any consent, approval or notice under, or constitute a default (or an event
which with or without notice or lapse of time or both, would constitute a
default) under any of the terms, conditions or provisions of its constating or
governing documents;

 

(ii)allow any Person to exercise any rights, or constitute a default under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which Ample is entitled
(including by triggering any rights of first refusal or first offer or other
restrictions or limitations) under any Ample Material Contract;

 

(iii)subject to obtaining the Regulatory Approvals and the Ample Shareholder
Approval in respect of the Arrangement, violate any Applicable Laws; and

 

(iv)result in any restriction on Ample or any Ample Subsidiary from engaging in
its business, as now conduced, or from competing with any Person or in any
geographical area and does not and will not trigger or cause to arise any rights
of any Person under any contract or arrangement to restrict Ample or any Ample
Subsidiary from engaging in its business, as now conducted.

 

Other than in connection with obtaining any required Regulatory Approvals,
compliance with any Applicable Laws, stock exchange rules and policies, the
Interim Order and the Final Order, no Authorization of, or other action by or in
respect of, or filing, recording, registering or publication with, or
notification to, any Governmental Entity is necessary on the part of Ample for
the consummation by Ample of its obligations in connection with the Arrangement
under this Agreement or for the completion of the Arrangement, except for such
Authorizations and filings as to which the failure to obtain or make would not
materially impede or delay the ability of Ample to consummate the Arrangement.

 

(e)Subsidiaries. Other than as disclosed in Schedule 4.2(e) of the Ample
Disclosure Letter and the Ample Subsidiaries, Ample does not have any material
Subsidiaries or own, directly or indirectly, any shares, partnership interest,
limited liability company interest or joint venture interest in, or any security
issued by, any other Person. All of the issued and outstanding equity interests
of Ample’s Subsidiaries are owned beneficially and of record by Ample and are
fully paid and non-assessable.

 

(f)Compliance with Applicable Laws; No Orders. Ample and each Ample Subsidiary
has complied with all Applicable Laws in all material respects and is not in
violation of any Applicable Laws in any material respect except where the
failure to so comply would not reasonably be expected to have an Ample Material
Adverse Effect.

 



- 59 -

 

 

(g)Regulatory Approvals. As at the date of this Agreement, there are no
Regulatory Approvals required to be obtained by Ample or the Ample Subsidiaries
in connection with this Agreement or the Arrangement other than the Interim
Order and the Final Order.

 

(h)Authorized and Issued Capital. The authorized capital of Ample consists of an
unlimited number of Ample Common Shares and 5,304,000 Ample Preferred Shares. As
of the date of this Agreement, there are issued and outstanding 37,447,622 Ample
Common Shares and 4,061,358 Ample Preferred Shares and no other shares are
issued and outstanding. Other than: (i) Ample Options to acquire up to 1,309,750
Ample Common Shares; (ii) Ample Common Warrants to acquire up to 2,217,161 Ample
Common Shares; and (iii) Ample Preferred Warrants to acquire up to 312,000 Ample
Preferred Shares, there are no options, warrants or other rights, plans,
agreements or commitments of any nature whatsoever requiring the issuance, sale
or transfer by Ample of any securities of Ample (including Ample Shares) or any
securities convertible into, or exchangeable or exercisable for, or otherwise
evidencing a right to acquire, any securities of Ample (including Ample Shares).
All outstanding Ample Shares and Ample Preferred Shares have been duly
authorized and validly issued, are fully paid and non-assessable and are not
subject to, nor were they issued in violation of, any pre-emptive rights. Other
than the Ample Shares and Ample Preferred Shares, there are no securities of
Ample outstanding which have the right to vote generally with the shareholders
of Ample on any matter.

 

(i)Significant Shareholders. Other than as set out in Schedule 4.2(i) of the
Disclosure Letter, to the knowledge of Ample, no Person beneficially owns,
directly or indirectly, or exercises control or direction over, Ample Shares
representing more than 10% of the issued and outstanding Ample Shares (each, a
“Significant Shareholder”).

 

(j)Bankruptcy. Neither Ample nor any Ample Subsidiary is an insolvent Person
within the meaning of the Bankruptcy and Insolvency Act (Canada) or any other
Applicable Law regarding bankruptcy, insolvency or creditor’s rights generally
and nor have any such entity made an assignment in favour of its creditors or a
proposal in bankruptcy to its creditors or any class thereof, and no petition
for a receiving order has been presented in respect of it. Neither Ample nor any
Ample Subsidiary has initiated proceedings with respect to a compromise or
arrangement with its creditors or for its winding up, liquidation or
dissolution. No receiver or interim receiver has been appointed in respect of
Ample or any Ample Subsidiary or any of the assets of Ample and no execution or
distress has been levied on any of the assets of Ample, nor have proceedings
been commenced in connection with any of the foregoing.

 

(k)Securities Laws Matters. No Securities Authority, other competent authority
or stock exchange in Canada or the United States has issued any order which is
currently outstanding preventing or suspending trading in any securities of
Ample, no such proceeding is, to the knowledge of Ample, pending, contemplated
or threatened and neither Ample or Ample Subsidiaries is in material default of
any requirement of any Applicable Laws.

 

(l)U.S. Securities Law Matters.

 

(i)There is no class of securities of Ample which is registered pursuant to
Section 12 of the U.S. Exchange Act, nor is Ample subject to any reporting
obligation (whether active or suspended) pursuant to section 15(d) of the U.S.
Exchange Act. Ample is not, and has never been, subject to any requirement to
register any class of its equity securities pursuant to Section 12(g) of the
U.S. Exchange Act.

 



- 60 -

 

 

(ii)Ample is not an investment company registered or required to be registered
under the U.S. Investment Company Act of 1940.

 

(iii)Ample is not, has not previously been and on the Effective Date will not be
a “shell company” (as defined in Rule 405 under the U.S. Securities Act).

 

(m)Financial Statements.

 

(i)The Ample Financial Statements fairly present, in accordance with IFRS,
consistently applied, the financial position and condition of Ample at the dates
thereof and the results of the operations of Ample for the periods then ended
and reflect, in accordance with IFRS, consistently applied, all material assets,
liabilities or obligations (absolute, accrued, contingent or otherwise) of
Ample, as at the dates thereof.

 

(ii)Neither Ample nor, to Ample’s knowledge, any director, officer, Employee,
auditor, accountant or representative of Ample, has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion, expression
of concern or claim from any source, whether written or oral, regarding the
accounting, internal accounting controls or auditing practices, procedures,
methodologies or methods of Ample or the Ample Subsidiaries, including any
material complaint, allegation, assertion, expression of concern or claim from
any source that Ample has engaged in questionable accounting or auditing
practices, which has not been resolved to the satisfaction of the Ample Board.

 

(n)Litigation. To the knowledge of Ample, there are no investigations by
Governmental Entities, actions, suits or proceedings in progress, pending or
threatened against Ample or any of its Subsidiaries, which if successful, would
reasonably be expected to have an Ample Material Adverse Effect or would
significantly impede the ability of Ample to consummate the Arrangement.

 

(o)Undisclosed Liabilities. Other than as disclosed in Schedule 4.2(o) of the
Ample Disclosure Letter, there are no liabilities or obligations of Ample of any
kind whatsoever whether accrued, contingent, absolute, determined, determinable
or otherwise, other than liabilities or obligations: (i) disclosed in Ample’s
audited consolidated financial statements as at December 31, 2018; (ii) incurred
in the ordinary course of business since December 31, 2018; (iii) incurred in
connection with this Agreement; or (iv) that would not be reasonably expected to
have, individually or in the aggregate, an Ample Material Adverse Effect.

 

(p)No Restrictions on Business. Other than as disclosed in Schedule 4.2(p) of
the Ample Disclosure Letter, neither Ample nor any Ample Subsidiary is a party
to or bound or affected by any commitment, agreement, judgment, injunction,
order, decree or document binding upon Ample or such Ample Subsidiary that has
or could reasonably be expected to have the effect of prohibiting, restricting
or impairing its business, or individually or in the aggregate, having an Ample
Material Adverse Effect or containing any covenant expressly prohibiting,
restricting or limiting its freedom or ability to: (i) compete in any line of
business or geographic region; (ii) transfer or move any of the assets or
operations; (iii) conduct any business practice of Ample or such Ample
Subsidiary as now conducted; or (iv) effect any acquisition of property by Ample
or such Ample Subsidiary (including following the transactions contemplated by
this Agreement).

 



- 61 -

 

 

(q)Real Property.

 

(i)Except as would not be reasonably expected to have, individually or in the
aggregate, an Ample Material Adverse Effect: (A) Ample and the Ample
Subsidiaries, as applicable, have valid, good and marketable title to all of the
real or immovable property owned by them (the “Ample Owned Properties”) free and
clear of any Liens, except for Permitted Liens; and (B) there are no outstanding
options or rights of first refusal to purchase the Ample Owned Properties or any
portion thereof or interest therein.

 

(ii)Except as would not be reasonably expected to have, individually or in the
aggregate, an Ample Material Adverse Effect: (A) each lease or sublease for real
and immovable property leased or subleased by Ample or any Ample Subsidiaries
creates a good and valid leasehold estate in the premises thereby demised and is
in full force and effect; (B) none of Ample or any Ample Subsidiaries is in
breach of, or default under, such lease or sublease and no event has occurred
which, with notice, lapse of time or both, would constitute such a breach or
default by Ample or any Ample Subsidiaries or permit termination, modification
or acceleration by any third party thereunder; and (C) to the knowledge of
Ample, no third party has repudiated or has the right to terminate or repudiate
any such lease or sublease (except for the normal exercise of remedies in
connection with a default thereunder or any termination rights set forth in the
lease or sublease) or any provision thereof.

 

(r)Personal Property. Ample and its Subsidiaries have valid, good and marketable
title to all personal property owned by them, except as would not, individually
or in the aggregate, be reasonably expected to have an Ample Material Adverse
Effect.

 

(s)Intellectual Property. Except as would not be reasonably expected to have,
individually or in the aggregate, an Ample Material Adverse Effect: (i) Ample
and its Subsidiaries, as applicable, own or possess, or have a licence to or
otherwise have the right to use, all Intellectual Property which is material and
necessary for the conduct of its business as presently conducted (collectively,
the “Ample Intellectual Property Rights”); (ii) to the knowledge of Ample, all
such Ample Intellectual Property Rights that are owned by Ample and its
Subsidiaries are valid and enforceable subject only to any limitation under
bankruptcy, insolvency or other Applicable Laws affecting the enforcement of
creditors’ rights generally and the discretion that a court may exercise in the
granting of equitable remedies such as specific performance and injunction and
does not infringe in any material way upon the rights of others; and (iii) to
the knowledge of Ample, no third party is infringing upon the Ample Intellectual
Property Rights owned or licensed by Ample or its Subsidiaries.

 

- 62 -

 

 

(t)Employment Matters.

 

(i)No Ample Employee has any agreement as to length of notice or severance
payment required to terminate his or her employment other than such as results
from Applicable Law from the employment of an employee without an agreement as
to notice or severance.

 

(ii)Other than as set out in Schedule 4.2(t)(ii) of the Ample Disclosure Letter
and except as provided in this Agreement, there are no change of control
payments, golden parachutes, severance payments, retention payments, Contracts
or other agreements with current or former Ample Employees providing for cash or
other compensation or benefits upon the consummation of, or relating to, the
Arrangement, including a change of control of Ample or any of its Subsidiaries.

 

(iii)Ample and its Subsidiaries are in material compliance with all terms and
conditions of employment and all Applicable Laws respecting employment,
including pay equity, wages, hours of work, overtime, vacation, human rights and
work safety and health.

 

(iv)There are no charges pending under applicable occupational health and safety
legislation. Ample has complied in all material respects with any orders issued
under applicable occupational health and safety legislation and there are no
appeals of any orders under applicable occupational health and safety
legislation currently outstanding.

 

(v)There are no material Ample Employee related claims, complaints,
investigations or orders under all Applicable Laws respecting employment now
pending or, to the knowledge of Ample, threatened against Ample and its
Subsidiaries by or before any Governmental Entity as of the date of this
Agreement and, as of the date of this Agreement, no such claims, complaints,
investigations or orders could reasonably be expected to have an Ample Material
Adverse Effect.

 

(vi)None of Ample or its Subsidiaries is: (A) a party to any collective
bargaining agreement with respect to any Ample Employees or any contract with
any employee association; or (B) is subject to any application for certification
or, to the knowledge of Ample, threatened or apparent union-organizing campaigns
for employees not covered under a collective bargaining agreement and no trade
union, council of trade unions, employee bargaining agency or affiliated
bargaining agent holds bargaining rights with respect to any employees of Ample
by way of certification, voluntary recognition or succession rights. There is no
labour strike, dispute, work slowdown or stoppage pending or involving, or to
the knowledge of Ample threatened against Ample or any of its Subsidiaries.

 

(u)Material Contracts and Other Contracts. True and correct copies of all Ample
Material Contracts entered into by Ample and the Ample Subsidiaries have been
included in the Ample Information and:

 

(i)such Ample Material Contracts are valid and binding obligations of Ample or
the applicable Ample Subsidiary, and Ample has no reason to believe that such
Ample Material Contracts are not, valid and binding obligations of each other
party thereto;

 

- 63 -

 

 

(ii)neither Ample nor, to the knowledge of Ample, any of the other parties
thereto (including any Ample Subsidiary), is in breach or violation of, or
default under (in each case, with or without notice or lapse of time or both)
any such Ample Material Contract and Ample has not received or given any notice
of a default under any such Ample Material Contract which remains uncured; and

 

(iii)to the knowledge of Ample, there exists no state of facts which after
notice or lapse of time or both would constitute a default or breach of any
Ample Material Contract or entitle any party to terminate, accelerate, modify or
cause a default under, or trigger any pre-emptive rights or rights of first
refusal under, any such Ample Material Contracts.

 

(v)No Material Change. Since the date of the latest Ample Financial Statements:

 

(i)there has not been any Ample Material Adverse Change (on a consolidated
basis) and as of the date of this Agreement, there have been no material facts,
transactions, events or occurrences which, to the knowledge of Ample, would
reasonably be expected to have an Ample Material Adverse Effect (on a
consolidated basis);

 

(ii)other than as set out in Schedule 4.2(v) of the Ample Disclosure Letter,
Ample and its Subsidiaries have not issued, sold, transferred, disposed of,
acquired, redeemed, granted options or rights to purchase, rights of first
refusal or subscription rights, or sold any securities of Ample or its
Subsidiaries (or securities convertible into or exchangeable for Ample Shares)
or permitted any reclassifications of any securities of Ample or any of its
Subsidiaries;

 

(iii)other than as set out in Schedule 4.2(v) of the Ample Disclosure Letter,
Ample and its Subsidiaries have not amended or modified their constating
documents;

 

(iv)Ample and its Subsidiaries have not declared, paid or otherwise set aside
for payment any non-cash dividend or other non-cash distribution with respect to
the Ample Shares or any other equity securities;

 

(v)Ample and its Subsidiaries have not merged or consolidated with, or acquired
all or substantially all the assets of, or otherwise acquired, any business,
business organization or division thereof, or any other Person;

 

(vi)other than as set out in Schedule 4.2(v) of the Ample Disclosure Letter,
there has not been any material increase in the salary, bonus or other
remuneration payable by Ample or any of its Subsidiaries to any of their
respective directors, officers, employees or consultants, and there has not been
any amendment or modification to the vesting or exercisability schedule or
criteria, including any acceleration, right to accelerate or acceleration event
or other entitlement under any stock option, deferred compensation or other
compensation award or any grant to such director, officer, employee or
consultant of any increase in severance or termination pay or any increase or
modification of any bonus, pension, insurance or benefit arrangement made to,
for or with any of such directors, officers, employees or consultants;

 

- 64 -

 

 

(vii)no liability or obligation of any nature (whether absolute, accrued,
contingent or otherwise) which has had, or is reasonably likely to have,
individually or in the aggregate, an Ample Material Adverse Effect has been
incurred;

 

(viii)there has not been any material change to the accounting practices used by
Ample and its Subsidiaries;

 

(ix)other than as set out in Schedule 4.2(v) of the Ample Disclosure Letter,
there has not been any entering into, or any amendment of, any Ample Material
Contract other than in the ordinary course of business consistent with past
practice;

 

(x)there has not been any satisfaction or settlement of any material claims or
material liabilities, other than the settlement of claims or liabilities in the
ordinary course of business; and

 

(xi)Ample and its Subsidiaries have conducted their business only in the
ordinary and normal course consistent with past practice, except for the
transactions contemplated by this Agreement.

 

(w)Taxes.

 

(i)Ample and its Subsidiaries have timely filed, all material Tax Returns prior
to the date hereof, other than those which have been administratively waived,
and all such Tax Returns are true, complete and correct and are in accordance
with Applicable Laws in all material respects;

 

(ii)Ample and its Subsidiaries have paid on a timely basis all Taxes and all
assessments and reassessments of Taxes due on or before the date hereof, other
than Taxes which are being or have been contested in good faith and for which
adequate accruals have been provided in the Ample Financial Statements. Ample
and its Subsidiaries have provided adequate accruals in accordance with IFRS in
the most recent Ample Financial Statements for any Taxes of Ample and each of
its Subsidiaries for the period covered by such financial statements that have
not been paid whether or not shown as being due in any Tax Returns. Since the
date of the most recent Ample Financial Statements, no material liability in
respect of Taxes not reflected in such financial statements or otherwise
provided for has been assessed, proposed to be assessed, incurred or accrued,
other than in the ordinary course of business;

 

(iii)Ample and its Subsidiaries have duly and timely withheld, or caused to be
withheld, all material amounts of Taxes required by Applicable Laws to be
withheld by it (including Taxes and other amounts required to be withheld by it
in respect of any amount paid or credited or deemed to be paid or credited by it
to or for the account of any Person, including any present or former employees,
officers or directors and any Persons who are non-residents of Canada for the
purpose of the Tax Act) and duly and timely remitted, or caused to be remitted,
to the appropriate Taxing Authority such Taxes required by Applicable Laws to be
remitted by it;

 

- 65 -

 

 

(iv)Ample and its Subsidiaries have duly and timely collected, or caused to be
collected, all material amounts of sales or transfer taxes, including goods and
services, harmonized sales and provincial or territorial sales taxes, required
by Applicable Laws to be collected by it and duly and timely remitted to the
appropriate Taxing Authority any such amounts required by Applicable Laws to be
remitted by it;

 

(v)there are no audits or investigations in progress, or to the knowledge of
Ample, pending or threatened by any Governmental Entity with respect to Taxes
against Ample or any Ample Subsidiary or any of the assets of Ample or any Ample
Subsidiary; and to the knowledge of Ample, no deficiencies, litigation, proposed
adjustments or matters in controversy with respect to any amount of Taxes of
Ample or any Ample Subsidiary have been asserted or have been raised by any
Governmental Entity which remain unresolved at the date hereof, except, in each
case, as are being contested in good faith and for which adequate accruals have
been provided in the Ample Financial Statements;

 

(vi)there are no currently effective elections, agreements or waivers extending
the statutory period or providing for an extension of time with respect to the
assessment or reassessment of any amount of Taxes of, or the filing of any Tax
Return or any payment of any amount of Taxes by, Ample or any Ample Subsidiary;

 

(vii)Ample is, and has been since incorporation, a “taxable Canadian
corporation” as defined in the Tax Act;

 

(viii)there are no circumstances existing which could result in additional Taxes
owing as a result of the application of section 17, subsection 18(4), section
78, section 79, sections 80 to 80.04 or section 245 of the Tax Act to each of
Ample and the Ample Subsidiaries;

 

(ix)there are no Liens for Taxes upon any of the assets of Ample or any of its
Subsidiaries; and

 

(x)Ample has not either directly or indirectly transferred any property to or
supplied any services to or acquired any property or services from a Person with
whom it was not dealing at arm’s length (for the purposes of the Tax Act) for
consideration other than consideration equal to the fair market value of the
property or services at the time of the transfer, supply or acquisition of the
property or services.

 

(x)Corporate Records. Other than as set out in Schedule 4.2(x) of the Ample
Disclosure Letter, the corporate records and minute books, books of account and
other records of Ample and each Ample Subsidiary have (whether of a financial or
accounting nature or otherwise) been maintained in accordance with, in all
material respects, all Applicable Laws and prudent business practice and are
complete and accurate in all material respects. Copies of the constating
documents of Ample and each Ample Subsidiary, together with all amendments to
date, which are included in the Ample Information, are accurate and complete in
all material respects and have not been amended or superseded.

 

- 66 -

 

 

(y)Insurance. Policies of insurance are in force naming Ample as an insured that
adequately cover all risks as are customarily covered by businesses in the
industry in which Ample operates and Ample and its Subsidiaries are in
compliance in all material respects with all requirements with respect to such
policies. All such policies shall remain in force and effect (subject to taking
into account insurance market conditions and offerings and industry practices)
and shall not be cancelled or otherwise terminated as a result of the
Arrangement. To the knowledge of Ample, each material insurance policy currently
in effect that insures the physical properties, business, operations and assets
of Ample and its Subsidiaries is valid and binding and in full force and effect
and there is no material claim pending under any such policies as to which
coverage has been questioned, denied or disputed. There is no material claim
pending under any insurance policy of Ample or any Subsidiary that has been
denied, rejected, questioned, or disputed by any insurer or as to which any
insurer has made any reservation of rights or refused to cover all or any
material portion of such claims.

 

(z)Employee Plans.

 

(i)Except as would not be reasonably expected to have, individually or in the
aggregate, an Ample Material Adverse Effect, all of the Employee Plans are and
have been established, registered, qualified and administered in accordance with
all Applicable Laws and in accordance with their terms, the terms of the
material documents that support such Employee Plans and the terms of agreements
between Ample and its Subsidiaries and Ample Employees (present and former) who
are members of, or beneficiaries under, the Employee Plans. To the knowledge of
Ample, no fact or circumstance exists which could adversely affect the
registered status of any such Employee Plan. Neither Ample nor, to the knowledge
of Ample, any of its agents or delegates, has breached any fiduciary obligation
with respect to the administration or investment of any Employee Plan.

 

(ii)Except as would not be reasonably expected to have, individually or in the
aggregate, an Ample Material Adverse Effect: (A) all current obligations of
Ample regarding the Employee Plans have been satisfied; and (B) all
contributions, premiums or Taxes required to be made or paid by Ample by
Applicable Laws or under the terms of each Employee Plan have been made in a
timely fashion in accordance with Applicable Laws and the terms of the
applicable Employee Plan.

 

(iii)There are no material pension or retirement income plans of Ample.

 

(iv)To the knowledge of Ample, no Employee Plan is subject to any pending
investigation, examination, action, claim (including claims for Taxes, interest,
penalties or fines) or any other proceeding initiated by any Person (other than
routine claims for benefits) which, if adversely determined, would be reasonably
expected to have, individually or in the aggregate, an Ample Material Adverse
Effect and, to the knowledge of Ample, there exists no state of facts which
could reasonably be expected to give rise to any such investigation,
examination, action, claim or other proceeding.

 

- 67 -

 

 

(v)Other than as set out in Schedule 4.2(z)(v) of the Ample Disclosure Letter
and except as provided in this Agreement, the execution, delivery and
performance of this Agreement and the consummation of the Arrangement will not:
(A) result in any material payment (including bonus, golden parachutes,
retirement, severance, unemployment compensation or other benefit or enhanced
benefit) becoming due or payable to any of the Ample Employees (present or
former); (B) materially increase the compensation or benefits otherwise payable
to any Ample Employee (present or former); or (C) result in the acceleration of
the time of payment or vesting of any material benefits or entitlements
otherwise available pursuant to any Employee Plan.

 

(vi)None of the Employee Plans provide for retiree or post-termination benefits
or for benefits to retired or terminated employees or to the beneficiaries or
dependants of retired or terminated employees.

 

(vii)All current obligations of Ample regarding the Employee Plans have been
satisfied, and all contributions, premiums or Taxes required to be made or paid
by Ample by Applicable Laws or under the terms of each Employee Plan have been
made in a timely fashion in accordance with Applicable Laws and the terms of the
applicable Employee Plan.

 

(aa)Environmental Matters. Except as would not be reasonably expected to have,
individually or in the aggregate, an Ample Material Adverse Effect: (i) no
written notice, order, complaint or penalty has been received by Ample or any of
its Subsidiaries alleging that Ample or any of its Subsidiaries is in violation
of, or has any liability or potential liability under, any Environmental Laws
and there are no judicial, administrative or other actions, suits or proceedings
pending or, to the knowledge of Ample, threatened against Ample or any of its
Subsidiaries which alleges a violation of, or any liability or potential
liability under, any Environmental Laws; (ii) Ample and each of its Subsidiaries
has all environmental permits necessary for the operation of their respective
businesses and to comply with all Environmental Laws; and (iii) the operations
of Ample and each of its Subsidiaries are in compliance with Environmental Laws.

 

(bb)No Dividends. Since December 31, 2018, Ample has not declared, paid or
resolved to declare or pay any dividends or distributions.

 

(cc)Related Party Transactions. No officer, director or Employee of Ample, or
any Affiliate of such officer, director or Employee: (i) is a party to any
contract or transaction with Ample (other than for legal services and services
as Employees, officers or directors); (ii) has any ownership interest in any
property, real or personal or mixed, tangible or intangible, used by Ample or
any Ample Subsidiary in its business; or (iii) is indebted to Ample or any Ample
Subsidiary.

 

(dd)Brokers. Other than as set out in Schedule 4.2(dd) of the Ample Disclosure
Letter, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from, or to the reimbursement of any of its
expenses by, Ample in connection with this Agreement or the Arrangement.

 



- 68 -

 

 

(ee)Anti-Corruption.

 

(i)Neither Ample nor any Ample Subsidiary has, directly or indirectly: (A) made,
offered or authorized any contribution, payment, promise, advantage or gift of
funds or property to any official, employee or agent of any governmental agency,
authority or instrumentality of any jurisdiction or any official of any public
international organization; or (B) made any contribution to any candidate for
public office, in either case where either the payment or the purpose of such
contribution, payment, promise, advantage or gift would violate, or was or would
be prohibited under, Applicable Laws, including the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions and the Convention’s Commentaries, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, the Corruption of Foreign Public
Officials Act (Canada) or the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) or the rules and regulations promulgated thereunder.

 

(ii)No action, suit or proceeding by or before any court or Governmental Entity
or any arbitrator involving Ample or any Ample Subsidiary is pending or
threatened under any applicable financial recordkeeping and reporting
requirements and under all applicable money laundering laws and statutes and the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity,
whether in Canada or other jurisdictions.

 

(iii)None of Ample, any Ample Subsidiary, nor any director, officer, agent,
Employee or any other Person acting on behalf of Ample, or any Ample Subsidiary
has been or is the subject of any sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (in this subsection
4.2(ee)(iii) only, “OFAC”) (including but not limited to the designation as a
“specially designated national or blocked person” thereunder), the Government of
Canada, Her Majesty’s Treasury, the European Union or any other relevant
sanctions authority; and none of Ample or any Ample Subsidiary is in violation
of any of the economic sanctions of the United States administered by OFAC or
economic sanctions of any other relevant sanctions authority or any law or
executive order relating thereto (in this subsection 4.2(ee)(iii) only, the
“Economic Sanctions”) or is conducting business with any Person subject to any
Economic Sanctions.

 

(ff)Equity Monetization Plans. There are no outstanding stock appreciation
rights, phantom equity, profit sharing plan or similar rights, agreements,
arrangements or commitments payable to any Employee and which are based upon the
revenue, value, income or any other attribute of Ample or any Ample Subsidiary.

 

(gg)Rights Plans. Ample does not have any similar type of shareholder rights
plan. Ample will not adopt any shareholder rights plan or any other similar form
of plan, agreement, Contract or instrument that will trigger any rights to
acquire Ample Shares or other securities of Ample or any Ample Subsidiary upon
the entering into of this Agreement or in connection with the Arrangement.

 

- 69 -

 

 

(hh)Place of Principal Offices. None of Ample or any Ample Subsidiary is
incorporated or formed in the United States, is not organized under the laws of
the United States and does not have its principal office within the United
States.

 

(ii)Investment Company. None of Ample or any Ample Subsidiary is registered or
required to be registered as an “investment company” pursuant to the United
States Investment Company Act of 1940, as amended.

 

(jj)Shareholder Agreements. Other than as set out in Schedule 4.2(jj) and
existing agreements with Akerna, there are no shareholders agreements,
registration rights agreements, voting trusts, proxies or similar agreements,
arrangements, or commitments to which Ample is a party or, to the knowledge of
Ample, with respect to any shares or other equity interests of Ample or any
other Contract relating to disposition, voting or dividends with respect of any
equity securities of Ample.

 

(kk)Competition Act. Ample, together with its affiliates, as such term is
defined under the Competition Act, neither have assets in Canada with an
aggregate value in excess of $96,000,000 nor aggregate gross revenues from sales
in, from or into Canada in excess of $96,000,000, as determined in accordance
with the Competition Act.

 

(ll)Disclosure. The representations and warranties set forth in this Section 4.2
do not contain any untrue statement of a material fact or omit to state a
material fact which is necessary in order to make the statements contained in
those representations and warranties, taken as a whole, not misleading in any
material respect.

 

(mm)Non-Reliance. Each of Akerna and Purchaser acknowledge that none of Ample,
any Ample Subsidiary, nor any Ample Shareholder makes any representation or
warranty with respect to Ample, any Ample Subsidiary or the Arrangement other
than those expressly set forth in this Section 4.2 or any other agreement or
instrument entered into by Ample pursuant to this Agreement, and each of Akerna
and Purchaser have not relied on any statement of any Person in entering into
this Agreement other than such express representations and warranties.

 

Article 5

CONDITIONS PRECEDENT

 

5.1Mutual Conditions Precedent

 

The respective obligations of the Parties to complete the Arrangement are
subject to the satisfaction or mutual waiver, on or before the Effective Date or
such other time specified, of the following conditions:

 

(a)the Interim Order will have been granted in form and substance satisfactory
to Akerna, Purchaser and Ample, acting reasonably, and such order will not have
been set aside or modified in a manner unacceptable to Akerna, Purchaser and
Ample, each acting reasonably, on appeal or otherwise;

 

(b)the Arrangement Resolution will have been passed by the Ample Shareholders by
the Outside Date in accordance with the Interim Order;

 

- 70 -

 

 

(c)the Akerna Shareholder Matters will have been passed by the Akerna
Shareholders by the Outside Date;

 

(d)the Final Order will have been granted by the Outside Date in form and
substance satisfactory to Akerna, Purchaser and Ample, acting reasonably, and
such order will not have been set aside or modified in a manner unacceptable to
Akerna, Purchaser and Ample, each acting reasonably, on appeal or otherwise;

 

(e)no Governmental Entity shall have enacted, issued, promulgated, enforced or
entered any order or law which is then in effect and has the effect of making
the Arrangement illegal or otherwise preventing or prohibiting consummation of
the Arrangement;

 

(f)all Regulatory Approvals will have been obtained on terms and conditions
satisfactory to each of Akerna, Purchaser and Ample, each acting reasonably;

 

(g)the Akerna Shares to be issued upon the exchange of Exchangeable Shares
shall, subject to customary conditions, have been approved for listing on the
NASDAQ; and

 

(h)the Exchangeable Shares, and the Akerna Shares to be issued pursuant to the
exchange of the Exchangeable Shares, in each case to be issued pursuant to the
Arrangement, shall be exempt from the registration requirements of the U.S.
Securities Act pursuant to Section 3(a)(10) thereof.

 

5.2Additional Conditions to Obligations of Akerna and Purchaser

 

The obligation of Akerna and Purchaser to complete the Arrangement is subject to
the fulfillment of each of the following conditions precedent on or before the
Effective Time (each of which is for the exclusive benefit of Akerna and
Purchaser and may be waived by Akerna and Purchaser, in whole or in part at any
time, each in its sole discretion, without prejudice to any other rights which
Akerna may have):

 

(a)the representations and warranties of Ample set forth in this Agreement will
be: (i) for the representations and warranties qualified as to materiality, true
and correct in all respects; and (ii) for all other representations and
warranties, true and correct in all material respects, as of the date of this
Agreement and as of the Effective Date as if made on and as of such date (except
to the extent such representations and warranties speak as of an earlier date,
the accuracy of which will be determined as of that specified date), except
where the failure of such representations and warranties to be true and correct,
individually or in the aggregate, would not or would not be reasonably expected
to have an Ample Material Adverse Effect or materially impede completion of the
Arrangement, and Ample will have provided to Akerna and Purchaser a certificate
of two senior officers or authorized signatories certifying such accuracy;

 

(b)Ample will have complied in all material respects with its covenants herein,
and Ample will have provided to Akerna and Purchaser a certificate of two senior
officers or authorized signatories certifying compliance with such covenants;

 

(c)there shall be no action or proceeding (whether by a Governmental Entity or
any other Person) pending or threatened in any jurisdiction to:

 



- 71 -

 

 

(i)cease trade, enjoin or prohibit or impose any limitations, damages or
conditions on, Akerna’s ability to acquire, hold or exercise full rights of
ownership over, any Ample Shares, including the right to vote the Ample Shares;

 

(ii)impose terms or conditions on the completion of the Arrangement or on the
ownership or operation by Akerna of the business or assets of Akerna, Ample and
any Ample Subsidiaries, affiliates and related entities; or

 

(iii)prevent or materially delay the consummation of the Arrangement;

 

(d)between the date hereof and the Effective Time, there will not have occurred
any Ample Material Adverse Effect;

 

(e)the Shareholder Representative shall have duly executed and delivered copies
of each of the Escrow Agreement and the Rights Indenture;

 

(f)on the date hereof, Akerna and Purchaser shall have received the Ample
Shareholder Support Agreements duly executed by each of the directors and
officers of Ample;

 

(g)as of the Effective Time, the Ample Supporting Securityholders shall not have
breached their obligations or covenants under the Ample Shareholder Support
Agreements in any material respect; and

 

(h)Ample Shareholders have not validly exercised and not withdrawn Dissent
Rights with respect to more than 5% of the Ample Shares then outstanding.

 

5.3Additional Conditions to Obligations of Ample

 

The obligation of Ample to complete the Arrangement is subject to the
fulfillment of each of the following conditions precedent on or before the
Effective Time (each of which is for the exclusive benefit of Ample and may be
waived by Ample, in whole or in part at any time, in its sole discretion,
without prejudice to any other rights which Ample may have):

 

(a)Akerna and the Purchaser shall have delivered the Up-front Consideration and
CVRs in accordance with Section 2.14;

 

(b)the representations and warranties of Akerna and Purchaser set forth in this
Agreement will be: (i) for the representations and warranties qualified as to
materiality, true and correct in all respects; and (ii) for all other
representations and warranties, true and correct in all material respects, as of
the date of this Agreement and as of the Effective Date as if made on and as of
such date (except to the extent such representations and warranties speak as of
an earlier date, the accuracy of which will be determined as of that specified
date), except where the failure of such representations and warranties to be
true and correct, individually or in the aggregate, would not or would not be
reasonably expected to have a material adverse effect on the ability of
Purchaser to complete the Arrangement or materially impede completion of the
Arrangement, and Akerna and Purchaser will have provided to Ample a certificate
of two senior officers or authorized signatories certifying such accuracy;

 



- 72 -

 

 

(c)Akerna and Purchaser will have complied in all material respects with its
covenants herein, and Akerna and Purchaser will have provided to Ample a
certificate of two senior officers or authorized signatories certifying
compliance with such covenants; and

 

(d)between the date hereof and the Effective Time, there will not have occurred
any Akerna Material Adverse Effect;

 

(e)on the date hereof, Ample shall have received the Akerna Shareholder Support
Agreements duly executed by each of the directors and officers of Akerna;

 

(f)Akerna shall have delivered copies of each of the Exchangeable Share Support
Agreement, the Voting and Exchange Trust Agreement, the Escrow Agreement and the
Rights Indenture, in each case, duly executed by each party thereto other than
the Shareholder Representative; and

 

(g)as of the Effective Time, the directors and officers of Akerna shall not have
breached their obligations or covenants under the Akerna Shareholder Support
Agreements in any material respect.

 

5.4Notice and Effect of Failure to Comply with Conditions

 

(a)Each Party shall give prompt notice to the other Parties of the occurrence,
or failure to occur, at any time from the date hereof to the Effective Date of
any event or state of facts which occurrence or failure would, or would be
likely to: (i) cause any of the representations or warranties of any Party
contained herein to be untrue or inaccurate in any material respect; or (ii)
result in the failure to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by any Party hereunder; provided
that, that no such notification will affect the representations or warranties of
the Parties or the conditions to the obligations of the Parties hereunder.

 

(b)If any of the conditions precedents set forth in Sections 5.1, 5.2 or 5.3
hereof shall not be complied with or waived by the Party or Parties for whose
benefit such conditions are provided on or before the date required for the
performance thereof, then a Party for whose benefit the condition precedent is
provided may, in addition to any other remedies they may have at law or equity,
rescind and terminate this Agreement provided that the Party intending to rely
thereon has delivered a written notice to the other Parties, specifying in
reasonable detail all breaches of covenants, representations and warranties or
other matters which the Party delivering such notice is asserting as the basis
for the non-fulfillment of the applicable condition or the availability of a
termination right, as the case may be. If any such notice is delivered, provided
that a Party is proceeding diligently to cure any such matter capable of being
cured, and that has not occurred as a result of a willful breach, to the
satisfaction of the other Parties, acting reasonably, no Party may terminate
this Agreement if such matter capable of being cured has been cured to the
satisfaction of the Parties seeking termination of this Agreement, acting
reasonably, prior to the expiration of a period of five Business Days from the
date of receipt of such notice (provided that no such cure period shall extend
beyond the Outside Date and no such cure period shall be provided for a breach
which by its nature cannot be cured). More than one such notice may be delivered
by a Party. If a Party seeking termination of this Agreement hereunder delivers
a notice of such termination within five Business Days of the scheduled date of
the Akerna Meeting or Ample Meeting, as applicable, unless the Parties agree
otherwise and subject to compliance with Applicable Law, the respective Party
shall postpone or adjourn its shareholders’ meeting to the earlier of: (i) the
date that is ten Business Days from receipt of the termination notice; and (ii)
five Business Days prior to the Outside Date.

 



- 73 -

 

 

5.5Satisfaction of Conditions

 

The conditions set out in this Article 5 are conclusively deemed to have been
satisfied, waived or released at the Effective Time. For certainty, and
notwithstanding the terms of any escrow arrangement entered into between the
Parties and the Depositary other than the Escrow Agreement, all funds and CVRs
held in escrow by the Depositary pursuant to Section 2.14(a) hereof shall be
released from escrow at the Effective Time without any further act or formality
required on the part of any Person, and the Exchangeable Shares deposited with
the Escrow Agent will be held and released at the times and in accordance with
the terms and conditions of the Escrow Agreement.

 

Article 6

INDEMNIFICATION

 

6.1Indemnification by Ample Shareholders

 

From and after the Effective Time, the Ample Shareholders shall, jointly and
severally indemnify Akerna and Purchaser (each a “Purchaser Indemnified Person”)
in respect of, and hold each Purchaser Indemnified Person harmless against any
and all Damages incurred or suffered by such Purchaser Indemnified Person
resulting from, relating to or constituting:

 

(a)any breach or inaccuracy, as of the date of this Agreement or as of the
Effective Date, of any representation or warranty of Ample contained in this
Agreement or any other agreement or instrument furnished by Ample to Akerna
pursuant to this Agreement; or

 

(b)any failure to perform any covenant or agreement of Ample contained in this
Agreement or any other agreement or instrument furnished by Ample to Akerna
pursuant to this Agreement.

 

6.2Indemnification by Akerna and Purchaser

 

From and after the Effective Time, Akerna and Purchaser shall, jointly and
severally indemnify each Ample Shareholder (each an “Ample Indemnified Person”)
in respect of, and hold it harmless against any and all Damages incurred or
suffered by any Ample Shareholder resulting from, relating to or constituting:

 

(a)any breach or inaccuracy, as of the date of this Agreement or as of the
Effective Date, of any representation or warranty of Akerna or Purchaser
contained in this Agreement or any other agreement or instrument furnished by
Akerna or Purchaser to Ample pursuant to this Agreement; or

 

(a)any failure to perform any covenant or agreement of Akerna or Purchaser
contained in this Agreement or any other agreement or instrument furnished by
Akerna or Purchaser to Ample pursuant to this Agreement.

 



- 74 -

 

 

6.3Indemnification Claims

 

(a)A Party that may be entitled to make a Claim for indemnification under this
Agreement (the “Indemnified Party”) shall provide a Claim Notice to the other
Party or Parties (the “Indemnifying Party”) promptly upon the Indemnified Party
becoming aware of the Claim and in no event later than the relevant date, if
any, specified in Section 6.4. Each Claim Notice shall describe in reasonable
detail (to the extent then known to the Indemnified Party) the facts
constituting the basis for such Claim, the amount of the claimed Damages, and
whether such Claim arises in respect of a Third Party Action or whether such
Claim does not so arise. No delay or failure on the part of an Indemnified Party
in so delivering a Claim Notice shall relieve any Indemnifying Party of any
liability or obligation hereunder except to the extent of any damage or
liability caused by or arising out of such delay or failure.

 

(b)Within 15 Business Days after delivery of a Claim Notice respecting a Third
Party Action, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Third Party Action with
counsel reasonably satisfactory to the Indemnified Party; provided that: (i) the
Indemnifying Party may only assume control of such defense if: (A) they
acknowledge in writing to the Indemnified Party that any damages, fines, costs
or other liabilities that may be assessed against the Indemnified Party in
connection with such Third Party Action constitute Damages for which such
Indemnified Party shall be indemnified pursuant to this Article 6; and (B) the
ad damnum in such Third Party Action, taken together with the estimated costs of
defense thereof and the Claimed Amount with respect to any unresolved claims for
indemnification then pending, is less than or equal to the value of the unused
portion of the maximum liability each applicable Indemnifying Party is liable
for as contemplated hereunder; and (ii) an Indemnifying Party may not assume
control of the defense of any Third Party Action involving Taxes or criminal
liability or in which equitable relief is sought against an Indemnifying Party.
If the Indemnifying Party does not, or is not permitted under the terms of this
Agreement to, so assume control of the defense of a Third Party Action, the
Indemnified Party shall control such defense. The Party which is not controlling
the defense of the Third Party Action (the “Non-Controlling Party”) may
participate in such defense at its own expense. The party controlling the
defence of the Third Party Action (the “Controlling Party”) Party shall keep the
Non-Controlling Party advised of the status of such Third Party Action and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such Third Party Action (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
Third Party Action. The Indemnifying Party shall not agree to any settlement of,
or the entry of any judgment arising from, any Third Party Action without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed; provided that the consent of the Indemnified
Party shall not be required if the Indemnifying Party, agrees in writing to pay
any amounts payable pursuant to such settlement or judgment and such settlement
or judgment includes a complete release of the Indemnified Party from further
liability and has no other adverse effect on the Indemnified Party. Except as
provided in subsection 6.3(d) below, the Indemnified Party shall not agree to
any settlement of, or the entry of any judgment arising from, any such Third
Party Action without the prior written consent of the Indemnifying Party, which
shall not be unreasonably withheld, conditioned or delayed.

 



- 75 -

 

 

(c)Within 15 Business Days after delivery of a Claim Notice, an Indemnifying
Party shall deliver to each Indemnified Party a written response in which the
Indemnifying Party, shall: (i) agree that the Indemnified Party is entitled to
receive all of the Claimed Amount; (ii) agree that the Indemnified Party is
entitled to receive an Agreed Amount; or (iii) dispute that the Indemnified
Party is entitled to receive any of the Claimed Amount. The Indemnifying Party
may contest the payment of all or a portion of the Claimed Amount only based
upon a good faith belief that all or such portion of the Claimed Amount does not
constitute Damages for which the Indemnified Party is entitled to
indemnification under this Article 6. If no written response is delivered by the
Indemnifying Party within such 15 Business Day period, the Indemnifying Party
shall be deemed to have agreed that all of the Claimed Amount is owed to the
Indemnified Party. Acceptance by the Indemnified Party of partial payment of any
Claimed Amount shall be without prejudice to the Indemnified Party’s right to
claim the balance of any such Claimed Amount.

 

(d)During the 20 Business Day period following the delivery of a written
response from the Indemnifying Party that reflects a Dispute, the Indemnifying
Party and Indemnified Party shall use good faith efforts to resolve the Dispute.
If the Dispute is not resolved within such 20 Business Day period, any party may
commence an action to resolve such Dispute in a court of competent jurisdiction
in the Province of Ontario in accordance with this Agreement. If the Indemnified
Party is seeking to enforce the Claim that is the subject of the Dispute
pursuant to the Escrow Agreement, the Indemnifying Party and Indemnified Party
shall deliver to the Escrow Agent, promptly following the resolution of the
Dispute (whether by mutual agreement, arbitration, judicial decision or
otherwise), a written notice executed by both the Indemnifying Party and
Indemnified Party instructing the Escrow Agent as to what (if any) portion of
the Escrowed Shares shall be distributed to the Indemnified Party (which notice
shall be consistent with the terms of the resolution of the Dispute).

 

(e)Notwithstanding the other provision of this Section 6.3, if a third party
asserts (other than by means of a lawsuit or a tax reassessment) that the
Indemnified Party is liable to such third party for a monetary or other
obligation which may constitute or result in Damages for which the Indemnified
Party may be entitled to indemnification pursuant to this Article 6, and the
Indemnified Party reasonably determines that it has a valid business reason to
fulfill such obligation, then: (i) the Indemnified Party shall be entitled to
satisfy such obligation, without prior notice to or consent from the
Indemnifying Party; (ii) the Indemnified Party may subsequently make a claim for
indemnification in accordance with this Article 6; (iii) the Indemnified Party
shall be reimbursed, in accordance with this Article 6, for any such Damages for
which it is entitled to indemnification (subject to the right of the
Indemnifying Party to dispute the Indemnified Party’s entitlement to
indemnification, or the amount for which it is entitled to indemnification,
under the terms of this Article 6).

 

(f)The Shareholder Representative shall have full power and authority on behalf
of each Ample Shareholder, to take any and all actions on behalf of, execute any
and all instrument on behalf of, and execute or waive any and all rights of, the
Ample Shareholders under this Article 6. The Shareholder Representative shall
have no liability to any Ample Shareholders for any action taken or omitted on
behalf of the Ample Shareholders pursuant to this Article 6.

 



- 76 -

 

 

6.4Survival of Representations and Warranties

 

(a)Unless otherwise specified in this Section 6.4(a) or elsewhere in this
Agreement, the representations and warranties contained in this Agreement shall
survive the Effective Date and the consummation of the transactions contemplated
hereby and shall continue in full force and effect in accordance with their
terms until the date that is 12 months from the Effective Date.

 

(b)If an Indemnified Party delivers to an Indemnifying Party, before expiration
of a representation, warranty, covenant or agreement, a Claim Notice or an
Expected Claim Notice based upon a breach of such representation, warranty,
covenant or agreement, then the applicable representation, warranty, covenant or
agreement shall survive until, but only for the purposes of, the resolution of
the matter covered by such notice. If the legal proceeding or written claim with
respect to which an Expected Claim Notice has been given is definitively
withdrawn or resolved in favour of the Indemnified Party, then the Indemnified
Party shall promptly so notify the Indemnifying Party. The rights to
indemnification set forth in this Article 6 shall not be affected by: (i) any
investigation conducted by or on behalf of the Indemnified Party or any
knowledge acquired (or capable of being acquired) by the Indemnified Party
whether before or after the date of this Agreement or the Effective Date with
respect to the inaccuracy or noncompliance with any representation, warranty,
covenant or obligation which is the subject of indemnification hereunder; or
(ii) any waiver by the Indemnified Party of any closing condition relating to
the accuracy of representations and warranties or the performance of or
compliance with agreements and covenants.

 

6.5Limitations

 

(a)With respect to Claims for Damages arising under Section 6.1 or 6.2, no Ample
Shareholders, on one hand, and neither of Akerna nor the Purchaser, on the other
hand, shall be liable for any such Damages until the aggregate amount of all
such Damages for which such Party(ies) may be liable, exceeds $350,000 (at which
point the applicable Indemnifying Party(ies) shall become liable for all Damages
under Section 6.1 or 6.2, as applicable, from first dollar, and in excess of
such amount); provided that the limitation set forth in this sentence shall not
apply to claims based on: (i) fraud; or (ii) any claim pursuant to an Akerna
Fundamental Representation and Warranty or an Ample Fundamental Representation
and Warranty, (iii) any failure of Akerna to satisfy its obligations with
respect to the Deferred Consideration under Section 2.19 or the Rights
Indenture, or (iv) any Ample Shareholder’s entitlement following the Effective
Time to receive Akerna Shares in exchange for Exchangeable Shares held by such
Ample Shareholder or any alleged breach of the Voting and Exchange Trust
Agreement, the Exchangeable Share Support Agreement or the rights and
entitlements of any holder of Exchangeable Shares under the articles of
incorporation of Purchaser.

 

(b)Except for Claims based on fraud, the total aggregate liability of the Ample
Shareholders for all Claims shall not exceed the aggregate value of the Escrowed
Shares.

 



- 77 -

 

 

(c)The total liability of the Ample Shareholders for all Claims (inclusive of
Claims based on fraud) shall not exceed the aggregate value of the Escrowed
Shares and the Closing Shares.

 

(d)The recovery of Escrowed Shares and Closing Shares pursuant to Section 6.6
shall be the exclusive means for a Purchaser Indemnified Person to collect
Damages for which it is entitled to indemnification under this Article 6 from
the Ample Shareholders.

 

(e)Except for Claims based on (i) fraud, (ii) with respect to any failure of
Akerna to satisfy its obligations with respect to the Deferred Consideration
under Section 2.19 or the Rights Indenture, or (iii) any Ample Shareholder’s
entitlement following the Effective Time to receive Akerna Shares in exchange
for Exchangeable Shares held by such Ample Shareholder or any alleged breach of
the Voting and Exchange Trust Agreement, the Exchangeable Share Support
Agreement or the rights and entitlements of any holder of Exchangeable Shares
under the articles of incorporation of Purchaser, the total liability of Akerna
and Purchaser shall not exceed the amount determined by multiplying the
aggregate number of Escrowed Shares by the Deemed Value Amount.

 

(f)The total liability of Akerna and Purchaser for all Claims (inclusive of
Claims based on fraud), except for Claims based on (i) any failure of Akerna to
satisfy its obligations with respect to the Deferred Consideration under Section
2.19 or the Rights Indenture, or (ii) any Ample Shareholder’s entitlement
following the Effective Time to receive Akerna Shares in exchange for
Exchangeable Shares held by such Ample Shareholder or any alleged breach of the
Voting and Exchange Trust Agreement, the Exchangeable Share Support Agreement or
the rights and entitlements of any holder of Exchangeable Shares under the
articles of incorporation of Purchaser, shall not exceed the amount determined
by multiplying the aggregate number of Escrowed Shares and Closing Shares by the
Deemed Value Amount.

 

(g)An Indemnifying Party shall have no liability to an Indemnified Party for any
punitive or exemplary damages except in connection with a Third Party Action.

 

(h)An Indemnifying Party shall have no liability to an Indemnified Party
hereunder for any Damages that arise as a result of any proposed or actual
promulgation or change of any Applicable Laws which occurs after the Effective
Date, whether or not the same takes effect retroactively.

 

(i)An Indemnifying Party shall not have duplicate liability to an Indemnified
Party hereunder by virtue of more than one representation, warranty or covenant
relating to the same matter or thing.

 

(j)No Ample Shareholder shall have any right of contribution against Ample with
respect to any breach by Ample of any of its representations, warranties,
covenants or agreements.

 

(k)Any payments made to a Party pursuant to this Article 6 or pursuant to the
Escrow Agreement shall be treated as an adjustment to the Consideration for tax
purposes to the extent permitted by Applicable Law.

 



- 78 -

 

 

(l)Where any payment is made under this Agreement pursuant to an indemnity,
compensation or reimbursement provision, or in respect of any Claim Notice, and
the sum is subject to a charge to Taxes in the hands of the recipient (other
than Taxes attributable to a payment being properly treated as an adjustment to
the Consideration) the sum payable shall be increased to such sum as will ensure
that after payment of such Taxes (and after giving credit for any relief
available to the recipient in respect of the matter giving rise to the payment)
the recipient shall be left with a sum equal to the sum that would have been
received in the absence of such a charge to Taxes.

 

6.6Recourse to Escrowed Shares

 

(a)Except with respect to Claims based on fraud, recovery of Escrowed Shares
pursuant to this Section 6.6(a) shall be the exclusive means for a Purchaser
Indemnified Person to collect any Damages for which it is entitled to
indemnification under this Article 6 from the Ample Shareholders. During the
term of the Escrow Agreement (exclusive of any extension thereof past its
regular term which occurs solely as a result of a Claim being made thereunder,
other than with respect to such Claim), if the Ample Shareholders (or any of
them) are determined to owe a Claim amount under this Article 6, then the amount
due to any Purchaser Indemnified Person shall be made by the delivery of
Escrowed Shares to each applicable Purchaser Indemnified Person pursuant to the
Escrow Agreement. The Parties hereby agree that the number of Escrowed Shares
that shall be released from escrow in satisfaction of any liability for Damages
that a Purchaser Indemnified Person is entitled to recover from an Ample
Shareholder in connection with any claim for indemnification under this Article
6 shall, subject to the other limitations on liability set forth in this Article
6, be equal to the amount of Damages that such Purchaser Indemnified Person is
entitled to recover from such Ample Shareholder, divided by the 20 day volume
weighted average price of the Akerna Shares (converted to Canadian dollars from
US dollars using the Exchange Rate as of the last trading day immediately
preceding the date on which such Claim is Determined) as quoted on the NASDAQ on
the last trading day immediately preceding the date on which such Claim is
Determined (the “Deemed Escrow Value”). A Claim shall be deemed to be
“Determined” for the purposes of this Section 6.6(a), (a) in the case of any
Third Party Action which the Shareholder Representative, on behalf of the Ample
Shareholders (or any of them), elected to defend, by any settlement agreement
between the Shareholder Representative and the applicable Persons asserting such
Third Party Action, or otherwise by order of a court, tribunal or arbitrator of
competent jurisdiction; or (b) in the case of all other Claims for
indemnification, by written acknowledgement of liability by the Shareholder
Representative, on behalf of the Ample Shareholders (or any of them), by
settlement agreement between the Shareholder Representative and the applicable
Purchaser Indemnified Person(s), or otherwise by order of a court, tribunal or
arbitrator of competent jurisdiction.

 

(b)With respect to Claims based on fraud, if the aggregated Deemed Escrow Value
of the Escrowed Shares that are then available to be claimed against pursuant to
the Escrow Agreement is insufficient to satisfy any Ample Shareholder’s
liability for Damages in respecting of fraud, then during the term of the Escrow
Agreement (exclusive of any extension thereof past its regular term which occurs
solely as a result of a Claim being made thereunder, other than with respect to
such Claim), the amount due to the applicable Purchaser Indemnified Persons that
cannot be satisfied out of the Escrowed Shares shall be made by the delivery to
the applicable Purchaser Indemnified Persons of Closing Shares that then remain
in escrow and available to be claimed against pursuant to the Escrow Agreement.
The Parties hereby agree that the number of Closing Shares that shall be
released from escrow in satisfaction of any liability for Damages based on fraud
that a Purchaser Indemnified Person is entitled to recover from an Ample
Shareholder in connection with any claim for indemnification under this Article
6 shall, subject to all other limitations on liability set forth in this Article
6, be equal to the amount of Damages that such Purchaser Indemnified Person is
entitled to recover from such Ample Shareholder (minus the amount of any such
Damages recovered against the Escrowed Shares), divided by the applicable Deemed
Escrow Value.

 

- 79 -

 

 

6.7Satisfaction of Damages with Akerna Shares

 

If Akerna and Purchaser (or either of them) are determined to owe a Claim amount
under this Article 6, then the amount due to any Ample Indemnified Person may,
in the sole discretion of Akerna and the Purchaser, be made by the issuance of
additional Akerna Shares to such Ample Indemnified Person. The Parties hereby
agree that the number of additional Akerna Shares to be issued in satisfaction
of any liability for Damages that an Ample Indemnified Person is entitled to
recover from Akerna and/or Purchaser in connection with any claim for
indemnification under this Article 6 shall, subject to the other limitations on
liability set forth in this Article 6, be equal to the amount of Damages that
such Ample Indemnified Person is entitled to recover from Akerna and/or
Purchaser, divided by the 20 day volume weighted average price of the Akerna
Shares (converted to Canadian dollars from US dollars using the Exchange Rate as
of the last trading day immediately preceding the date on which such Claim is
Determined) as quoted on the NASDAQ on the last trading day immediately
preceding the date on which such Claim is Determined. A Claim shall be deemed to
be “Determined” for the purposes of this Section 6.7, (a) in the case of any
Third Party Action which Akerna and/or Purchaser elected to defend, by any
settlement agreement between Akerna and/or Purchaser and the applicable Persons
asserting such Third Party Action, or otherwise by order of a court, tribunal or
arbitrator of competent jurisdiction; or (b) in the case of all other Claims for
indemnification, by written acknowledgement of liability by Akerna and/or
Purchaser, by settlement agreement between Akerna and/or Purchaser and the
applicable Ample Indemnified Person(s), or otherwise by order of a court,
tribunal or arbitrator of competent jurisdiction.

 

6.8Exclusive Remedy

 

Following the Effective Date, no Party may make any claim for Damages in respect
of this Agreement, including for certainty, in respect of the Arrangement and
each other transaction contemplated hereby, or in respect of any breach hereof,
against any other Party except by making a Claim pursuant to and in accordance
with this Article 6. The indemnities provided for in Sections 6.1 and 6.2 shall
constitute the only remedy of Akerna, Purchaser and the Shareholder
Representative (on behalf of the Ample Shareholders) against any Party for any
inaccuracy in or breach of any representation, warranty, covenant or agreement
of such Party contained in this Agreement and each of the Parties hereto
expressly waives and renounces any other remedies whatsoever, whether at law or
in equity, which it would otherwise be entitled to as against a Party.

 

6.9Mitigation

 

Nothing in this Article 6 shall eliminate or reduce an Indemnified Party’s
obligation to mitigation Damage as required by Applicable Laws.

 

- 80 -

 

 

Article 7

AMENDMENT

 

7.1Amendment

 

This Agreement may at any time and from time to time before or after the holding
of the Ample Meeting be amended by written agreement of the Parties without,
subject to Applicable Laws, further notice to or authorization on the part of
the Ample Shareholders and any such amendment may, without limitation:

 

(a)change the time for performance of any of the obligations or acts of the
Parties;

 

(b)waive any inaccuracies or modify any representation or warranty contained
herein or in any document delivered pursuant hereto;

 

(c)waive compliance with or modify any of the covenants herein contained and
waive or modify performance of any of the obligations of the Parties; or

 

(d)waive compliance with or modify any other conditions precedent contained
herein,

 

provided that no such amendment reduces or materially adversely affects the
consideration to be received by Ample Shareholders without approval by the
affected Ample Shareholders given in the same manner as required for the
approval of the Arrangement or as may be ordered by the Court.

 

7.2Amendment of Plan of Arrangement

 

(a)Ample, Akerna and Purchaser reserve the right to amend, modify and/or
supplement the Plan of Arrangement at any time and from time to time prior to
the Effective Time by written agreement of the Parties, provided that any
amendment, modification or supplement must be contained in a written document
which is: (i) filed with the Court and, if made following the Ample Meeting,
approved by the Court; and (ii) communicated to Ample Shareholders in the manner
required by the Court (if so required).

 

(b)Other than as may be required under the Interim Order, any amendment,
modification or supplement to the Plan of Arrangement may be proposed by Ample,
Akerna and Purchaser (if consented to by all of the Parties, each acting
reasonably) at any time prior to or at the Ample Meeting with or without any
other prior notice or communication and, if so proposed and accepted, in the
manner contemplated and to the extent required by this Agreement, by the Ample
Shareholders, shall become part of the Plan of Arrangement for all purposes.

 

(c)Any amendment, modification or supplement to the Plan of Arrangement which is
approved or directed by the Court following the Ample Meeting shall be effective
only: (i) if it is consented to by Ample, Akerna and Purchaser (each acting
reasonably); and (ii) is not adverse to the financial interests of any former
holder of Ample Shares and, if required by the Court or Applicable Laws, it is
consented to by the Ample Shareholders.

 

(d)Any amendment, modification or supplement to this Plan of Arrangement which
is approved or directed by the Court following the Effective Time shall be
effective only if it is consented to in writing by Purchaser, Akerna and Ample,
and provided that it concerns a matter which, in the reasonable opinion of each
of Purchaser, Akerna and Ample, is of an administrative nature required to
better give effect to the implementation of this Plan of Arrangement and is not
adverse to the financial interests of any former holder of Ample Shares, Ample
Options or Ample Warrants.

 



- 81 -

 

 

Article 8

TERMINATION AND AMENDMENT

 

8.1Termination

 

(a)This Agreement may be terminated at any time prior to the Effective Date:

 

(i)by mutual written consent of the Parties;

 

(ii)by either Akerna and Purchaser or Ample, if the Arrangement Resolution shall
have failed to receive the Ample Shareholder Approval at the Ample Meeting
(including any adjournment or postponement thereof) in accordance with the
Interim Order;

 

(iii)by either Akerna and Purchaser or Ample, if the Akerna Shareholder Matters
shall have failed to receive the Akerna Shareholder Approval at the Akerna
Meeting (including any adjournment or postponement thereof);

 

(iv)by either Akerna and Purchaser or Ample, if the Effective Time shall not
have occurred on or prior to the Outside Date, except that the right to
terminate this Agreement under this subsection 8.1(a)(iii) shall not be
available to any Party whose failure to fulfill any of its obligations has been
the cause of, or resulted in, the failure of the Effective Time to occur by such
date;

 

(v)as provided in Section 5.4; provided that the Party seeking termination is
not then in breach of this Agreement so as to cause any of the conditions set
forth in Sections 5.1, 5.2 and 5.3, as applicable, not to be satisfied;

 

(vi)by Akerna if:

 

(A)prior to the Effective Time: (1) the Ample Board or any committee thereof:
(i) fails to recommend or withdraws, amends, modifies or qualifies, in a manner
adverse to Akerna or fails to reaffirm (without qualification) the Ample Board
Recommendation, or its recommendation of the Arrangement within five Business
Days (and in any case prior to the Ample Meeting) after having been requested in
writing by Akerna to do so (acting reasonably); or (ii) takes no position or a
neutral position with respect to an Acquisition Proposal for more than five
Business Days after the public announcement of such Acquisition Proposal; or (2)
the Ample Board or a committee thereof shall have resolved or proposed to take
any of the foregoing actions ((1) or (2) each a “Ample Change in
Recommendations”); or (3) Ample shall have breached Section 3.8 in any material
respect;

 

- 82 -

 

 

(B)a breach of any representation or warranty or failure to perform any covenant
or agreement on the part of Ample set forth in this Agreement shall have
occurred that would cause the conditions set forth in Section 5.2(a) or Section
5.2(b) not to be satisfied, and such conditions are incapable of being satisfied
by the Outside Date, as reasonably determined by Akerna and provided that Akerna
is not then in breach of this Agreement so as to cause any condition in Section
5.3(a) or Section 5.3(c) not to be satisfied; or

 

(C)there has occurred an Ample Material Adverse Effect which is not capable of
being cured on or before the Outside Date; and

 

(vii)by Ample if:

 

(A)a breach of any representation or warranty or failure to perform any covenant
or agreement on the part of Akerna or Purchaser set forth in this Agreement
shall have occurred that would cause the conditions set forth in Section 5.3(a)
or Section 5.3(c) not to be satisfied, and such conditions are incapable of
being satisfied by the Outside Date, as reasonably determined by Ample and
provided that Ample is not then in breach of this Agreement so as to cause any
condition in Section 5.2(a) or Section 5.2(b) not to be satisfied; or

 

(B)there has occurred an Akerna Material Adverse Effect which is not capable of
being cured on or before the Outside Date;

 

(b)The Party desiring to terminate this Agreement pursuant to this Section 8.1
shall deliver written notice of such termination to the other Parties,
specifying in reasonable detail the basis for such Party’s exercise of its
termination right.

 

(c)If this Agreement is terminated in accordance with the foregoing provisions
of this Section 8.1, this Agreement will forthwith become void and no Party will
have any further liability or obligation to the other Parties hereunder except
as provided this subsection 8.1(b), subsection 3.6(h), subsection 3.7(j),
Section 10.1, Section 10.5, Section 10.9, Section 10.10 and Section 10.12, which
will survive such termination. Notwithstanding the foregoing, nothing contained
in this subsection 8.1(c) shall relieve any Party from liability for any fraud
or wilful or intentional breach of any provision of this Agreement.

 

Article 9

NOTICES

 

9.1Notices

 

All notices that may or are required to be given pursuant to any provision of
this Agreement are to be given or made in writing and delivered by personal
delivery or delivery by recognized commercial courier, sent by email (with
confirmation of transmission) or delivered by registered mail (return receipt
requested, postage prepaid), addressed as follows:

 

  (a) in the case of Akerna to:

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO 80202

Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 

- 83 -

 

 

with a copy to:

 

Dentons Canada LLP

15th Floor, Bankers Court, 850 – 2nd Street S.W.

Calgary, Alberta T2P 0R8

Attention: Courtney Burton Email: courtney.burton@dentons.com

 

  (b) in the case of Purchaser, to:

 

2732805 Ontario Inc.

c/o Akerna Corp.

1601 Arapahoe Street

Denver, CO 80202

Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 

  (c) in the case of Ample, to:

 

Ample Organics Inc.

629 Eastern Avenue, Building B

Toronto, Ontario M4M 1E4

Attention: John Prentice Email: john.prentice@ampleorganics.com

 

with a copy to:

 

Dentons Canada LLP

77 King Street West, Suite 400

Toronto-Dominion Centre

Toronto, Ontario M5K 0A1

 

Attention: Eric Foster Email: eric.foster@dentons.com

 

  (d) in the case of the Shareholder Representative, to:

 

John Prentice

629 Eastern Avenue, Building B

Toronto, Ontario M4M 1E4

Email: john.prentice@ampleorganics.com

 

or at such other address or email of which the addressee may from time to time
may notify the addressor. Any notice shall be deemed to have been validly and
effectively given and received (a) if sent by personal delivery or by courier on
the date of actual receipt by the receiving party; (b) if sent by email on the
date of transmission if a Business Day or if not a Business Day or after
5:00 p.m. (Eastern Standard Time) on the date of transmission, on the next
following Business Day; or (c) if sent by certified or registered mail (postage
prepaid) on the date indicated in the return receipt.

 



- 84 -

 

 

Article 10

GENERAL

 

10.1Assignment, Binding Effect and Entire Agreement

 

(a)Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder will be assigned by any of
the Parties hereto without the prior written consent of the other Parties
hereto. The above notwithstanding, Akerna and/or Purchaser may assign all or any
part of its rights or obligations under this Agreement and any agreements
ancillary hereto to one or more of Akerna’s or Purchaser’s Affiliates, and
provided further that if such assignment takes place, Akerna will continue to be
fully liable as primary obligor, on a joint and several basis with any such
entity, to Ample or the Ample Shareholders, as applicable, for any default in
performance by the assignee of any of Akerna’s or Purchaser’s obligations
hereunder.

 

(b)This Agreement will be binding on and will inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

(c)This Agreement (including the schedules attached hereto), the Akerna
Disclosure Letter and the Ample Disclosure Letter constitute the entire
agreement with respect to the subject matter hereof, and supersede all other
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof and thereof.

 

10.2Adjustments to Calculation

 

Notwithstanding anything in this Agreement to the contrary, in respect of each
calculation hereunder based upon the 20 day volume weighted average price of the
Akerna Shares as quoted on the NASDAQ, if during the referenced 20 day period
there shall be any split or consolidation of the issued and outstanding Akerna
Shares, then such calculation shall be appropriately adjusted to take into
account for the purposes of such calculation, only the portion of such 20 day
period following the completion of such split or consolidation.

 

10.3Public Communications

 

Each Party agrees to consult with the other Parties prior to issuing, or
permitting any of its directors, officers, employees or agents to issue, any
press releases or otherwise make public statements with respect to this
Agreement or the Arrangement. Without limiting the generality of the foregoing,
no Party will issue any press release regarding the Arrangement, this Agreement
or any transaction relating to this Agreement without first providing a draft of
such press release to the other Parties and reasonable opportunity for comment
and obtaining their consent to issue (which consent will not be unreasonably
withheld, conditioned or delayed); provided, however, that the foregoing will be
subject to each Party’s overriding obligation to make any such disclosure
required in accordance with Applicable Laws. If such disclosure is required and
the other Party has not reviewed or commented on or consented to the disclosure,
the Party making such disclosure will use all commercially reasonable efforts to
give prior oral or written notice to the other Party, and if such prior notice
is not possible, to give such notice promptly following such disclosure.

 

10.4Costs

 

Except as otherwise expressly provided for herein, all fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the Party incurring such cost or expense, whether or not
the Arrangement is completed.

 

- 85 -

 

 

10.5No Liability

 

No director or officer of Akerna shall have any personal liability whatsoever to
Ample under this Agreement, or any other document delivered in connection with
the transaction contemplated hereby on behalf of Akerna. No director or officer
of Ample shall have any personal liability whatsoever to Akerna under this
Agreement, or any other document delivered in connection with the transactions
contemplated hereby on behalf of Ample.

 

10.6Severability

 

If any one or more of the provisions or parts thereof contained in this
Agreement should be or become invalid, illegal or unenforceable in any respect,
the remaining provisions or parts thereof contained herein will be and will be
conclusively deemed to be severable therefrom and the validity, legality or
enforceability of such remaining provisions or parts thereof will not in any way
be affected or impaired by the severance of the provisions or parts thereof
severed. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties will negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

 

10.7Further Assurances

 

Each Party hereto will, from time to time and at all times hereafter, at the
request of the another Party hereto, but without further consideration, do all
such further acts, and execute and deliver all such further documents and
instruments and provide all such further assurances as may be reasonably
required in order to fully perform and carry out the terms and intent hereof.

 

10.8Time of Essence

 

Time will be of the essence of this Agreement.

 

10.9Applicable Laws and Enforcement

 

This Agreement will be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the laws of Canada applicable
therein, and will be construed and treated in all respects as an Ontario
contract. Each of the Parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement and the Arrangement. Each Party
hereby waives any right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the transactions contemplated hereby or the
actions of the Parties in the negotiation, administration, performance and
enforcement of this Agreement.

 

10.10Injunctive Relief

 

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties will be
entitled to equitable remedies, including specific performance, a restraining
order and interlocutory, preliminary and permanent injunctive relief and other
equitable relief to prevent breaches of this Agreement, any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief hereby being waived. Such remedies will not
be the exclusive remedies for any breach of this Agreement but will be in
addition to all other remedies available at law or equity to each of the
Parties.

 



- 86 -

 

 

10.11Waiver

 

Any Party may, on its own behalf only: (a) extend the time for the performance
of any of the obligations or acts of another Party; (b) waive compliance with
another Party’s agreements or the fulfillment of any conditions to its own
obligations contained herein; or (c) waive inaccuracies in another Party’s
representations or warranties contained herein or in any document delivered by
such other Party; provided, however, that any such extension or waiver (with
respect only to the Party delivering such extension or waiver) will be valid
only if set forth in an instrument in writing signed on behalf of such Party
and, unless otherwise provided in the written waiver, will be limited to the
specific breach or condition waived.

 

10.12Third Party Beneficiaries

 

Except as provided in subsection 3.6(h) and subsection 3.7(j), and except for
the rights of the Ample Shareholders to receive the Consideration for their
Ample Shares pursuant to the Arrangement following the Effective Time, which
rights are hereby acknowledged and agreed by Akerna and Purchaser to be for the
benefit of, and enforceable by, the Third Party Beneficiaries or the Ample
Shareholders (as applicable), or on their behalf, this Agreement is not intended
to confer any rights or remedies upon any Person other than the Parties to this
Agreement. The provisions of subsection 3.6(h) are intended for the benefit of
all present and former directors and officers of Ample, as and to the extent
applicable in accordance with their terms, and shall be enforceable by each of
such Persons and his or her heirs, executors, administrators and other legal
representatives, and the provisions of subsection 3.7(j) are intended for the
benefit of all present and former directors and officers of Akerna and
Purchaser, as and to the extent applicable in accordance with their terms, and
shall be enforceable by each of such Persons and his or her heirs, executors,
administrators and other legal representatives (collectively, the “Third Party
Beneficiaries”), and each of Akerna, Purchaser and Ample, as applicable, shall
hold the rights and benefits of subsection 3.6(h) and subsection 3.7(j) in trust
for and on behalf of the Third Party Beneficiaries and each of Akerna, Purchaser
and Ample hereby accepts such trust and agrees to hold the benefit of and
enforce performance of such covenants on behalf of the Third Party
Beneficiaries, and in addition to, and not in substitution for, any other rights
that the Third Party Beneficiaries may have by contract or otherwise.

 

10.13Counterparts, Execution

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument. The Parties will be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy will be legally effective to
create a valid and binding agreement between the Parties.

 

[Remainder of page left blank intentionally – signatures follow]

 

- 87 -

 

 

Each of Parties has caused this Agreement to be executed as of the date first
written above by their respective officers thereunto duly authorized.

 

2732805 ONTARIO INC.   AKERNA CORP.       Per:     Per:     Name:     Name:  
Title:     Title:

 

Signature Page – Arrangement Agreement

 

 

 

 

  AMPLE ORGANICS INC.       Per:       Name:     Title:                 JOHN
PRENTICE

 

Signature Page – Arrangement Agreement

 

 

 

   

SCHEDULE “A”
Arrangement Resolution

 

1.The arrangement (the “Arrangement”) under Section 182 of the Business
Corporations Act (Ontario) (the “OBCA”) involving Ample Organics Inc. (“Ample”),
pursuant to the arrangement agreement between Ample, Akerna Corp., 2732805
Ontario Inc. and John Prentice dated December 18, 2019, as it may be modified,
supplemented or amended from time to time in accordance with its terms (the
“Arrangement Agreement”), as more particularly described and set forth in the
information circular of Ample dated [●] (the “Circular”), and all transactions
contemplated thereby, are hereby authorized, approved and adopted.

 

2.The plan of arrangement of Ample, as it has been or may be modified,
supplemented or amended in accordance with the Arrangement Agreement and its
terms (the “Plan of Arrangement”), the full text of which is set out as
[Appendix ●] to the Circular, is hereby authorized, approved and adopted.

 

3.The: (i) Arrangement Agreement and all the transactions contemplated thereby;
(ii) actions of the directors of Ample in approving the Arrangement and the
Arrangement Agreement; and (iii) actions of the directors and officers of Ample
in executing and delivering the Arrangement Agreement and any modifications,
supplements or amendments thereto, and causing the performance by Ample of its
obligations thereunder, are hereby ratified, authorized and approved.

 

4.The Corporation is hereby authorized to apply for a final order from the
Ontario Superior Court of Justice (Commercial List) (the “Court”) to approve the
Arrangement on the terms set forth in the Arrangement Agreement and the Plan of
Arrangement.

 

5.Notwithstanding that this resolution has been passed (and the Arrangement
adopted) by the holders of [Common Shares and Class A Preferred Shares of Ample]
(collectively, the “Shareholders”) or that the Arrangement has been approved by
the Court, the directors of Ample are hereby authorized and empowered, at their
discretion and without further notice to or approval of Shareholders: (i) to
amend, modify or supplement the Arrangement Agreement or the Plan of Arrangement
to the extent permitted by their terms; and (ii) subject to the terms of the
Arrangement Agreement, not to proceed with the Arrangement and any related
transactions.

 

6.Any officer or director of Ample is hereby authorized and directed for and on
behalf of Ample to execute, under corporate seal or otherwise, and to deliver or
cause to be delivered, for filing with the Director under the OBCA, articles of
arrangement and such other documents as are necessary or desirable to the
Director to give effect to the Arrangement and the Plan of Arrangement and the
transactions contemplated thereby in accordance with the Arrangement Agreement,
such determination to be conclusively evidenced by the execution and delivery of
such articles of arrangement and any such other documents.

 

7.Any officer or director of Ample is hereby authorized and directed, for and on
behalf of Ample, to execute or cause to be executed and to deliver or cause to
be delivered, all such other documents and instruments and to perform or cause
to be performed all such other acts and things as, in such person’s opinion, may
be necessary or desirable to give full force and effect to the foregoing
resolutions and the matters authorized thereby, such determination to be
conclusively evidenced by the execution and delivery of any such other document
or instrument or the doing of any such other act or thing.

 



A-1

 

 

SCHEDULE “B”  

PLAN OF ARRANGEMENT
UNDER SECTION 182 OF THE
BUSINESS CORPORATIONS ACT (ONTARIO)

 

ARTICLE 1
INTERPRETATION

 

1.1Definitions

 

In this Plan of Arrangement, unless the context otherwise requires, the
following words and terms shall have the meaning hereinafter set out:

 

“Affected Person” has the meaning set forth in Section 6.3;

 

“Affiliate” has the meaning ascribed thereto under the Securities Act;

 

“Akerna” means Akerna Corp., a corporation existing under the laws of Delaware;

 

“Akerna Bridge Loan” means any loan provided by Akerna to Ample prior to the
Effective Time on such terms and conditions as may be agreed between Akerna and
Ample, each acting reasonably;

 

“Akerna Control Transaction” has the meaning set forth in the Exchangeable Share
Provisions;

 

“Akerna Shares” means the shares of common stock in the authorized share capital
of Akerna;

 

“Ample” means Ample Organics Inc., a corporation existing under the laws of the
Province of Ontario;

 

“Ample Articles” means the certificate and articles of amendment of Ample dated
October 1, 2019;

 

“Ample Common Shares” means the common shares in the authorized capital of
Ample;

 

“Ample Common Warrants” means all outstanding and unexpired warrants to acquire
Ample Common Shares;

 

“Ample Meeting” means the special meeting of the Ample Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with the Arrangement Agreement and the Interim Order to consider, among other
matters, the Arrangement Resolution;

 

“Ample Options” means the outstanding stock options of Ample, whether or not
vested, to acquire Ample Common Shares from treasury pursuant to the Option
Plan;

 

“Ample Preferred Shares” means each issued and outstanding series of Class A
Preferred Shares in the capital of Ample, being the Class A-1 Preferred Shares,
Class A-2 Preferred Shares and Class A-3 Preferred Shares;

 

“Ample Preferred Warrants” means all outstanding and unexpired warrants to
acquire Ample Preferred Shares;

 

“Ample Shareholders” means the holders of Ample Shares immediately prior to the
Effective Time;

 

“Ample Shareholders Agreement” means that certain second amended and restated
unanimous shareholders’ agreement dated June 25, 2018, as amended, respecting
the business and affairs of Ample;

 

“Ample Shares” means the Ample Common Shares and the Ample Preferred Shares;

 



B-1

 

 

“Ample Voting Agreement” means the voting trust agreement between John Prentice
(as voting trustee), Ample and certain Ample Shareholders dated July 13, 2017;

 

“Ample Warrants” means collectively the Ample Common Warrants and the Ample
Preferred Warrants;

 

“Applicable Laws” (in the context that refers to one or more Persons) means any
domestic or foreign, federal, state, provincial or local law (statutory, common
or otherwise, and including Applicable Securities Laws), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by a Governmental Entity, and any terms and conditions of any grant of
approval, permission, authority or license of any Governmental Entity, that is
binding upon or applicable to such Person or Persons or its or their business,
undertaking, property or securities and emanate from a Person having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities, as the same may be amended from time to time prior to
the Effective Date;

 

“Applicable Securities Laws” means, collectively, and as the context may
require: (a) the applicable securities legislation of each of the provinces and
territories of Canada, and the rules, regulations, instruments, orders and
policies published and/or promulgated thereunder; (b) the polices and rules of
the NASDAQ; and (b) U.S. Securities Laws, as the foregoing may be amended from
time to time prior to the Effective Date;

 

“Arrangement” means the arrangement under the OBCA on the terms and subject to
the conditions set out in this Plan of Arrangement, subject to any amendments or
variations to this Plan of Arrangement made in accordance with the terms of this
Plan of Arrangement and the Arrangement Agreement or made at the direction of
the Court in the Final Order;

 

“Arrangement Agreement” means the arrangement agreement dated December 18, 2019
to which this Plan of Arrangement is attached as Schedule “C”, and all schedules
annexed thereto, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof;

 

“Arrangement Resolution” means the special resolution of the Ample Shareholders
approving the Arrangement which is to be considered at the Ample Meeting,
substantially in the form of Schedule “B” to the Arrangement Agreement;

 

“Articles of Arrangement” means the articles of arrangement in respect of the
Arrangement required under subsection 183(1) of the OBCA to be filed with the
Director after the Final Order has been granted, giving effect to the
Arrangement, which shall include this Plan of Arrangement and otherwise be in
form and content satisfactory to the Parties, each acting reasonably;

 

“Automatic Exchange Right” has the meaning set forth in the Voting and Exchange
Trust Agreement;

 

“Broker” has the meaning set forth in Section 6.3(a);

 

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in the Province of Ontario or in the State of Colorado;

 

“Callco” means a direct or indirect wholly-owned Subsidiary of Akerna to be
incorporated under the laws of the Province of Ontario prior to the Effective
Time;

 

“Certificate of Arrangement” means the certificate of arrangement to be issued
by the Director pursuant to subsection 183(2) of the OBCA in respect of the
Articles of Arrangement;

 

“Change of Law” means any amendment to the Tax Act and other applicable
provincial income tax laws that permits a resident of Canada for the purposes of
the Tax Act who holds Exchangeable Shares as capital property and deals at arm’s
length with Akerna and Purchaser (all for the purposes of the Tax Act and other
applicable provincial income tax laws), to exchange their Exchangeable Shares
for Akerna Shares on a basis that will not require such holders to recognize any
gain or loss or any actual or deemed dividend in respect of such exchange for
the purposes of the Tax Act or applicable provincial income tax laws;

 



B-2

 

 

“Change of Law Call Date” has the meaning ascribed thereto in Section 7.3(b);

 

“Change of Law Call Purchase Price” has the meaning ascribed thereto in Section
7.3(a);

 

“Change of Law Call Right” has the meaning ascribed thereto in Section 7.3(a);

 

“Closing Cash Amount” means an amount equal to $7,500,000, minus the Closing
Indebtedness Amount and the amount of the Transaction Expenses;

 

“Closing Indebtedness Agreements” has the meaning ascribed thereto in the
Arrangement Agreement;

 

“Closing Indebtedness Amount” means an amount equal to the aggregate
indebtedness of Ample at the Effective Time pursuant to the Closing Indebtedness
Agreements and the Akerna Bridge Loan (if any);

 

“Closing Shares” means the Up-front Shares, less the Effective Time Shares, and
less the Escrowed Shares;

 

“Consideration” means the Up-front Consideration, plus the Deferred
Consideration;

 

“Court” means the Ontario Superior Court of Justice;

 

“CVR” means a contingent value right of Akerna issued pursuant to the Rights
Indenture and entitling the holder thereof to the Deferred Consideration, if
any, on the Deferred Consideration Payment Date;

 

“Deemed Value Amount” means an amount equal to $12.90;

 

“Deferred Consideration” means $10,000,000, payable in Exchangeable Shares;
provided that in the event the Recurring Revenue realized during the Deferred
Consideration Period is less than $9,000,000, the Deferred Consideration amount
of $10,000,000 shall be reduced by an amount equal to the product of $6.67
multiplied by the difference between $9,000,000 and the amount of Recurring
Revenue realized during the Deferred Consideration Period (up to a maximum
reduction of $10,000,000), as calculated in the Deferred Consideration
Statement;

 

“Deferred Consideration Payment Date” has the meaning ascribed thereto in
Section 2.19(e) of the Arrangement Agreement;

 

“Deferred Consideration Period” means the period of time beginning on the
Effective Date, and ending on the date that is 12 months after the Effective
Date;

 

“Deferred Consideration Statement” means a statement prepared by Akerna setting
forth in reasonable detail the:

 

(a)amount of Recurring Revenue;

 

(b)the amount Deferred Consideration payable to the holders of the CVRs; and

 

(c)the expected Deferred Consideration Payment Date;

 



B-3

 

 

“Depositary” means any Person that Ample may appoint to act as depositary for
the Ample Shares in relation to the Arrangement, with the approval of Akerna,
acting reasonably;

 

“Director” means the Director appointed under section 278 of the OBCA;

 

“Dissent Rights” has the meaning set forth in Section 5.1(a);

 

“Dissent Shares” means Ample Shares held by a Dissenting Shareholder and in
respect of which the Dissenting Shareholder has validly exercised Dissent Rights
and which Dissent Rights remain valid immediately prior to the Effective Time;

 

“Dissenting Shareholder” means a registered Ample Shareholder who has duly
exercised a Dissent Right and has not withdrawn or been deemed to have withdrawn
such exercise of Dissent Rights, but only in respect of Ample Shares in respect
of which Dissent Rights are validly exercised by such Ample Shareholder;

 

“Effective Date” means the date shown on the Certificate of Arrangement;

 

“Effective Date Register” means the true and complete shareholder register of
Ample as of the Effective Date delivered by Ample pursuant to the Arrangement
Agreement;

 

“Effective Time” means the time at which the Arrangement becomes effective on
the Effective Date pursuant to the OBCA;

 

“Effective Time Shares” means that number of Exchangeable Shares that is equal
to ten percent (10%) of the total aggregate number of Up-front Shares that are
to be delivered by Akerna and Purchaser to the Ample Shareholders pursuant to
the Arrangement Agreement;

 

“Eligible Holder” means an Ample Shareholder that is: (a) a resident of Canada
for the purposes of the Tax Act and not exempt from tax under Part I of the Tax
Act; or (b) a partnership, any member of which is a resident of Canada for the
purposes of the Tax Act and not exempt from tax under Part I of the Tax Act;

 

“Escrow Agent” means Continental Stock Transfer & Trust Company, Inc.;

 

“Escrow Agreement” means the Escrow Agreement to be entered into among Akerna,
the Purchaser, the Shareholder Representative and the Escrow Agent, in the form
substantially in the form as set out in Schedule “E” to the Arrangement
Agreement;

 

“Escrowed Shares” means [●] Exchangeable Shares, which number of Exchangeable
Shares is equal to ten percent (10%) of the total aggregate number of Up-front
Shares that are to be delivered by Akerna and Purchaser to the Ample
Shareholders pursuant to the Arrangement Agreement;

 

“Exchange Rate” means, on any date of determination, the CAD/USD daily exchange
rate quoted by the Bank of Canada three (3) Business Days prior to such date;

 

“Exchange Ratio” means 0.0524 of an Akerna Share;

 

“Exchangeable Share Consideration” has the meaning set forth in the Exchangeable
Share Provisions;

 

“Exchangeable Share Price” has the meaning set forth in the Exchangeable Share
Provisions;

 

“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares, which rights, privileges,
restrictions and conditions shall be in substantially the form set out in Annex
“A” to this Plan of Arrangement;

 



B-4

 

 

“Exchangeable Share Support Agreement” means an agreement to be made between
Akerna, Purchaser and Callco substantially in the form of Schedule “D” to the
Arrangement Agreement, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof;

 

“Exchangeable Share Voting Event” has the meaning set forth in the Exchangeable
Share Provisions;

 

“Exchangeable Shares” means the redeemable preferred shares in the capital of
Purchaser, having the rights, privileges, restrictions and conditions set forth
the Exchangeable Share Provisions;

 

“Exempt Exchangeable Share Voting Event” has the meaning set forth in the
Exchangeable Share Provisions;

 

“Final Order” means the final order of the Court approving the Arrangement
pursuant to subsection 182(5) of the OBCA, in a form acceptable to both Ample
and Akerna, each acting reasonably, as such order may be amended by the Court
(with the consent of both Ample and Akerna, each acting reasonably) at any time
prior to the Effective Time or, if appealed, then, unless such appeal is
withdrawn or denied, as affirmed or as amended (provided that any such amendment
is acceptable to both Ample and Akerna, each acting reasonably) on appeal;

 

“Governmental Entity” means any:

 

(a)national, international, multinational, federal, provincial, state, regional,
municipal, local or other government or any governmental or public department,
central bank, court, tribunal, arbitral body, commission, board, bureau ministry
or agency, domestic or foreign, including the Securities Authorities;

 

(b)any subdivision, agent, commission, board or authority of any of the
foregoing; or

 

(c)any quasi-governmental or private body exercising any regulatory,
expropriation or Taxing Authority under or for the account of any of the
foregoing;

 

“Interim Order” means an interim order of the Court concerning the Arrangement
pursuant to the OBCA in a form acceptable to both Ample and Akerna, each acting
reasonably, containing declarations and directions with respect to the
Arrangement and the holding of the Ample Meeting, as such order may be affirmed,
amended or modified by the Court;

 

“Letter of Transmittal” means the letter of transmittal to be delivered by Ample
to each Ample Shareholder as at the date for use in connection with the
Arrangement providing for, among other things, delivery of the certificates
representing such Ample Shareholder’s Ample Shares to the Depositary;

 

“Liens” means any hypothecs, mortgages, pledges, assignments, liens, charges,
security interests, encumbrances and adverse rights or claims, other third party
interest or encumbrance of any kind, whether contingent or absolute, and any
agreement, option, right or privilege (whether by Applicable Laws, contract or
otherwise) capable of becoming any of the foregoing;

 

“Liquidation Amount” has the meaning set forth in the Exchangeable Share
Provisions;

 

“Liquidation Call Purchase Price” has the meaning set forth in Section 7.1(a);

 

“Liquidation Call Right” has the meaning set forth in Section 7.1(a);

 

“Liquidation Date” has the meaning set forth in the Exchangeable Share
Provisions;

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange;

 



B-5

 

 

“OBCA” means the Business Corporations Act, R.S.O. 1990, c. B.16, as amended,
including the regulations promulgated thereunder;

 

“Option Plan” means the stock option plan of Ample, in effect as at the date
hereof;

 

“Optionholders” means the holders of Ample Options;

 

“Out-of-Money Option” means each Ample Option having an aggregate exercise price
for any Ample Share(s) in excess of the total value of all Up-front
Consideration that would be payable hereunder in respect of such Ample Share if
such Ample Share were issued and outstanding at the Effective Time;

 

“Out-of-Money Warrant” means each Ample Warrant having an aggregate exercise
price for any Ample Share(s) in excess of the total value of all Up-front
Consideration that would be payable hereunder in respect of such Ample Share if
such Ample Share were issued and outstanding at the Effective Time;

 

“Parties” means, collectively, the parties to the Arrangement Agreement, and
“Party” means any one of them;

 

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, Governmental Entity, syndicate or
other entity, whether or not having legal status;

 

“Plan of Arrangement” means this plan of arrangement and any amendments or
variations hereto made in accordance with Section 7.2 of the Arrangement
Agreement and this plan of arrangement or upon the direction of the Court in the
Final Order;

 

“Purchaser” means 2732805 Ontario Inc., a company existing under the laws of the
Province of Ontario;

 

“Recurring Revenue” means all recurring revenue that is derived from or that is
associated with license revenue from Ample’s core seed-to-sale, AmpleCentral and
“Last Call Analytics” products;

 

“Redemption Call Purchase Price” has the meaning set forth in Section 7.2(a);

 

“Redemption Call Right” has the meaning set forth in Section 7.2(a);

 

“Redemption Date” has the meaning set forth in the Exchangeable Share
Provisions;

 

“Replacement Options” has the meaning set forth in the Arrangement Agreement;

 

“Retraction Call Right” has the meaning set forth in the Exchangeable Share
Provisions;

 

“Rights Agent” means the rights agent appointed pursuant to the Rights
Indenture;

 

“Rights Indenture” means the rights indenture to be entered into between Akerna,
Purchaser, the Shareholder Representative and a trust company acceptable to
Ample and Purchaser, as rights agent, providing for the creation and issuance of
the CVRs, in the form or substantially in the form attached as Schedule “G” to
the Arrangement Agreement;

 

“Securities Act” means the Securities Act (Ontario) and the rules, regulations
and published policies made thereunder;

 

“Securities Authorities” means, collectively, the securities commissions or
similar securities regulatory authorities in each of the provinces of Canada;

 



B-6

 

 

“Shareholder Representative” means John Prentice;

 

“Special Voting Share” means the special voting share in the capital of Akerna
to be issued by Akerna and deposited with the Trustee in accordance with the
Voting and Exchange Trust Agreement, which, at any time entitles the holder of
record to that number of votes at meetings of holders of Akerna Shares equal to
the number of Exchangeable Shares outstanding at such time (excluding any
Exchangeable Shares held by Akerna or any Affiliate);

 

“Subsidiary” has the meaning ascribed thereto in the Securities Act, which for
certainty shall include any indirect subsidiaries;

 

“Tax Act” means the Income Tax Act, R.S.C. 1985, c. 1 (5th Supp.), as amended,
including the regulations promulgated thereunder;

 

“Taxing Authority” means any Governmental Entity responsible for the imposition
of any tax (domestic or foreign);

 

“Transaction Expenses” means all legal, advisory, accounting fees and expenses
of Ample arising as a result of the Arrangement that are incurred prior to, and
remain unpaid as of, the Effective Time;

 

“Transfer Agent” has the meaning set forth in the Exchangeable Share Provisions;

 

“Trustee” means the trustee to be chosen by Akerna and Ample, acting reasonably,
to act as trustee under the Voting and Exchange Trust Agreement and any
successor trustee appointed under the Voting and Exchange Trust Agreement;

 

“U.S. Exchange Act” means the United States Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder;

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder;

 

“U.S. Securities Laws” means the U.S. Securities Act, the U.S. Exchange Act and
applicable state securities legislation of the United States and all rules,
regulations and orders promulgated thereunder, as amended from time to time;

 

“Up-front Consideration” means the Up-front Shares to be issued and the Closing
Cash Amount to be delivered by Akerna and Purchaser at the Effective Time in
accordance with the Arrangement Agreement;

 

“Up-front Consideration Amount” means an amount equal to $42,500,000, plus the
aggregate exercise prices of all Replacement Options to be granted in exchange
for Ample Options (other than Out-of-Money Options) pursuant to the Arrangement
and Ample Warrants (other than Out-of-Money Warrants);

 

“Up-front Shares” means an aggregate number of Exchangeable Shares that is equal
to the Up-front Consideration Amount, divided by the Deemed Value Amount, less
(i) the aggregate number of Exchangeable Shares and/or Akerna Shares that the
Optionholders would be entitled to receive exclusively as a result of the
exercise immediately following the Effective Time of all Replacement Options
granted in exchange for Ample Options (other than Out-of-Money Options) pursuant
to the Arrangement, and less (ii) the aggregate number of Exchangeable Shares
and/or Akerna Shares that the Warrantholders would be entitled to receive
exclusively as a result of the exercise of all Ample Warrants (other than
Out-of-Money Warrants) immediately following to the Effective Time;

 

“Voting and Exchange Trust Agreement” means an agreement to be made between
Ample, Purchaser, Callco and the Trustee in connection with this Plan of
Arrangement substantially in the form attached as Schedule “G” to the
Arrangement Agreement;

 

“Warrantholders” means holder of Ample Warrants; and

 

“Withholding Obligation” has the meaning set forth in Section 6.3.

 



B-7

 

 

1.2Interpretation Not Affected by Headings

 

The division of this Plan of Arrangement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Plan of Arrangement. Unless the
contrary intention appears, references in this Plan of Arrangement to an
Article, Section or Annex by number or letter or both refer to the Article,
Section or Annex, respectively, bearing that designation in this Plan of
Arrangement.

 

1.3Date for any Action

 

If the date on or by which any action is required or permitted to be taken
hereunder is not a Business Day, such action shall be required or permitted to
be taken on the next succeeding day which is a Business Day.

 

1.4Number and Gender; Derivatives

 

In this Plan of Arrangement, unless the contrary intention appears, words
importing the singular include the plural and vice versa, and words importing
gender include all genders. If a word is defined in this Plan of Arrangement a
grammatical derivative of that word will have a corresponding meaning. The words
“include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation”.

 

1.5References to Persons and Statutes

 

A reference to a Person includes any successor to that Person. A reference to
any statute includes all regulations made pursuant to such statute and the
provisions of any statute or regulation which amends, supplements or supersedes
any such statute or regulation.

 

1.6Currency

 

Unless otherwise stated, all references in this Plan of Arrangement to sums of
money are expressed in lawful money of Canada and “$” refers to Canadian
dollars.

 

1.7Time

 

Time shall be of the essence in every matter or action contemplated hereunder.
All times expressed herein or in the Letter of Transmittal refer to the local
time of Ample (being the time in Toronto, Ontario) unless otherwise stipulated
herein or therein.

 

1.8Annexes

 

The following annex is attached to this Plan of Arrangement and is incorporated
by reference into this Plan of Arrangement and forms a part hereof:

 

Annex “A” – Exchangeable Share Provisions

 



B-8

 

 

ARTICLE 2
SHAREHOLDER REPRESENTATIVE

 

2.1Shareholder Representative

 

(i)In order to efficiently administer the transactions contemplated by this Plan
of Arrangement, the Arrangement Agreement, the Escrow Agreement and the Rights
Indenture, including: (i) the final determination of the Deferred Consideration
and the allocation of the Consideration among the Ample Shareholders in
accordance with the terms of this Plan of Arrangement, the Arrangement Agreement
and the Ample Articles; (ii) the exercise on behalf of the Ample Shareholders of
any voting rights, consent rights and/or the right to direct any votes with
respect to the Special Voting Share, in each case, attaching to Up-front Shares
during such time as any such Up-front Shares are held in escrow pursuant to the
Escrow Agreement; (iii) the determination from time to time while the Up-front
Shares (or any of them) are held in escrow pursuant to this Escrow Agreement, of
the number (if any) of Up-front Shares in respect of which each Ample
Shareholder shall be entitled to provide instructions with respect to the
exercise of any voting rights (including any right to direct the voting of the
Special Voting Share) or consent right; (iv) the waiver of any condition to the
obligations of Ample or the Ample Shareholders to consummate the transactions
contemplated hereby; and (v) the defense and/or settlement of any claims for
which the Ample Shareholder may be required to indemnify Akerna or Purchaser
pursuant to the Arrangement Agreement, the Shareholder Representative is hereby
appointed as the true, exclusive and lawful representative, attorney-in-fact and
agent for each Ample Shareholder in accordance with, and to the extent provided
for, in the Arrangement Agreement and this Plan of Arrangement.

 

(ii)The Shareholder Representative is hereby authorized to make all decisions,
take all actions or do any and all thing necessary relating to: (i) the final
determination of the Deferred Consideration and the allocation of the
Consideration among the Ample Shareholders in accordance with the terms of this
Plan of Arrangement, the Arrangement Agreement and the Ample Articles; (ii) the
exercise on behalf of the Ample Shareholders of any voting rights, consent
rights and/or the right to direct any votes with respect to the Special Voting
Share, in each case, attaching to Up-front Shares during such time as any such
Up-front Shares are held in escrow pursuant to the Escrow Agreement, (iii) the
determination from time to time while the Up-front Shares (or any of them) are
held in escrow pursuant to this Escrow Agreement, of the number (if any) of
Up-front Shares in respect of which each Ample Shareholder shall be entitled to
provide instructions with respect to the exercise of any voting rights
(including any right to direct the voting of the Special Voting Share) or
consent right; (iv) the waiver of any condition to the obligations of Ample or
the Ample Shareholders to consummate the transactions contemplated hereby; (v)
the defense and/or settlement of any claims for which the Ample Shareholder may
be required to indemnify Akerna or Purchaser pursuant to the Arrangement
Agreement; and (vi) any and all additional actions contemplated to be taken by
the Shareholder Representative on behalf of the Ample Shareholders (or any of
them) pursuant to the Arrangement Agreement, this Plan of Arrangement, the
Escrow Agreement or the Rights Indenture.

 



B-9

 

 

(iii)Akerna and Purchaser shall be able to rely conclusively on the instructions
and decision of the Shareholder Representative as to any decision or act of the
Shareholder Representative taken in accordance with the Arrangement Agreement,
this Plan of Arrangement, the Escrow Agreement or the Rights Indenture and no
Party shall have any cause of action against Akerna or Purchaser for any action
taken in reliance upon the instructions or decisions of the Shareholder
Representative.

 

(iv)No Ample Shareholder shall have any cause of action against the Shareholder
Representative for any action taken, decision made or instruction given by the
Shareholder Representative in accordance with the Arrangement Agreement, this
Plan of Arrangement, the Escrow Agreement or the Rights Indenture, except for
fraud or wilful breach by the Shareholder Representative of the Arrangement
Agreement, this Plan of Arrangement, the Escrow Agreement or the Rights
Indenture. The Shareholder Representative shall not be liable to any Ample
Shareholder for any action taken or omitted to be taken by them in connection
with the Arrangement Agreement, this Plan of Arrangement, the Escrow Agreement
or the Rights Indenture in good faith and in the exercise of their reasonable
judgment.

 

ARTICLE 3
EFFECT OF ARRANGEMENT

 

3.1Arrangement Agreement

 

This Plan of Arrangement is made pursuant to and subject to the provisions of
the Arrangement Agreement. If there is any conflict or inconsistency between the
provisions of this Plan of Arrangement and the provisions of the Arrangement
Agreement regarding the Arrangement, the provisions of this Plan of Arrangement
shall govern. This Plan of Arrangement constitutes an arrangement for the
purposes of the OBCA.

 

3.2Binding Effect

 

(a)At the Effective Time, this Plan of Arrangement will become effective and
shall be binding upon Akerna, Purchaser, Callco, Ample, the Depositary, the
Trustee, the Rights Agent, the Escrow Agent, all registered and beneficial Ample
Shareholders, including Dissenting Shareholders, the Optionholders and the
Warrantholders, in each case without any further authorization, act or formality
on the part of the Court, except as expressly provided herein.

 

(b)The Articles of Arrangement shall be filed with the Director with the purpose
and intent that none of the provisions of this Plan of Arrangement shall become
effective unless all of the provisions of this Plan of Arrangement become
effective. The Certificate of Arrangement shall be conclusive evidence that this
Plan of Arrangement has become effective and that each of the provisions of
Section 4.1 has become effective in the sequence set out therein.

 

(c)Other than as expressly provided for herein, no portion of this Plan of
Arrangement shall take effect with respect to any Party or Person until the
Effective Time.

 



B-10

 

 

ARTICLE 4
ARRANGEMENT

 

4.1Arrangement

 

Commencing at the Effective Time, each of the following events shall occur and
shall be deemed to occur consecutively in the following order, except where
noted, without any further authorization, act or formality:

 

(a)the Ample Shareholders Agreement and the Ample Voting Agreement shall each be
deemed to be terminated and of no further force or effect;

 

(b)each Ample Shareholder (other than Dissenting Shareholders) shall be deemed
to have irrevocably appointed the Shareholder Representative to act on its
behalf in accordance with Section 2.1, and to have authorized the Shareholder
Representative to enter into the Escrow Agreement and the Rights Indenture on
behalf of such Ample Shareholder and, upon the execution and delivery of the
Escrow Agreement and the Rights Indenture, the Escrow Agreement and the Rights
Indenture shall each be binding upon each Ample Shareholder (other than
Dissenting Shareholders) as if it had been entered into by each such Ample
Shareholder directly;

 

(c)each Dissent Share shall, as of the Effective Time, be deemed to be
transferred and assigned by such Dissenting Shareholder, without any further act
of formality on its part, to Purchaser (free and clear of all Liens) in
accordance with, and for the consideration contemplated in, ARTICLE 5 and:

 

(i)the registered holder thereof shall cease to be, and shall be deemed to cease
to be, the registered holder of each such Dissent Share and the name of such
registered holder shall be, and shall be deemed to be, removed from the central
securities register maintained by or on behalf of Ample in respect of each such
Dissent Share, and at such time each Dissenting Shareholder will have the rights
set out in Section 5.1;

 

(ii)the registered holder thereof shall be deemed to have executed and delivered
all consents, releases, assignments and waivers, statutory or otherwise,
required to transfer and assign each such Dissent Share; and

 

(iii)Purchaser shall be and shall be deemed to be the holder of all of the
outstanding Dissent Shares and the central securities register of Purchaser
shall be, and shall be deemed to be, revised accordingly;

 

(d)each Ample Share (other than any Ample Share held by Akerna, Purchaser or any
of their respective Affiliates and any Dissent Share) shall be transferred and
assigned, without any further act or formality on its part, to Purchaser (free
and clear of all Liens) in exchange for the Up-front Consideration, which shall,
subject Section 4.4, be delivered pursuant to Section 6.1, and:

 

(i)the registered holder thereof shall cease to be, and shall be deemed to cease
to be, the registered holder of each such Ample Share and the name of such
registered holder shall be, and shall be deemed to be, removed from the central
securities register maintained by or on behalf of Ample;

 

(ii)the registered holder thereof shall be deemed to have executed and delivered
all consents, releases, assignments and waivers, statutory or otherwise,
required to transfer and assign each such Ample Share; and

 



B-11

 

 

(iii)Purchaser shall be and shall be deemed to be the holder of all of the
outstanding Ample Shares and the central securities register maintained by or on
behalf of Ample shall be, and shall be deemed to be, revised accordingly; and

 

(e)concurrently with the preceding step: (i) Akerna, Callco, Purchaser and the
Shareholder Representative shall execute the Exchangeable Share Support
Agreement; and (ii) Akerna, Purchaser, Callco, the Trustee and the Shareholder
Representative shall execute the Voting and Exchange Trust Agreement;

 

it being expressly provided that the events provided for in this Section 4.1
will be deemed to occur on the Effective Date, notwithstanding that certain
procedures related thereto may not be completed until after the Effective Date.

 

4.2Tax Election

 

Each beneficial owner of Ample Shares who is an Eligible Holder shall be
entitled to make an income tax election pursuant to subsection 85(1) of the Tax
Act, or subsection 85(2) of the Tax Act if such beneficial owner is a
partnership (and in each case, where applicable, the analogous provisions of
provincial income tax law), with respect to the transfer of its Ample Shares to
Purchaser and the receipt of Consideration in respect thereof by providing two
(2) signed copies of the necessary prescribed election form(s) (or equivalent
information through an alternative document or platform, at Akerna’s discretion)
to the Depositary within sixty (60) days following the Effective Date, duly
completed with the details of the number of Ample Shares transferred and the
applicable agreed amounts for the purposes of such elections. Thereafter,
subject to the election forms being correct and complete and complying with the
provisions of the Tax Act (and applicable provincial income tax law), the forms
will be signed by Purchaser and returned to such former beneficial owner of
Ample Shares within sixty (60) days after the receipt thereof by the Depositary
for filing with the Canada Revenue Agency (or the applicable provincial Taxing
Authority) by such former beneficial owner. Purchaser will not be responsible
for the proper completion of any election form and, except for Purchaser’s
obligation to return (within sixty (60) days after the receipt thereof by the
Depositary) duly completed election forms which are received by the Depositary
within sixty (60) days of the Effective Date, Purchaser will not be responsible
for any taxes, interest or penalties resulting from the failure by a former
beneficial owner of Ample Shares to properly complete or file the election forms
in the form and manner and within the time prescribed by the Tax Act (or any
applicable provincial legislation).

 

4.3Entitlement to Cash Consideration

 

In any case where the aggregate cash consideration payable to a particular Ample
Shareholder under the Arrangement would, but for this provision, include a
fraction of a cent, the consideration payable shall be rounded down to the
nearest whole cent.

 

4.4No Fractional Shares

 

In no event shall Akerna or Purchaser be required to issue a fractional Akerna
Share or a fractional Exchangeable Share. Where the aggregate number of
Exchangeable Shares to be issued pursuant to the Arrangement (or Akerna Shares
exchangeable for Exchangeable Shares) would result in a fraction of an Akerna
Share or an Exchangeable Share being issuable, the number of Akerna Shares or
Exchangeable Shares, as the case may be, to be issued shall be rounded to the
nearest whole Akerna Share or Exchangeable Share, as the case may be (with
fractions equal to or greater than 0.5 being rounded up and fractions less than
0.5 being rounded down).

 



B-12

 

 

ARTICLE 5
DISSENT RIGHTS

 

5.1Dissent Rights

 

(a)In connection with the Arrangement, each registered Ample Shareholder may
exercise rights of dissent (“Dissent Rights”) with respect to the Ample Shares
held by such Ample Shareholder pursuant to section 185 of the OBCA, as modified
by the Interim Order and this Section 5.1; provided that, notwithstanding
subsection 185(6) of the OBCA, the written objection to the Arrangement
Resolution referred to in subsection 185(6) of the OBCA must be received by
Ample not later than 5:00 p.m. (Toronto time) two (2) Business Days immediately
preceding the date of the Ample Meeting. Dissenting Shareholders who:

 

(i)are ultimately entitled to be paid fair value for their Dissent Shares: (1)
shall be deemed to not to have participated in the transactions in ARTICLE 4
(other than Section 4.1(c)); (2) shall be deemed to have transferred and
assigned such Dissent Shares (free and clear of all Liens) to Purchaser in
accordance with Section 4.1(c); (3) will be entitled to be paid the fair value
of such Dissent Shares by Purchaser, which fair value, notwithstanding anything
to the contrary contained in the OBCA, shall be determined as of the close of
business on the day before the Arrangement Resolution was adopted at the Ample
Meeting; and (4) will not be entitled to any other payment or consideration,
including any payment that would be payable under the Arrangement had such
holders not exercised their Dissent Rights in respect of such Ample Shares; or

 

(ii)are ultimately not entitled, for any reason, to be paid by Purchaser fair
value for their Dissent Shares, shall not be reinstated as a holder of Ample
Shares and shall be deemed to have participated in the Arrangement in respect of
those Ample Shares on the same basis as a non-Dissenting Shareholder who did not
deposit with the Depositary a duly completed and executed Letter of Transmittal
and shall be entitled to receive only the Consideration set forth in Section
4.1(d), notwithstanding the provisions of section 185 of the OBCA.

 

(b)In no event shall Purchaser, Akerna, Ample or any other Person be required to
recognize a Dissenting Shareholder as a registered or beneficial owner of Ample
Shares or any interest therein (other than the rights set out in this Section
5.1) at or after the Effective Time, and at the Effective Time the names of such
Dissenting Shareholders shall be deleted from the central securities register
maintained by or on behalf of Ample as at the Effective Time.

 

(c)For greater certainty, in addition to any other restrictions in the Interim
Order or in section 185 of the OBCA, any Person who has voted in favour of the
Arrangement Resolution shall not be entitled to dissent with respect to the
Arrangement. In addition, a Dissenting Shareholder may only exercise Dissent
Rights in respect of all, and not less than all, of its Ample Shares.

 

ARTICLE 6
EXCHANGE OF CERTIFICATES AND DELIVERY OF CONSIDERATION

 

6.1Certificates and Payments

 

(a)Following receipt of the Final Order and prior to the Effective Time, Akerna
or Purchaser shall deposit in escrow with the Depositary (the terms and
conditions of such escrow to be satisfactory to the Parties, each acting
reasonably) the Effective Time Shares, sufficient funds to satisfy the aggregate
Closing Cash Amount and CVRs evidencing Akerna’s and Purchaser’s obligations
with respect to the Deferred Consideration, in each case to the Ample
Shareholders (other than Dissenting Shareholders), which Closing Cash Amount,
Effective Time Shares and CVRs shall be held by the Depositary as agent for and
nominee of such former Ample Shareholders for distribution to such former Ample
Shareholders in accordance with the terms of the Arrangement Agreement and the
provisions of this ARTICLE 6.

 



B-13

 

 

(b)Following receipt of the Final Order and at or prior to the Effective Time,
Akerna or Purchaser shall deposit in escrow with the Escrow Agent (the terms and
conditions of such escrow to be satisfactory to the Parties, each acting
reasonably) the Closing Shares to be held in escrow and distributed in
accordance with the terms of the Arrangement Agreement and the Escrow Agreement.

 

(c)Following receipt of the Final Order and at or prior to the Effective Time,
Akerna or Purchaser shall deposit in escrow with the Escrow Agent (the terms and
conditions of such escrow to be satisfactory to the Parties, each acting
reasonably) the Escrowed Shares to be held in escrow and distributed in
accordance with the terms of the Arrangement Agreement and the Escrow Agreement.

 

(d)At the Effective Time, Akerna or Purchaser shall deliver the Special Voting
Share to the Trustee in accordance with the Voting and Exchange Trust Agreement.

 

(e)Upon surrender to the Depositary for cancellation of a certificate or
certificates which immediately prior to the Effective Time represented
outstanding Ample Shares that were transferred pursuant to Section 4.1(d),
together with a duly completed and executed Letter of Transmittal and any such
additional documents and instruments as the Depositary may reasonably require or
as would have been required to effect such transfer under applicable securities
transfer legislation, the OBCA and the Ample Articles after giving effect to
Section 4.1(c), the former registered holder of the Ample Shares represented by
such surrendered certificate (other than Dissenting Shareholders) shall be
entitled to receive in exchange therefor, and the Depositary shall deliver to
each Ample Shareholder in accordance with the Arrangement Agreement and the
written instructions of the Shareholder Representative, the Up-front
Consideration and CVRs that each Ample Shareholder has the right to receive
under the Arrangement at the Effective Time for such Ample Shares, less any
amounts withheld pursuant to Section 6.3, and any certificate so surrendered
shall forthwith be cancelled.

 

(f)From and after the Effective Time and until surrendered for cancellation as
contemplated by this ARTICLE 6, each certificate that immediately prior to the
Effective Time represented one or more Ample Shares (other than Ample Shares
held by Akerna, Purchaser or any of their respective Affiliates) shall be deemed
at all times to represent only the right to receive in exchange therefor the
Up-front Consideration that the holder of such certificate is entitled to
receive in accordance with Section 4.1 and this ARTICLE 6, less any amounts
withheld pursuant to Section 6.3.

 

(g)The entitlement of each Ample Shareholder to the Consideration (or any
portion thereof) shall be as prescribed by the Ample Articles, as determined by
the Shareholder Representative acting reasonably and with reference to the
Effective Date Register. In accordance with the Ample Articles and in
furtherance of the foregoing sentence, the Consideration (or any portion
thereof) shall be allocated as and when it is payable to the Ample Shareholders
without regard for, and without taking into account, any portion of the
Consideration that has not yet been paid to the Ample Shareholders at such time
and/or which remains subject to any escrow. For the purposes of allocating the
Consideration (or any portion thereof) as and when it is due and payable to the
Ample Shareholders, (i) the fair market value of each Exchangeable Share or
Akerna Share released from escrow pursuant to the Escrow Agreement shall be
equal to the five (5) day volume weighted average price of an Akerna Share
(converted to Canadian dollars from US dollars using the Exchange Rate as of the
date that such Exchangeable Share and/or Akerna Share is released from escrow in
accordance with the Escrow Agreement) as quoted on the NASDAQ on the last
trading day immediately preceding the date that such Exchangeable Share and/or
Akerna Share is released from escrow in accordance with the Escrow Agreement;
and (ii) the fair market value of each Exchangeable Share issued in respect of
the Deferred Consideration shall be equal to the five (5) day volume weighted
average price of an Akerna Share (converted to Canadian dollars from US dollars
using the Exchange Rate as of the Deferred Consideration Payment Date) as quoted
on the NASDAQ on the last trading day immediately preceding the Deferred
Consideration Payment Date.

 



B-14

 

 

6.2Lost Certificates

 

In the event any certificate which immediately prior to the Effective Time
represented one or more outstanding Ample Shares that were transferred pursuant
to Section 4.1(c) was lost, stolen or destroyed, upon the making of an affidavit
of that fact by the Person claiming such certificate to be lost, stolen or
destroyed, the Depositary will issue in exchange for such lost, stolen or
destroyed certificate, the Consideration deliverable in accordance with such
holder’s duly completed and executed Letter of Transmittal. When authorizing
such payment in exchange for any lost, stolen or destroyed certificate, the
Person to whom such cash is to be delivered shall, as a condition precedent to
the delivery of such Consideration, give a bond satisfactory to Akerna and the
Depositary (each acting reasonably) in such sum as Akerna may direct, or
otherwise indemnify Akerna, Purchaser and Ample in a manner satisfactory to
Akerna, Purchaser and Ample, each acting reasonably, against any claim that may
be made against Akerna, Purchaser or Ample with respect to the certificate
alleged to have been lost, stolen or destroyed.

 

6.3Withholding Rights

 

Akerna, Purchaser, Callco, Ample, the Depositary, the Escrow Agent or the
Trustee shall be entitled to deduct and withhold, or direct Akerna, Purchaser,
Callco, Ample, the Depositary, the Escrow Agent, the Trustee or the Rights Agent
to deduct and withhold on their behalf, from any amount payable to any Person
under this Plan of Arrangement (an “Affected Person”), such amounts as Akerna,
Purchaser, Callco, Ample, the Depositary, the Escrow Agent, the Trustee or the
Rights Agent determines, each acting reasonably, are required or permitted to be
deducted and withheld with respect to such payment under the Tax Act, the United
States Internal Revenue Code or any provision of any other Applicable Laws (a
“Withholding Obligation”). To the extent that amounts are so deducted and
withheld, such deducted and withheld amounts shall be treated for all purposes
hereof as having been paid to the Affected Person in respect of which such
deduction and withholding was made. Akerna, Purchaser, Callco, Ample, the
Depositary, the Escrow Agent, the Trustee and the Rights Agent shall also have
the right to:

 

(a)deduct, withhold and sell, or direct Akerna, Purchaser, Callco, Ample, the
Depositary, the Escrow Agent, the Trustee or the Rights Agent to deduct,
withhold and sell on their behalf, on their own account or through a broker (a
“Broker”), and on behalf of any Affected Person; or

 

(b)require the Affected Person to irrevocably direct the sale through a Broker
and irrevocably direct the Broker pay the proceeds of such sale to Akerna,
Purchaser, Callco, Ample, the Depositary, the Escrow Agent or the Trustee as
appropriate (and, in the absence of such irrevocable direction, the Affected
Person shall be deemed to have provided such irrevocable direction),

 

such number of Exchangeable Shares (or the Akerna Shares exchanged therefor)
delivered or deliverable to such Affected Person pursuant to this Plan of
Arrangement or the Exchangeable Share Provisions as is necessary to produce sale
proceeds (after deducting commissions payable to the Broker and other costs and
expenses) sufficient to fund any Withholding Obligations. Any Exchangeable
Shares to be sold in accordance with this Section 6.3 shall first be exchanged
for Akerna Shares in accordance with their terms and the Akerna Shares delivered
in respect of such shares shall be sold. Any such sale of Akerna Shares shall be
affected on a public market and as soon as practicable following the Effective
Date. None of Akerna, Purchaser, Callco, Ample, the Depositary, the Escrow
Agent, the Trustee, the Rights Agent or the Broker will be liable for any loss
arising out of any sale of such Akerna Shares, including any loss relating to
the manner or timing of such sales, the prices at which the Akerna Shares are
sold or otherwise.

 



B-15

 

 

6.4Distributions with respect to Unsurrendered Share Certificates

 

No dividend or other distribution declared or made after the Effective Time with
respect to Exchangeable Shares with a record date after the Effective Time shall
be delivered to the holder of any unsurrendered certificate that, immediately
prior to the Effective Time, represented outstanding Ample Shares unless and
until the holder of such certificate shall have complied with the provisions of
Section 6.1 or Section 6.2. Subject to Applicable Laws and to Section 6.3, at
the time of such compliance, there shall, in addition to the delivery of
Consideration to which such holder is thereby entitled, be delivered to such
holder, without interest, the amount of the dividend or other distribution with
a record date after the Effective Time theretofore paid with respect to such
Exchangeable Shares.

 

6.5Limitation and Proscription

 

To the extent that a former Ample Shareholder shall not have complied with the
provisions of Section 6.1 or Section 6.2 on or before the date that is six (6)
years after the Effective Date (the “final proscription date”), then the
Consideration that such former Ample Shareholder was entitled to receive shall
be automatically cancelled without any repayment of capital in respect thereof
and the Consideration to which such former Ample Shareholder was entitled, shall
be delivered to Akerna or Purchaser, as applicable, by the Depositary and the
Exchangeable Shares forming part of the Consideration shall be deemed to be
cancelled, and the interest of the former Ample Shareholder in such Exchangeable
Shares (and any dividend or other distribution referred to in Section 6.4) to
which it was entitled shall be terminated as of such final proscription date,
and the certificates formerly representing Ample Shares shall cease to represent
a right or claim of any kind or nature as of such final proscription date. Any
payment made by way of cheque by the Depositary pursuant to this Plan of
Arrangement that has not been deposited or has been returned to the Depositary
or that otherwise remains unclaimed, in each case, on or before the final
proscription date shall cease to represent a right or claim of any kind or
nature and the right of any Ample Shareholder to receive the Consideration for
Ample Shares pursuant to this Plan of Arrangement shall terminate and be deemed
to be surrendered and forfeited to Purchaser.

 

6.6No Liens

 

Any exchange or transfer of Ample Shares pursuant to this Plan of Arrangement
shall be free and clear of any Liens or other claims of third parties of any
kind.

 

6.7Ample Options and Warrants

 

(a)Subject to Applicable Laws and to the receipt of the approval of NASDAQ:

 

(i)Each Ample Warrant outstanding at the Effective Time shall be continued on
the same terms and conditions as were applicable immediately prior to the
Effective Time;

 



B-16

 

 

(ii)Each Ample Option outstanding at the Effective Time (whether vested or
unvested) shall be exchanged for a Replacement Option to acquire, on the same
terms and conditions as were applicable under such Ample Option immediately
prior to the Effective Time, such number of Akerna Shares as is equal to (A)
that number of Ample Shares that were issuable upon the exercise of such Ample
Option immediately prior to the Effective Time, multiplied by (B) the Exchange
Ratio, rounded down to the nearest whole number of Akerna Shares, at an exercise
price per Akerna Share equal to the greater of the quotient determined by
dividing (X) the exercise price per Ample Share at which such Ample Option was
exercisable immediately prior to the Effective Time, by (Y) the Exchange Ratio,
rounded up to the nearest whole cent, and such minimum amount that meets the
requirements of paragraph 7(1.4)(c) of the Tax Act.

 

(b)Pursuant to the terms of the Ample Options, Ample may facilitate the
acceleration of the vesting of any unvested Ample Options subject to accelerated
vesting on a change of control of Ample as may be necessary or desirable to
allow all Optionholders to exercise their respective Ample Options for the
purpose of participating in the Arrangement.

 

6.8Paramountcy

 

From and after the Effective Time: (i) this Plan of Arrangement shall take
precedence and priority over any and all Ample Shares issued prior to the
Effective Time; (ii) the rights and obligations of the registered holders of
Ample Shares (other than Akerna, Purchaser or any of their respective
Affiliates), and of Ample, Akerna, Purchaser, the Depositary, the Escrow Agent,
the Trustee, the Rights Agent and any transfer agent or other depositary in
relation thereto, shall be solely as provided for in this Plan of Arrangement
and the Arrangement Agreement; and (iii) all actions, causes of action, claims
or proceedings (actual or contingent and whether or not previously asserted)
based on or in any way relating to any Ample Shares shall be deemed to have been
settled, compromised, released and determined without liability except as set
forth herein.

 

ARTICLE 7
CERTAIN RIGHTS OF AKERNA AND CALLCO TO ACQUIRE EXCHANGEABLE SHARES

 

7.1Liquidation Call Right

 

In addition to the rights contained in the Exchangeable Share Provisions
(including, without limitation, the Retraction Call Right), Akerna and Callco
shall have the following rights in respect of the Exchangeable Shares:

 

(a)Subject to the proviso in Section 7.1(b) that Callco shall only be entitled
to exercise the Liquidation Call Right with respect to those Exchangeable
Shares, if any, in respect of which Akerna has not exercised the Liquidation
Call Right, Akerna and Callco shall each have the overriding right (the
“Liquidation Call Right”), in the event of and notwithstanding the proposed
liquidation, dissolution or winding-up of Purchaser or any other distribution of
the assets of Purchaser among its shareholders for the purpose of winding up its
affairs, pursuant to Section 5 of the Exchangeable Share Provisions, and subject
to the sale and purchase contemplated by the Automatic Exchange Right, to
purchase from all but not less than all of the holders of the Exchangeable
Shares (other than any holder of Exchangeable Shares which is Akerna or any of
its Affiliates) on the Liquidation Date all but not less than all of the
Exchangeable Shares held by each such holder upon payment by Akerna or Callco,
as the case may be, to each such holder of the Exchangeable Share Price (payable
in the form of the Exchangeable Share Consideration) applicable on the last
Business Day prior to the Liquidation Date (the “Liquidation Call Purchase
Price”) in accordance with Section 7.1(c). In the event of the exercise of the
Liquidation Call Right by Akerna or Callco, as the case may be, each such holder
of Exchangeable Shares (other than Akerna and its Affiliates) shall be obligated
to sell all of the Exchangeable Shares held by the holder to Akerna or Callco,
as the case may be, on the Liquidation Date upon payment by Akerna or Callco, as
the case may be, to such holder of the Liquidation Call Purchase Price (payable
in the form of Exchangeable Share Consideration) for each such share, and
Purchaser shall have no obligation to pay any Liquidation Amount to the holders
of such shares so purchased.

 



B-17

 

 

(b)Callco shall only be entitled to exercise the Liquidation Call Right with
respect to those Exchangeable Shares, if any, in respect of which Akerna has not
exercised the Liquidation Call Right. To exercise the Liquidation Call Right,
Akerna or Callco must notify the Transfer Agent, as agent for the holders of the
Exchangeable Shares, and Purchaser of its intention to exercise such right: (i)
in the case of a voluntary liquidation, dissolution or winding-up of Purchaser
or any other voluntary distribution of the assets of Purchaser among its
shareholders for the purpose of winding up its affairs, at least thirty (30)
days before the Liquidation Date; or (ii) in the case of an involuntary
liquidation, dissolution or winding-up of Purchaser or any other involuntary
distribution of the assets of Purchaser among its shareholders for the purpose
of winding up its affairs, at least five (5) Business Days before the
Liquidation Date. The Transfer Agent will notify the holders of the Exchangeable
Shares as to whether or not Akerna and/or Callco has exercised the Liquidation
Call Right forthwith after the expiry of the period during which Akerna or
Callco may exercise the Liquidation Call Right. If Akerna and/or Callco
exercises the Liquidation Call Right, then on the Liquidation Date, Akerna
and/or Callco, as the case may be, will purchase and the holders of the
Exchangeable Shares (other than any holder of Exchangeable Shares which is
Akerna or any of its Affiliates) will sell, all of the Exchangeable Shares held
by such holders on such date for a price per share equal to the Liquidation Call
Purchase Price (payable in the form of Exchangeable Share Consideration).

 

(c)For the purposes of completing the purchase and sale of the Exchangeable
Shares pursuant to the exercise of the Liquidation Call Right, Akerna and/or
Callco, as the case may be, shall deposit or cause to be deposited with the
Transfer Agent, on or before the Liquidation Date, the Exchangeable Share
Consideration representing the aggregate Liquidation Call Purchase Price for all
holders of the Exchangeable Shares (other than Akerna and its Affiliates), less
any amounts withheld pursuant to Section 6.3. Provided that such Exchangeable
Share Consideration has been so deposited with the Transfer Agent, the holders
of the Exchangeable Shares (other than Akerna and its Affiliates) shall cease to
be holders of the Exchangeable Shares on and after the Liquidation Date and,
from and after such date, shall not be entitled to exercise any of the rights of
holders in respect thereof (including, without limitation, any rights under the
Voting and Exchange Trust Agreement) other than the right to receive their
proportionate part of the aggregate Liquidation Call Purchase Price, without
interest, upon presentation and surrender by the holder of certificates
representing the Exchangeable Shares held by such holder and the holder shall on
and after the Liquidation Date be considered and deemed for all purposes to be
the holder of the Akerna Shares which such holder is entitled to receive. Upon
surrender to the Transfer Agent of a certificate or certificates representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the OBCA and the
articles of Purchaser, as applicable, and such additional documents, instruments
and payments as the Transfer Agent may reasonably require, the holder of such
surrendered certificate or certificates shall be entitled to receive, in
exchange therefor, and the Transfer Agent on behalf of Akerna and/or Callco, as
the case may be, shall deliver to such holder the Exchangeable Share
Consideration such holder is entitled to receive. If neither Akerna nor Callco
exercises the Liquidation Call Right in the manner described above, each holder
of Exchangeable Shares will be entitled to receive, on the Liquidation Date, the
Liquidation Amount otherwise payable by Purchaser in respect of the Exchangeable
Shares held by such holder in connection with the liquidation, dissolution or
winding-up of Purchaser or any distribution of the assets of Purchaser among its
shareholders for the purpose of winding up its affairs pursuant to Section 5 of
the Exchangeable Share Provisions.

 



B-18

 

 

7.2Redemption Call Right

 

In addition to the rights contained in the Exchangeable Share Provisions
(including, without limitation, the Retraction Call Right), Akerna and Callco
shall have the following rights in respect of the Exchangeable Shares:

 

(a)Subject to the proviso in Section 7.2(b) that Callco shall only be entitled
to exercise the Redemption Call Right with respect to those Exchangeable Shares,
if any, in respect of which Akerna has not exercised the Redemption Call Right,
and notwithstanding the proposed redemption of the Exchangeable Shares by
Purchaser pursuant to Section 7 of the Exchangeable Share Provisions, Akerna and
Callco shall each have the overriding right (the “Redemption Call Right”) to
purchase from all but not less than all of the holders of the Exchangeable
Shares (other than any holder of Exchangeable Shares which is Akerna or any of
its Affiliates) on the Redemption Date all but not less than all of the
Exchangeable Shares held by each such holder upon payment by Akerna or Callco,
as the case may be, to each such holder of the Exchangeable Share Price (payable
in the form of the Exchangeable Share Consideration) applicable on the last
Business Day prior to the Redemption Date (the “Redemption Call Purchase Price”)
in accordance with Section 7.2(c). In the event of the exercise of the
Redemption Call Right by Akerna or Callco, as the case may be, each such holder
of Exchangeable Shares shall be obligated to sell all of the Exchangeable Shares
held by the holder to Akerna or Callco, as the case may be, on the Redemption
Date upon payment by Akerna or Callco, as the case may be, to such holder of the
Redemption Call Purchase Price (payable in the form of Exchangeable Share
Consideration), and Purchaser shall have no obligation to redeem, or to pay the
Redemption Price (as defined in the Exchangeable Share Provisions) in respect
of, such shares so purchased.

 

(b)Callco shall only be entitled to exercise the Redemption Call Right with
respect to those Exchangeable Shares, if any, in respect of which Akerna has not
exercised the Redemption Call Right. To exercise the Redemption Call Right,
Akerna or Callco must notify the Transfer Agent, as agent for the holders of the
Exchangeable Shares, and Purchaser of its intention to exercise such right: (i)
in the case of a redemption occurring as a result of an Akerna Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event, on or before the Redemption Date; and (ii) in any other case, at
least thirty (30) days before the Redemption Date. The Transfer Agent will
notify the holders of the Exchangeable Shares as to whether or not Akerna and/or
Callco has exercised the Redemption Call Right forthwith after the expiry of the
period during which Akerna or Callco may exercise the Redemption Call Right. If
Akerna and/or Callco exercises the Redemption Call Right, Akerna and/or Callco,
as the case may be, will purchase and the holders of the Exchangeable Shares
(other than any holder of Exchangeable Shares which is Akerna or any of its
Affiliates) will sell, on the Redemption Date, all of the Exchangeable Shares
held by such holders on such date for a price per share equal to the Redemption
Call Purchase Price (payable in the form of Exchangeable Share Consideration).

 

(c)For the purposes of completing the purchase and sale of the Exchangeable
Shares pursuant to the exercise of the Redemption Call Right, Akerna and/or
Callco, as the case may be, shall deposit or cause to be deposited with the
Transfer Agent, on or before the Redemption Date, the Exchangeable Share
Consideration representing the aggregate Redemption Call Purchase Price less any
amounts withheld pursuant to Section 6.3. Provided that such Exchangeable Share
Consideration has been so deposited with the Transfer Agent, the holders of the
Exchangeable Shares (other than Akerna and its Affiliates) shall cease to be
holders of the Exchangeable Shares on and after the Redemption Date and, from
and after such date, shall not be entitled to exercise any of the rights of
holders in respect thereof (including, without limitation, any rights under the
Voting and Exchange Trust Agreement) other than the right to receive their
proportionate part of the aggregate Redemption Call Purchase Price, without
interest, upon presentation and surrender by the holder of certificates
representing the Exchangeable Shares held by such holder and the holder shall on
and after the Redemption Date be considered and deemed for all purposes to be
the holder of the Akerna Shares which such holder is entitled to receive. Upon
surrender to the Transfer Agent of a certificate or certificates representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the OBCA and the
articles of Purchaser, as applicable, and such additional documents, instruments
and payments as the Transfer Agent may reasonably require, the holder of such
surrendered certificate or certificates shall be entitled to receive, in
exchange therefor, and the Transfer Agent on behalf of Akerna and/or Callco, as
the case may be, shall deliver to such holder the Exchangeable Share
Consideration such holder is entitled to receive. If neither Akerna nor Callco
exercises the Redemption Call Right in the manner described above, each holder
of Exchangeable Shares will be entitled to receive, on the Redemption Date, the
Redemption Price otherwise payable by Callco in respect of the Exchangeable
Shares held by such holder in connection with the redemption of the Exchangeable
Shares pursuant to Section 7 of the Exchangeable Share Provisions.

 



B-19

 

 

7.3Change of Law Call Right

 

In addition to the rights contained in the Exchangeable Share Provisions
(including, without limitation, the Retraction Call Right), Akerna and Callco
shall have the following rights in respect of the Exchangeable Shares:

 

(a)Subject to the proviso in Section 7.3(b) that Callco shall only be entitled
to exercise the Change of Law Call Right with respect to those Exchangeable
Shares, if any, in respect of which Akerna has not exercised the Change of Law
Call Right, Akerna and Callco shall each have the overriding right (the “Change
of Law Call Right”), in the event of a Change of Law, to purchase from all but
not less than all of the holders of the Exchangeable Shares (other than any
holder of Exchangeable Shares which is Akerna or any of its Affiliates) on the
Change of Law Call Date all but not less than all of the Exchangeable Shares
held by each such holder upon payment by Akerna or Callco, as the case may be,
to each such holder of the Exchangeable Share Price (payable in the form of the
Exchangeable Share Consideration) applicable on the last Business Day prior to
the Change of Law Call Date (the “Change of Law Call Purchase Price”) in
accordance with Section 7.3(c). In the event of the exercise of the Change of
Law Call Right by Akerna or Callco, as the case may be, each such holder of
Exchangeable Shares shall be obligated to sell all of the Exchangeable Shares
held by the holder to Akerna or Callco, as the case may be, on the Change of Law
Call Date upon payment by Akerna or Callco, as the case may be, to such holder
of the Change of Law Call Purchase Price (payable in the form of Exchangeable
Share Consideration).

 

(b)Callco shall only be entitled to exercise the Change of Law Call Right with
respect to those Exchangeable Shares, if any, in respect of which Akerna has not
exercised the Change of Law Call Right. To exercise the Change of Law Call
Right, Akerna or Callco must notify the Transfer Agent, as agent for the holders
of the Exchangeable Shares, and Callco of its intention to exercise such right
at least thirty (30) days before the date (the “Change of Law Call Date”) on
which Akerna or Callco, as the case may be, shall acquire the Exchangeable
Shares pursuant to the exercise of the Change of Law Call Right. The Transfer
Agent will notify the holders of the Exchangeable Shares as to whether or not
Akerna and/or Callco has exercised the Change of Law Call Right forthwith after
receiving notice of such exercise from Akerna and/or Callco. If Akerna and/or
Callco exercises the Change of Law Call Right, Akerna and/or Callco, as the case
may be, will purchase and the holders of the Exchangeable Shares (other than any
holder of Exchangeable Shares which is Akerna or any of its Affiliates) will
sell, on the Change of Law Call Date, all of the Exchangeable Shares held by
such holders on such date for a price per share equal to the Change of Law Call
Purchase Price (payable in the form of Exchangeable Share Consideration).

 



B-20

 

 

(c)For the purposes of completing the purchase and sale of the Exchangeable
Shares pursuant to the exercise of the Change of Law Call Right, Akerna and/or
Callco, as the case may be, shall deposit or cause to be deposited with the
Transfer Agent, on or before the Change of Law Call Date, the Exchangeable Share
Consideration representing the aggregate Change of Law Call Purchase Price less
any amounts withheld pursuant to Section 6.3. Provided that such Exchangeable
Share Consideration has been so deposited with the Transfer Agent, the holders
of the Exchangeable Shares (other than Akerna and its Affiliates) shall cease to
be holders of the Exchangeable Shares on and after the Change of Law Call Date
and, from and after such date, shall not be entitled to exercise any of the
rights of holders in respect thereof (including, without limitation, any rights
under the Voting and Exchange Trust Agreement) other than the right to receive
their proportionate part of the aggregate Change of Law Call Purchase Price,
without interest, upon presentation and surrender by the holder of certificates
representing the Exchangeable Shares held by such holder and the holder shall on
and after the Change of Law Call Date be considered and deemed for all purposes
to be the holder of the Akerna Shares which such holder is entitled to receive.
Upon surrender to the Transfer Agent of a certificate or certificates
representing Exchangeable Shares, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the OBCA and the articles of Purchaser, as applicable and such additional
documents, instruments and payments as the Transfer Agent may reasonably
require, the holder of such surrendered certificate or certificates shall be
entitled to receive, in exchange therefor, and the Transfer Agent on behalf of
Akerna and/or Callco, as the case may be, shall deliver to such holder the
Exchangeable Share Consideration such holder is entitled to receive.

 

ARTICLE 8
AMENDMENTS

 

8.1Amendments

 

(a)The Parties reserve the right to amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time prior to the Effective Time,
provided that any such amendment, modification or supplement must be agreed to
in writing by each of Parties and filed with the Court, and, if made following
the Ample Meeting, then: (i) approved by the Court; and (ii) if the Court
directs, approved by the Ample Shareholders and communicated to the Ample
Shareholders if and as required by the Court, and in either case in the manner
required by the Court.

 

(b)Subject to the provisions of the Interim Order, any amendment, modification
or supplement to this Plan of Arrangement, if agreed to by the Parties, may be
proposed by Ample and Akerna at any time prior to or at the Ample Meeting, with
or without any other prior notice or communication, and if so proposed and
accepted by the Persons voting at the Ample Meeting shall become part of this
Plan of Arrangement for all purposes.

 

(c)Any amendment, modification or supplement to this Plan of Arrangement that is
approved or directed by the Court following the Ample Meeting will be effective
only if it is agreed to in writing by each of the Parties and, if required by
the Court, by some or all of the Ample Shareholders voting in the manner
directed by the Court.

 

(d)Any amendment, modification or supplement to this Plan of Arrangement may be
made by the Parties without the approval of or communication to the Court or the
Ample Shareholders, provided that it concerns a matter which, in the reasonable
opinion of Ample and Akerna is of an administrative or ministerial nature
required to better give effect to the implementation of this Plan of Arrangement
and is not materially adverse to the financial or economic interests of any of
the Ample Shareholders.

 

(e)This Plan of Arrangement may be withdrawn prior to the Effective Time in
accordance with the Arrangement Agreement.

 

ARTICLE 9
FURTHER ASSURANCES

 

9.1Further Assurances

 

Notwithstanding that the transactions and events set out in this Plan of
Arrangement shall occur and shall be deemed to occur in the order set out in
this Plan of Arrangement without any further act or formality, each of the
Parties shall make, do and execute, or cause to be made, done and executed, all
such further acts, deeds, agreements, transfers, assurances, instruments or
documents as may reasonably be required by any of them in order further to
document or evidence any of the transactions or events set out in this Plan of
Arrangement.

 

B-21

 

 

ANNEX “A”
TO THE PLAN OF ARRANGEMENT

 

EXCHANGEABLE SHARE PROVISIONS

 

Please see attached.

 



B-22

 

  

SCHEDULE “C”



FORM OF

EXCHANGEABLE SHARE SUPPORT AGREEMENT

 

THIS EXCHANGEABLE SHARE SUPPORT AGREEMENT made as of ● among Akerna Corp., a
corporation existing under the laws of the State of Delaware (“Akerna”), 2732804
Ontario Inc., a corporation existing under the laws of the Province of Ontario
(“Callco”), and 2732805 Ontario Inc., a corporation existing under the laws of
the Province of Ontario (“Exchangeco”).

 

RECITALS:

 

A.In connection with an arrangement agreement (the “Arrangement Agreement”)
dated December 18, 2019 among Akerna, Exchangeco and Ample Organics Inc.
(“Ample”), Exchangeco is to issue exchangeable shares (the “Exchangeable
Shares”) to certain holders of common shares of Ample pursuant to an arrangement
under the Business Corporations Act (Ontario) (the “Arrangement”) on the terms
and conditions set out in the Plan of Arrangement (as defined in the Arrangement
Agreement).

 

B.Pursuant to the Arrangement Agreement, Akerna, Callco and Exchangeco are
required to enter into an exchangeable share support agreement (the “Agreement”)
substantially in the form of this Agreement.

 

In consideration of the foregoing and the mutual agreements contained herein and
for other good and valuable consideration (the receipt and sufficiency of which
are acknowledged), the parties hereby agree as follows:

 

Article 1

AND INTERPRETATION

 

1.1Defined Terms

 

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Exchangeable Share Provisions”) attaching to
the Exchangeable Shares as set out in the articles of Exchangeco, unless the
context requires otherwise.

 

1.2Interpretation Not Affected by Headings

 

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.

 

1.3Number and Gender

 

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender shall
include all genders.

 

1.4Date of any Action

 

If the date on which any action is required to be taken hereunder by any person
is not a Business Day, such action shall be required to be taken on the next
succeeding day which is a Business Day.

 

1.5Statutes

 

Any reference to a statute refers to such statute and all rules and regulations
made under it, as it or they may have been or may from time to time be amended
or re-enacted, unless stated otherwise.

 



C-1

 



 

Article 2

COVENANTS OF AKERNA AND EXCHANGECO

 

2.1Covenants Regarding Exchangeable Shares

 

So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding, Akerna shall:

 

(a)not take any action that will result in the declaration or payment of any
dividend or make any other distribution on the Akerna Shares unless:

 

(i)Exchangeco shall: (A) simultaneously declare or pay, as the case may be, an
equivalent dividend or other distribution economically equivalent thereto (as
determined in accordance with the Exchangeable Share Provisions) on the
Exchangeable Shares (an “Equivalent Dividend”); and (B) have sufficient money or
other assets or authorized but unissued securities available to enable the due
declaration and the due and punctual payment, in accordance with applicable law
and the Exchangeable Share Provisions, of any such Equivalent Dividend; or

 

(ii)if the dividend or other distribution is a stock or share dividend or
distribution of stock or shares, and if Exchangeco so chooses as an alternative
to taking the action described in (i), in lieu of such dividend or other
distribution on the Akerna Shares, Exchangeco shall:

 

(A)effect a corresponding, contemporaneous and economically equivalent
subdivision of the outstanding Exchangeable Shares (as determined in accordance
with the Exchangeable Share Provisions) (an “Equivalent Stock Subdivision”); and

 

(B)have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

 

(b)advise Exchangeco sufficiently in advance of the declaration by Akerna of any
dividend or other distribution on the Akerna Shares and take all such other
actions as are reasonably necessary or desirable, in co-operation with
Exchangeco, to ensure that:

 

(i)the respective declaration date, record date and payment date for an
Equivalent Dividend shall be the same as the declaration date, record date and
payment date for the corresponding dividend or other distribution on the Akerna
Shares; or

 

(ii)the record date and effective date for an Equivalent Stock Subdivision shall
be the same as the record date and payment date for the corresponding stock or
share dividend or distribution of stock or shares, in lieu of such a dividend or
other distribution on the Akerna Shares and that such Equivalent Stock
Subdivision shall comply with the requirements of the stock exchange on which
the Exchangeable Shares are then listed;

 



C-2

 

 

(c)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Exchangeco, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of Exchangeco or any other distribution of the assets
of Exchangeco among its shareholders for the purpose of winding up its affairs,
the delivery of a Retraction Request by a holder of Exchangeable Shares or a
redemption of Exchangeable Shares by Exchangeco, as the case may be, including
without limitation all such actions and all such things as are necessary or
desirable to enable and permit Exchangeco to deliver or cause to be delivered
Akerna Shares or other property to the holders of Exchangeable Shares in
accordance with the provisions of Sections 5,6 or 7, as the case may be, of the
Exchangeable Share Provisions;

 

(d)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit the Trustee in accordance with applicable law to
perform its obligations under the Voting and Exchange Trust Agreement,
including, without limitation, all such actions and all such things as are
reasonably necessary or desirable to enable and permit the Trustee in its
capacity as trustee under the Voting and Exchange Trust Agreement to exercise
such number of votes in respect of an Akerna Meeting or an Akerna Consent (as
such terms are defined in the Voting and Exchange Trust Agreement) as is equal
to the aggregate number of Exchangeable Shares outstanding at the relevant time
other than those held by Akerna and its affiliates;

 

(e)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Akerna or Callco, as the case may be, in
accordance with applicable law, to perform its obligations arising upon the
exercise by it of the Liquidation Call Right, the Retraction Call Right, the
Change of Law Call Right (as defined in the Plan of Arrangement) or the
Redemption Call Right, including without limitation all such actions and all
such things as are necessary or desirable to enable and permit Akerna or Callco,
as the case may be, to deliver or cause to be delivered Akerna Shares or other
property to the holders of Exchangeable Shares in accordance with the provisions
of the Liquidation Call Right, the Retraction Call Right, the Change of Law Call
Right or the Redemption Call Right, as the case may be; and

 

(f)not exercise its vote as a shareholder of Exchangeco to initiate the
voluntary liquidation, dissolution or winding up of Exchangeco or any other
distribution of the assets of Exchangeco among its shareholders for the purpose
of winding up its affairs, nor take any action or omit to take any action that
is designed to result in the liquidation, dissolution or winding up of
Exchangeco or any other distribution of the assets of Exchangeco among its
shareholders for the purpose of winding up its affairs.

 

2.2Segregation of Funds

 

Akerna will cause Exchangeco to deposit a sufficient amount of funds in a
separate account of Exchangeco and segregate a sufficient amount of such other
assets and property as is necessary to enable Exchangeco to pay or otherwise
satisfy its obligations with respect to the applicable dividend, Liquidation
Amount, Retraction Price or Redemption Price, in each case once such amounts
become payable under the terms of this Agreement or the Exchangeable Share
Provisions. Exchangeco will use such funds, assets and property so segregated
exclusively for the payment of dividends and the payment or other satisfaction
of the Liquidation Amount, the Retraction Price or the Redemption Price, as
applicable net of any corresponding withholding tax obligations and for the
remittance of such withholding tax obligations.



 



C-3

 

 

2.3Reservation of Akerna Shares

 

Akerna hereby represents, warrants and covenants in favour of Exchangeco and
Callco that Akerna has reserved for issuance and shall, at all times while any
Exchangeable Shares are outstanding, keep available, free from pre-emptive and
other rights, out of its authorized and unissued capital stock such number of
Akerna Shares (or other shares or securities into which Akerna Shares may be
reclassified or changed as contemplated by Section 2.7):

 

(a)as is equal to the sum of: (i) the number of Exchangeable Shares issued and
outstanding from time to time; and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time; and

 

(b)as are now and may hereafter be required to enable and permit each of Akerna,
Callco and Exchangeco to meet its obligations under the Voting and Exchange
Trust Agreement, the Exchangeable Share Provisions and any other security or
commitment relating to the Arrangement pursuant to which Akerna may now or
hereafter be required to issue or cause to be issued Akerna Shares.

 

2.4Notification of Certain Events

 

In order to assist Akerna to comply with its obligations hereunder and to permit
Akerna or Callco to exercise, as the case may be, the Liquidation Call Right,
the Retraction Call Right, the Change of Law Call Right or the Redemption Call
Right, as applicable, Exchangeco shall notify Akerna and Callco of each of the
following events at the time set forth below:

 

(a)in the event of any determination by the board of directors of Exchangeco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Exchangeco or to effect any other distribution of the assets of
Exchangeco among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

 

(b)promptly upon the earlier of: (i) receipt by Exchangeco of notice of; and
(ii) Exchangeco otherwise becoming aware of, any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Exchangeco or to effect any other distribution of
the assets of Exchangeco among its shareholders for the purpose of winding up
its affairs;

 

(c)immediately, upon receipt by Exchangeco of a Retraction Request;

 

(d)on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions;

 

(e)as soon as practicable upon the issuance by Exchangeco of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares pursuant to the
Arrangement); and

 

(f)promptly, upon receiving notice of a Change of Law (as such term is defined
in the Plan of Arrangement).

 

2.5Delivery of Akerna Shares

 

Upon notice from Callco or Exchangeco of any event that requires Callco or
Exchangeco to deliver or cause to be delivered Akerna Shares to any holder of
Exchangeable Shares, Akerna shall forthwith issue and deliver or cause to be
delivered the requisite number of shares of Akerna Shares for the benefit of
Callco or Exchangeco, as appropriate, and Callco or Exchangeco, as the case may
be, shall forthwith cause to be delivered the requisite number of Akerna Shares
to be received by or for the benefit of the former holder of the surrendered
Exchangeable Shares. All such Akerna Shares shall be duly authorized and validly
issued as fully paid, non-assessable, free of preemptive rights and shall be
free and clear of any lien, claim or encumbrance.

 

C-4

 

 

2.6Qualification of Akerna Shares

 

(1)Akerna covenants and agrees that it shall: (a) file a registration statement
(the “Registration Statement”) under the U.S. Securities Act of 1933, as amended
(the “1933 Act”) to register any and all of the Akerna Shares to be issued or
delivered to holders of the Exchangeable Shares by Akerna or Callco (including,
for greater certainty, pursuant to the Exchange Right or the Automatic Exchange
Right); (b) cause the Registration Statement to become effective prior to the
time that any Exchangeable Shares are first issued; and (c) cause the
Registration Statement (or a successor registration statement) to remain
effective at all times that any Exchangeable Shares remain outstanding, in each
case unless the issuance of such securities is exempt from any requirement for
registration under the 1933 Act and all applicable state securities laws.
Without limiting the generality of the foregoing, Akerna and Callco each
covenant and agree that it will to make such filings and seek such regulatory
consents and approvals as are necessary so that the Akerna Shares to be issued
or delivered to holders of Exchangeable Shares by Akerna or Callco pursuant to
the terms of the Exchangeable Share Provisions, the Voting and Exchange Trust
Agreement and this Agreement will be offered, sold, issued and delivered in
compliance with the 1933 Act and all applicable state securities laws, and
applicable securities laws in Canada and shall ensure that the Akerna Shares
will not be “restricted securities” within the meaning of Rule 144 under the
1933 Act. Akerna will in good faith expeditiously take all such actions and do
all such things as are reasonably necessary or desirable to cause all Akerna
Shares to be delivered to holders of Exchangeable Shares pursuant to the terms
of the Exchangeable Share Provisions, the Voting and Exchange Trust Agreement
and this Agreement to be listed, quoted and posted for trading on all stock
exchanges and quotation systems on which outstanding Akerna Shares have been
listed by Akerna and remain listed and are quoted or posted for trading at such
time.

 

(2)Notwithstanding any other provision of the Exchangeable Share Provisions, or
any term of this Agreement, the Voting and Exchange Trust Agreement or the Plan
of Arrangement, no Akerna Shares shall be issued (and Akerna will not be
required to issue any Akerna Shares) in connection with any liquidation,
dissolution or winding-up of Exchangeco, or any retraction, redemption or any
other exchange, direct or indirect, of Exchangeable Shares, if such issuance of
Akerna Shares would not be permitted by applicable laws.

 

2.7Economic Equivalence

 

(1)So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding:

 

(a)Akerna shall not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11(b) of the Exchangeable Share Provisions:

 

(i)issue or distribute Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) to the holders of
all or substantially all of the then outstanding Akerna Shares by way of stock
or share dividend or other distribution, other than an issue of Akerna Shares
(or securities exchangeable for or convertible into or carrying rights to
acquire Akerna Shares) to holders of Akerna Shares: (A) who exercise an option
to receive dividends in Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) in lieu of
receiving cash dividends; or (B) pursuant to any dividend reinvestment plan or
scrip dividend or similar arrangement; or

 

(ii)issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Akerna Shares entitling them to
subscribe for or to purchase Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares); or

 



C-5

 

 

(iii)issue or distribute to the holders of all or substantially all of the then
outstanding Akerna Shares: (A) shares or securities of Akerna of any class other
than Akerna Shares (or securities convertible into or exchangeable for or
carrying rights to acquire Akerna Shares); (B) rights, options, warrants or
other assets other than those referred to in Section 2.7(1)(a)(ii); (C) evidence
of indebtedness of Akerna; or (D) assets of Akerna;

 

unless, in each case, Exchangeco issues or distributes the economic equivalent
of such rights, options, warrants, securities, shares, evidences of indebtedness
or other assets simultaneously to holders of the Exchangeable Shares; provided,
however, that, for greater certainty, the above restrictions shall not apply to
any securities issued or distributed by Akerna in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement and the Plan of Arrangement.

 

(b)Akerna shall not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11(b) of the Exchangeable Share Provisions:

 

(i)subdivide, redivide or change the then outstanding Akerna Shares into a
greater number of Akerna Shares; or

 

(ii)reduce, combine, consolidate or change the then outstanding Akerna Shares
into a lesser number of Akerna Shares; or

 

(iii)reclassify or otherwise change the Akerna Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Akerna Shares;

 

unless, in each case, the same or an economically equivalent change is made
simultaneously to, or in the rights of the holders of, the Exchangeable Shares;
provided, however, that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by Akerna in order to give effect
to and to consummate the transactions contemplated by, and in accordance with
the Arrangement Agreement and the Plan of Arrangement.

 

(2)The board of directors of Exchangeco shall determine, in good faith and in
its sole discretion (with the assistance of such financial or other advisors as
the board of may determine), “economic equivalence” for the purposes of any
event referred to in Section 2.7(1)(a) or Section 2.7(1)(b) and each such
determination shall be conclusive and binding on Akerna. In making each such
determination, the following factors shall, without excluding other factors
determined by the board of directors of Exchangeco to be relevant, be considered
by the board of directors of Exchangeco:

 

(a)in the case of any stock or share dividend or other distribution payable in
Akerna Shares, the number of such shares issued as a result of such stock or
share dividend or other distribution in proportion to the number of Akerna
Shares previously outstanding;

 

(b)in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase Akerna Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Akerna Shares), the
relationship between the exercise price of each such right, option or warrant,
the number of such rights, options or warrants to be issued or distributed in
respect of each Akerna Share and the Current Market Price of an Akerna Share,
the price volatility of the Akerna Shares and the terms of any such instrument;

 

(c)in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Akerna of any class
other than Akerna Shares, any rights, options or warrants other than those
referred to in Section 2.7(2)(b), any evidences of indebtedness of Akerna or any
assets of Akerna), the relationship between the fair market value (as determined
by the board of directors of Exchangeco in the manner above contemplated) of
such property to be issued or distributed with respect to each outstanding
Akerna Share and the Current Market Price of an Akerna Share;

 



C-6

 

 

(d)in the case of any subdivision, redivision or change of the then outstanding
Akerna Shares into a greater number of Akerna Shares or the reduction,
combination, consolidation or change of the then outstanding Akerna Shares into
a lesser number of Akerna Shares or any amalgamation, merger, arrangement,
reorganization or other transaction affecting Akerna Shares, the effect thereof
upon the then outstanding Akerna Shares; and

 

(e)in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Akerna Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

(3)Exchangeco agrees that, to the extent required, upon due notice from Akerna,
Exchangeco shall use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by Exchangeco, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalence with respect to the Akerna Shares and Exchangeable
Shares as provided for in this Section 2.7.

 

2.8Tender Offers

 

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to Akerna Shares (an “Offer”) is
proposed by Akerna or is proposed to Akerna or its shareholders and is
recommended by the board of directors of Akerna, or is otherwise effected or to
be effected with the consent or approval of the board of directors of Akerna,
and the Exchangeable Shares are not redeemed by Exchangeco or purchased by
Akerna or Callco pursuant to the Redemption Call Right, Akerna and Exchangeco
will use reasonable efforts to take all such actions and do all such things as
are necessary or desirable to enable and permit holders of Exchangeable Shares
(other than Akerna and its affiliates) to participate in such Offer to the same
extent and on an economically equivalent basis as the holders of Akerna Shares,
without discrimination. Without limiting the generality of the foregoing, Akerna
and Exchangeco will use reasonable efforts in good faith to ensure that holders
of Exchangeable Shares may participate in each such Offer without being required
to retract Exchangeable Shares as against Exchangeco (or, if so required, to
ensure that any such retraction shall be effective only upon, and shall be
conditional upon, the closing of such Offer and only to the extent necessary to
tender or deposit to the Offer). Nothing herein shall affect the rights of
Exchangeco to redeem, or Akerna or Callco to purchase pursuant to the Redemption
Call Right, Exchangeable Shares in the event of an Akerna Control Transaction.

 

2.9Akerna and Affiliates Not to Vote Exchangeable Shares

 

Each of Akerna and Callco covenants and agrees that it shall appoint and cause
to be appointed proxyholders with respect to all Exchangeable Shares held by it
and its affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Each of Akerna and Callco further covenants and agrees that it shall
not, and shall cause its affiliates not to, exercise any voting rights which may
be exercisable by holders of Exchangeable Shares from time to time pursuant to
the Exchangeable Share Provisions or pursuant to the provisions of the Business
Corporations Act (Ontario) (or any successor or other corporate statute by which
Exchangeco may in the future be governed) with respect to any Exchangeable
Shares held by it or by its affiliates in respect of any matter considered at
any meeting of holders of Exchangeable Shares; provided however, for further
clarity, that this Section 2.9 shall not in any way restrict the right of Akerna
or any of its affiliates to vote their common shares of Exchangeco in accordance
with the Exchangeable Share Provisions.

 



C-7

 

 

2.10Ordinary Market Purchases

 

For greater certainty, nothing contained in this Agreement, including without
limitation the obligations of Akerna contained in Section 2.8, shall limit the
ability of Akerna (or any of its affiliates) to make ordinary market or other
voluntary purchases of Akerna Shares in accordance with applicable laws and
regulatory or stock exchange requirements.

 

2.11Ownership of Outstanding Shares

 

Without the prior approval of Exchangeco and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 11(b) of the
Exchangeable Share Provisions, Akerna covenants and agrees in favour of
Exchangeco that, as long as any outstanding Exchangeable Shares not owned by
Akerna or its affiliates are outstanding, Akerna will be and remain the direct
or indirect beneficial owner of all issued and outstanding common shares in the
capital of Exchangeco and Callco. Notwithstanding the foregoing, Akerna shall
not be in violation of this Section 2.11 if any person or group of persons
acting jointly or in concert acquires all or substantially all of the assets of
Akerna or the Akerna Shares pursuant to any merger or similar transaction
involving Akerna pursuant to which Akerna is not the surviving corporation.

 

Article 3

AKERNA SUCCESSORS

 

3.1Certain Requirements in Respect of Combination, etc.

 

So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding, Akerna shall not enter into any transaction (whether by way of
reorganization, consolidation, arrangement, amalgamation, merger, transfer,
sale, lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other person or, in the
case of an amalgamation or merger, of the continuing corporation resulting
therefrom, provided that it may do so if:

 

(a)such other person or continuing corporation (the “Akerna Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Akerna Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Akerna Successor to pay
and deliver or cause to be paid and delivered the same and its agreement to
observe and perform all the covenants and obligations of Akerna under this
Agreement; and

 

(b)such transaction shall be upon such terms and conditions as to preserve and
not to impair any of the rights, duties, powers and authorities of the other
parties hereunder or the holders of the Exchangeable Shares.

 

3.2Vesting of Powers in Successor

 

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Akerna
Successor and such other person that may then be the issuer of the Akerna Shares
shall possess and from time to time may exercise each and every right and power
of Akerna under this Agreement in the name of Akerna or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the board of directors of Akerna or any officers of Akerna may be done and
performed with like force and effect by the directors or officers of such Akerna
Successor.

 



C-8

 

 

3.3Wholly-Owned Subsidiaries

 

Nothing herein shall be construed as preventing: (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Akerna (other than
Exchangeco or Callco) with or into Akerna; (b) the winding-up, liquidation or
dissolution of any wholly-owned direct or indirect subsidiary of Akerna (other
than Exchangeco or Callco), provided that all of the assets of such subsidiary
are transferred to Akerna or another wholly-owned direct or indirect subsidiary
of Akerna; (c) any other distribution of the assets of any wholly-owned direct
or indirect subsidiary of Akerna among the shareholders of such subsidiary for
the purpose of winding up its affairs; and (d) any such transactions are
expressly permitted by this Article 3.

 

3.4Successorship Transaction

 

Notwithstanding the foregoing provisions of this Article 3, in the event of an
Akerna Control Transaction:

 

(a)in which Akerna merges or amalgamates with, or in which all or substantially
all of the then outstanding Akerna Shares are acquired by, one or more other
corporations to which Akerna is, immediately before such merger, amalgamation or
acquisition, “related” within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 

(b)which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of the definition of Redemption Date in the Exchangeable
Share Provisions; and

 

(c)in which all or substantially all of the then outstanding Akerna Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) or another corporation (the “Other Corporation”) that,
immediately after such Akerna Control Transaction, owns or controls, directly or
indirectly, Akerna;

 

then all references herein to “Akerna” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Akerna Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the Plan of Arrangement or the
exchange of such shares pursuant to the Voting and Exchange Trust Agreement
immediately subsequent to the Akerna Control Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to the Exchangeable Share Provisions or the
Plan of Arrangement, or the exchange of such shares pursuant to the Voting and
Exchange Trust Agreement had occurred immediately prior to the Akerna Control
Transaction and the Akerna Control Transaction was completed) but subject to
subsequent adjustments to reflect any subsequent changes in the share capital of
the issuer of the Other Shares, including without limitation, any subdivision,
consolidation or reduction of share capital, without any need to amend the terms
and conditions of the Exchangeable Shares and without any further action
required.

 

Article 4

GENERAL

 

4.1Term

 

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person
other than Akerna and any of its affiliates.

 



C-9

 

 

4.2Changes in Capital of Akerna and Exchangeco

 

Notwithstanding the provisions of Section 4.4, at all times after the occurrence
of any event contemplated pursuant to Section 2.7 and Section 2.8 or otherwise,
as a result of which either Akerna Shares or the Exchangeable Shares or both are
in any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Akerna Shares or the Exchangeable
Shares or both are so changed and the parties hereto shall execute and deliver
an agreement in writing giving effect to and evidencing such necessary
amendments and modifications.

 

4.3Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

4.4Amendments, Modifications

 

Subject to Section 4.2, Section 4.3 and Section 4.5 this Agreement may not be
amended or modified except by an agreement in writing executed by Akerna, Callco
and Exchangeco and approved by the holders of the Exchangeable Shares in
accordance with Section 11(b) of the Exchangeable Share Provisions. No amendment
or modification or waiver of any of the provisions of this Agreement otherwise
permitted hereunder shall be effective unless made in writing and signed by all
of the parties hereto.

 

4.5Ministerial Amendments

 

Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:

 

(a)adding to the covenants of any or all of the parties hereto if the board of
directors of each of Akerna, Callco and Exchangeco shall be of the good faith
opinion that such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares;

 

(b)evidencing the succession of Akerna Successors and the covenants of and
obligations assumed by each such Akerna Successor in accordance with the
provisions of Article 3;

 

(c)making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
Akerna, Callco and Exchangeco, it may be expedient to make, provided that each
such board of directors shall be of the good faith opinion, after consultation
with counsel, that such amendments or modifications will not be prejudicial to
the rights or interests of the holders of the Exchangeable Shares; or

 

(d)making such changes or corrections hereto which, on the advice of counsel to
Akerna, Callco and Exchangeco, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained herein, provided that the boards
of directors of each of Akerna, Callco and Exchangeco shall be of the good faith
opinion that such changes or corrections will not be prejudicial to the rights
or interests of the holders of the Exchangeable Shares.

 



C-10

 

 

4.6Meeting to Consider Amendments

 

Exchangeco, at the request of Akerna, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4. Any such
meeting or meetings shall be called and held in accordance with the articles of
Exchangeco, the Exchangeable Share Provisions and all applicable laws.

 

4.7Escrow Agreement

 

Notwithstanding any other provision hereof, the parties hereto acknowledge and
agree that the Exchangeable Shares and Akerna Shares are, as at the date hereof,
subject to the terms and conditions of the Escrow Agreement (as defined in the
Arrangement Agreement), and for so long as such shares continue to be subject to
the Escrow Agreement, any transfer or exchange of Exchangeable Shares pursuant
to this Agreement will be made subject to the Escrow Agreement and any
Exchangeable Share consideration issued in respect of Exchangeable Shares will
be subject to the Escrow Agreement.

 

4.8Enurement

 

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

 

4.9Notices to Parties

 

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:

 

(a)In the case of Akerna, at the following address:

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO 80202

 

Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 

with copies (which shall not constitute notice) to:

 

Dentons Canada LLP

15th Floor, Bankers Court, 850 – 2nd Street S.W.

Calgary, Alberta T2P 0R8

 

Attention: Courtney Burton Email: courtney.burton@dentons.com

 

(b)In the case of Callco or Exchangeco, at the following address:

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO 80202

 



Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 



C-11

 

 

with copies (which shall not constitute notice) to:

 

Dentons Canada LLP

15th Floor, Bankers Court, 850 – 2nd Street S.W.

Calgary, Alberta T2P 0R8

 

Attention: Courtney Burton Email: courtney.burton@dentons.com

 

and such notice or other communication shall be deemed to have been given and
received: (x) if delivered on a Business Day prior to 5:00 p.m. (local time in
the place where the notice or other communication is received), on the date of
delivery; or (y) otherwise, on the next Business Day. Either party may change
its address for notice by giving notice to the other parties in accordance with
the foregoing provisions.

 

4.10Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

 

4.11Jurisdiction

 

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
Province of Ontario with respect to any matter arising hereunder or related
hereto.

 

[Remainder of this page left intentionally blank]

 

C-12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  AKERNA CORP.           By:       Name:       Title:             2732804
ONTARIO INC.           By:       Name:       Title:             2732805 ONTARIO
INC.           By:       Name:       Title:  

 



C-13

 



 

SCHEDULE “D”

ESCROW AGREEMENT

  

THIS ESCROW AGREEMENT (the “Agreement”) is made as of [●], 2020,



 

AMONG:         AKERNA CORP., a company existing under the laws of the State of
Delaware (“Akerna”);     AND         2732805 ONTARIO INC., a company existing
under the laws of the Province of Ontario (“Exchangeco”);     AND         JOHN
PRENTICE, an individual resident in the Province of Ontario (hereinafter
referred to as the “Shareholder Representative”);     AND         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, INC., a trust company licensed to carry on
business in all Provinces of Canada (the “Escrow Agent”).

 

WHEREAS pursuant to an arrangement agreement dated December 18, 2019 (the
“Arrangement Agreement”) entered into among Akerna, Exchangeco, Ample Organics
Inc. (“Ample”) and the Shareholder Representative, the parties thereto have
agreed that Akerna will purchase, through its wholly-owned subsidiary,
Exchangeco, all of the issued and outstanding common and preferred shares in the
capital of Ample (the “Ample Shares”) by way of an arrangement under section 182
of the OBCA;

 

AND WHEREAS pursuant to the Arrangement Agreement, Akerna and Exchangeco have
agreed to pay to the shareholders of Ample as a portion of the consideration for
the Ample Shares, redeemable preferred shares in the capital of Exchangeco
(“Exchangeable Shares”);

 

AND WHEREAS pursuant to the Arrangement, the Shareholder Representative has been
appointed as the true, exclusive and lawful representative, attorney-in-fact and
agent for the Ample Shareholders in connection with this Agreement and is
thereby authorized to make all decisions, take all actions or do any and all
thing necessary on their behalf relating to the matters contained herein;

 

AND WHEREAS the Arrangement Agreement contemplates that Akerna and Exchangeco
will deposit in escrow certain Exchangeable Shares with the Escrow Agent, to be
contributed, held and distributed by the Escrow Agent subject to the terms and
conditions hereof;

 

AND WHEREAS the foregoing recitals are representations and statements of fact
made by the parties hereto and not by the Escrow Agent.

 



D-1

 



 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH THAT, in consideration of the
foregoing recitals, the covenants and agreements hereinafter contained and other
good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the following meanings:

 

(a)“Affiliate” has the meaning ascribed thereto under the Securities Act
(Ontario) and the rules, regulations and published policies made thereunder.

 

  (b) “Akerna Shares” means the shares in the common stock in the share capital
of Akerna.

 

  (c) “Ample Shareholders” means the holders of issued and outstanding shares in
the capital of Ample immediately prior to the Closing Time that are entitled to
receive Exchangeable Shares in accordance with the Arrangement Agreement and the
Plan of Arrangement.



 

(d)“Arrangement” means an arrangement under the OBCA on the terms and subject to
the conditions set out in the Plan of Arrangement, subject to any amendments or
any variations to the Plan of Arrangement made in accordance with the terms of
the Arrangement Agreement.

 

(e)“Business Day” means a day on which banks are generally open for the
transaction of commercial business in Toronto, Ontario, or Denver, Colorado but
does not in any event include a Saturday or Sunday or statutory holiday in
Ontario or Colorado.



 

(f)“Callco” means 2732804 Ontario Inc..

 

(g)“Claim Notice” means written notification of a Claim pursuant to the
Arrangement Agreement containing:

 



(i)a description and the amount of Damages incurred or reasonably expected to be
incurred by Akerna or Exchangeco, as applicable; and

 

(ii)a statement that Akerna or Exchangeco, as applicable, is entitled to
indemnification under Article 6 of the Arrangement Agreement for such Damages
and a reasonable explanation of the basis therefor.



 

(h)“Claims” means any claim by Akerna or Exchangeco for indemnification in
accordance with the Arrangement Agreement.

 

(i)“Closing Date” means [●], 2020.



 

(j)“Closing Shares” means [●] Exchangeable Shares deposited into escrow pursuant
to this Agreement on the date hereof.

 

(k)“Closing Time” means the time at which the Arrangement becomes effective on
the Closing Date pursuant to the OBCA.



 

(l)“Court” means the Ontario Superior Court of Justice.



 

(m)“Damages” means any and all claims, debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs,
reasonable fees and expenses of attorneys, accountants, financial advisors,
investigators, and other experts, and other reasonable expenses of litigation,
arbitration or other dispute resolution procedures).



 

(n)“Deposited Shares” means, collectively, the Closing Shares and the Escrowed
Shares.

 



D-2

 



 

(o)“Escrowed Shares” means [●] Exchangeable Shares deposited into escrow
pursuant to this Agreement on the date hereof.



 

(p)“Exchangeco Articles” means the articles of incorporation of Exchangeco, as
may be amended by any articles of amendment.



 

(q)“Final Order” means an order issued by a court of competent jurisdiction,
accompanied by a written certification from counsel for the instructing party
attesting that such order is final and not subject to further proceedings or
appeal along with a written instruction from an authorized representative of
such instructing party given to effectuate such order and the Escrow Agent shall
be entitled to conclusively rely upon any such certification and instruction and
shall have no responsibility to review the order to which such certification and
instruction refers or to make any determination as to whether such order is
final;





 

(r)“Final Release Date” has the meaning specified in Section 7(b);

 

(s)“Joint Instructions” means joint, written instructions executed by each of
Akerna and the Shareholder Representative substantially in the formed attached
as Schedule “A”.





 

(t)“OBCA” means the Business Corporations Act, R.S.O. 1900, c. B.16, as amended,
including the regulations promulgated thereunder.



 

(u)“Person” means any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, governmental entity, syndicate or
other entity, whether or not having legal status.

 

(v)“Plan of Arrangement” means the plan of arrangement set forth in Schedule “B”
to the Arrangement Agreement, as such plan of arrangement may be amended or
supplemented from time to time.



 

(w)“Resignation Date” has the meaning specified in Section 16(a).



 

(x)“Shareholder Correspondence” has the meaning specified in Section 6(b).

 

(y)“Trustee” means Continental Stock Transfer & Trust Company, Inc., acting in
its capacity as trustee pursuant to the Voting and Exchange Trust Agreement.



 

(z)“Unresolved Claims” means all Claims asserted against an Ample Shareholder
pursuant to the delivery of a Claim Notice in accordance with this Agreement and
the Arrangement Agreement prior to the Final Release Date and that are not
resolved as of the Final Release Date.



 

(aa)“Voting and Exchange Trust Agreement” means the Voting and Exchange Trust
Agreement entered into by Akerna, Exchangeco, Callco, the Trustee and the
Shareholder Representative as of the date hereof.



 

2.Appointment of Escrow Agent. Akerna, Exchangeco and the Shareholder
Representative hereby appoint the Escrow Agent to act as agent on their behalf
pursuant to this Agreement, and the Escrow Agent hereby accepts such appointment
on the terms and conditions of this Agreement.

 



D-3

 



 

3.Delivery of the Escrowed Shares. Akerna and Exchangeco hereby deposit with the
Escrow Agent a total of [•] Exchangeable Shares, representing in the aggregate
the Deposited Shares. The Deposited Shares shall be registered in the name of
the Escrow Agent and shall be held and retained by the Escrow Agent until
released from escrow solely in accordance with the terms and conditions of this
Agreement.

 

4.Retention in Escrow. The Deposited Shares and all cash and all other
securities and property as may be held by the Escrow Agent from time to time in
accordance with the terms hereof, including, any securities or other property
that may be issued in connection with share splits, share dividends,
distributions, combinations, exchanges and like transactions affecting the
Deposited Shares (or any of them) shall be held by the Escrow Agent in escrow
pursuant to the terms hereof and for the limited purposes specified herein.
Unless otherwise expressly stated herein, the Deposited Shares shall not be
sold, assigned, hypothecated, alienated, released from escrow, transferred
within escrow, or otherwise in any manner dealt with, without the prior written
consent of the Shareholder Representative and Akerna being given to the Escrow
Agent.

 

5.Reorganizations, Dividends etc.



 

(a)If, during the period in which any of the Deposited Shares are held in escrow
pursuant to this Agreement, a share split or consolidation, share dividend,
recapitalization, exchange or similar transaction affecting the share capital of
Exchangeco occurs, then in each such event, the Deposited Shares so affected and
that are then held in escrow pursuant to this Agreement shall be released and
remitted by the Escrow Agent to such Person(s) in order to give effect to such
share split or consolidation, share dividend, recapitalization, exchange or
similar transaction.



 

(b)Subject to Section 10, any cash, securities or other property that is issued
from time to time with respect to any Deposited Shares or other property then
held in escrow pursuant to this Agreement shall be deposited in escrow with the
Escrow Agent and shall be held on the same terms as the Deposited Shares or
other property with respect to which such cash, securities or other property
shall have been delivered.

 

6.Voting of Deposited Shares

  

(a)Grant of Power of Attorney and Proxy. The Escrow Agent, as holder of record
of the Deposited Shares, to the extent that such shares are held in escrow
pursuant to this Agreement, hereby irrevocably appoints the Shareholder
Representative as its true, exclusive and lawful representative,
attorney-in-fact, agent and proxy:

 

(i)to exercise any and all voting rights held by the Escrow Agent in its
capacity as a Beneficiary (as such term is defined in the Voting and Exchange
Trust Agreement) under the Voting and Exchange Trust Agreement, including,
without limitation, to direct and instruct the Trustee with respect to the
voting of the Special Voting Share (as such term is defined in the Voting and
Exchange Trust Agreement) in accordance with the Voting and Exchange Trust
Agreement and with respect to all rights granted to Beneficiaries under the
Voting and Exchange Trust Agreement respecting (A) the attendance at meetings of
the shareholders of Akerna and the voting of the Special Voting Share thereat,
and (B) the provision of any consents in writing that are sought by Akerna from
holders of Akerna Shares; and

 

(ii)to attend any meeting of the holders of Exchangeable Shares, including any
adjournment or postponement thereof, on behalf of the Escrow Agent, and to
exercise any and all rights with respect to the voting of the Deposited Shares
registered in the name of the Escrow Agent and held in escrow pursuant to this
Agreement, including the right to vote the Deposited Shares in respect of any
matter, question, proposal or proposition whatsoever that may properly come
before the holders of Exchangeable Shares at any meeting of Exchangeco or in any
consent sought by Exchangeco, as applicable, for such time as any Deposited
Shares remain in escrow pursuant to this Agreement.



 



D-4

 



 

(b)Delivery of Meeting Materials. Akerna and Exchangeco shall deliver to the
Shareholder Representative and each Ample Shareholder any notice or
correspondence (“Shareholder Correspondence”) required to be delivered to the
registered holders of Exchangeable Shares at the same time, in the same form and
on the same basis as Akerna, Exchangeco or the Trustee are required under
applicable law, by contract, or otherwise, to deliver such notice or other
correspondence to registered holders of Exchangeable Shares. Concurrently with
the delivery of any Shareholder Correspondence in respect of which any voting
rights (including any right to direct the voting of the Special Voting Share) or
consent rights attaching to the Exchangeable Shares shall arise, Akerna and
Exchangeco shall deliver to each Ample Shareholder:



 

(i)a statement that such Ample Shareholder is entitled to instruct the
Shareholder Representative as to the exercise of voting rights (including any
right to direct the voting of the Special Voting Share) or consent rights
attaching to such portion of the Deposited Shares as the Shareholder
Representative shall determine in accordance with the Arrangement Agreement and
Plan of Arrangement;

 

(ii)a form of direction whereby the Ample Shareholder may so direct and instruct
the Shareholder Representative; and

 

(iii)a statement of the time by which such instructions must be received by the
Shareholder Representative in order to be binding upon them and the method for
revoking or amending any such instructions.



 

(c)Exercise of Voting Rights. The Shareholder Representative has been granted
the authority under the Arrangement Agreement and the Plan of Arrangement, in
its capacity as the representative, attorney-in-fact and agent for each Ample
Shareholder, to determine from time to time while the Deposited Shares (or any
of them) are held in escrow pursuant to this Agreement, the number (if any) of
all Deposited Shares in respect of which each Ample Shareholder shall be
entitled to provide instructions with respect to the exercise of any voting
rights (including any right to direct the voting of the Special Voting Share) or
any consent rights. The Shareholder Representative hereby agrees and covenants
that it shall exercise any voting rights (including any right to direct the
voting of the Special Voting Share) or consent rights attaching to each
Deposited Shares exclusively in accordance with the written instructions of the
Ample Shareholder that the Shareholder Representative has determined, in
accordance with the Arrangement Agreement and the Plan of Arrangement, is
entitled to provide instructions with respect to such Deposited Share.



 

7.Release of Deposited Shares.

  

(a)On the Business Day that is six (6) months following the Closing Date,
provided that any Closing Shares remain subject to escrow at such times, Akerna
and the Shareholder Representative shall deliver Joint Instructions to the
Escrow Agent directing the release from escrow to the Ample Shareholders of that
number of Closing Shares equal to the lesser of (i) fifty percent (50%) of the
Closing Shares first deposited into escrow pursuant to this Agreement, and (ii)
the number of Closing Shares then held in escrow pursuant to this Agreement and
are not then subject to an Unresolved Claim in respect of fraud.



 



D-5

 



 

(b)On the Business Day that is nine (9) months following the Closing Date,
provided that any Closing Shares remain subject to escrow at such times, Akerna
and the Shareholder Representative shall deliver Joint Instructions to the
Escrow Agent directing the release from escrow to the Ample Shareholders of that
number of Closing Shares equal to the lesser of (i) thirty percent (30%) of the
Closing Shares first deposited into escrow pursuant to this Agreement, and (ii)
the number of Closing Shares then held in escrow pursuant to this Agreement and
are not then subject to an Unresolved Claim in respect of fraud.



 

(c)On the Business Day that is twelve (12) months following the Closing Date
(the “Final Release Date”), provided that any Closing Shares or Escrowed Shares,
as the case may be, remain subject to escrow at such time, Akerna and the
Shareholder Representative shall deliver Joint Instructions to the Escrow Agent
directing the release from escrow to the Ample Shareholders of:

 

(i)All, but not less than all, of the Closing Shares that are held in escrow
pursuant to this Agreement and are not then subject to an Unresolved Claim in
respect of fraud; and

 

(ii)all, but not less than all, of the Escrowed Shares held in escrow pursuant
to this Agreement and are not then subject to an Unresolved Claim.



 

(d)Upon receipt by the Escrow Agent of Joint Instructions from time to time
directing the release from escrow of Deposited Shares in accordance with
Sections 7(a), 7(b) or 7(c), the Escrow Agent is hereby irrevocably authorized
and directed, in each case, to release, transfer and deliver such Deposited
Shares in accordance with Section 9(a).

  

8.Indemnification Claims.



 

(a)If Akerna or Exchangeco provides to the Shareholder Representative a Claim
Notice on or before the Final Release Date and otherwise in accordance with
Section 6.3(a) of the Arrangement Agreement, Akerna or Exchangeco, as
applicable, shall concurrently provide a copy of the same Claim Notice to the
Escrow Agent.



 

(b)If in respect of any Claim Notice that has been received by the Escrow Agent
on or before 5:00 p.m. (Eastern Standard Time) on the Final Release Date, then
the Escrow Agent shall hold the portion of the Deposited Shares that are subject
to such Claim Notice until the Escrow Agent receives either (i) Joint
Instructions authorizing the release to Akerna and/or Exchangeco of all or any
portion of the Deposited Shares that are subject to such Claim Notice, or (ii) a
Final Order directing the release to Akerna and/or Exchangeco of all or any
portion of the portion of the Deposited Shares that are subject to such Claim
Notice. Within five (5) Business Days after the Escrow Agent’s receipt of such
Joint Instructions or Final Order, as the case may be, the Escrow Agent shall
release from escrow the portion of the Deposited Shares required to be released
in accordance with such Joint Instructions or Final Order.

 



(c)On the Final Release Date, the Shareholder Representative and Akerna shall
jointly provide a certificate to the Escrow Agent setting forth the aggregate
amount of all Unresolved Claims as of the Final Release Date based on all Claim
Notices submitted in accordance with this Agreement and the Arrangement
Agreement prior to the Final Release Date.

 



D-6

 





 

(d)Following the Final Release Date, within five (5) Business Days after the
Escrow Agent’s receipt of Joint Instructions or Final Order, in either case,
containing the final determination of any Unresolved Claims, the Escrow Agent
shall (i) first, distribute from the Deposited Shares to Akerna and/or
Exchangeco an amount equal to the lesser of (A) such portion of the Deposited
Shares to be released to Akerna and/or Exchangeco pursuant to such Joint
Instructions or Final Order, as the case may be, and (B) the portion of the
Deposited Shares remaining in escrow pursuant to this Agreement and available to
satisfy such Claim at such time, and (ii) second, after distributing any
Deposited Shares pursuant to Section 8(d)(i), distribute from the Deposited
Shares to the Ample Shareholders the remaining amount of any Deposited Shares
then held by the Escrow Agent.



 

9.Allocation of Released Shares.



 

(a)All Deposited Shares released by the Escrow Agent to the Ample Shareholders
in accordance with the terms of this Agreement shall be transferred to such
Ample Shareholders in such proportions as the Shareholder Representative shall
direct in writing, which direction shall be provided by the Shareholder
Representative to the Escrow Agent within two (2) Business Days of the date on
which any Deposited Shares are directed to be released to the Ample Shareholders
pursuant to any Joint Instructions or Final Order.

 



(b)Upon the release and transfer of Deposited Shares to Ample Shareholders
pursuant to this Agreement, each of Akerna and Exchangeco shall take all steps
reasonably required to facilitate such transfer, including obtaining all
approvals and consents, and executing all such documents and instruments, as may
be reasonably required to complete the release and transfer of Deposited Shares
to the Ample Shareholders (or any of them) in accordance with this Agreement.



 

10.Exchange of Exchangeable Shares.

  

(a)During such time as any Deposited Shares are held in escrow pursuant to this
Agreement, neither the Escrow Agent nor the Shareholder Representative shall be
required to act upon or otherwise give effect to any request by any Ample
Shareholder that the Escrow Agent or Shareholder Representative request or
otherwise cause the exchange of any Deposited Shares at the option or election
of the registered holder thereof for any shares in the capital of Akerna,
whether pursuant to the Voting and Exchange Trust Agreement or in accordance
with the terms of Exchangeco Articles.



 

(b)If at any time, Exchangeable Shares comprising part of the Deposited Shares
subject to escrow hereunder are to be exchanged pursuant to a call right granted
to Akerna or any of its Affiliates pursuant to the Voting and Exchange Trust
Agreement, the Plan of Arrangement or the terms of Exchangeco Articles, Akerna
shall notify the Escrow Agent in writing with a simultaneously delivered notice
from Akerna or its Affiliates with respect to the exercise of such call right.
Subject to Section 10(c), the Escrow Agent shall deliver the Akerna Shares to be
issued in exchange for the Exchangeable Shares to the Person designated in the
notice in the manner and at the time and place specified in the notice. The
terms and procedures for any such exchange shall be as set forth in the Plan of
Arrangement, the Exchangeco Articles and the Voting and Exchange Trust Agreement
(copies of which have been delivered to the Escrow Agent), as applicable.



 

(c)Within five (5) Business Days following the exchange of any Deposited Shares
for shares in the capital of Akerna (or any other Person) pursuant to the
exercise by Akerna or any of its Affiliates of any call right provided for the
Plan of Arrangement, the Exchangeco Articles or the Voting and Exchange Trust
Agreement, Akerna and the Shareholder Representative shall deliver Joint
Instructions to the Escrow Agent instructing the Escrow Agent to release to the
Ample Shareholders all but not less than all of the Deposited Shares that are
then held in escrow pursuant to this Agreement and are not then subject to an
Unresolved Claim.



 



D-7

 



 

11.Termination of Escrow. Upon release and distribution by the Escrow Agent of
all Deposited Shares and any other property subject to escrow and/or
distribution pursuant to this Agreement, this Agreement shall terminate,
provided, however, that the termination of this Agreement shall be without
prejudice to any rights and obligations accrued prior to such termination and
shall not in any way limit the indemnification obligations of the Ample
Shareholders as set out in the Arrangement Agreement.

 

12.Shareholder Representative. The Shareholder Representative, or any successor
hereafter appointed, shall be discharged of its duties hereunder upon
appointment of a successor Shareholder Representative appointed in accordance
with applicable law. Each such successor Shareholder Representative shall have
all the power, authority, rights and privileges conferred upon the original
Shareholder Representative, and the term “Shareholder Representative” as used
herein shall be deemed to include such successor Shareholder Representative.

 

13.Responsibility of the Escrow Agent; Indemnification.



 

(a)The parties hereto acknowledge and agree that the Escrow Agent acts hereunder
as a depositary only and (i) shall not be responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of any
instrument, statement, certificate, request or other document deposited with it
(including, without limitation, the Arrangement Agreement), for the form or
execution of such documents, for the identity, authority or right of any Person
or party executing or depositing such instruments or for determining or
compelling compliance therewith, and shall not otherwise be bound thereby;
(ii) shall be obligated only for the performance of such duties as are expressly
and specifically set forth in this Agreement on its part to be performed, and no
implied duties or obligations of any kind shall be read into this Agreement
against or on the part of the Escrow Agent; (iii) shall not be required to take
notice of any default or to take any action with respect to such default;
(iv) may rely on and shall be protected in acting or refraining from acting upon
any written notice, instruction (including, without limitation, wire transfer
instructions, whether incorporated herein or provided in a separate written
instruction), instrument, statement, certificate, request or other document
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper Person, and shall have no responsibility for
determining the accuracy thereof; and, (v) may employ and consult counsel
satisfactory to it, including in-house counsel for any of the parties hereto,
and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.

 

(b)The Escrow Agent may employ such counsel, accountants, engineers, appraisers,
other experts, agents, agencies and advisors as it may reasonably require for
the purpose of discharging its duties under this Agreement, and the Escrow Agent
may act and shall be protected in acting or not acting in good faith on the
opinion or advice or on information obtained from any such parties and shall not
be responsible for any misconduct on the part of any of them. The reasonable
costs of such services shall be added to and be part of the Escrow Agent’s fee
hereunder.



 

(c)The Escrow Agent retains the right not to act and shall not be held liable
for refusing to act unless it has received clear and reasonable documentation
which complies with the terms of this Agreement. Such documentation must not
require the exercise of any discretion or independent judgment.



 

(d)No provision of this Agreement shall require the Escrow Agent to expend or
risk its own funds or otherwise incur financial liability in the performance of
its duties or the exercise of any of its rights or powers unless indemnified and
funded as provided for herein, other than as a result of its own gross
negligence or bad faith.



 

(e)The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may do or refrain from doing in connection
herewith, except for its own gross negligence or wilful misconduct.

 



D-8

 



 

(f)The Escrow Agent shall incur no liability with respect to the delivery or
non-delivery of any cash or securities whether delivered by hand, wire transfer,
registered mail or bonded courier.

 

(g)The forwarding of a cheque by the Escrow Agent will satisfy and discharge the
liability for any cash amounts due to the extent of the sum or sums represented
thereby (plus the amount of any tax deducted or withheld as required by law)
unless such cheque is not honoured on presentation; provided that in the event
of non-receipt of such cheque by the payee, or loss or destruction thereof, the
Escrow Agent upon being furnished with reasonable evidence of such non-receipt,
loss or destruction and indemnity reasonably satisfactory to it, will issue to
such payee a replacement cheque for the amount of such cheque.

 

(h)Akerna shall pay the costs and expenses reasonably incurred by the Escrow
Agent’s services hereunder, in connection with the administration of the escrow
created hereby or the performance or observance of its duties hereunder; covered
by the remuneration are included, without limitation, all out-of-pocket expenses
and disbursements incurred or made by the Escrow Agent in the administration of
its services and duties created hereby, in excess of its compensation for normal
services or not (including the reasonable fees and disbursements of its outside
counsel and other outside advisors required for discharge of its duties
hereunder). Any amount owing under this Section 13(h) and unpaid thirty (30)
days after request for such payment will bear interest from the expiration of
such thirty (30) days at a rate per annum equal to the then current rate charged
by the Escrow Agent, payable on demand. The Escrow Agent is not required to
effect any partial or full release unless its fees and expenses are paid in
full. The parties hereto further agree that any residual fees or expenses
incurred by the Escrow Agent after termination of the Agreement will be
reimbursed by Akerna.

 

(i)Akerna agrees to indemnify the Escrow Agent and its officers, directors,
employees, agents, successors and assigns and hold it and them harmless from and
against any loss, fee, claim, demand, penalty, liability, damage, cost and
expense of any nature incurred by the Escrow Agent and its officers, directors,
employees, agents, successors and assigns arising out of or in connection with
this Agreement or with the administration of its duties hereunder, including but
not limited to, reasonable attorneys’ fees and other costs and expenses of
defending or preparing to defend against any claim of liability, unless and
except to the extent such loss, liability, damage, cost and expense shall be
caused by the Escrow Agent’s or its officers’, directors’, employees’ agents’,
successors’ or assigns’ gross negligence or wilful misconduct. The foregoing
indemnification and agreement to hold harmless shall survive the release of all
property held in escrow pursuant to this Agreement, the resignation or removal
of the Escrow Agent or the termination of this Agreement. Notwithstanding the
foregoing or any other provision of this Agreement, any liability of the Escrow
Agent shall be limited, in the aggregate, to the amount of annual retainer fees
paid by Akerna to the Escrow Agent under this Agreement in the twelve (12)
months immediately prior to the Escrow Agent receiving the first notice of the
claim.



 

(j)Notwithstanding any other provision of this Agreement, and whether such
losses or damages are foreseeable or unforeseeable, the Escrow Agent shall not
be liable under any circumstances whatsoever for any: (i) breach by any other
party of securities law or other rule of any securities regulatory authority;
(ii) lost profits; or (iii) special, indirect, incidental, consequential,
exemplary, aggravated or punitive losses or damages.



 

(k)The Escrow Agent does not have any interest in the Deposited Shares but is
serving as escrow agent only and having only possession thereof.

 



D-9

 



 

(l)The Escrow Agent shall have no duties except those which are expressly set
forth herein, and it shall not be bound by any notice of a claim or demand with
respect to, or any waiver, modification, amendment, termination or rescission of
this Agreement, unless received by it in writing, and signed by the parties
hereto and if its duties herein are affected, unless it shall have given its
prior written consent thereto.



 

(m)The Escrow Agent accepts the duties and responsibilities under this Agreement
as agent and no trust is intended to be, or is or will be, created hereby and
the Escrow Agent shall owe no duties hereunder as trustee.

 

(n)The Escrow Agent shall have no responsibility for seeking, obtaining,
compiling, preparing or determining the accuracy of any information or document,
including the representative capacity in which a party purports to act, that the
Escrow Agent receives as a condition to a release from escrow or a transfer
of the Deposited Shares or any other property subject to escrow.



 

(o)The Escrow Agent shall have no responsibility for escrow securities that it
has released to a securityholder or at a securityholder’s direction according to
this Agreement.



 

(p)The Escrow Agent is authorized to hold such escrow securities in electronic
or uncertificated form only, pending release of such securities from escrow.



 

(q)The Escrow Agent shall have no responsibility with respect to any escrow
securities in respect of which no share certificate or other evidence or
electronic or uncertificated form of these securities has been delivered to it,
or otherwise received by it.



 

(r)The Escrow Agent shall have no responsibility or liability for any diminution
in the value of any of the Deposited Shares or any securities which may be
deposited with it hereunder.

 

(s)This Section 13 shall survive notwithstanding any termination of the
Agreement or the resignation or removal of the Escrow Agent.



 

14.Dispute Resolution. It is understood and agreed that should any dispute arise
with respect to the delivery, ownership, right of possession and/or disposition
of the Deposited Shares or any other property subject to escrow hereunder, or
should any claim be made against the Escrow Agent or upon such shares by a third
party, the Escrow Agent, upon receipt of notice of such dispute or claim, is
authorized and shall be entitled (at its sole option and election) to retain in
its possession without liability, all or any of said escrowed shares, until such
dispute shall have been settled either by the mutual written agreement of the
parties involved, or by a final order, decree or judgment of a court or
arbitrator of competent jurisdiction, the time for perfection of an appeal of
such order, decree or judgment having expired. A copy of any such settlement or
final order, decree or judgment of a court or arbitrator of competent
jurisdiction shall be delivered to the Escrow Agent by Akerna and the
Shareholder Representative forthwith upon receipt thereof. The Escrow Agent may,
but shall be under no duty whatsoever to, institute or defend any legal
proceedings which relate to the Deposited Shares or any other property subject
to escrow hereunder. In the event that the Escrow Agent shall become involved in
any arbitration or litigation relating to the Deposited Shares or any other
property subject to escrow hereunder, the Escrow Agent is authorized to comply
with any decision reached through such arbitration or litigation.

 



D-10

 



 

15.Arbitration. Any disputes with respect to this Agreement shall be resolved by
arbitration and any party may demand by written notice to the other party that
the matter be submitted to arbitration. The notice shall set out the reasons for
the dispute and reasonable details to support the dispute. The parties hereto
shall cooperate in completing any arbitration as expeditiously as possible, the
procedure to commence no later than thirty (30) days from the date the notice
was sent, and the arbitrator may hire such experts as may appear to be
appropriate. All of the costs and expenses of the arbitration shall be borne
equally by Akerna and the Shareholder Representative. Any award rendered by the
arbitrator shall be final and binding on the parties.

 

16.Resignation of Escrow Agent; Successor by Merger.



 

(a)The Escrow Agent may at any time resign as such, subject to this Section 16,
by delivering written notice of resignation to the other parties to this
Agreement and by delivering all Deposited Shares subject to escrow (less any
portion thereof previously distributed in accordance with this Agreement) to any
successor escrow agent designated by Akerna and the Shareholder Representative,
jointly, or by a court of competent jurisdiction, whereupon the Escrow Agent
shall be discharged of and from any and all further obligations arising in
connection with this Agreement. The resignation of the Escrow Agent will take
effect on the earlier to occur of (the “Resignation Date”): (i) the appointment
of a successor escrow agent as aforesaid or by a court of competent
jurisdiction; or (ii) the day which is thirty (30) days after the date of
delivery of the Escrow Agent’s written notice of resignation to the other
parties hereto, or such shorter notice as the parties accept as sufficient. If
the Escrow Agent has not received written notice of the designation of a
successor escrow agent by the Resignation Date, the Escrow Agent’s sole
responsibility after such time shall be to retain and safeguard the Deposited
Shares and all other property subject to escrow until receipt of written notice
of the designation of a successor escrow agent hereunder or pursuant to a final
non-appealable order of a court of competent jurisdiction. If a successor escrow
agent has not been appointed within ninety (90) days of the date of the delivery
of its written notice of resignation, the Escrow Agent shall deliver the
Deposited Shares and all other property subject to escrow (less any portion
thereof previously distributed in accordance with this Agreement) to the legal
counsel designated by Akerna and the Shareholder Representative, jointly, and
all of the Escrow Agent’s duties and obligations under this Agreement shall
thereupon cease immediately. Failing such designation by Akerna and the
Shareholder Representative, jointly, the Escrow Agent shall deliver such
Deposited Shares to a court of competent jurisdiction directed to hold such
shares for the benefit of Akerna and the Shareholder Representative, whereupon
this Agreement shall terminate and the Escrow Agent shall have no further duties
and obligations under this Agreement. Akerna and the Shareholder Representative,
acting together, shall have power at any time to remove the existing Escrow
Agent and to appoint a successor escrow agent.



 

(b)If any Deposited Shares and all other property subject to escrow or other
property is to be released hereunder to a party who has become bankrupt, has
gone into liquidation or has otherwise become incapable of performing their
rights and responsibilities under this Agreement, the Escrow Agent shall
forthwith deliver such shares to the estate and other representatives of such
party. If all of the parties hereunder have become bankrupt, have gone into
liquidation or have otherwise become incapable of performing their rights and
responsibilities under this Agreement, the Escrow Agent shall forthwith deliver
the Deposited Shares and all other property subject to escrow to the estate and
other representatives of such party, and provide written notice to all of the
other parties to this Agreement of the disposition of such shares. Upon such
delivery of shares, this Agreement shall terminate and the Escrow Agent shall
have no further duties and obligations.

 

(c)In the event of the Escrow Agent resigning or being removed as aforesaid or
being dissolved, becoming bankrupt, going into liquidation or otherwise becoming
incapable of acting hereunder, Akerna and the Shareholder Representative,
jointly, shall forthwith appoint a successor escrow agent; failing such
appointment by Akerna and the Shareholder Representative, the retiring Escrow
Agent, acting alone, may apply, at the expense of Akerna and the Shareholder
Representative, jointly, to a justice of the Court on such notice as such
justice may direct, for the appointment of a successor escrow agent; but any
successor escrow agent so appointed by the Court shall be subject to removal as
aforesaid.

 



D-11

 



 

(d)Any successor escrow agent appointed under any provision of this Section 16
shall be a corporation authorized to carry on the business of a trust company in
the Province of Ontario and, if required by the applicable legislation for any
other jurisdiction, in such other jurisdictions. On any such appointment, the
successor escrow agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as Escrow Agent
hereunder. At the request of Akerna and the Shareholder Representative, or the
successor escrow agent, the retiring Escrow Agent, upon payment of the amounts,
if any, due to it pursuant to this Agreement, including any amounts owing to it
in respect to outstanding fees, disbursements and interest thereon, shall duly
assign, transfer and deliver to the successor escrow agent all property and
money held, and all records kept, by the retiring Escrow Agent hereunder or in
connection herewith.



 

(e)Any corporation into or with which the Escrow Agent may be merged or
consolidated or amalgamated, or any corporation resulting therefrom to which the
Escrow Agent shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Escrow Agent shall be
the successor to the Escrow Agent hereunder without any further act on its part
or any of the parties hereto, provided that such corporation would be eligible
for appointment as a successor escrow agent hereunder.

 



17.Anti-money Laundering.



 

(a)Each party to this Agreement (in this paragraph referred to as a
“representing party”), other than the Escrow Agent, hereby represents to the
Escrow Agent that any account to be opened by, or interest to held by, the
Escrow Agent in connection with this Agreement, for or to the credit of such
representing party, either: (i) is not intended to be used by or on behalf of
any third party (other than an Ample Shareholder); or (ii) is intended to be
used by or on behalf of a third party, in which case such representing party
hereby agrees to complete, execute and deliver forthwith to the Escrow Agent a
declaration, in the Escrow Agent’s prescribed form or in such other form as may
be satisfactory to it, as to the particulars of such third party (other than an
Ample Shareholder).



 

(b)The Escrow Agent shall retain the right not to act and shall not be liable
for refusing to act if, due to a lack of information or for any other reason
whatsoever, the Escrow Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money
laundering, anti-terrorist or economic sanctions legislation, regulation or
guideline. Further, should the Escrow Agent, in its sole judgment, determine at
any time that its acting under this Agreement has resulted in its being in
non-compliance with any applicable anti-money laundering, anti-terrorist or
economic sanctions legislation, regulation or guideline, then it shall have the
right to resign on ten (10) days written notice to the other parties to this
Agreement, provided: (i) that the Escrow Agent’s written notice shall describe
the circumstances of such non-compliance; and (ii) that if such circumstances
are rectified to the Escrow Agent’s satisfaction within such ten (10) day
period, then such resignation shall not be effective.



 

18.Privacy. The parties acknowledge that the Escrow Agent may, in the course of
providing services hereunder, collect or receive financial and other personal
information about such parties and/or their representatives, as individuals, or
about other individuals related to the subject matter hereof, and use such
information for the following purposes:



 

(a)to provide the services required under this Agreement and other services that
may be requested from time to time;

  

(b)to help the Escrow Agent manage its servicing relationships with such
individuals;

 



D-12

 



 

(c)to meet the Escrow Agent’s legal and regulatory requirements; and



 

(d)if Social Insurance Numbers are collected by the Escrow Agent, to perform tax
reporting and to assist in verification of an individual’s identity for security
purposes.



 

(e)Each party acknowledges and agrees that the Escrow Agent may receive,
collect, use and disclose personal information provided to it or acquired by it
in the course of this Agreement for the purposes described above and, generally,
in the manner and on the terms described in its privacy policies, which the
Escrow Agent shall make available on its website, [•], or upon request,
including revisions thereto. The Escrow Agent may transfer personal information
to other companies in or outside of Canada that provide data processing and
storage or other support in order to facilitate the services it provides.



 

19.Notices. Any notice, direction or other communication given under this
Agreement shall be in writing and given by delivering it or sending it by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), email (with confirmation of transmission) or certified or registered
mail (in each case, return receipt requested, postage prepaid), addressed:

 



  to Akerna and Exchangeco at:           Akerna Corp.   1601 Arapahoe Street  
Denver, CO 80202         Attention: Scott Sozio, President   Email:
Scott.sozio@akerna.com         With a copy to Dentons Canada LLP (which copy
shall not constitute notice hereunder) at:       Dentons Canada LLP   15th
Floor, Bankers Court, 850 – 2nd Street S.W.   Calgary, Alberta T2P 0R8        
Attention: Courtney Burton   Email: courtney.burton@dentons.com         to the
Shareholder Representative at:           John Prentice   14A Bingham Ave.  
Toronto, ON M4E 3P9         Attention: John Prentice   Email:
john.prentice@ampleorganics.com

 



D-13

 



 

    With a copy to Dentons Canada LLP (which copy shall not constitute notice
hereunder) at:   Dentons Canada LLP 77 King Street West, Suite 400
Toronto-Dominion Centre Toronto, Ontario M5K 0A1     Attention: Eric Foster
Email: Eric.foster@dentons.com     to the Escrow Agent at:       Continental
Stock Transfer & Trust Company, Inc. [Address]     Attention: [l] Email: [l]



 

Any such communication shall be deemed to have been validly and effectively
given and received (a) if sent by personal delivery or by courier (all fees
prepaid) on the date of actual receipt by the receiving party; (b) if sent by
email on the date of transmission if a Business Day or if not a Business Day or
after 5:00 p.m. (Eastern Standard Time) on the date of transmission, on the next
following Business Day; or (c) if sent by certified or registered mail (postage
prepaid) on the date indicated in the return receipt. Any party to this
Agreement may change its address for service from time to time by notice given
in accordance with the foregoing and any subsequent notice shall be sent to such
party at its changed address.



 

20.Miscellaneous.



 

(a)This Agreement may be executed in any number of counterparts and any party
hereto may execute any such counterpart by facsimile (followed by the originally
executed document forwarded promptly thereafter to the other party hereto), each
of which when executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become binding when one or more counterparts
taken together shall have been executed and delivered by all of the parties. It
shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.

 

(b)This Agreement or any provision hereof may be amended or waived only by
written instrument duly signed by the party against whom such amendment or
waiver is sought to be enforced.

 

(c)No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar), nor shall
such waiver be binding unless executed in writing by the party to be bound by
the waiver.

 

(d)No failure on the part of Akerna, Exchangeco or the Shareholder
Representative to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver of such right; nor shall any single or
partial exercise of any such right preclude any other or further exercise of
such right or the exercise of any other right.

 

(e)If one or more of the provisions hereof shall for any reason be held to be
invalid, illegal or unenforceable in any respect under applicable law, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein, and the remaining
provisions hereof shall remain in full force and effect.

 



D-14

 



 

(f)This Agreement is for the sole and exclusive benefit of the parties hereto,
and nothing in this Agreement, express or implied, is intended to confer or
shall be construed as conferring upon any other Person any rights, remedies or
any other type or types of benefits.



 

(g)No party may assign its rights hereunder without the prior written consent of
the other parties.

 

(h)This Agreement shall enure to the benefit of, and be binding upon, the
parties hereto and their respective successors and permitted assigns.



 

(i)This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

(j)The Schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it. This Agreement shall override the
Schedules attached hereto to the extent of any inconsistency.



 

(k)Any reference to time of day or date means the local time or date in Toronto,
Ontario, Canada.



 

21.Force Majeure. Except for the payment obligations of Akerna contained herein,
none of the parties shall be liable to the other, or held in breach of this
Agreement, if prevented, hindered, or delayed in the performance or observance
of any provision contained herein by reason of act of God, strikes, lockouts,
riots, terrorism, acts of war, epidemics, governmental action or judicial order,
earthquakes, or any other similar causes (including, but not limited to,
mechanical, electronic or communication interruptions, disruptions or failures).
Performance times under this Agreement shall be extended for a period of time
equivalent to the time lost because of any delay that is excusable under this
Section 21.

 

22.Interpretation.



 

(a)The division of this Agreement into Sections, subsections and other portions
and the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to a “Section” followed by a number and/or a letter refer to the
specified Section or subsection of this Agreement.



 

(b)Unless the context otherwise requires, in this Agreement, words importing the
singular number include the plural and vice versa, and words importing the use
of any gender include all genders. If a word is defined in this Agreement a
grammatical derivative of that word will have a corresponding meaning. The words
“include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation”.

 

(c)Whenever any payment shall be due, any period of time shall begin or end, any
calculation is to be made or any other action is to be taken on, or as of, or
from a period ending on, a day other than a Business Day, such payment shall be
made, such period of time shall begin or end, and such other actions shall be
taken, as the case may be, on, or as of, or from a period ending on, the next
succeeding Business Day.



 

(d)All sums of money that are referred to in this Agreement are expressed in
lawful money of Canada unless otherwise noted.

 



D-15

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

  AKERNA CORP.         By:       Authorized Signing Officer         2732805
ONTARIO INC.         By:       Authorized Signing Officer             John
Prentice, in his capacity as Shareholder Representative         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, INC.         By:       Authorized Signing
Officer



 



[Share Escrow Agreement]



D-16

 



 

SCHEDULE A

 

Form of Joint Instruction

 



 



 

 

Date: ●, 200●





 

TO:Continental Stock Transfer & Trust Company, Inc. (“Escrow Agent”)



 

Pursuant to the Escrow Agreement entered into as of l, 2020 by and among Akerna
Corp. (“Akerna”), 2732805 Ontario Inc. (“Exchangeco”), John Prentice
(“Shareholder Representative”) and the Escrow Agent (the “Escrow Agreement”),
you are hereby instructed to release out of the Deposited Shares (as defined in
the Escrow Agreement), the following amount of shares:
____________________________.

 



  AKERNA CORP.         By:       Authorized Signing Officer         2732805
ONTARIO INC.         By:       Authorized Signing Officer             John
Prentice, in his capacity as Shareholder Representative



 



D-17

 

  

SCHEDULE “E”

FORM OF
VOTING AND EXCHANGE TRUST AGREEMENT

 

THIS VOTING AND EXCHANGE TRUST AGREEMENT made as of [●] among Akerna Corp., a
corporation existing under the laws of the State of Delaware (“Akerna”), 2732804
Ontario Inc., a corporation existing under the laws of the Province of Ontario
(“Callco”), 2732805 Ontario Inc., a corporation existing under the laws of the
Province of Ontario (“Exchangeco”), and Continental Stock Transfer & Trust
Company (the “Trustee”).

 

RECITALS:

 

A.In connection with an arrangement agreement (the “Arrangement Agreement”)
dated December 18, 2019 among Akerna, Exchangeco and Ample Organics Inc.
(“Ample”), Exchangeco is to issue exchangeable shares (the “Exchangeable
Shares”) to certain holders of common shares and Class A Preferred Shares of
Ample pursuant to an arrangement under the Business Corporations Act (Ontario)
on the terms and conditions set out in the Plan of Arrangement (as defined in
the Arrangement Agreement).

 

B.Pursuant to the Arrangement Agreement, Akerna, Callco and Exchangeco are
required to enter into a voting and exchange trust agreement (the “Agreement”)
substantially in the form of this Agreement.

 

C.These recitals and any statements of fact in this Agreement are made by
Akerna, Callco and Exchangeco and not by the Trustee.

 

In consideration of the foregoing and the mutual agreements contained herein and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:

 

Article 1
DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Exchangeable Share Provisions”) attaching to
the Exchangeable Shares as set out in the articles of Exchangeco and the
following terms shall have the following meanings:

 

“1933 Act” has the meaning ascribed thereto in Section 5.10;

 

“Agreement” has the meaning ascribed thereto in Recital B;

 

“Akerna” has the meaning ascribed thereto in the introductory paragraph;

 

“Akerna Consent” has the meaning ascribed thereto in Section 4.2;

 

“Akerna Meeting” has the meaning ascribed thereto in Section 4.2;

 

“Akerna Successor” has the meaning ascribed thereto in Section 10.1(a);

 

“Ample” has the meaning ascribed thereto in the introductory paragraph;

 

“Arrangement Agreement” has the meaning ascribed thereto in Recital A;

 



E-1

 

 

“Automatic Exchange Right” has the meaning ascribed thereto in Section 5.12(2);

 

“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Akerna and its affiliates;

 

“Beneficiary Votes” has the meaning ascribed thereto in Section 4.2;

 

“Callco” has the meaning ascribed thereto in the introductory paragraph;

 

“Change of Law Call Right” has the meaning ascribed thereto in the Plan of
Arrangement;

 

“Equivalent Vote Amount” means, with respect to any matter, proposition,
proposal or question on which holders of Akerna Shares are entitled to vote,
consent or otherwise act, the number of votes to which a holder of one Akerna
Share is entitled with respect to such matter, proposition or question;

 

“Escrow Agreement” means the escrow agreement substantially in the form of
Schedule D of the Arrangement Agreement;

 

“Exchange Right” has the meaning ascribed thereto in Section 5.1;

 

“Exchangeable Shares” has the meaning ascribed thereto in Recital A;

 

“Exchangeco” has the meaning ascribed thereto in the introductory paragraph;

 

“Indemnified Parties” has the meaning ascribed thereto in Section 8.1;

 

“Insolvency Event” means: (i) the institution by Exchangeco of any proceeding to
be adjudicated a bankrupt or insolvent or to be dissolved or wound up, or the
consent of Exchangeco to the institution of bankruptcy, insolvency, dissolution
or winding-up proceedings against it; (ii) the filing by Exchangeco of a
petition, answer or consent seeking dissolution or winding-up under any
bankruptcy, insolvency or analogous laws, including the Companies Creditors’
Arrangement Act (Canada) and the Bankruptcy and Insolvency Act (Canada), or the
failure by Exchangeco to contest in good faith any such proceedings commenced in
respect of Exchangeco within 30 days of becoming aware thereof, or the consent
by Exchangeco to the filing of any such petition or to the appointment of a
receiver; (iii) the making by Exchangeco of a general assignment for the benefit
of creditors, or the admission in writing by Exchangeco of its inability to pay
its debts generally as they become due; or (iv) Exchangeco not being permitted,
pursuant to solvency requirements of applicable law, to redeem any Retracted
Shares pursuant to Section 6(a)(iii) of the Exchangeable Share Provisions
specified in a retraction request delivered to Exchangeco in accordance with
Section 6 of the Exchangeable Share Provisions;

 

“Liquidation Event” has the meaning ascribed thereto in Section 5.12(1)(a);

 

“Liquidation Event Effective Date” has the meaning ascribed thereto in Section
5.12(2);

 

“List” has the meaning ascribed thereto in Section 4.6;

 

“Officer’s Certificate” means, with respect to Akerna, Callco or Exchangeco, a
certificate signed by any one of the respective directors or officers of Akerna,
Callco or Exchangeco;

 

“Other Corporation” has the meaning ascribed thereto in Section 10.4(c);

 

“Other Shares” has the meaning ascribed thereto in Section 10.4(c);

 



E-2

 

 

“Privacy Laws” has the meaning ascribed thereto in Section 6.18;

 

“Put Right” has the meaning ascribed thereto in Section 5.1(1).

 

“Registration Statement” has the meaning ascribed thereto in Section 5.10;

 

“Retracted Shares” has the meaning ascribed thereto in Section 5.7;

 

“Special Voting Share” means the special voting share in the capital of Akerna,
issued by Akerna to and deposited with the Trustee, which, at any time, entitles
the holder of record to that number of votes at meetings of holders of Akerna
Shares equal to the number of Exchangeable Shares outstanding at such time
(excluding Exchangeable Shares held by Akerna and its affiliates);

 

“Support Agreement” means the support agreement dated the date hereof between
Akerna, Callco and Exchangeco, substantially in the form of Schedule E to the
Arrangement Agreement;

 

“Trust” means the trust created by this Agreement under the laws of the Province
of Ontario;

 

“Trust Estate” means the Special Voting Share, any other securities, the
Exchange Right, the Put Right, the Automatic Exchange Right and any money or
other property which may be held by the Trustee from time to time pursuant to
this Agreement;

 

“Trustee” has the meaning ascribed thereto in the introductory paragraph; and

 

“Voting Rights” means the voting rights attached to the Special Voting Share.

 

1.2Interpretation Not Affected by Headings

 

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.

 

1.3Number, Gender, etc.

 

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender shall
include all genders.

 

1.4Date for any Action

 

If the date on which any action is required to be taken hereunder by any person
is not a Business Day, such action shall be required to be taken on the next
succeeding day which is a Business Day.

 

1.5Currency

 

Unless otherwise stated, all references in this Agreement to sums of money are
expressed in lawful money of Canada and “$” refers to Canadian dollars.

 

1.6Statutes

 

Any reference to a statute refers to such statute and all rules and regulations
made under it, as it or they may have been or may from time to time be amended
or re-enacted, unless stated otherwise.

 



E-3

 

 

Article 2
PURPOSE OF AGREEMENT

 

2.1Establishment of Trust

 

The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries as herein provided. Akerna, as the settlor of the Trust, hereby
appoints the Trustee as trustee of the Trust. The Trustee shall hold the Special
Voting Share in order to enable the Trustee to exercise the Voting Rights and
shall hold the Exchange Right, the Put Right and the Automatic Exchange Right in
order to enable the Trustee to exercise or enforce such rights, in each case as
trustee for and on behalf of the Beneficiaries as provided in this Agreement.

 

Article 3
SPECIAL VOTING SHARE

 

3.1Issue and Ownership of the Special Voting Share

 

Immediately following execution and delivery of this Agreement, Akerna shall
issue to and deposit with the Trustee the Special Voting Share (and shall
deliver the certificate representing such share to the Trustee) to be hereafter
held of record by the Trustee as trustee for and on behalf of, and for the use
and benefit of, the Beneficiaries and in accordance with the provisions of this
Agreement. Akerna hereby acknowledges receipt from the Trustee, as trustee for
and on behalf of the Beneficiaries, of $1.00 and other good and valuable
consideration (and the adequacy thereof) for the issuance of the Special Voting
Share by Akerna to the Trustee. During the term of the Trust, and subject to the
terms and conditions of this Agreement, the Trustee shall possess and be vested
with full legal ownership of the Special Voting Share and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Special
Voting Share; provided, however, that:

 

(a)the Trustee shall hold the Special Voting Share and the legal title thereto
as trustee solely for the use and benefit of the Beneficiaries in accordance
with the provisions of this Agreement; and

 

(b)except as specifically authorized by this Agreement, the Trustee shall have
no power or authority to sell, transfer, vote or otherwise deal in or with the
Special Voting Share and the Special Voting Share shall not be used or disposed
of by the Trustee for any purpose (including for exercising dissent or appraisal
rights relating to the Special Voting Share) other than the purposes for which
this Trust is created pursuant to this Agreement.

 

3.2Legended Share Certificates

 

Exchangeco shall cause each certificate representing Exchangeable Shares to bear
a legend notifying the Beneficiary of such shares of his, her or its right to
instruct the Trustee with respect to the exercise of that portion of the Voting
Rights which corresponds to the number of Exchangeable Shares held by each such
Beneficiary.

 

3.3Safe Keeping of Certificate

 

The certificate representing the Special Voting Share shall at all times be held
in safe keeping by the Trustee or its duly authorized agent.

 



E-4

 

 

Article 4
EXERCISE OF VOTING RIGHTS

 

4.1Voting Rights

 

The Trustee, as the holder of record of the Special Voting Share, shall be
entitled to exercise all of the Voting Rights, including the right to consent to
or vote in person or by proxy the Special Voting Share, on any matter, question,
proposal or proposition whatsoever that may properly come before the
shareholders of Akerna at an Akerna Meeting or in connection with an Akerna
Consent. The Voting Rights shall be and remain vested in and exercisable by the
Trustee on behalf of the Beneficiaries as provided in this Agreement. Subject to
Section 6.15:

 

(a)the Trustee shall exercise the Voting Rights only on the basis of
instructions received pursuant to this Article 4 from Beneficiaries on the
record date established by Akerna or by applicable law for such Akerna Meeting
or Akerna Consent who are entitled to instruct the Trustee as to the voting
thereof;

 

(b)to the extent that no instructions are received from a Beneficiary with
respect to the Voting Rights in respect of which such Beneficiary is entitled to
instruct the Trustee, the Trustee shall not exercise or permit the exercise of
such Voting Rights; and

 

(c)without prejudice to paragraph (b) above, under no circumstances shall the
Trustee exercise or permit the exercise of a number of Voting Rights which is
greater than the number of Exchangeable Shares outstanding at the relevant time.

 

4.2Number of Votes

 

With respect to all meetings of shareholders of Akerna at which holders of
Akerna Shares are entitled to vote (each, an “Akerna Meeting”) and with respect
to all written consents sought by Akerna from holders of Akerna Shares (each, an
“Akerna Consent”), each Beneficiary shall be entitled to instruct the Trustee to
cast and exercise, in the manner instructed, that number of votes equal to the
Equivalent Vote Amount for each Exchangeable Share owned of record by such
Beneficiary at the close of business on the record date established by Akerna or
by applicable law for such Akerna Meeting or Akerna Consent, as the case may be
(collectively, the “Beneficiary Votes”), in respect of each matter, question,
proposal or proposition to be voted on at such Akerna Meeting or consented to in
connection with such Akerna Consent.

 

4.3Mailings to Shareholders

 

(1)With respect to each Akerna Meeting or Akerna Consent, the Trustee will mail
or cause to be mailed (or otherwise communicate in the same manner as Akerna
utilizes in communications to holders of Akerna Shares, subject to applicable
regulatory requirements and to the Trustee being advised in writing of such
manner of communications and provided that such manner of communications is
reasonably available to the Trustee) to each Beneficiary named in the applicable
List on the same day as the mailing (or other communication) with respect
thereto is commenced by Akerna to its shareholders:

 

(a)a copy of such mailing, together with any related materials, including,
without limitation, any proxy circular or information statement or listing
particulars, to be provided to shareholders of Akerna;

 

(b)a statement that such Beneficiary is entitled to instruct the Trustee as to
the exercise of the Beneficiary Votes with respect to such Akerna Meeting or
Akerna Consent or, pursuant to Section 4.7, to attend such Akerna Meeting and to
exercise personally the Beneficiary Votes thereat;

 

(c)a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give: (A) a proxy to such Beneficiary or his, her or its designee to
exercise personally such holder’s Beneficiary Votes; or (B) a proxy to a
designated agent or other representative of Akerna to exercise such holder’s
Beneficiary Votes;

 



E-5

 

 

(d)a statement that if no such instructions are received from such Beneficiary,
the Beneficiary Votes to which the Beneficiary is entitled will not be
exercised;

 

(e)a form of direction such Beneficiary may use to direct and instruct the
Trustee as contemplated herein; and

 

(f)a statement of: (A) the time and date by which such instructions must be
received by the Trustee in order for such instructions to be binding upon the
Trustee, which in the case of an Akerna Meeting shall not be earlier than the
close of business on the Business Day immediately prior to the date by which
Akerna has required proxies to be deposited for such meeting; and (B) of the
method for revoking or amending such instructions.

 

(2)The materials referred to in this Section 4.3 shall be provided to the
Trustee by Akerna, and the materials referred to in Sections 4.3(1)(b),
4.3(1)(c), 4.3(1)(d), 4.3(1)(e) and 4.3(1)(f) shall (if reasonably practicable
to do so) be subject to reasonable comment by the Trustee in a timely manner.
Subject to the foregoing, Akerna shall ensure that the materials to be provided
to the Trustee are provided in sufficient time to permit the Trustee to comment
as aforesaid and to send all materials to each Beneficiary at the same time as
such materials are first sent to holders of Akerna Shares. Akerna agrees not to
communicate with holders of Akerna Shares with respect to the materials referred
to in this Section 4.3 otherwise than by mail unless such method of
communication is also reasonably available to the Trustee for communication with
the Beneficiaries. Notwithstanding the foregoing, Akerna may, at its option,
exercise the duties of the Trustee to deliver copies of all materials to all
Beneficiaries as required by this Section 4.3 so long as, in each case, Akerna
delivers a certificate to the Trustee stating that Akerna has undertaken to
perform the obligations of the Trustee set forth in this Section 4.3.

 

(3)For the purpose of determining the number of Beneficiary Votes to which a
Beneficiary is entitled in respect of any Akerna Meeting or Akerna Consent, the
number of Exchangeable Shares owned of record by the Beneficiary shall be
determined at the close of business on the record date established by Akerna or
by applicable law for purposes of determining shareholders entitled to vote at
such Akerna Meeting or in respect of such Akerna Consent. Akerna shall notify
the Trustee of any decision of the board of directors of Akerna with respect to
the calling of any Akerna Meeting or any Akerna Consent and shall provide all
necessary information and materials to the Trustee in each case promptly and, in
any event, in sufficient time to enable the Trustee to perform the obligations
of the Trustee set forth in this Section 4.3.

 

4.4Copies of Shareholder Information

 

Akerna shall deliver to the Trustee copies of all proxy materials (including,
without limitation, notices of Akerna Meetings but excluding proxies to vote
Akerna Shares), information statements, reports (including, without limitation,
all interim and annual financial statements) and other written communications
that, in each case, are to be distributed by Akerna from time to time to holders
of Akerna Shares in sufficient quantities and in sufficient time so as to enable
the Trustee to send or cause to send those materials to each Beneficiary at the
same time as such materials are first sent to holders of Akerna Shares. The
Trustee shall mail or otherwise send to each Beneficiary, at the expense of
Akerna, copies of all such materials (and all materials specifically directed to
the Beneficiaries or to the Trustee for the benefit of the Beneficiaries by
Akerna) received by the Trustee from Akerna contemporaneously with the sending
of such materials to holders of Akerna Shares. The Trustee shall also make
available for inspection during regular business hours by any Beneficiary at the
Trustee’s principal office in [●] all proxy materials, information statements,
reports and other written communications that are:

 

(a)received by the Trustee as the registered holder of the Special Voting Share
and made available by Akerna generally to the holders of Akerna Shares; or

 



E-6

 

 

(b)specifically directed to the Beneficiaries or to the Trustee for the benefit
of the Beneficiaries by Akerna.

 

Notwithstanding the foregoing, Akerna may, at its option, exercise the duties of
the Trustee to deliver copies of all such materials to all Beneficiaries as
required by this Section 4.4 so long as, in each case, Akerna delivers a
certificate to the Trustee stating that Akerna has undertaken to perform the
obligations of the Trustee set forth in this Section 4.4.

 

4.5Other Materials

 

As soon as reasonably practicable after receipt by Akerna or shareholders of
Akerna (if such receipt is known by Akerna) of any material sent or given by or
on behalf of a third party to holders of Akerna Shares generally, including
dissident proxy and information circulars (and related information and material)
and take-over bid and securities exchange take-over bid circulars (and related
information and material), provided such material has not been sent to the
Beneficiaries by or on behalf of such third party, Akerna shall obtain and
deliver to the Trustee copies thereof in sufficient quantities so as to enable
the Trustee to forward such material (unless the same has been provided directly
to Beneficiaries by such third party) to each Beneficiary as soon as possible
thereafter. As soon as reasonably practicable after receipt thereof, the Trustee
shall mail or otherwise send to each Beneficiary, at the expense of Akerna,
copies of all such materials received by the Trustee from Akerna. The Trustee
shall also make available for inspection during regular business hours by any
Beneficiary at the Trustee’s principal office in [●] copies of all such
materials. Notwithstanding the foregoing, Akerna may, at its option, exercise
the duties of the Trustee to deliver copies of all such materials to all
Beneficiaries as required by this Section 4.5 so long as, in each case, Akerna
delivers a certificate to the Trustee stating that Akerna has undertaken to
perform the obligations of the Trustee set forth in this Section 4.5.

 

4.6List of Persons Entitled to Vote

 

Exchangeco shall: (a) prior to each annual or other Akerna Meeting or the
seeking of any Akerna Consent; and (b) forthwith upon each request made at any
time by the Trustee in writing, prepare or cause to be prepared a list (a
“List”) of the names and addresses of the Beneficiaries arranged in alphabetical
order and showing the number of Exchangeable Shares held of record by each such
Beneficiary, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with an
Akerna Meeting or Akerna Consent, at the close of business on the record date
established by Akerna or pursuant to applicable law for determining the holders
of Akerna Shares entitled to receive notice of and/or to vote at such Akerna
Meeting or to give consent in connection with an Akerna Consent. Each such List
shall be delivered to the Trustee promptly after receipt by Exchangeco of such
request or the record date for such meeting or seeking of consent, as the case
may be, and, in any event, within sufficient time as to permit the Trustee to
perform its obligations under this Agreement. Akerna agrees to give Exchangeco
notice (with a copy to the Trustee) of the calling of any Akerna Meeting or the
seeking of any Akerna Consent, together with the record date therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent, so as to enable Exchangeco to perform its obligations under this
Section 4.6.

 

4.7Entitlement to Direct Votes

 

Subject to Section 4.8 and Section 4.11, any Beneficiary named in a List
prepared in connection with any Akerna Meeting or Akerna Consent shall be
entitled to: (a) instruct the Trustee in the manner described in Section 4.2
with respect to the exercise of the Beneficiary Votes to which such Beneficiary
is entitled; (b) attend such meeting and personally exercise thereat (or to
exercise with respect to any written consent), as the proxy of the Trustee, the
Beneficiary Votes to which such Beneficiary is entitled; or (c) appoint a third
party as the proxy of the Trustee to attend such meeting and exercise thereat
the Beneficiary Votes to which such Beneficiary is entitled except, in each
case, to the extent that such Beneficiary has transferred the ownership of any
Exchangeable Shares in respect of which such Beneficiary is entitled to
Beneficiary Votes after the close of business on the record date for such
meeting or seeking of consent.

 



E-7

 

 

4.8Voting by Trustee and Attendance of Trustee Representative at Meeting

 

(1)In connection with each Akerna Meeting and Akerna Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.2, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions) other than any Beneficiary
Votes that are the subject of Section 4.8(2); provided, however, that such
written instructions are received by the Trustee from the Beneficiary prior to
the time and date fixed by the Trustee for receipt of such instruction in the
notice given by the Trustee to the Beneficiary pursuant to Section 4.3.

 

(2)To the extent so instructed in accordance with the terms of this Agreement,
the Trustee shall cause a representative who is empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights enabling a
Beneficiary to attend an Akerna Meeting. Upon submission by a Beneficiary (or
its designee) named in the List prepared in connection with the relevant meeting
of identification satisfactory to the Trustee’s representative, and at the
Beneficiary’s request, such representative shall sign and deliver to such
Beneficiary (or its designee) a proxy to exercise personally the Beneficiary
Votes as to which such Beneficiary is otherwise entitled hereunder to direct the
vote, if such Beneficiary either: (i) has not previously given the Trustee
instructions pursuant to Section 4.3 in respect of such meeting; or (ii) submits
to such representative written revocation of any such previous instructions. At
such meeting, the Beneficiary (or its designee) exercising such Beneficiary
Votes in accordance with such proxy shall have the same rights in respect of
such Beneficiary Votes as the Trustee to speak at the meeting in favour of any
matter, question, proposal or proposition, to vote by way of ballot at the
meeting in respect of any matter, question, proposal or proposition, and to vote
at such meeting by way of a show of hands in respect of any matter, question,
proposal or proposition.

 

4.9Distribution of Written Materials

 

Any written materials distributed by the Trustee to the Beneficiaries pursuant
to this Agreement shall be sent by mail (or otherwise communicated in the same
manner as Akerna utilizes in communications to holders of Akerna Shares subject
to applicable regulatory requirements and to the Trustee being advised in
writing of such manner and provided such manner of communications is reasonably
available to the Trustee) to each Beneficiary at its address as shown on the
register of holders of Exchangeable Shares maintained by the registrar. In
connection with each such distribution, Exchangeco shall provide or cause to be
provided to the Trustee for purposes of communication, on a timely basis and
without charge or other expense, a current List, and upon the request of the
Trustee, mailing labels to enable the Trustee to carry out its duties under this
Agreement. Exchangeco’s obligations under this Section 4.9 shall be deemed
satisfied to the extent Akerna exercises its option to perform the duties of the
Trustee to deliver copies of materials to each Beneficiary and Exchangeco
provides the required information and materials to Akerna.

 

4.10Termination of Voting Rights

 

Except as otherwise provided in the Exchangeable Share Provisions, all of the
rights of a Beneficiary with respect to the Beneficiary Votes exercisable in
respect of each Exchangeable Share held by such Beneficiary, including the right
to instruct the Trustee as to the voting of or to vote personally such
Beneficiary Votes, shall lapse and be deemed to be surrendered by the
Beneficiary to Akerna or Callco, as the case may be, and such Beneficiary Votes
and the Voting Rights represented thereby shall cease immediately upon:

 

(a)the surrender of the Exchangeable Shares to Akerna for cancellation pursuant
to the Escrow Agreement;

 

(b)the delivery by such holder to the Trustee of the certificates representing
such Exchangeable Shares in connection with the exercise by the Beneficiary of
the Exchange Right or the Put Right;

 



E-8

 

 

(c)the occurrence of the automatic exchange of the Exchangeable Shares for
Akerna Shares, as specified in Article 5 (unless Akerna shall not have delivered
the requisite Akerna Shares deliverable in exchange therefor to the Trustee
pending delivery to the Beneficiaries);

 

(d)the retraction or redemption of the Exchangeable Shares pursuant to Section 6
or 7 of the Exchangeable Share Provisions;

 

(e)the effective date of the liquidation, dissolution or winding-up of
Exchangeco or any other distribution of the assets of Exchangeco among its
shareholders for the purpose of winding up its affairs pursuant to Section 5 of
the Exchangeable Share Provisions; or

 

(f)upon the purchase of the Exchangeable Shares from the holder thereof by
Akerna or Callco, as the case may be, pursuant to the exercise by Akerna or
Callco of the Liquidation Call Right, the Redemption Call Right, the Change of
Law Call Right or the Retraction Call Right (unless, in any case, Akerna or
Callco, as the case may be, shall not have delivered the requisite consideration
deliverable in exchange therefor).

 

4.11Disclosure of Interest in Exchangeable Shares

 

The Trustee or Exchangeco shall be entitled to require any Beneficiary or any
person whom the Trustee or Exchangeco, as the case may be, knows or has
reasonable cause to believe holds any interest whatsoever in an Exchangeable
Share to: (a) confirm that fact; or (b) give such details as to whom has an
interest in such Exchangeable Share, in each case as would be required (if the
Exchangeable Shares were a class of “equity securities” of Exchangeco) under
Section 5.2 of National Instrument 62-104 – Take-Over Bids and Issuer Bids or as
would be required under the articles of Akerna or any laws or regulations, or
pursuant to the rules or regulations of any regulatory agency, if and only to
the extent that the Exchangeable Shares were Akerna Shares. If a Beneficiary
does not provide the information required to be provided by such Beneficiary
pursuant to this Section 4.11, the board of directors of Akerna may take any
action permitted under the articles or by-laws of Akerna or any laws or
regulations, or pursuant to the rules or regulations of any regulatory agency,
with respect to the Voting Rights relating to the Exchangeable Shares held by
such Beneficiary as if, and only to that the extent that, the Exchangeable
Shares were Akerna Shares.

 

Article 5
EXCHANGE AND AUTOMATIC EXCHANGE

 

5.1Grant and Ownership of the Exchange Right, Automatic Exchange Right and Put
Right

 

(1)Akerna and, in the case of the Exchange Right and Put Right, Callco hereby
grant to the Trustee as trustee for and on behalf of, and for the use and
benefit of, the Beneficiaries: (i) the right (the “Exchange Right”), upon the
occurrence and during the continuance of an Insolvency Event, to require Akerna
or Callco to purchase from each or any Beneficiary all or any part of the
Exchangeable Shares held by such Beneficiary, all in accordance with the
provisions of this Agreement; (ii) the Automatic Exchange Right; and (iii) at
any other time on not less than fifteen (15) days’ written notice by the Trustee
requiring Callco or Akerna to purchase from any Beneficiary all or any part of
the Exchangeable Shares held by such Beneficiary, all in accordance with the
provisions of this Agreement (the “Put Right”). Each of Akerna and Callco hereby
acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right, the Automatic Exchange Right and the Put Right
by Akerna or Callco, as the case may be, to the Trustee.

 



E-9

 

 

(2)During the term of the Trust, and subject to the terms and conditions of this
Agreement, the Trustee shall possess and be vested with full legal ownership of
the Exchange Right, the Put Right and the Automatic Exchange Right and shall be
entitled to exercise all of the rights and powers of an owner with respect to
the Exchange Right, the Automatic Exchange Right and the Put Right, provided
that the Trustee shall:

 

(a)hold the Exchange Right, the Automatic Exchange Right, the Put Right and the
legal title thereto as trustee solely for the use and benefit of the
Beneficiaries in accordance with the provisions of this Agreement; and

 

(b)except as specifically authorized by this Agreement, have no power or
authority to exercise or otherwise deal in or with the Exchange Right, the
Automatic Exchange Right or the Put Right, and the Trustee shall not exercise
any such rights for any purpose other than the purposes for which the Trust is
created pursuant to this Agreement.

 

5.2Legended Share Certificates

 

Exchangeco shall cause each certificate representing Exchangeable Shares to bear
a legend notifying the Beneficiary in respect of the Exchangeable Shares
represented by such certificate of: (a) his, her or its right to instruct the
Trustee with respect to the exercise of the Exchange Right in respect of the
Exchangeable Shares held by such Beneficiary; (b) the Automatic Exchange Right;
and (c) his, her or its right to instruct the Trustee with respect to the
exercise of the Put Right in respect of the Exchangeable Shares held by such
Beneficiary;

 

5.3General Exercise of Exchange Right

 

The Exchange Right and the Put Right shall be and remain vested in and
exercisable by the Trustee. Subject to Section 6.15, the Trustee shall exercise
the Exchange Right and the Put Right only on the basis of instructions received
pursuant to this Article 5 from Beneficiaries entitled to instruct the Trustee
as to the exercise thereof. To the extent that no instructions are received from
any Beneficiary with respect to the Exchange Right or the Put Right, the Trustee
shall not exercise or permit the exercise of the Exchange Right or the Put
Right.

 

5.4Purchase Price

 

The purchase price payable by Akerna or Callco, as the case may be, for each
Exchangeable Share to be purchased by Akerna or Callco, as the case may be,
pursuant to the exercise of the Exchange Right or the Put Right shall be an
amount per share equal to the Exchangeable Share Price on the last Business Day
prior to the day of the closing of the purchase and sale of such Exchangeable
Share pursuant to such exercise of the Exchange Right or the Put Right, as the
case may be, which price may be satisfied only by Akerna or Callco, as the case
may be, delivering or causing to be delivered to the Trustee, on behalf of the
relevant Beneficiary, the Exchangeable Share Consideration representing such
Exchangeable Share Price. In connection with each exercise of the Exchange Right
or the Put Right, Akerna or Callco, as the case may be, shall provide to the
Trustee an Officer’s Certificate setting forth the calculation of the
Exchangeable Share Price. Upon payment by Akerna or Callco, as the case may be,
of the Exchangeable Share Price, the relevant Beneficiary shall cease to have
any right to be paid any amount in respect of declared and unpaid dividends on
each such Exchangeable Share by Exchangeco and Exchangeco shall cease to be
obligated to pay any amount in respect of such dividends.

 



E-10

 

 

5.5Exercise Instructions

 

Subject to the terms and conditions set forth herein, a Beneficiary shall be
entitled upon the occurrence and during the continuance of an Insolvency Event
and in respect of the Put Right, at any time, to instruct the Trustee to
exercise the Exchange Right or the Put Right, as the case may be, with respect
to all or any part of the Exchangeable Shares registered in the name of such
Beneficiary. In order to cause the Trustee to exercise the Exchange Right or the
Put Right with respect to all or any part of the Exchangeable Shares registered
in the name of a Beneficiary, such Beneficiary shall deliver to the Trustee, in
person or by certified or registered mail, at its principal office in [●] or at
such other place as the Trustee may from time to time designate by written
notice to the Beneficiaries, the certificates representing the Exchangeable
Shares which such Beneficiary desires Akerna or Callco to purchase, duly
endorsed in blank for transfer, and accompanied by such other documents and
instruments as may be required to effect a transfer of the Exchangeable Shares
under the Business Corporations Act (Ontario), the articles of Exchangeco and
such additional documents and instruments as Akerna, Exchangeco or the Trustee
may reasonably require together with:

 

(a)a duly completed form of notice of exercise of the Exchange Right or the Put
Right, as the case may be, contained on the reverse of or attached to the
Exchangeable Share certificates, stating: (i) that the Beneficiary thereby
instructs the Trustee to exercise the Exchange Right or the Put Right, as the
case may be, so as to require Akerna or Callco to purchase from the Beneficiary
the number of Exchangeable Shares specified therein; (ii) that such Beneficiary
has good title to and owns all such Exchangeable Shares to be acquired by Akerna
or Callco free and clear of all liens, claims, security interests and
encumbrances; (iii) the names in which the certificates representing Akerna
Shares issuable in connection with the exercise of the Exchange Right or the Put
Right, as the case may be, are to be issued; and (iv) the names and addresses of
the persons to whom such new certificates should be delivered; and

 

(b)payment (or evidence satisfactory to Akerna, Exchangeco and the Trustee of
payment) of the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement;

 

provided that if only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to the Trustee are to be purchased by
Akerna or Callco pursuant to the exercise of the Exchange Right or the Put
Right, as the case may be, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of Exchangeco.

 

5.6Delivery of Akerna Shares; Effect of Exercise

 

Promptly after the receipt by the Trustee of the certificates representing the
Exchangeable Shares which a Beneficiary desires Akerna or Callco to purchase
pursuant to the exercise of the Exchange Right or the Put Right, as the case may
be, together with a notice of exercise and such other documents and instruments
specified by Section 5.5, the Trustee shall notify Akerna, Callco and Exchangeco
of its receipt of the same, which notice to Akerna, Callco and Exchangeco shall
constitute exercise of the Exchange Right or the Put Right, as the case may be,
by the Trustee on behalf of such Beneficiary in respect of such Exchangeable
Shares, and Akerna or Callco, as the case may be, shall promptly thereafter
deliver or cause to be delivered to the Trustee, for delivery to such
Beneficiary (or to such other persons, if any, properly designated by such
Beneficiary) the Exchangeable Share Consideration (as defined in the
Exchangeable Share terms) deliverable in connection with such exercise of the
Exchange Right or the Put Right, as the case may be; provided, however, that no
such delivery shall be made unless and until the Beneficiary requesting the same
shall have paid (or provided evidence satisfactory to Akerna, Callco, Exchangeco
and the Trustee of the payment of) the taxes (if any) payable as contemplated by
Section 5.7 of this Agreement. Immediately upon the giving of notice by the
Trustee to Akerna, Callco and Exchangeco of any exercise of the Exchange Right
or the Put Right, as the case may be, as provided in this Section 5.6, the
closing of the transaction of purchase and sale contemplated by the Exchange
Right or the Put Right, as the case may be, shall be deemed to have occurred,
and the Beneficiary in respect of such Exchangeable Shares shall be deemed to
have transferred to Akerna or Callco, as the case may be, all of such
Beneficiary’s right, title and interest in and to such Exchangeable Shares and
in the related interest in the Trust Estate and shall cease to be a holder of
such Exchangeable Shares and shall not be entitled to exercise any of the rights
of a holder in respect thereof, other than the right to receive the total
Exchangeable Share Consideration in respect of such Exchangeable Shares, unless
such Exchangeable Share Consideration is not delivered by Akerna or Callco, as
the case may be, to the Trustee for delivery to such Beneficiary (or to such
other person, if any, properly designated by such Beneficiary) within five (5)
Business Days of the date of the giving of such notice by the Trustee, in which
case the rights of the Beneficiary shall remain unaffected until such
Exchangeable Share Consideration is so delivered. Upon delivery of such
Exchangeable Share Consideration to the Trustee, the Trustee shall promptly
deliver such Exchangeable Share Consideration to such Beneficiary (or to such
other person, if any, properly designated by such Beneficiary). Concurrently
with the closing of the transaction of purchase and sale contemplated by such
exercise of the Exchange Right or the Put Right, as the case may be, the
Beneficiary shall be considered and deemed for all purposes to be the holder of
the Akerna Shares delivered to it pursuant to such exercise of the Exchange
Right or the Put Right, as the case may be.

 



E-11

 

 

5.7Exercise of Exchange Right Subsequent to Retraction

 

In the event that a Beneficiary has exercised its retraction right under Section
6 of the Exchangeable Share Provisions to require Exchangeco to redeem any or
all of the Exchangeable Shares held by the Beneficiary (the “Retracted Shares”)
and is notified by Exchangeco pursuant to Section 6(a)(iii) of the Exchangeable
Share Provisions that Exchangeco will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, subject to
receipt by the Trustee of written notice to that effect from Exchangeco, and
provided that neither Akerna nor Callco shall have exercised its Retraction Call
Right with respect to the Retracted Shares and that the Beneficiary shall not
have revoked the retraction request delivered by the Beneficiary to Exchangeco
pursuant to Section 6(a)(iv) of the Exchangeable Share Provisions, the
retraction request will constitute and will be deemed to constitute notice from
the Beneficiary to the Trustee instructing the Trustee to exercise the Exchange
Right with respect to those Retracted Shares that Exchangeco is unable to
redeem. In any such event, Exchangeco hereby agrees with the Trustee, and in
favour of the Beneficiary, promptly to notify the Trustee of such prohibition
against Exchangeco and to forward or cause to be forwarded to the Trustee all
relevant materials delivered by the Beneficiary to Exchangeco or to the Transfer
Agent in connection with such proposed redemption of the Retracted Shares and
the Trustee will thereupon exercise the Exchange Right with respect to the
Retracted Shares that Exchangeco is not permitted to redeem and will require
Akerna or, at the option of Akerna, Callco to purchase such shares in accordance
with the provisions of this Article 5.

 

5.8Stamp or Other Transfer Taxes

 

Upon any sale or transfer of Exchangeable Shares to Akerna pursuant to the
exercise of the Exchange Right, the Put Right or the Automatic Exchange Right,
the share certificate or certificates representing the Akerna Shares to be
delivered in connection with the payment of the purchase price therefor shall be
issued in the name of the Beneficiary in respect of the Exchangeable Shares so
sold or transferred or in such names as such Beneficiary may otherwise direct in
writing without charge to the holder of the Exchangeable Shares so sold or
transferred; provided, however, that such Beneficiary: (a) shall pay (and none
of Akerna, Callco, Exchangeco or the Trustee shall be required to pay) any
documentary, stamp, transfer of other taxes or duties that may be payable in
respect of any sale or transfer involved in the issuance or delivery of such
shares to a person other than such Beneficiary including, without limitation, in
the event that Exchangeable Shares are being delivered, sold or transferred in
the name of a clearing service or depositary or a nominee thereof; or (b) shall
have evidenced to the satisfaction of Akerna, Callco, Exchangeco and the Trustee
that such taxes or duties (if any) have been paid.

 

5.9Notice of Insolvency Event

 

As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Akerna and Exchangeco shall give written notice thereof to the
Trustee. As soon as practicable after receiving notice from Akerna or Exchangeco
of the occurrence of an Insolvency Event, or upon the Trustee otherwise becoming
aware of an Insolvency Event, the Trustee shall mail to each Beneficiary, at the
expense of Akerna (such funds to be received in advance), a notice of such
Insolvency Event in the form provided by Akerna, which notice shall contain a
brief statement of the rights of the Beneficiaries with respect to the Exchange
Right.

 



E-12

 

 

5.10U.S. Securities Law Compliance and Listing of Akerna Shares

 

Akerna covenants and agrees that it shall: (a) file a registration statement
(the “Registration Statement”) under the U.S. Securities Act of 1933, as amended
(the “1933 Act”) to register any and all of the Akerna Shares to be issued or
delivered to holders of the Exchangeable Shares by Akerna or Callco (including,
for greater certainty, pursuant to the Exchange Right, the Put Right or the
Automatic Exchange Right); (b) cause the Registration Statement to become
effective prior to the time that any Exchangeable Shares are first issued; and
(c) cause the Registration Statement (or a successor registration statement) to
remain effective at all times that any Exchangeable Shares remain outstanding,
in each case unless the issuance of such securities is exempt from any
requirement for registration under the 1933 Act and all applicable state
securities laws. Without limiting the generality of the foregoing, Akerna and
Callco each covenant and agree that it shall make such filings and seek such
regulatory consents and approvals as are necessary so that the Akerna Shares to
be issued or delivered to holders of Exchangeable Shares by Akerna or Callco
pursuant to the terms of the Exchangeable Share Provisions, the Support
Agreement and this Agreement will be offered, sold, issued and delivered in
compliance with the 1933 Act and all applicable state securities laws, and
applicable securities laws in Canada and shall ensure that the Akerna Shares
will not be “restricted securities” within the meaning of Rule 144 under the
1933 Act. Akerna will in good faith expeditiously take all such actions and do
all such things as are reasonably necessary or desirable to cause all Akerna
Shares to be delivered to holders of Exchangeable Shares pursuant to the terms
of the Exchangeable Share Provisions, the Support Agreement and this Agreement
to be listed, quoted and posted for trading on all stock exchanges and quotation
systems on which outstanding Akerna Shares have been listed by Akerna and remain
listed and are quoted or posted for trading at such time.

 

5.11Akerna Shares

 

Akerna hereby represents, warrants and covenants that the Akerna Shares
deliverable as described herein will be duly authorized and validly issued as
fully paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance.

 

5.12Automatic Exchange on Liquidation of Akerna

 

(1)Akerna shall give the Trustee written notice of each of the following events
(each, a “Liquidation Event”) at the time set forth below:

 

(a)in the event of any determination by the board of directors of Akerna to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Akerna or to effect any other distribution of assets of Akerna among
its shareholders for the purpose of winding up its affairs, at least 30 days
prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

 

(b)as soon as practicable following the earlier of: (A) receipt by Akerna of
notice of; and (B) Akerna otherwise becoming aware of any instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Akerna or to effect any other distribution of
assets of Akerna among its shareholders for the purpose of winding up its
affairs, in each case where Akerna has failed to contest in good faith any such
proceeding commenced in respect of Akerna within 30 days of becoming aware
thereof; and

 

(c)definitive documents respecting any Akerna Control Transaction (other than a
transaction contemplated by Section 10.4) are entered into by Akerna and the
board of directors of Akerna determines in good faith that it is not practicable
to substantially replicate the terms and conditions of the Exchangeable Shares
in connection with such Akerna Control Transaction.

 

(2)As soon as practicable following receipt by the Trustee from Akerna of notice
of a Liquidation Event, the Trustee shall give notice thereof to the
Beneficiaries. Such notice shall be provided by Akerna to the Trustee and shall
include a brief description of the automatic exchange of Exchangeable Shares for
Akerna Shares provided for in Section 5.12(3) (the “Automatic Exchange Right”).

 



E-13

 

 

(3)In order that the Beneficiaries will be able to participate on a pro rata
basis with the holders of Akerna Shares in the distribution of assets of Akerna
in connection with a Liquidation Event, immediately prior to the effective date
(the “Liquidation Event Effective Date”) of a Liquidation Event, each of the
then outstanding Exchangeable Shares (other than Exchangeable Shares held by
Akerna and its affiliates) shall be automatically exchanged for Akerna Shares.
To effect such automatic exchange, Akerna shall purchase each such Exchangeable
Share outstanding immediately prior to the Liquidation Event Effective Date, and
each Beneficiary shall sell each Exchangeable Shares held by it at such time,
free and clear of any lien, claim or encumbrance, for a purchase price per share
equal to the Exchangeable Share Price immediately prior to the Liquidation Event
Effective Date, which price shall be satisfied in full by Akerna delivering to
such holder the Exchangeable Share Consideration representing such Exchangeable
Share Price. For greater certainty, the Beneficiary shall upon delivery of the
Exchangeable Share Consideration cease to have any rights to be paid by
Exchangeco any amount in respect of declared and unpaid dividends on the
Exchangeable Shares.

 

(4)The closing of the transaction of purchase and sale contemplated by any
exercise of the Automatic Exchange Right shall be deemed to have occurred at the
close of business on the Business Day immediately prior to the Liquidation Event
Effective Date, and each Beneficiary shall be deemed to have transferred to
Akerna all of such Beneficiary’s right, title and interest in and to the
Exchangeable Shares held by such Beneficiary free and clear of any lien, claim
or encumbrance and the related interest in the Trust Estate, any right of each
such Beneficiary to receive declared and unpaid dividends from Exchangeco shall
be deemed to be satisfied and discharged, and each such Beneficiary shall cease
to be a holder of such Exchangeable Shares and Akerna shall deliver or cause to
be delivered to the Trustee, for delivery to such Beneficiary, the Exchangeable
Share Consideration deliverable to such Beneficiary upon such exercise of the
Automatic Exchange Right. Concurrently with each such Beneficiary ceasing to be
a holder of Exchangeable Shares, such Beneficiary shall be considered and deemed
for all purposes to be the holder of the Akerna Shares included in the
Exchangeable Share Consideration to be delivered to such Beneficiary and the
certificates held by such Beneficiary previously representing the Exchangeable
Shares exchanged by the Beneficiary with Akerna pursuant to the exercise of the
Automatic Exchange Right shall thereafter be deemed to represent the Akerna
Shares issued to such Beneficiary by Akerna pursuant to the exercise of the
Automatic Exchange Right. Upon the request of any Beneficiary and the surrender
by such Beneficiary of Exchangeable Share certificates deemed to represent
Akerna Shares, duly endorsed in blank and accompanied by such instruments of
transfer as Akerna may reasonably require, Akerna shall deliver or cause to be
delivered to such Beneficiary certificates representing the Akerna Shares of
which the Beneficiary is the holder.

 

5.13Withholding Rights

 

Akerna, Callco, Exchangeco and the Trustee shall be entitled to deduct and
withhold from any dividend, distribution, price or other consideration otherwise
payable under this Agreement to any holder of Exchangeable Shares or Akerna
Shares such amounts as Akerna, Callco, Exchangeco or the Trustee is required to
deduct and withhold with respect to such payment under the Income Tax Act
(Canada) or United States tax laws or any provision of federal, provincial,
territorial, state, local or foreign tax Law, in each case as amended or
succeeded. The Trustee may act and rely on the advice of counsel with respect to
such matters. To the extent that amounts are so deducted and withheld, such
amounts shall be treated for all purposes as having been paid to the holder of
the shares in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
agency. To the extent that the amount so required to be deducted or withheld
from any payment to a holder exceeds the cash portion of the consideration
otherwise payable to the holder, Akerna, Callco, Exchangeco and the Trustee are
hereby authorized to sell or otherwise dispose of such portion of the
consideration as is necessary to provide sufficient funds to Akerna, Callco,
Exchangeco or the Trustee, as the case may be, to enable it to comply with such
deduction or withholding requirement and Akerna, Callco, Exchangeco or the
Trustee, as the case may be, shall notify the holder thereof and remit to such
holder any unapplied balance of the net proceeds of such sale.

 



E-14

 

 

5.14No Fractional Shares

 

A holder of an Exchangeable Share shall not be entitled to any fraction of an
Akerna Share upon the exercise of the Exchange Right, the Put Right or Automatic
Exchange Right hereunder and no certificates representing any such fractional
interest shall be issued and the number of Akerna Shares to be received by any
such holder otherwise entitled to a fractional interest shall be rounded to the
nearest whole Akerna Share (with fractions equal to or greater than 0.5 being
rounded up).

 

Article 6
CONCERNING THE TRUSTEE

 

6.1Powers and Duties of the Trustee

 

(1)The rights, powers, duties and authorities of the Trustee under this
Agreement, in its capacity as Trustee of the Trust, shall include:

 

(a)receipt and deposit of the Special Voting Share from Akerna as trustee for
and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

 

(b)granting proxies and distributing materials to Beneficiaries as provided in
this Agreement;

 

(c)voting the Beneficiary Votes on the direction and behalf of the Beneficiaries
in accordance with the provisions of this Agreement;

 

(d)receiving the grant of the Exchange Right and Put Right from Akerna and
Callco, and the Automatic Exchange Right from Akerna, as trustee for and on
behalf of the Beneficiaries in accordance with the provisions of this Agreement;

 

(e)exercising the Exchange Right and Put Right and enforcing the benefit of the
Automatic Exchange Right, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries any
requisite documents and distributing to such Beneficiaries the Exchangeable
Share Consideration to which such Beneficiaries are entitled pursuant to the
exercise of the Exchange Right, the Put Right or the Automatic Exchange Right,
as the case may be;

 

(f)holding title to the Trust Estate;

 

(g)investing any moneys forming, from time to time, a part of the Trust Estate
as provided in this Agreement;

 

(h)taking action at the direction of a Beneficiary or Beneficiaries to enforce
the obligations of Akerna, Callco and Exchangeco under this Agreement; and

 

(i)taking such other actions and doing such other things as are specifically
provided in this Agreement to be carried out by the Trustee.

 

(2)In the exercise of such rights, powers, duties and authorities, the Trustee
shall have (and is granted) such incidental and additional rights, powers,
duties and authority not in conflict with any of the provisions of this
Agreement as the Trustee, acting in good faith and in the reasonable exercise of
its discretion, may deem necessary, appropriate or desirable to effect the
purpose of the Trust. Any exercise of such discretionary rights, powers, duties
and authorities by the Trustee shall be final, conclusive and binding upon all
persons. For greater certainty, the Trustee shall have only those duties as are
set out specifically in this Agreement.

 



E-15

 

 

(3)The Trustee, in exercising its rights, powers, duties and authorities
hereunder, shall act honestly and in good faith and with a view to the best
interests of the Beneficiaries and shall exercise the care, diligence and skill
that a reasonably prudent trustee would exercise in comparable circumstances.

 

(4)The Trustee shall not be bound to give notice or do or take any act, action
or proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof; nor shall the
Trustee be required to take any notice of, or to do, or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,
unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee, and in the absence of such notice the Trustee may for
all purposes of this Agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.

 

6.2No Conflict of Interest

 

The Trustee represents to Akerna, Callco and Exchangeco that, at the date of
execution and delivery of this Agreement, there exists no material conflict of
interest in the role of the Trustee as a fiduciary hereunder and the role of the
Trustee in any other capacity. The Trustee shall, within 90 days after it
becomes aware that such material conflict of interest exists, either eliminate
such material conflict of interest or resign in the manner and with the effect
specified in Article 9. If, notwithstanding the foregoing provisions of this
Section 6.2, the Trustee has such a material conflict of interest, the validity
and enforceability of this Agreement shall not be affected in any manner
whatsoever by reason only of the existence of such material conflict of
interest. If the Trustee contravenes the foregoing provisions of this Section
6.2, any interested party may apply to the courts of Ontario for an order that
the Trustee be replaced as Trustee hereunder.

 

6.3Dealings with Transfer Agents, Registrars, etc.

 

(1)(a) Each of Akerna, Callco and Exchangeco irrevocably authorizes the Trustee,
from time to time, to:

 

(a)consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Akerna Shares; and

 

(b)requisition, from time to time, from any such registrar or transfer agent,
any information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement.

 

(2)Each of Akerna and Callco irrevocably authorizes its respective registrar and
Transfer Agent to comply with all such requests and covenants that it shall
supply the Trustee or its transfer agent, as the case may be, in a timely manner
with duly executed share certificates for the purpose of completing the exercise
from time to time of all rights to acquire Akerna Shares hereunder, under the
Exchangeable Share Provisions and under any other security or commitment given
to the Beneficiaries pursuant thereto, in each case pursuant to the provisions
hereof or of the Exchangeable Share Provisions or otherwise.

 



E-16

 

 

6.4Books and Records

 

The Trustee shall keep available for inspection during regular business hours by
Akerna, Callco and Exchangeco at the Trustee’s principal office in [●] correct
and complete books and records of account relating to the Trust created by, and
Trustee’s actions under, this Agreement, including all relevant data relating to
mailings and instructions to and from Beneficiaries and all transactions
pursuant to the Exchange Right, the Put Right and the Automatic Exchange Right.
On or before [●], and on or before [●] in every year thereafter, so long as the
Special Voting Share is registered in the name of the Trustee, the Trustee shall
transmit to Akerna, Callco and Exchangeco a brief report, dated as of the
preceding December 31, with respect to:

 

(a)the property and funds comprising the Trust Estate as of that date;

 

(b)the number of exercises of any Exchange Right or Put Right, as the case may
be, and the aggregate number of Exchangeable Shares received by the Trustee on
behalf of Beneficiaries in consideration of the issuance and delivery by Akerna
or Callco of Akerna Shares in connection with the Exchange Right or Put Right,
as the case may be, during the calendar year ended on such December 31; and

 

(c)any action taken by the Trustee in the performance of its duties under this
Agreement which it had not previously reported.

 

6.5Income Tax Returns and Reports

 

The Trustee shall, to the extent necessary, prepare and file, or cause to be
prepared and filed, on behalf of the Trust appropriate Canadian income tax
returns and any other returns or reports as may be required by applicable law,
by any court, tribunal, government, governmental or regulatory agency or public
official, or pursuant to the rules and regulations of any securities exchange or
other trading system through which the Exchangeable Shares are traded. In
connection therewith, the Trustee may obtain the advice and assistance of such
experts or advisors (who may be experts or advisors to Akerna, Callco and/or
Exchangeco) as the Trustee considers necessary or advisable. If requested by the
Trustee, Akerna shall retain or caused to be retained qualified experts or
advisors for the purpose of providing such tax advice or assistance.

 

6.6Indemnification Prior to Certain Actions by Trustee

 

(1)The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
funding, security or indemnity against the costs, expenses and liabilities which
may be incurred by the Trustee therein or thereby, provided that no Beneficiary
shall be obligated to furnish to the Trustee any such funding, security or
indemnity in connection with the exercise by the Trustee of any of its rights,
duties, powers and authorities with respect to the Special Voting Share pursuant
to Article 4, subject to Section 6.15, and with respect to the Exchange Right
and the Automatic Exchange Right pursuant to Article 5.

 

(2)None of the provisions contained in this Agreement shall require the Trustee
to expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security and indemnified as aforesaid.

 

6.7Action of Beneficiaries

 

No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
or indemnity referred to in Section 6.6 and the Trustee shall have failed to act
within a reasonable time thereafter. In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Right, the Put Right or the Automatic Exchange Right except subject to the
conditions and in the manner herein provided, and that all powers and trusts
hereunder shall be exercised and all proceedings at law shall be instituted, had
and maintained by the Trustee, except only as herein provided, and in any event
for the equal benefit of all Beneficiaries.

 



E-17

 

 

6.8Reliance Upon Declarations

 

The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions or reports
furnished pursuant to the provisions hereof or required by the Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions or reports
comply with the provisions of Section 6.9, if applicable, and with any other
applicable provisions of this Agreement.

 

6.9Evidence and Authority to Trustee

 

(1)Akerna, Callco and/or Exchangeco shall furnish to the Trustee evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by Akerna, Callco and/or
Exchangeco or the Trustee under this Agreement or as a result of any obligation
imposed under this Agreement, including in respect of the Voting Rights, the
Exchange Right, the Put Right or the Automatic Exchange Right and the taking of
any other action to be taken by the Trustee at the request of or on the
application of Akerna, Callco and/or Exchangeco promptly if and when:

 

(a)such evidence is required by any other Section of this Agreement to be
furnished to the Trustee in accordance with the terms of this Section 6.9; or

 

(b)the Trustee, in the exercise of its rights, powers, duties and authorities
under this Agreement, gives Akerna, Callco and/or Exchangeco written notice
requiring it to furnish such evidence in relation to any particular action or
obligation specified in such notice.

 

(2)Such evidence shall consist of an Officer’s Certificate of Akerna, Callco
and/or Exchangeco or a statutory declaration or a certificate made by persons
entitled to sign an Officer’s Certificate stating that any such condition has
been complied with in accordance with the terms of this Agreement.

 

(3)Whenever such evidence relates to a matter other than the Voting Rights, the
Exchange Right, the Put Right or the Automatic Exchange Right or the taking of
any other action to be taken by the Trustee at the request or on the application
of Akerna, Callco and/or Exchangeco, and except as otherwise specifically
provided herein, such evidence may consist of a report or opinion of any
solicitor, attorney, auditor, accountant, appraiser, valuer or other expert or
any other person whose qualifications give authority to a statement made by such
person; provided, however, that if such report or opinion is furnished by a
director, officer or employee of Akerna, Callco and/or Exchangeco it shall be in
the form of an Officer’s Certificate or a statutory declaration.

 

(4)Each statutory declaration, Officer’s Certificate, opinion or report
furnished to the Trustee as evidence of compliance with a condition provided for
in this Agreement shall include a statement by the person giving the evidence:

 

(a)declaring that such person has read and understands the provisions of this
Agreement relating to the condition in question;

 

(b)describing the nature and scope of the examination or investigation upon
which such person based the statutory declaration, certificate, statement or
opinion; and

 

(c)declaring that such person has made such examination or investigation as such
person believes is necessary to enable such person to make the statements or
give the opinions contained or expressed therein.

 



E-18

 

 

6.10Experts, Advisers and Agents

 

The Trustee may:

 

(a)in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer or other expert, whether retained by the Trustee or by Akerna,
Callco and/or Exchangeco or otherwise, and may retain or employ such assistants
as may be necessary to the proper discharge of its powers and duties and
determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid;

 

(b)employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder; and

 

(c)pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all reasonable
disbursements, costs and expenses made or incurred by it in the discharge of its
duties hereunder and in the management of the Trust.

 

6.11Investment of Moneys Held by Trustee

 

Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Trustee which under the terms of this Agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested or reinvested in the name or under the control of the
Trustee in securities in which, under the laws of the Province of Ontario,
trustees are authorized to invest trust moneys or as otherwise agreed upon in
writing by the Trustee and Exchangeco, provided that such securities are stated
to mature within two years after their purchase by the Trustee and the Trustee
shall so invest such money on the written direction of Exchangeco. Pending the
investment of any money as herein provided, such moneys may be deposited in the
name of the Trustee in any chartered bank in Canada or, with the consent of
Exchangeco, in the deposit department of the Trustee or any other specified loan
or trust company authorized to accept deposits under the laws of Canada or any
province thereof at the rate of interest then current on similar deposits. The
Trustee shall not be held liable for any losses incurred in the investment of
any funds as herein provided and all interest on monies held by or on behalf of
the Trustee shall be for the account of Exchangeco and held by the Trustee for
the benefit of Exchangeco.

 

6.12Trustee Not Required to Give Security

 

The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.

 

6.13Trustee Not Bound to Act on Request

 

Except as in this Agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of Akerna,
Callco and/or Exchangeco or of the respective directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to the Trustee, and the Trustee shall be
empowered to act upon any such copy purporting to be authenticated and believed
by the Trustee to be genuine. The Trustee shall have the right not to act and
shall not be liable for refusing to act if, due to a lack of information or for
any other reason whatsoever, the Trustee, in its sole judgment, determines that
such act might cause it to be in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation or regulation. Further, should the
Trustee, in its sole judgment, determine at any time that its acting under this
Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation or regulation, then it shall
have the right to resign on fifteen days written notice to the other parties to
this Agreement, provided that: (a) the Trustee’s written notice shall describe
the circumstances of such non-compliance; and (b) if such circumstances are
rectified to the Trustee’s satisfaction within such fifteen day period, such
resignation shall not be effective.

 



E-19

 

 

6.14Authority to Carry on Business

 

The Trustee represents to Akerna, Callco and Exchangeco that, at the date of
execution and delivery by it of this Agreement, it is authorized to carry on the
business of a trust company in each of the provinces and territories of Canada
but if, notwithstanding the provisions of this Section 6.14, it ceases to be so
authorized to carry on business, the validity and enforceability of this
Agreement and the Voting Rights, the Exchange Right, the Put Right and the
Automatic Exchange Right and the other rights granted in or resulting from the
Trustee being a party to this Agreement shall not be affected in any manner
whatsoever by reason only of such event but the Trustee shall, within 90 days
after ceasing to be authorized to carry on the business of a trust company in
any province or territory of Canada, either become so authorized or resign in
the manner and with the effect specified in Article 9.

 

6.15Conflicting Claims

 

(1)If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, in its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, the Trustee may elect not to exercise any Voting Rights,
Exchange Right, the Put Right, Automatic Exchange Right or other rights subject
to such conflicting claims or demands and, in so doing, the Trustee shall not be
or become liable to any person on account of such election or its failure or
refusal to comply with any such conflicting claims or demands. The Trustee shall
be entitled to continue to refrain from acting and to refuse to act until:

 

(a)the rights of all adverse claimants with respect to the Voting Rights, Put
Right, Exchange Right, Automatic Exchange Right or other rights subject to such
conflicting claims or demands have been adjudicated by a final judgement of a
court of competent jurisdiction and all rights of appeal have expired; or

 

(b)all differences with respect to the Voting Rights, Exchange Right, Put Right,
Automatic Exchange Right or other rights subject to such conflicting claims or
demands have been conclusively settled by a valid written agreement binding on
all such adverse claimants, and the Trustee shall have been furnished with an
executed copy of such agreement certified to be in full force and effect.

 

(2)If the Trustee elects to recognize any claim or comply with any demand made
by any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.

 

6.16Acceptance of Trust

 

The Trustee hereby accepts the Trust created and provided for, by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.

 



E-20

 

 

6.17Third Party Interests

 

Each party to this Agreement hereby represents to the Trustee that any account
to be opened by, or interest to be held by the Trustee in connection with this
Agreement, for or to the credit of such party, either: (a) is not intended to be
used by or on behalf of any third party; or (b) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Trustee’s prescribed form as to the
particulars of such third party.

 

6.18Privacy

 

The parties acknowledge that Canadian federal and/or provincial legislation that
addresses the protection of individuals’ personal information (collectively,
“Privacy Laws”) applies to obligations and activities under this Agreement.
Despite any other provision of this Agreement, no party shall take or direct any
action that would contravene, or cause the others to contravene, applicable
Privacy Laws. The parties shall, prior to transferring or causing to be
transferred personal information to the Trustee, obtain and retain required
consents of the relevant individuals to the collection, use and disclosure of
their personal information, or shall have determined that such consents either
have previously been given upon which the parties can rely or are not required
under the Privacy Laws. Specifically, the Trustee agrees: (a) to have a
designated chief privacy officer; (b) to maintain policies and procedures to
protect personal information and to receive and respond to any privacy complaint
or inquiry; (c) to use personal information solely for the purposes of providing
its services under or ancillary to this Agreement and not to use it for any
purpose except with the consent of or direction from the other parties or the
individual involved; (d) not to sell or otherwise improperly disclose personal
information to any third party; and (e) to employ administrative, physical and
technological safeguards to reasonably secure and protect personal information
against loss, theft, or unauthorized access, use or modification.

 

Article 7
COMPENSATION

 

7.1Fees and Expenses of the Trustee

 

Akerna, Callco and Exchangeco jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and shall reimburse the Trustee for all reasonable expenses
(including, but not limited to, taxes (other than taxes based on the net income
or capital of the Trustee), fees paid to legal counsel and other experts and
advisors and agents and travel expenses) and disbursements, including the
reasonable cost and expense of any suit or litigation of any character and any
proceedings before any governmental agency, in each case reasonably incurred by
the Trustee in connection with its duties under this Agreement; provided,
however, that Akerna, Callco and Exchangeco shall have no obligation to
reimburse the Trustee for any expenses or disbursements paid, incurred or
suffered by the Trustee in any suit or litigation or any such proceedings in
which the Trustee is determined to have acted in bad faith or with fraud, gross
negligence, recklessness or wilful misconduct.

 

Article 8
INDEMNIFICATION AND LIMITATION OF LIABILITY

 

8.1Indemnification of the Trustee

 

(1)Akerna, Callco and Exchangeco jointly and severally agree to indemnify and
hold harmless the Trustee and each of its directors, officers, employees and
agents appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of the
Trustee’s legal counsel) which, without bad faith, fraud, gross negligence,
recklessness or wilful misconduct on the part of such Indemnified Party, may be
paid, incurred or suffered by the Indemnified Party by reason or as a result of
the Trustee’s acceptance or administration of the Trust, its compliance with its
duties set forth in this Agreement, or any written or oral instruction delivered
to the Trustee by Akerna, Callco or Exchangeco pursuant hereto.

 



E-21

 

 

(2)The Trustee shall promptly notify Akerna, Callco and Exchangeco of a claim or
of any action commenced against any Indemnified Parties promptly after the
Trustee or any of the Indemnified Parties shall have received written assertion
of such a claim or action or have been served with a summons or other first
legal process giving information as to the nature and basis of the claim or
action; provided, however, that the omission to so notify Akerna, Callco or
Exchangeco shall not relieve Akerna, Callco or Exchangeco of any liability which
any of them may have to any Indemnified Party except to the extent that any such
delay prejudices the defence of any such claim or action or results in any
increase in the liability which Akerna, Callco or Exchangeco have under this
indemnity. Subject to (ii) below, Akerna, Callco and Exchangeco shall be
entitled to participate at their own expense in the defence and, if Akerna,
Callco and Exchangeco so elect at any time after receipt of such notice, either
of them may assume the defence of any suit brought to enforce any such claim.
The Trustee shall have the right to employ separate counsel in any such suit and
participate in the defence thereof, but the fees and expenses of such counsel
shall be at the expense of the Trustee unless: (i) the employment of such
counsel has been authorized by Akerna, Callco or Exchangeco; or (ii) the named
parties to any such suit include both the Trustee and Akerna, Callco or
Exchangeco and the Trustee shall have been advised by counsel acceptable to
Akerna, Callco and Exchangeco that there may be one or more legal defences
available to the Trustee that are different from or in addition to those
available to Akerna, Callco or Exchangeco and that, in the judgement of such
counsel, would present a conflict of interest were a joint representation to be
undertaken (in which case Akerna, Callco and Exchangeco shall not have the right
to assume the defence of such suit on behalf of the Trustee but shall be liable
to pay the reasonable fees and expenses of counsel for the Trustee). This
indemnity shall survive the termination of the Trust and the resignation or
removal of the Trustee.

 

8.2Limitation of Liability

 

The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this Agreement, except to the extent that
such loss is attributable to the bad faith, fraud, gross negligence,
recklessness or willful misconduct on the part of the Trustee.

 

Article 9
CHANGE OF TRUSTEE

 

9.1Resignation

 

The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Akerna, Callco and Exchangeco
specifying the date on which it desires to resign, provided that such notice
shall not be given less than 30 days before such desired resignation date unless
Akerna, Callco and Exchangeco otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee. Upon receiving such notice of resignation, Akerna, Callco and
Exchangeco shall promptly appoint a successor trustee, which successor trustee
shall be a corporation organized and existing under the laws of Canada and
authorized to carry on the business of a trust company in all provinces and
territories of Canada, by written instrument in duplicate, one copy of which
shall be delivered to the resigning trustee and one copy to the successor
trustee. Failing the appointment and acceptance of a successor trustee, a
successor trustee may be appointed by order of a court of competent jurisdiction
upon application of one or more of the parties to this Agreement. If the
retiring trustee is the party initiating an application for the appointment of a
successor trustee by order of a court of competent jurisdiction, Akerna, Callco
and Exchangeco shall be jointly and severally liable to reimburse the retiring
trustee for its legal costs and expenses in connection with same.

 



E-22

 

 

9.2Removal

 

The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by Akerna, Callco and Exchangeco, in
duplicate, one copy of which shall be delivered to the trustee so removed and
one copy to the successor trustee, provided that such removal shall not take
effect until the date of acceptance of appointment by the successor trustee.

 

9.3Successor Trustee

 

Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Akerna, Callco and Exchangeco and to its predecessor
trustee an instrument accepting such appointment. Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement. However, on the written request of Akerna, Callco and Exchangeco or
of the successor trustee, the trustee ceasing to act shall, upon payment of any
amounts then due to it pursuant to the provisions of this Agreement, execute and
deliver an instrument transferring to such successor trustee all the rights and
powers of the trustee so ceasing to act. Upon the request of any such successor
trustee, Akerna, Callco, Exchangeco and such predecessor trustee shall execute
any and all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers.

 

9.4Notice of Successor Trustee

 

Upon acceptance of appointment by a successor trustee as provided herein,
Akerna, Callco and Exchangeco shall cause to be mailed notice of the succession
of such trustee hereunder to each Beneficiary specified in a List. If Akerna,
Callco or Exchangeco shall fail to cause such notice to be mailed within ten
days after acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of Akerna, Callco
and Exchangeco.

 

Article 10
AKERNA SUCCESSORS

 

10.1Certain Requirements in Respect of Combination, etc.

 

So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding, Akerna shall not enter into any transaction (whether by way of
reorganization, consolidation, arrangement, amalgamation, merger, transfer, sale
for otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of an
amalgamation or merger, of the continuing corporation resulting therefrom,
provided that it may do so if:

 

(a)such other person or continuing corporation (the “Akerna Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto and
such other instruments (if any) as are necessary or advisable to evidence the
assumption by the Akerna Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Akerna Successor to pay
and deliver or cause to be paid and delivered the same and its agreement to
observe and perform all the covenants and obligations of Akerna under this
Agreement; and

 

(b)such transaction shall be upon such terms and conditions as to substantially
preserve and not impair any of the rights, duties, powers and authorities of the
Trustee or the holders of the Exchangeable Shares.

 



E-23

 

 

10.2Vesting of Powers in Successor

 

Whenever the conditions of Section 10.1 have been duly observed and performed,
the parties, if required by Section 10.1, shall execute and deliver the
supplemental trust agreement provided for in Section 10.1(a) and thereupon the
Akerna Successor and such other person that may then be the issuer of the Akerna
Shares shall possess and from time to time may exercise each and every right and
power of Akerna under this Agreement in the name of Akerna or otherwise and any
act or proceeding by any provision of this Agreement required to be done or
performed by the board of directors of Akerna or any officers of Akerna may be
done and performed with like force and effect by the directors or officers of
such Akerna Successor.

 

10.3Wholly-Owned Subsidiaries

 

Nothing herein shall be construed as preventing: (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Akerna (other than
Exchangeco or Callco) with or into Akerna; (b) the winding-up, liquidation or
dissolution of any wholly-owned direct or indirect subsidiary of Akerna (other
than Exchangeco or Callco), provided that all of the assets of such subsidiary
are transferred to Akerna or another wholly-owned direct or indirect subsidiary
of Akerna; (c) any other distribution of the assets of any wholly-owned direct
or indirect subsidiary of Akerna among the shareholders of such subsidiary for
the purpose of winding up its affairs; and (d) any such transactions which are
expressly permitted by this Article 10.

 

10.4Successor Transactions

 

Notwithstanding the foregoing provisions of this Article 10, in the event of an
Akerna Control Transaction:

 

(a)in which Akerna merges or amalgamates with, or in which all or substantially
all of the then outstanding Akerna Shares are acquired by, one or more other
corporations to which Akerna is, immediately before such merger, amalgamation or
acquisition, “related” within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 

(b)which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of the definition of Redemption Date in the Exchangeable
Share Provisions; and

 

(c)in which all or substantially all of the then outstanding Akerna Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) of another corporation (the “Other Corporation”) that,
immediately after such Akerna Control Transaction, owns or controls, directly or
indirectly, Akerna;

 

then: (i) all references herein to “Akerna” shall thereafter be and be deemed to
be references to “Other Corporation” and all references herein to “Akerna
Shares” shall thereafter be and be deemed to be references to “Other Shares”
(with appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the Plan of Arrangement or the
exchange of such shares pursuant to this Agreement immediately subsequent to the
Akerna Control Transaction being entitled to receive that number of Other Shares
equal to the number of Other Shares such holder of Exchangeable Shares would
have received if the exchange, redemption or retraction of such shares pursuant
to the Exchangeable Share Provisions or the Plan of Arrangement, or the exchange
of such shares pursuant to this Agreement had occurred immediately prior to the
Akerna Control Transaction and the Akerna Control Transaction was completed) but
subject to subsequent adjustments to reflect any subsequent changes in the share
capital of the issuer of the Other Shares, including without limitation, any
subdivision, consolidation or reduction of share capital, without any need to
amend the terms and conditions of this Agreement and without any further action
required; and (ii) Akerna shall cause the Other Corporation to deposit one or
more voting securities of such Other Corporation to allow Beneficiaries to
exercise voting rights in respect of the Other Corporation substantially similar
to those provided for in this Agreement.

 



E-24

 

 

Article 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

 

11.1Amendments, Modifications, etc.

 

Subject to Section 11.2, 11.4 and 13.1 this Agreement may not be amended or
modified except by an agreement in writing executed by Akerna, Callco,
Exchangeco and the Trustee and approved by the Beneficiaries in accordance with
Section 11(b) of the Exchangeable Share Provisions.

 

11.2Ministerial Amendments

 

Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:

 

(a)adding to the covenants of any or all parties hereto for the protection of
the Beneficiaries hereunder provided that the board of directors of each of
Akerna, Callco and Exchangeco shall be of the good faith opinion that such
additions will not be prejudicial to the rights or interests of the
Beneficiaries;

 

(b)evidencing the succession of Akerna Successors and the covenants of and
obligations assumed by each such Akerna Successor in accordance with the
provisions of Article 10;

 

(c)making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
Akerna, Callco and Exchangeco and in the opinion of the Trustee it may be
expedient to make, provided that each such board of directors and the Trustee
shall be of the good faith opinion, after consultation with counsel, that such
amendments or modifications will not be prejudicial to the rights or interests
of the Beneficiaries; or

 

(d)making such changes or corrections which, on the advice of counsel to Akerna,
Callco, Exchangeco and the Trustee, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that each such board of
directors and the Trustee shall be of the good faith opinion that such changes
or corrections will not be prejudicial to the rights or interests of the
Beneficiaries.

 

11.3Meeting to Consider Amendments

 

Exchangeco, at the request of Akerna, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the articles of Exchangeco, the
Exchangeable Share Provisions and all applicable laws.

 

11.4Changes in Capital of Akerna and Exchangeco

 

Notwithstanding the provisions of Section 11.1, at all times after the
occurrence of any event contemplated pursuant to Sections 2.7 or 2.8 of the
Support Agreement or otherwise, as a result of which either Akerna Shares or the
Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which Akerna
Shares or the Exchangeable Shares or both are so changed and the parties hereto
shall execute and deliver a supplemental trust agreement giving effect to and
evidencing such necessary amendments and modifications.

 



E-25

 

 

11.5Execution of Supplemental Trust Agreements

 

No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. Notwithstanding the provisions
of Section 11.1, from time to time Akerna, Callco and Exchangeco (in each case,
when authorized by a resolution of its board of directors) and the Trustee may,
subject to the provisions of these presents, and they shall, when so directed by
these presents, execute and deliver by their proper officers, trust agreements
or other instruments supplemental hereto, which thereafter shall form part
hereof, for any one or more of the following purposes:

 

(a)evidencing the succession of Akerna Successors and the covenants of and
obligations assumed by each such Akerna Successor in accordance with the
provisions of Article 10 and the successors of the Trustee or any successor
trustee in accordance with the provisions of Article 9;

 

(b)making any additions to, deletions from or alterations of the provisions of
this Agreement or the Voting Rights, the Exchange Right, the Put Right or the
Automatic Exchange Right which, in the opinion of the Trustee, will not be
prejudicial to the interests of the Beneficiaries or are, in the opinion of
counsel to the Trustee, necessary or advisable in order to incorporate, reflect
or comply with any legislation the provisions of which apply to Akerna, Callco,
Exchangeco, the Trustee or this Agreement; and

 

(c)for any other purposes not inconsistent with the provisions of this
Agreement, including without limitation to make or evidence any amendment or
modification to this Agreement as contemplated hereby; provided that, in the
opinion of the Trustee, the rights of the Trustee and Beneficiaries will not be
prejudiced thereby.

 

Article 12
TERMINATION

 

12.1Term

 

The Trust created by this Agreement shall continue until the earliest to occur
of the following events:

 

(a)no outstanding Exchangeable Shares are held by a Beneficiary;

 

(b)each of Akerna, Callco and Exchangeco elects in writing to terminate the
Trust and such termination is approved by the Beneficiaries in accordance with
Section 11(b) of the Exchangeable Share Provisions; and

 

(c)21 years after the death of the last survivor of the descendants of His
Majesty King George VI of Canada and the United Kingdom of Great Britain and
Northern Ireland living on the date of the creation of the Trust.

 

12.2Survival of Agreement

 

This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any such termination of this Agreement.

 



E-26

 

 

Article 13
GENERAL

 

13.1Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

13.2Escrow Agreement

 

Notwithstanding any other provision hereof, the parties hereto acknowledge and
agree that the Exchangeable Shares and Akerna Shares are, as at the date hereof,
subject to the terms and conditions of the Escrow Agreement (as defined in the
Arrangement Agreement), and for so long as such shares continue to be subject to
the Escrow Agreement, any transfer or exchange of Exchangeable Shares pursuant
to this Agreement will be made subject to the Escrow Agreement and any
Exchangeable Share Consideration issued in respect of Exchangeable Shares will
be subject to the Escrow Agreement.

 

13.3Enurement

 

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns and, subject to the terms
hereof, to the benefit of the Beneficiaries.

 

13.4Notices to Parties

 

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:

 

(a)In the case of Akerna, at the following address:

 

Akerna Corp.
1601 Arapahoe Street
Denver, CO 80202

 

Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 

with copies (which shall not constitute notice) to:

 

Dentons Canada LLP
15th Floor, Bankers Court, 850 – 2nd Street S.W.
Calgary, Alberta T2P 0R8

 

Attention: Courtney Burton Email: courtney.burton@dentons.com

 



E-27

 

 

(b)In the case of Callco or Exchangeco, at the following addresses:

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO 80202

 

Attention: Scott Sozio, President Email: scott.sozio@akerna.com

 

with copies (which shall not constitute notice) to:

 

Dentons Canada LLP
15th Floor, Bankers Court, 850 – 2nd Street S.W.
Calgary, Alberta T2P 0R8

 

Attention: Courtney Burton Email: courtney.burton@dentons.com

 

(c)In the case of Trustee, at the following addresses:

 

●

 



Attention: ● Facsimile: ●

  

and such notice or other communication shall be deemed to have been given and
received: (x) if delivered on a Business Day prior to 5:00 p.m. (local time in
the place where the notice or other communication is received), on the date of
delivery; or (y) otherwise, on the next Business Day. Either party may change
its address for notice by giving notice to the other parties in accordance with
the foregoing provisions.

 

13.5Notice to Beneficiaries

 

Any notice, request or other communication to be given to a Beneficiary shall be
given or sent to the address of the holder recorded in the securities register
of Exchangeco or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder, in any manner permitted
by the articles of Exchangeco, and shall be deemed received at the time
specified by such articles. Accidental failure or omission to give any notice,
request or other communication to one or more holders of Exchangeable Shares, or
any defect in such notice, shall not invalidate or otherwise alter or affect any
action or proceeding to be taken pursuant thereto.

 

13.6Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

13.7Jurisdiction

 

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

13.8Attornment

 

Each of Akerna, Callco, Exchangeco and the Trustee agrees that any action or
proceeding arising out of or relating to this Agreement may be instituted in the
courts of Ontario, waives any objection which it may have now or hereafter to
the venue of any such action or proceeding, irrevocably submits to the
non-exclusive jurisdiction of the said courts in any such action or proceeding,
agrees to be bound by any judgement of the said courts and not to seek, and
hereby waives, any review of the merits of any such judgement by the courts of
any other jurisdiction, and Akerna hereby appoints Exchangeco at its registered
office in the Province of Ontario as attorney for service of process.

 

[Remainder of this page left intentionally blank]

 

E-28

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  AKERNA CORP.         By:     Name:     Title:         2732804 ONTARIO INC.    
    By:     Name:     Title:         2732805 ONTARIO INC.         By:     Name:
    Title:         CONTINENTAL STOCK TRANSFER & TRUST COMPANY, INC.         By:
    Name:     Title:         By:     Name:     Title:

 



E-29

 

  

SCHEDULE “F”

Form of Rights Indenture

 

 

 

 

 

 

 

 

AKERNA CORP.

 

– and –

 

2732805 ONTARIO INC.

 

– and –

 

JOHN PRENTICE

 

– and –

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, INC.

 

RIGHTS INDENTURE

 

Providing for the Issue of Certain Contingent Value Rights

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 



  Page     ARTICLE 1 INTERPRETATION 2       1.1 DEFINITIONS 2 1.2 MEANING OF
“OUTSTANDING” FOR CERTAIN PURPOSES 5 1.3 CERTAIN RULES OF INTERPRETATION 5 1.4
INTERPRETATION NOT AFFECTED BY HEADINGS, ETC. 6 1.5 APPLICABLE LAW 6 1.6 DAY NOT
A BUSINESS DAY 6 1.7 CONFLICT 6 1.8 TIME OF THE ESSENCE 6 1.9 CURRENCY 6 1.10
SCHEDULES 6       ARTICLE 2 ISSUE OF RIGHTS 6       2.1 CREATION AND ISSUE OF
RIGHTS 6 2.2 TERMS OF RIGHTS 7 2.3 RIGHTS CERTIFICATES 7 2.4 SIGNING OF RIGHTS
CERTIFICATES 8 2.5 CERTIFICATION BY THE RIGHTS AGENT 8 2.6 HOLDER NOT A
SHAREHOLDER 8 2.7 ISSUE IN SUBSTITUTION FOR LOST RIGHTS CERTIFICATE 9 2.8
REGISTER FOR RIGHTS 9 2.9 TRANSFER OF RIGHTS 9 2.10 TRANSFEREE ENTITLED TO
REGISTRATION 10 2.11 REGISTERS OPEN FOR INSPECTION 11 2.12 OWNERSHIP OF RIGHTS
11 2.13 EXCHANGE OF RIGHTS CERTIFICATES 11 2.14 PRINCIPAL OFFICE 12      
ARTICLE 3 DELIVERY OF DEFERRED CONSIDERATION 12       3.1 METHOD OF DELIVERY OF
DEFERRED CONSIDERATION 12 3.2 PAYMENT MECHANISM 12 3.3 CANCELLATION OF RIGHTS 13
3.4 RIGHTS VOID 13 3.5 ACCOUNTING AND RECORDING 13       ARTICLE 4 COVENANTS OF
AKERNA AND EXCHANGECO 13       4.1 MAINTENANCE 13 4.2 TO PAY RIGHTS AGENT
REMUNERATION AND EXPENSES 13 4.3 TO PERFORM COVENANTS 14 4.4 RIGHTS AGENT MAY
PERFORM COVENANTS 14 4.5 CREATION AND ISSUE OF THE RIGHTS 14

 



i

 

 

ARTICLE 5 ROLE OF RIGHTS AGENT 14       5.1 ROLE AS RIGHTS AGENT 14      
ARTICLE 6 ENFORCEMENT 15       6.1 SUITS BY HOLDERS OF RIGHTS 15 6.2 WAIVER OF
DEFAULT 15       ARTICLE 7 SUCCESSOR ENTITIES 15       7.1 CERTAIN REQUIREMENTS
15 7.2 VESTING OF POWERS IN SUCCESSOR ENTITY 15       ARTICLE 8 NOTICES 16      
8.1 NOTICE TO AKERNA AND THE RIGHTS AGENT 16       ARTICLE 9 CONCERNING THE
RIGHTS AGENT 17       9.1 NO CONFLICT OF INTEREST 17 9.2 REPLACEMENT OF RIGHTS
AGENT 17 9.3 EVIDENCE, EXPERTS AND ADVISERS 17 9.4 RIGHTS AGENT MAY DEAL IN
SECURITIES 18 9.5 RIGHTS AGENT NOT ORDINARILY BOUND 18 9.6 RIGHTS AGENT NOT
REQUIRED TO GIVE SECURITY 18 9.7 RIGHTS AGENT NOT REQUIRED TO GIVE NOTICE OF
DEFAULT 18 9.8 ACCEPTANCE OF APPOINTMENT 19 9.9 DUTIES OF RIGHTS AGENT 19 9.10
ACTIONS BY RIGHTS AGENT 19 9.11 PROTECTION OF RIGHTS AGENT 20 9.12
INDEMNIFICATION OF THE RIGHTS AGENT 20 9.13 THIRD PARTY INTERESTS 20 9.14 NOT
BOUND TO ACT / ANTI-MONEY LAUNDERING 20 9.15 PRIVACY LAWS 21 9.16 FORCE MAJEURE
21       ARTICLE 10 SUPPLEMENTAL INDENTURES 21       10.1 SUPPLEMENTAL
INDENTURES 21       ARTICLE 11 GENERAL PROVISIONS 22       11.1 EXECUTION 22
11.2 AMENDMENT 22 11.3 FORMAL DATE 22 11.4 SATISFACTION AND DISCHARGE OF
INDENTURE 22 11.5 PROVISIONS OF INDENTURE AND RIGHTS FOR THE SOLE BENEFIT OF
PARTIES AND HOLDERS 22 11.6 WITHHOLDING 22

 

SCHEDULE “A” – FORM OF RIGHTS CERTIFICATE

 

ii

 

 

THIS RIGHTS INDENTURE dated as of [l], 2020

 

BETWEEN:

 

AKERNA CORP.,

 

a corporation existing under the laws of the State of Delaware
(“Akerna”)

 

- AND –

 

2732805 ONTARIO INC.

 

a corporation existing under the laws of the Province of Ontario
(“Exchangeco”)

 

- AND –

 

JOHN PRENTICE,

 

an individual resident in the Province of Ontario

(the “Shareholder Representative”)

 

- AND –

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, INC.,

 

a trust company existing under the federal laws of Canada
(the “Rights Agent”)

 

WHEREAS:

 

A.All capitalized terms used in these recitals have the meanings ascribed to
them in Section 1.1 below;

 

B.Akerna, Ample, Exchangeco and the Shareholder Representative have entered into
the Arrangement Agreement;

 

C.Pursuant to the terms of the Arrangement Agreement and the Plan of
Arrangement, Akerna and Exchangeco proposes to issue to the Ample Shareholders
the Rights on the terms and conditions herein set forth;

 

D.Each Right shall entitle the Holder to receive, without payment of any further
consideration and without further action on the part of the holder thereof, a
portion of the Deferred Consideration, which portion shall be determined in
accordance with the Arrangement Agreement and the terms and conditions herein
set forth;

 

 

 

 

E.Akerna and Exchangeco are each duly authorized to create and issue the Rights
to be issued as herein provided;

 

F.All things necessary have been done and performed to make the Rights, when
issued as provided in this Indenture, legal, valid and binding upon Akerna and
Exchangeco with the benefits of and subject to the terms of this Indenture;

 

G.The foregoing recitals are made as representations and statements of fact by
Akerna and Exchangeco and not by the Rights Agent; and

 

H.The Rights Agent has agreed to act as the rights agent in respect of the
Rights on behalf of the Holders on the terms and conditions herein set forth;

 

NOW THEREFORE THIS INDENTURE WITNESSES that for good and valuable consideration
mutually given and received, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed and declared as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1DEFINITIONS

 

In this Indenture, including the recitals and schedules hereto, the following
words and phrases shall have the following meanings:

 

(a)“Akerna Shares” means the shares in the common stock in the share capital of
Akerna;

 

(b)“Allocation Notice” has the meaning ascribed thereto in Section 3.2(a);

 

(c)“Ample” means Ample Organics Inc.;

 

(d)“Ample Common Shareholders” means the holders of Ample Common Shares
immediately prior to the Closing Time;

 

(e)“Ample Common Shares” means the Common Shares in the authorized capital of
Ample;

 

(f)“Ample Preferred Shareholders” means the holders of Ample Preferred Shares
immediately prior to the Closing Time;

 

(g)“Ample Preferred Shares” means each issued and outstanding Class A Preferred
Share in the capital of Ample, being all issued and outstanding Class A-1
Preferred Shares, Class A-2 Preferred Shares and Class A-3 Preferred Shares;

 

(h)“Ample Shareholders” means collectively the Ample Common Shareholders and the
Ample Preferred Shareholders;

 

(i)“Arrangement” means an arrangement under the Business Corporations Act
(Ontario) on the terms and subject to the conditions set out in the Plan of
Arrangement, subject to any amendments or any variations to the Plan of
Arrangement made in accordance with the terms of the Arrangement Agreement;

 

F-2

 

 

(j)“Arrangement Agreement” means the arrangement agreement dated December 18,
2019 between Akerna, Ample, Exchangeco and the Shareholder Representative in
respect of the Arrangement, as such agreement may be amended from time to time;

 

(k)“Articles” means the certificate and articles of amendment of Ample dated
October 1, 2019;

 

(l)“Business Day” means any day, other than Saturday, Sunday or a statutory
holiday in the Province of Alberta;

 

(m)“Closing Date” means the date hereof;

 

(n)“Closing Time” means the time at which the Arrangement becomes effective on
the Closing Date pursuant to the Business Corporations Act (Ontario);

 

(o)“Counsel” means a barrister or solicitor or firm of barristers or solicitors
retained by the Rights Agent or retained or employed by Akerna and acceptable to
the Rights Agent, acting reasonably;

 

(p)“Court” means the Ontario Superior Court of Justice;

 

(q)“Deferred Consideration” means $10,000,000, payable in Exchangeable Shares;
provided that in the event the Recurring Revenue recognized during the Deferred
Consideration Period is less than $9,000,000, the Deferred Consideration amount
of $10,000,000 shall be reduced by an amount equal to the product of $6.67
multiplied by the difference between $9,000,000 and the amount of Recurring
Revenue realized during the Deferred Consideration Period (up to a maximum
reduction of $10,000,000), all as calculated in the Deferred Consideration
Statement finally determined in accordance with the Arrangement Agreement;

 

(r)“Deferred Consideration Payment Date” means the date that the Deferred
Consideration is payable by Akerna and Exchangeco to the Rights Agent in
accordance with Section 2.19 of the Arrangement Agreement;

 

(s)“Deferred Consideration Period” means the period of time beginning on the
Closing Date, and ending on the date that is 12 months after the Closing Date;

 

(t)“Deferred Consideration Statement” has the meaning ascribed thereto in the
Arrangement Agreement;

 

(u)“Director” means a director of Akerna and “Directors” or “Board of Directors”
means the board of directors of Akerna or, whenever duly empowered, a committee
of the board of directors of Akerna, and reference to “action by the directors”
means action by the directors of Akerna as a board or action by a committee as a
committee;

 

(v)“distributions” means distributions (payable in cash or in securities,
property or assets of equivalent value) declared payable on Exchangeable Shares;

 

(w)“Exchange Rate” means, on any date of determination, the CAD/USD daily
exchange rate quoted by the Bank of Canada three Business Days prior to such
date;

 

F-3

 

 

(x)“Exchangeable Shares” means the redeemable preferred shares in the capital of
Exchangeco;

 

(y)“Exchangeco” means 2732805 Ontario Inc.;

 

(z)“Holder” means a Person for the time being who is the registered holder of a
Right;

 

(aa)“Indenture” or “this Indenture” and “hereto”, “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions refer to this instrument and not
to any particular Article, Section, clause, subdivision or other portion hereof,
and include each instrument supplemental or ancillary hereto or required to
implement this instrument;

 

(bb)“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange;

 

(cc)“Permitted Transfer” means a transfer of Rights (i) upon death of a Holder
by will or intestacy; (b) pursuant to a court order; or (c) by operation of law
(including any consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity;

 

(dd)“Person” includes any individual, corporation, company, partnership,
association, joint venture, trust, unincorporated association, government or
governmental authority;

 

(ee)“Plan of Arrangement” means the plan of arrangement attached as Schedule “C”
to the Arrangement Agreement, as amended from time to time;

 

(ff)“Recurring Revenue” means all revenue that is derived from or that is
associated with license revenue from Ample’s core seed-to-sale, AmpleCentral and
“Last Call Analytics” products;

 

(gg)“Regulatory Authorities” means securities regulatory authorities in Canada,
the United States and/or a jurisdiction outside Canada and the United States
where a Holder is resident;

 

(hh)“Rights” mean the contingent value rights issued and certified hereunder and
for the time being outstanding, entitling Holders thereof to receive
Exchangeable Shares, in accordance with the terms hereof, and “Right” means any
one of them;

 

(ii)“Rights Agency” means the transfer office of the Rights Agent in [l] and
such other locations as Akerna may designate, with the approval of the Rights
Agent;

 

(jj)“Rights Agent” means Continental Stock Transfer & Trust Company, Inc. or its
successor or successors for the time being as rights agent hereunder, at its
offices in [l];

 

(kk)“Rights Certificate” means a certificate in substantially the form set out
in Schedule “A” hereto, issued and certified hereunder to evidence a Right;

 

(ll)“Successor Entity” has the meaning ascribed thereto in Section 7.1;

 

F-4

 

 

(mm)“Termination Date” means the date that Akerna and/or Exchangeco fully pays
to the Holders all Deferred Consideration to which such holders are entitled;

 

(nn)“United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;

 

(oo)“U.S. Person” means a “U.S. person” as that term is defined in Rule 902(k)
of Regulation S of the U.S. Securities Act;

 

(pp)“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

 

(qq)“U.S. Securities Exchange Act” means the United States Securities Exchange
Act of 1934;

 

(rr)“written request of Akerna” and “certificate of Akerna” mean, respectively,
a written order, request, consent and certificate signed in the name of Akerna
by any one or more of the officers or Directors of Akerna and may consist of one
or more instruments so executed and any other documents referred to herein which
is required or contemplated to be provided or given by Akerna is a document
signed on behalf of Akerna by any one or more of such officers or Directors;

 

and a derivative of any defined word or phrase has the meaning appropriate to
the derivation of the word or phrase.

 

1.2MEANING OF “OUTSTANDING” FOR CERTAIN PURPOSES

 

Except as provided in Section 3.4, every Rights Certificate countersigned and
delivered by the Rights Agent under this Indenture shall be deemed to be
outstanding until the Termination Date, provided however that where a Rights
Certificate has been issued in substitution for a Rights Certificate that has
been lost, stolen or destroyed, only one of them shall be counted for the
purpose of determining the Rights outstanding.

 

1.3CERTAIN RULES OF INTERPRETATION

 

Unless otherwise specified in this Indenture:

 

(a)words importing the singular number include the plural and vice versa;

 

(b)words importing gender include both genders and vice versa and words
importing individuals include firms and corporations and vice versa;

 

(c)“in writing” or “written” includes printing, typewriting or any electronic
means of communication capable of being visibly reproduced at the point of
reception, including facsimile;

 

(d)“including” is used for illustration only and not to limit the generality of
any preceding words, whether or not non-limiting language (such as, “without
limitation”, “but not limited to” and similar expressions) is used with
reference thereto; and

 

(e)reference to any statute, regulation or by-law includes amendments,
consolidations, re-enactments and replacements thereof and instruments and
legislation thereunder.

 

F-5

 

 

1.4INTERPRETATION NOT AFFECTED BY HEADINGS, ETC.

 

The division of this Indenture into Articles, Sections and other subdivisions,
the inclusion of a table of contents and the insertion of headings are for
convenience of reference only and do not affect the construction or
interpretation of this Indenture.

 

1.5APPLICABLE LAW

 

This Indenture, the Rights and the Rights Certificates shall be governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein. Any and all disputes arising under this
Indenture, the Rights and the Rights Certificates, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of Ontario and each of the parties hereto irrevocably
attorns to the jurisdiction of the courts of such province.

 

1.6DAY NOT A BUSINESS DAY

 

Whenever any payment is due or required to be made or any other action is
required to be taken under this Indenture or the Rights Certificates on or as of
a day that is not a Business Day, that payment must be made and the other action
must be taken on or as of the next day that is a Business Day.

 

1.7CONFLICT

 

In the event of a conflict or inconsistency between a provision of this
Indenture and in the Rights Certificates issued hereunder, the relevant
provision in this Indenture shall prevail to the extent of the inconsistency.

 

1.8TIME OF THE ESSENCE

 

Time shall be of the essence of this Indenture, the Rights and the Rights
Certificates.

 

1.9CURRENCY

 

Except as otherwise stated, all dollar amounts herein are expressed in Canadian
dollars.

 

1.10SCHEDULES

 

Schedule “A” to this Indenture is incorporated into this Indenture by reference.

 

ARTICLE 2
ISSUE OF RIGHTS

 

2.1CREATION AND ISSUE OF RIGHTS

 

(a)The Rights Agent is hereby appointed rights agent in respect of the Rights.

 

(b)Pursuant to the Arrangement Agreement and the Plan of Arrangement, each Ample
Shareholder immediately prior to the Closing Time (other than any Ample
Shareholder that validly exercised dissent rights in connection with the
Arrangement and which dissent right remains valid immediately prior to the
Closing Time) shall be entitled to a Right upon the Closing Time.

 

F-6

 

 

(c)Pursuant to the Arrangement Agreement and the Plan of Arrangement, to the
extent that an Ample Shareholder who has validly exercised dissent rights in
connection with the Arrangement is ultimately deemed to have participated in the
Arrangement on the same basis as a non-dissenting Ample Shareholder, Akerna and
Exchangeco shall cause the Rights Agent to forward the Rights to such Holder,
pursuant to the Arrangement Agreement and the Plan of Arrangement and upon the
written request of Akerna.

 

2.2TERMS OF RIGHTS

 

A.Each Right shall entitle the Holder thereof to receive that portion of the
Deferred Consideration that the initial Holder of such Right is entitled to
receive in its capacity as an Ample Shareholder pursuant to the Articles. The
amount of the entitlement attaching to each Right shall be determined in
accordance with the Articles and the Plan of Arrangement by the Shareholder
Representative acting reasonably and with reference to the shareholder register
of Ample delivered by Ample as of the Effective Time in accordance with the
Arrangement Agreement.

 

(b)Akerna and Exchangeco shall remit any Deferred Consideration accruing to a
Holder on or before the Deferred Consideration Payment Date by delivery of
Exchangeable Shares in accordance with Section 3.2.

 

(c)Subject to the terms and conditions of this Indenture, all Rights shall rank
pari passu, whatever may be the actual date of issue thereof.

 

(d)The Rights shall terminate in accordance with the provisions of Section 3.4
and the Plan of Arrangement.

 

2.3RIGHTS CERTIFICATES

 

(a)The Rights Certificates to be issued to evidence the Rights authorized for
issuance pursuant to Section 2.1 shall be issuable in registered form only and
shall be substantially in the form set out in Schedule “A”.

 

(b)All Rights Certificates shall be dated as of the date of their issuance, and
shall bear such distinguishing letters and numbers as Akerna may, with the
approval of the Rights Agent, prescribe.

 

(c)Rights Certificates shall continue to be in the form set out in Schedule “A”
and shall continue to express the Deferred Consideration deliverable thereunder.

 

(d)Akerna covenants that (i) the Rights and the Exchangeable Shares issuable
pursuant to the Rights shall be registered or qualified for distribution, or
exempt from or not subject to any requirement for registration or qualification
for distribution, under the U.S. Securities Act and the applicable securities
laws of U.S. states and (ii) such securities shall not be “restricted
securities” within the meaning of Rule 144 under the U.S. Securities Act or
under any other U.S. federal or state securities laws.

 

F-7

 

 

(e)Any certificates representing Rights, and, if applicable, any certificates
representing Exchangeable Shares issued pursuant to the Rights, and any
certificates issued in replacement thereof or in substitution therefor, shall,
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY [For Rights Include: AND THE SECURITIES
ISSUABLE PURSUANT THERETO] ARE SUBJECT TO THE TERMS AND CONDITIONS OF (I) AN
ARRANGEMENT AGREEMENT DATED AS OF [●], 2019 AND (II) A RIGHTS INDENTURE DATED AS
OF [●], 2020, INCLUDING TERMS AND CONDITIONS THAT RESTRICT THE SALE, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, TRANSFER, OR DISPOSITION OF SUCH SECURITIES.

 

2.4SIGNING OF RIGHTS CERTIFICATES

 

The Rights Certificates shall be signed by any Director or officer of each of
Akerna and Exchangeco at or prior to the date of issue of such Rights
Certificate and the date of certification or delivery thereof. The signature of
such signing officer may be mechanically reproduced in facsimile or
electronically and Rights Certificates bearing such facsimile or electronic
signature shall be binding upon Akerna and Exchangeco as if they had been
manually signed by such signing officer. Notwithstanding that any individual
whose manual, facsimile or electronic signature appears on any Rights
Certificate as a signing officer may no longer hold office or a trusteeship, as
applicable, at the date of issue of such Rights Certificate or at the date of
certification or delivery thereof, any Rights Certificate signed as aforesaid
shall, subject to Section 2.5, be valid and binding upon Akerna, Exchangeco and
the Holder thereof shall be entitled to the benefits of this Indenture.

 

2.5CERTIFICATION BY THE RIGHTS AGENT

 

(a)Rights Certificates evidencing the Rights shall be certified by or on behalf
of the Rights Agent on written direction of Akerna.

 

(b)No Rights Certificate shall be issued or, if issued, shall be valid for any
purpose or entitle the Holder to the benefits hereof until it has been certified
by manual signature by or on behalf of the Rights Agent substantially in the
form of the certificate set out in Schedule “A”, and such certification by the
Rights Agent upon any Rights Certificate shall be conclusive evidence as against
Akerna and Exchangeco that the Rights Certificate so certified has been duly
issued hereunder and that the Holder is entitled to the benefits hereof.

 

(c)The certification of the Rights Agent on Rights Certificates issued hereunder
shall not be construed as a representation or warranty by the Rights Agent as to
the validity of this Indenture or the Rights Certificates (except the due
certification thereof) and the Rights Agent shall in no respect be liable or
answerable for the use made of the Rights Certificates or any of them or of the
consideration therefor except as otherwise specified herein.

 

2.6HOLDER NOT A SHAREHOLDER

 

Nothing in this Indenture or in the holding of a Right itself evidenced by a
Rights Certificate, or otherwise, shall be construed as conferring upon a Holder
any right or interest whatsoever as a shareholder of Akerna or Exchangeco,
including, but not limited to, the right to vote at, to receive notice of, or to
attend, meetings of shareholders or any other proceedings of Akerna or
Exchangeco, or the right to receive distributions, except as may be provided
herein or in the Rights Certificates.

 

F-8

 

 

2.7ISSUE IN SUBSTITUTION FOR LOST RIGHTS CERTIFICATE

 

(a)If any of the Rights Certificates shall become mutilated or lost, destroyed
or stolen, Akerna and Exchangeco, subject to applicable law and to Subsection
2.7(b), shall issue and thereupon the Rights Agent shall certify and deliver a
new Rights Certificate of like date and tenor as the one mutilated, lost,
destroyed or stolen upon surrender and in place of and upon cancellation of such
mutilated Rights Certificate, or in lieu of and in substitution for such lost,
destroyed or stolen Rights Certificate, and the substituted Rights Certificate
shall be in a form approved by the Rights Agent and shall be entitled to the
benefits hereof and shall rank equally in accordance with its terms with all
other Rights Certificates issued or to be issued hereunder.

 

(b)The applicant for the issue of a new Rights Certificate pursuant to this
Section 2.7 shall bear the cost of the issue thereof and in case of loss,
destruction or theft shall, as a condition precedent to the issue thereof,
furnish to Akerna and to the Rights Agent evidence of ownership and of the loss,
destruction or theft of the Rights Certificate so lost, destroyed or stolen
satisfactory to Akerna and to the Rights Agent in their sole discretion, in each
case acting reasonably, and such applicant may also be required to furnish an
indemnity or surety bond in amount and form satisfactory to Akerna and the
Rights Agent in their sole discretion, in each case acting reasonably, and shall
pay the reasonable charges of Akerna and the Rights Agent in connection
therewith.

 

2.8REGISTER FOR RIGHTS

 

Akerna and Exchangeco shall cause to be kept by and at the Rights Agency which
is the transfer office of the Rights Agent in [l] and in such other place or
places as Akerna with the approval of the Rights Agent may designate, a
securities register in which shall be entered the names and addresses of Holders
and the other particulars, prescribed by law, of the Rights held by them. Akerna
and Exchangeco shall also cause to be kept by and at such office the register of
transfers, and may also cause to be kept by the Rights Agent or such other
registrar or registrars and at such other place or places as Akerna may
designate with the approval of the Rights Agent, branch registers of transfers
(including, without limitation, branch registers of transfers at each of the
other Rights Agencies) in which shall be recorded the particulars of the
transfers of Rights registered in that branch register of transfers.

 

2.9TRANSFER OF RIGHTS

 

(a)The Rights may not be sold, assigned, transferred, pledged, encumbered or in
any other manner transferred or disposed of, in whole or in part, other than
through a Permitted Transfer. Any attempted sale, assignment, transfer, pledge,
encumbrance or disposition of Rights, in whole or in part, in violation of this
Section 2.9(a) shall be void ab initio and of no effect.

 

(b)Subject to Sections 2.8, 2.9(a) and 2.9(c) and such reasonable requirements
as the Rights Agent may prescribe and all applicable securities laws and
requirements of Regulatory Authorities, the Rights may be transferred on the
register kept at the Rights Agency pursuant to a Permitted Transfer by the
Holder or its legal representatives or its attorney duly appointed by an
instrument in writing in form and manner of execution satisfactory to the Rights
Agent only upon the surrendering of the relevant Rights Certificate with a
written instrument of transfer in form reasonably satisfactory to the Rights
Agent. After receiving the surrendered Rights Certificate and upon the Holder
surrendering the same meeting the requirements set forth above, the Rights Agent
shall issue to the transferee a Rights Certificate representing the Rights
transferred pursuant to the Permitted Transfer.

 

F-9

 

 

(c)No transfer of a Right shall be effective or shall be entered on the register
kept by the Rights Agent unless the transferee thereof certifies in writing to
Akerna’s satisfaction that the transfer is a Permitted Transfer and:

 

(i)the Rights may be transferred in the manner contemplated pursuant to an
applicable exemption from the registration requirements of the U.S. Securities
Act and applicable state securities laws; or

 

(ii)(A) it is not a U.S. Person; (B) at the time of transfer it is not within
the United States; and (C) it is not acquiring such Right for the account or
benefit of a U.S. Person or a Person within the United States.

 

The transferee shall also be required to acknowledge that it shall notify Akerna
prior to the Termination Date if the representations, warranties and
certifications contained in the written instrument of transfer attached to the
Rights Certificate, as applicable, are no longer true and correct.

 

(d)No transfer of a Right shall be valid:

 

(i)unless made in accordance with the provisions hereof;

 

(ii)until, upon compliance with such reasonable requirements as the Rights Agent
may prescribe, such transfer is recorded on the register maintained by the
Rights Agent pursuant to Subsection 2.8; and

 

(iii)until all governmental or other charges arising by reason of such transfer
have been paid.

 

(e)The Rights Agent will promptly advise Akerna of any requested transfer of the
Rights. Akerna and Exchangeco will be entitled, and Akerna may direct the Rights
Agent, to refuse to recognize any transfer, or enter the name of any transferee,
of any Rights on the register kept by the Rights Agent, if such transfer is not
a Permitted Transfer and/or would constitute a violation of the securities laws
of any jurisdiction or the rules, regulations or policies or any Regulatory
Authority having jurisdiction.

 

(f)The transfer register for the Rights shall be closed as of the close on
business on the last Business Day immediately preceding the Termination Date.

 

2.10TRANSFEREE ENTITLED TO REGISTRATION

 

The transferee of a Right in accordance with Sections 2.8 and 2.9 shall, after
the written instrument of transfer attached to the Rights Certificate is duly
completed and the Rights Certificate and written instrument of transfer are
lodged with the Rights Agent, and upon compliance with all other conditions in
that regard required by this Indenture and by all applicable securities laws and
requirements of Regulatory Authorities, be entitled to have its name entered on
the register as the owner of such Right free from all equities or rights of
set-off or counterclaim between Akerna or Exchangeco and its transferor or any
previous Holder of such Right, save in respect of equities of which Akerna or
Exchangeco or the transferee is required to take notice by statute or by order
of a court of competent jurisdiction.

 

F-10

 

 

No duty shall rest with the Rights Agent to determine compliance of the
transferee or transferor of any Rights with applicable securities laws. The
Rights Agent may assume for the purposes of this Indenture that the address on
the register of Holders of any Holder is the actual address of such Holder and
is also determinative of the residence of such Holder and that the address of
any transferee to whom any Rights or other securities deliverable in connection
with any Rights are to be registered, as shown on the transfer document, is the
actual address of the transferee and is also determinative of the residency of
the transferee.

 

2.11REGISTERS OPEN FOR INSPECTION

 

The registers hereinbefore referred to shall be open at all reasonable times and
upon reasonable notice for inspection by Akerna, Exchangeco, the Rights Agent,
the Shareholder Representative or any Holder. The Rights Agent shall, from time
to time when requested to do so in writing by Akerna, furnish Akerna and/or
Exchangeco, upon payment of the Rights Agent’s reasonable charges, with a list
of the names and addresses of Holders entered in the register kept by the Rights
Agent and showing the number of Rights held by each such Holder.

 

2.12OWNERSHIP OF RIGHTS

 

(a)Akerna, Exchangeco and the Rights Agent may deem and treat the registered
Holder of any Rights Certificate as the absolute owner of the Right represented
thereby for all purposes and Akerna, Exchangeco and the Rights Agent shall not
be affected by any notice or knowledge to the contrary, except where Akerna,
Exchangeco or the Rights Agent is required to take notice by statute or by order
of a court of competent jurisdiction. For greater certainty, subject to
applicable law, none of Akerna, Exchangeco nor the Rights Agent shall be bound
to take notice of or see to the execution of any trust, whether express, implied
or constructive, in respect of any Right, and may transfer any Right in
accordance with Section 2.9 on the direction of the Person registered as Holder
thereof, whether named as rights agent or otherwise, as though that Person were
the beneficial owner thereof.

 

(b)Subject to the provisions of this Indenture and applicable law, each Holder
shall be entitled to the rights and privileges attaching to the Rights held
thereby.

 

2.13EXCHANGE OF RIGHTS CERTIFICATES

 

(a)Rights Certificates, representing Rights entitling the Holders to receive
Deferred Consideration may, prior to the Termination Date and upon compliance
with the reasonable requirements of the Rights Agent, be exchanged for another
Rights Certificate or Rights Certificates entitling the Holder thereof to
receive any Deferred Consideration payable under the Rights Certificate or
Rights Certificates so exchanged of equal aggregate amount.

 

F-11

 

 

(b)Rights Certificates may be exchanged only at the Rights Agency or at any
other place that is designated by Akerna with the approval of the Rights Agent.
Any Rights Certificates tendered for exchange shall be surrendered to the Rights
Agent and shall be cancelled.

 

(c)Except as otherwise herein provided, the Rights Agent shall charge to the
Holder requesting an exchange a reasonable sum for each new Rights Certificate
issued in exchange for a surrendered Rights Certificate(s).

 

2.14PRINCIPAL OFFICE

 

If the principal transfer office of the Rights Agent in the city where the
Rights Agency is situated is for any reason not available to act in connection
with the exchange of Rights Certificates as contemplated by this Indenture,
Akerna and the Rights Agent shall arrange for another office in such city to act
in connection with the exchange of Rights Certificates and shall give notice of
the change of such office to the Shareholder Representative.

 

ARTICLE 3
DELIVERY OF DEFERRED CONSIDERATION

 

3.1METHOD OF DELIVERY OF DEFERRED CONSIDERATION

 

At least three (3) Business Days prior to the Deferred Consideration Payment
Date determined in accordance with the Arrangement Agreement, Akerna shall
provide the Rights Agent with a written notice setting out the Deferred
Consideration Payment Date, the amount and kind of Deferred Consideration to be
issued to the Holders in accordance with the Deferred Consideration Statement
finally determined in accordance with the Arrangement Agreement, together with a
detailed description of the calculation thereof in accordance with Section 3.2.

 

3.2PAYMENT MECHANISM

 

(a)The aggregate number of Exchangeable Shares to be issued in respect of all
Rights held by the Holders shall be equal to the quotient obtained by dividing:
(i) the amount of the Deferred Consideration payable in accordance with Section
2.2, divided by (ii) the 20 day volume weighted average price of the Akerna
Shares (converted to Canadian dollars from US dollars using the Exchange Rate as
of the Deferred Consideration Payment Date) as quoted on the NASDAQ on the last
trading day immediately preceding the Deferred Consideration Payment Date.

 

(b)Following the determination of the aggregate number of Exchangeable Shares to
be issued in accordance with Section 3.2(a), the Shareholder Representative
shall provide written notice (the “Allocation Notice”) to the Rights Agent,
Akerna and Exchangeco setting forth the Seller Representative’s final
determination with respect to number of Exchangeable Shares payable in respect
of each Right, together with instructions for the issuance of Exchangeable
Shares to each Holder of a Right in satisfaction of the obligations of Akerna
and Exchangeco thereunder.

 

(c)On the Deferred Consideration Payment Date, Akerna and Exchangeco shall cause
the Rights Agent to deliver Exchangeable Shares to the Holders in accordance
with the instructions set forth in the Allocation Notice.

 

F-12

 

 

(d)No certificates or other entitlements to fractional Exchangeable Shares shall
be issued to any Holder, and any Holder otherwise entitled to a fractional
interest in an Exchangeable Share will receive the nearest whole number of
Exchangeable Shares (with fractions equal to or greater than 0.5 being rounded
up and fractions less than 0.5 being rounded down).

 

3.3CANCELLATION OF RIGHTS

 

At the Termination Date, all Rights Certificates shall be cancelled.

 

3.4RIGHTS VOID

 

The Rights shall, as at the Termination Date, be null, void and of no effect.

 

3.5ACCOUNTING AND RECORDING

 

Exchangeco shall cause its registrar and transfer agent to account to the Rights
Agent with respect to the issuance of Exchangeable Shares as soon as reasonably
practicable upon such issuance. Such accounting will include the particulars of
the issuance of Exchangeable Shares pursuant to the Rights, including the names
and addresses of the Persons who become holders of Exchangeable Shares pursuant
to the Rights and the certificate numbers. The Rights Agent shall rely, and
shall be protected in so doing, upon the certificate of Exchangeco or of its
registrar and transfer agent and any other document filed by Exchangeco pursuant
to this Section for all purposes.

 

Any instruments, from time to time received by the Rights Agent, shall be
received in trust for, and shall be segregated and kept apart by the Rights
Agent in trust for, Akerna.

 

ARTICLE 4
COVENANTS OF AKERNA AND EXCHANGECO

 

4.1MAINTENANCE

 

So long as any Rights are outstanding, each of Akerna and Exchangeco shall use
its commercially reasonable efforts to at all times maintain its existence,
carry on and conduct its business, and that of its material subsidiaries, in
accordance with good business practice.

 

4.2TO PAY RIGHTS AGENT REMUNERATION AND EXPENSES

 

Akerna covenants that it shall pay to the Rights Agent from time to time
reasonable remuneration for its services hereunder and shall pay or reimburse
the Rights Agent upon its request for all expenses, disbursements and advances
incurred or made by the Rights Agent in the administration or execution of its
duties hereunder (including the reasonable compensation and the disbursements of
its Counsel and all other advisors and assistants not regularly in its employ)
both before any default hereunder and thereafter until all duties of the Rights
Agent hereunder shall be finally and fully performed and even after the
termination of this Indenture, except any such expenses, disbursement or advance
as may arise out of or result from the Rights Agent’s gross negligence, wilful
misconduct or bad faith. Such remuneration which shall remain unpaid for a
period of 30 Business Days after invoicing shall incur interest at the rate then
charged by the Rights Agent to its corporate clients. The Rights Agent shall not
have any recourse against the securities or any other property held by it
pursuant to this Indenture for payment of its fees. This Section 4.2 shall
survive the resignation or removal of the Rights Agent and the termination and
discharge of this Indenture. The Rights Agent shall have no obligation to take
any action under this Indenture so long as any payment remains due to the Rights
Agent for any reasonable fees, expenses and disbursements.

 

F-13

 

 

4.3TO PERFORM COVENANTS

 

Each of Akerna and Exchangeco shall perform and carry out all of the acts or
things to be done by it as provided in this Indenture and shall promptly advise
the Rights Agent in writing of any material default by Akerna or Exchangeco in
the performance of its covenants hereunder.

 

4.4RIGHTS AGENT MAY PERFORM COVENANTS

 

If Akerna or Exchangeco fails to perform any of its covenants contained in this
Indenture, the Rights Agent, upon receipt of written notice from Akerna or
Exchangeco of such failure to perform, shall notify the Shareholder
Representative of such failure on the part of Akerna or may itself perform any
of the covenants capable of being performed by it but, subject to ARTICLE 9,
shall be under no obligation to perform said covenants or to notify the
Shareholder Representative that it is doing so. All sums expended or advanced by
the Rights Agent in so doing shall be repayable as provided in Section 4.2, but
the Rights Agent shall not be required to expend or risk its own funds. No such
performance, expenditure or advance by the Rights Agent shall relieve Akerna of
any default hereunder or of its continuing obligations under the covenants
herein contained.

 

4.5CREATION AND ISSUE OF THE RIGHTS

 

Akerna and Exchangeco are each duly authorized to create and issue the Rights
and, the Rights, when issued and countersigned as herein provided, shall be
valid and enforceable against Akerna and Exchangeco and, subject to the
provisions of this Indenture, Akerna and Exchangeco shall cause the Exchangeable
Shares, to be issued pursuant to Error! Reference source not found. under this
Indenture and cause the certificates representing such Exchangeable Shares to be
duly issued and delivered in accordance with the Right Certificates and the
terms hereof. At all times prior to and as at the Termination Date, while any of
the Rights are outstanding, Exchangeco shall reserve, and Akerna shall cause
Exchangeco to reserve, and there shall be conditionally allotted but unissued
out of Exchangeco’s authorized capital that number of Exchangeable Shares
sufficient to enable Akerna and Exchangeco to meet their respective obligations
hereunder. All Exchangeable Shares issued pursuant to the Rights shall be issued
as fully paid and non-assessable. Akerna and Exchangeco shall make or cause to
be made all requisite filings, and pay all applicable fees, under applicable
securities laws to report the issuance of Exchangeable Shares pursuant to the
Rights.

 

ARTICLE 5
ROLE OF RIGHTS AGENT

 

5.1ROLE AS RIGHTS AGENT

 

The Rights Agent accepts its duties and responsibilities under this Indenture
solely as a custodian, bailee and agent, and no trust is intended to be, or is
or shall be, created hereby, except as otherwise expressly stated herein, and
the Rights Agent shall owe no duty hereunder as a trustee, except as otherwise
expressly stated herein.

 

F-14

 

 

ARTICLE 6
ENFORCEMENT

 

6.1SUITS BY HOLDERS OF RIGHTS

 

All or any of the rights conferred upon any Holder by any of the terms of the
Rights Certificates or this Indenture may be enforced on behalf of the Holders
(or any of them) by the Shareholder Representative by appropriate legal
proceedings but without prejudice to the right which is hereby conferred upon
the Rights Agent to proceed in its own name to enforce each and all of the
provisions herein contained for the benefit of the Holders.

 

6.2WAIVER OF DEFAULT

 

Upon the happening of any default hereunder, the Shareholder Representative
shall have the power by requisition in writing to instruct the Rights Agent to
waive any default hereunder and the Rights Agent shall thereupon waive the
default upon such terms and conditions as shall be prescribed in such
requisition, provided that no delay or omission of the Rights Agent or of the
Shareholder Representative, as applicable, to exercise any right or power
accruing upon any default shall impair any such right or power or shall be
construed to be a waiver of any such default or acquiescence therein and
provided further that no act or omission either of the Rights Agent or the
Shareholder Representative in the premises shall extend to or be taken in any
manner whatsoever to affect any subsequent default hereunder or the rights
resulting therefrom.

 

ARTICLE 7
SUCCESSOR ENTITIES

 

7.1CERTAIN REQUIREMENTS

 

Prior to the Termination Date, neither Akerna nor Exchangeco shall, directly or
indirectly, sell, transfer or otherwise dispose of all or substantially all of
their respective properties and assets as an entirety to any other Person and
shall not amalgamate or merge with or into any other Person (any such other
Person being herein referred to as a “Successor Entity”) unless:

 

(a)the Successor Entity executes, before or contemporaneously with the
consummation of any such transaction, an indenture supplemental hereto together
with such other instruments as are satisfactory to the Rights Agent and in the
opinion of Counsel are necessary or advisable to evidence the assumption by the
Successor Entity of the due and punctual observance and performance of all the
covenants and obligations of Akerna under this Indenture; and

 

(b)such transaction shall be to the satisfaction of the Rights Agent, acting
reasonably, and in the opinion of Counsel, be upon such terms so as to
substantially preserve and not impair or reduce in any material respect the
rights, and powers of the Rights Agent or of the Holders hereunder, including,
for certainty, the economic rights, entitlements and interests of the Holders
(or any of them) hereunder.

 

7.2VESTING OF POWERS IN SUCCESSOR ENTITY

 

Whenever the conditions of Section 7.1 have been duly observed and performed, a
Successor Entity shall possess and from time to time may exercise each and every
right and power of Akerna and/or Exchangeco under this Indenture in the name of
Akerna and/or Exchangeco or otherwise and any act or proceeding by any provision
of this Indenture required to be done or performed by any Directors or officers
of Akerna and/or Exchangeco may be done and performed with like force and effect
by the Directors or officers of such Successor Entity.

 

F-15

 

 

ARTICLE 8
NOTICES

 

8.1NOTICE TO AKERNA AND THE RIGHTS AGENT

 

(a)Unless herein otherwise expressly provided, any notice to be given hereunder
to Akerna, the Rights Agent and/or the Shareholder Representative (for and on
behalf of the Holders) shall be deemed to be validly given if delivered or if
sent by registered letter, postage prepaid, or by electronic transmission:

 

if to Akerna or Exchangeco:   Akerna Corp.     1601 Arapahoe Street     Denver,
CO 80202     Email: scott.sozio@akerna.com       Attention:   Scott Sozio,
President       with a copy to:   Dentons Canada LLP     15th Floor, Bankers
Court, 850 – 2nd Street S.W.     Calgary, Alberta T2P 0R8     Email:
courtney.burton@dentons.com       Attention:   Courtney Burton       if to the
Rights Agent:   Continental Stock Transfer & Trust Company, Inc.     Email: [l]
      Attention:   [l]       if to the Shareholder     Representative:   John
Prentice     629 Eastern Avenue, Building B     Toronto, Ontario M4M 1E4    
Email: john.prentice@ampleorganics.com

 

and any such notice delivered in accordance with the foregoing shall be deemed
to have been received on the date of delivery or if sent by electronic
transmission, on the first Business Day following such transmission or, if
mailed, on the fifth Business Day following the date of the postmark on such
notice.

 

(b)Akerna, the Shareholder Representative or the Rights Agent, as the case may
be, may from time to time notify the others in the manner provided in Subsection
8.1(a) of a change of address which, from the effective date of such notice and
until changed by like notice, shall be the address of Akerna or the Rights
Agent, as the case may be, for all purposes of this Indenture.

 

F-16

 

 

ARTICLE 9
CONCERNING THE RIGHTS AGENT

 

9.1NO CONFLICT OF INTEREST

 

The Rights Agent represents to Akerna that to the best of its knowledge, at the
date of the execution and delivery of this Indenture there exists no material
conflict of interest in its role as a fiduciary hereunder. In the event of a
material conflict of interest arising in the Rights Agent’s role as fiduciary
hereunder the Rights Agent shall, as soon as practicable but in any case within
20 days after ascertaining that it has such material conflict of interest,
either eliminate the same or assign its trust hereunder to a successor rights
agent approved by Akerna. Notwithstanding the foregoing provisions of this
section, if any such material conflict of interest exists or hereafter shall
exist, the validity and enforceability of this Indenture and the Rights
Certificate(s) shall not be affected in any manner whatsoever by reason hereof.

 

9.2REPLACEMENT OF RIGHTS AGENT

 

(a)The Rights Agent may resign its trust and be discharged from all further
duties and liabilities hereunder by giving to Akerna at least 45 days’ notice in
writing or such shorter notice as Akerna may accept as sufficient. The
Shareholder Representative shall have the power at any time to remove the
existing Rights Agent and to appoint a new rights agent. If the Rights Agent
resigns or is removed by the Shareholder Representative or is dissolved, becomes
bankrupt, goes into liquidation or otherwise becomes incapable of acting
hereunder, Akerna shall forthwith appoint a new rights agent unless a new rights
agent has already been appointed by the Shareholder Representative; failing such
appointment by Akerna, the retiring Rights Agent or the Shareholder
Representative may apply to a court of competent jurisdiction, on such notice as
such court may direct, for the appointment of a new rights agent; but any new
rights agent so appointed by Akerna or by such court shall be subject to removal
as aforesaid by the Shareholder Representative. Any new rights agent appointed
under any provision of this section must be a corporation authorized to carry on
the business of a trust company in the Province of Ontario and, if required by
the applicable trust indenture legislation of any other province or territory,
in that other province or territory, and must be a corporation which is
independent of Akerna and has no material conflict of interest. On any new
appointment the new rights agent shall be vested with the same powers, rights,
duties and responsibilities as if it had been originally named herein as Rights
Agent.

 

(b)Any entity into which the Rights Agent may be merged or with which it may be
consolidated or amalgamated or any entity resulting from any merger,
consolidation or amalgamation to which the Rights Agent shall be a party or any
entity succeeding to the trust business of the Rights Agent, shall be the
successor rights agent under this Indenture without the execution of any
instrument or any further act.

 

9.3EVIDENCE, EXPERTS AND ADVISERS

 

(a)In addition to the reports, certificates, opinions and other evidence
required by this Indenture, Akerna and Exchangeco shall furnish to the Rights
Agent such additional evidence of compliance with any provision hereof, and in
such form, as may be prescribed by any trust indenture legislation or as the
Rights Agent may reasonably require by written notice to Akerna.

 



F-17

 

 

(b)In the exercise of its rights and duties hereunder, the Rights Agent may, if
it is acting in good faith, rely as to the truth of the statements and the
accuracy of the opinions expressed in statutory declarations, opinions, reports,
written requests, consents, or orders of Akerna, certificates of Akerna or other
evidence furnished to the Rights Agent pursuant to any provision hereof or any
trust indenture legislation or pursuant to a request of the Rights Agent, not
only as to its due execution and the validity and effectiveness of its
provisions, but also to the truth and acceptability of any information therein
contained which the Rights Agent in good faith believes to be genuine.

 

(c)Proof of the execution of an instrument in writing, including a Holders’
Request, by any Holder may be made by the certificate of a notary public, or
other officer with similar powers, that the Person signing such instrument
acknowledged to it the execution thereof, or by an affidavit of a witness to
such execution or in any other manner which the Rights Agent may consider
adequate.

 

(d)The Rights Agent may, at the expense of Akerna employ or retain such counsel,
accountants, appraisers or other experts or advisers as it may reasonably
require for the purpose of discharging its duties hereunder and may pay
reasonable remuneration for all services so performed by any of them, without
taxation of costs of any counsel, and shall not be responsible for any
misconduct or negligence on the part of any such experts or advisers who have
been appointed with due care by the Rights Agent.

 

9.4RIGHTS AGENT MAY DEAL IN SECURITIES

 

Subject to Section 9.1, the Rights Agent may buy, sell, lend upon and deal in
securities of Akerna and generally contract and enter into financial
transactions with Akerna or otherwise, without being liable to account for any
profits made thereby.

 

9.5RIGHTS AGENT NOT ORDINARILY BOUND

 

Except as otherwise specifically provided herein, the Rights Agent shall not be
bound to give notice to any Person of the execution hereof, nor to do, observe
or perform or see to the observance or performance by Akerna of any of the
obligations herein imposed upon Akerna or of the covenants on the part of Akerna
herein contained.

 

9.6RIGHTS AGENT NOT REQUIRED TO GIVE SECURITY

 

The Rights Agent shall not be required to give any bond or security in respect
of the execution of the trusts and powers of this Indenture or otherwise in
respect of the premises.

 

9.7RIGHTS AGENT NOT REQUIRED TO GIVE NOTICE OF DEFAULT

 

The Rights Agent shall not be bound to give any notice or do or take any act,
action or proceeding by virtue of the powers conferred on it hereby unless and
until it shall have been required to do so under the terms hereof; nor shall the
Rights Agent be required to take notice of any default hereunder, unless and
until notified in writing of such default, which notice shall distinctly specify
the default desired to be brought to the attention of the Rights Agent and in
the absence of any such notice the Rights Agent may for all purposes of this
Indenture conclusively assume that no default has been made in the observance or
performance of any of the representations, warranties, covenants, agreements or
conditions contained herein. Any such notice shall in no way limit any
discretion herein given to the Rights Agent to determine whether or not the
Rights Agent shall take action with respect to any default.

 



F-18

 

 

9.8ACCEPTANCE OF APPOINTMENT

 

The Rights Agent hereby accepts its appointment as Rights Agent and its duties
and obligations in this Indenture declared and provided for and agrees to
perform them upon the terms and conditions herein set forth and to hold and
exercise the rights, privileges and benefits conferred upon it hereby, subject
to all the terms and conditions herein set forth, until discharged therefrom by
resignation or other lawful removal.

 

9.9DUTIES OF RIGHTS AGENT

 

The Rights Agent, in exercising its powers and discharging its duties hereunder,
shall:

 

(a)act honestly and in good faith with a view to the best interests of the
Holders; and

 

(b)exercise the care, diligence and skill that a reasonably prudent rights agent
would exercise in comparable circumstances.

 

9.10ACTIONS BY RIGHTS AGENT

 

(a)Subject only to Section 9.9, the obligation of the Rights Agent to commence
or continue any act, action or proceeding for the purpose of enforcing any
rights of the Rights Agent or the Holders hereunder shall be conditional upon
the Holders delivering to the Rights Agent:

 

(i)a written request by the Shareholder Representative directing the Rights
Agent to take such act, action, or proceeding;

 

(ii)sufficient funds to commence or continue such act, action or proceeding; and

 

(iii)an indemnity reasonably satisfactory to the Rights Agent to protect and
hold harmless the Rights Agent against the costs, charges and expenses and
liabilities to be incurred thereby and any loss and damages it may suffer by
reason thereof.

 

(b)None of the provisions contained in this Indenture shall require the Rights
Agent to expend or risk its own funds or otherwise incur financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers unless indemnified and funded as aforesaid.

 

(c)The Rights Agent may, before commencing or at any time during the continuance
of any such act, action or proceeding, require the Shareholder Representative
(for and on behalf of the Holders), at whose instance it is acting, to deposit
with the Rights Agent the Rights held by them, for which Rights the Rights Agent
shall issue receipts.

 



F-19

 

 

9.11PROTECTION OF RIGHTS AGENT

 

By way of supplement to the provisions of any law for the time being relating to
trustees it is expressly declared and agreed as follows:

 

(a)the Rights Agent shall not be liable for or by reason of any statements of
fact or recitals in this Indenture or in the Rights Certificates (except the
representation contained in Section 9.1 or in the certificate of the Rights
Agent on the Rights Certificates) or be required to verify the same, but all
such statements or recitals are and shall be deemed to be made by Akerna;

 

(b)nothing herein contained shall impose any obligation on the Rights Agent to
see to or to require evidence of the registration or filing (or renewal thereof)
of this Indenture or any instrument ancillary or supplemental hereto; and

 

(c)the Rights Agent shall not be bound to give notice to any Person or Persons
of the execution hereof.

 

9.12INDEMNIFICATION OF THE RIGHTS AGENT

 

The Rights Agent, its officers, directors, agents and employees shall at all
times be indemnified and saved harmless by Akerna from and against all claims,
demands, losses, actions, causes of action, suits, proceedings, costs, charges,
expenses, assessments, judgements, damages and liabilities whatsoever arising in
connection with this Indenture, including, without limitation, those arising out
of or related to actions taken or omitted to be taken by the Rights Agent
contemplated hereby, reasonable expert consultant and legal fees and
disbursements on a solicitor and client basis and reasonable costs and expenses
incurred in connection with the enforcement of this indemnity, which the Rights
Agent may suffer or incur, whether at law or in equity, in any way caused by or
arising, directly or indirectly, in respect of any act, deed, matter or thing
whatsoever made, done, acquiesced in or omitted in or about or in relation to
the execution of its duties as Rights Agent. The foregoing provisions of this
section do not apply to the extent that in any circumstance there have been acts
of gross negligence, wilful misconduct, or bad faith by the Rights Agent. This
indemnity shall survive the termination or discharge of this Indenture and the
resignation or removal of the Rights Agent.

 

9.13THIRD PARTY INTERESTS

 

Each party to this Indenture hereby represents to the Rights Agent that any
account to be opened by, or interest to held by the Rights Agent in connection
with this Indenture, for or to the credit of such party, either: (a) is not
intended to be used by or on behalf of any third party; or (b) is intended to be
used by or on behalf of a third party, in which case such party hereto agrees to
complete and execute forthwith a declaration in the Rights Agent’s prescribed
form as to the particulars of such third party.

 

9.14NOT BOUND TO ACT / ANTI-MONEY LAUNDERING

 

The Rights Agent shall retain the right not to act and shall not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, the Rights Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money
laundering, anti-terrorist or economic sanctions legislation, regulation or
guideline. Further, should the Rights Agent, in its sole judgment, determine at
any time that its acting under this Indenture has resulted in its being in
non-compliance with any applicable anti-money laundering, antiterrorist or
economic sanctions legislation, regulation or guideline, then it shall have the
right to resign on 10 days written notice to Akerna, provided: (a) that the
Rights Agent’s written notice shall describe the circumstances of such
non-compliance; and (b) that if such circumstances are rectified to the Rights
Agent’s satisfaction within such 10 day period, then such resignation shall not
be effective.

 



F-20

 

 

9.15PRIVACY LAWS

 

The parties acknowledge that the Rights Agent may, in the course of providing
services hereunder, collect or receive financial and other personal information
about such parties and/or their representatives, as individuals, or about other
individuals related to the subject matter hereof, and use such information for
the following purposes: (a) to provide the services required under this
Indenture and other services that may be requested from time to time; (b) to
help the Rights Agent manage its servicing relationships with such individuals;
(c) to meet the Rights Agent’s legal and regulatory requirements; and (d) if
Social Insurance Numbers are collected by the Rights Agent, to perform tax
reporting and to assist in verification of an individual’s identity for security
purposes.

 

Each party acknowledges and agrees that the Rights Agent may receive, collect,
use and disclose personal information provided to it or acquired by it in the
course of its acting as agent hereunder this Indenture for the purposes
described above and, generally, in the manner and on the terms described in its
Privacy Code, which the Rights Agent shall make available on its website, [l],
or upon request, including revisions thereto. The Rights Agent may transfer
personal information to other companies in or outside of Canada that provide
data processing and storage or other support in order to facilitate the services
it provides.

 

Further, each party agrees that it shall not provide or cause to be provided to
the Rights Agent any personal information relating to an individual who is not a
party to this Indenture unless the that party has assured itself that such
individual understands and has consented to the aforementioned uses and
disclosures.

 

9.16FORCE MAJEURE

 

Except for the payment obligations of Akerna contained herein, neither party
shall be liable to the other, or held in breach of this Indenture, if prevented,
hindered, or delayed in the performance or observance of any provisions
contained herein by reason of act of God, riots, terrorism, acts of war,
epidemics, governmental action or judicial order, earthquakes, economic
sanctions or any other similar causes (including, but not limited to,
mechanical, electronic or communication interruptions, disruptions or failures).
Performance times under this Indenture shall be extended for a period of time
equivalent to the time lost because of any delay that is excusable under this
section.

 

ARTICLE 10
SUPPLEMENTAL INDENTURES

 

10.1SUPPLEMENTAL INDENTURES

 

The Rights Agent may, without the consent or concurrence of the Holders, by
supplemental Indenture or otherwise, concur with Akerna in making any changes or
corrections in this Indenture which it has been advised by Counsel are required
for the purpose of curing or correcting any ambiguity or defective or
inconsistent provision or clerical omission or mistake or manifest error
contained herein or in any deed or indenture supplemental or ancillary hereto,
provided that the Rights Agent, relying on the opinion of Counsel, the rights of
the Rights Agent and of the Holders are in no way prejudiced thereby.

 



F-21

 

 

ARTICLE 11
GENERAL PROVISIONS

 

11.1EXECUTION

 

This Indenture may be simultaneously executed in several counterparts, and may
be executed by facsimile or other means of electronic communication producing a
printed copy, each of which when so executed shall be deemed to be an original
and such counterparts together shall constitute one and the same instrument and
notwithstanding their date of execution they shall be deemed to be dated as of
the date hereof.

 

11.2AMENDMENT

 

This provisions of this Indenture may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by Akerna, the
Shareholder Representative and the Rights Agent.

 

11.3FORMAL DATE

 

This Indenture may be referred to as bearing the formal date [l] irrespective of
the actual date of execution hereof.

 

11.4SATISFACTION AND DISCHARGE OF INDENTURE

 

Upon the Termination Date, this Indenture shall cease to be of any force and
effect and the Rights Agent, on demand of and at the cost and expense of Akerna
and upon delivery to the Rights Agent of a certificate of Akerna stating that
all conditions precedent to the satisfaction and discharge of this Indenture
have been complied with, shall execute instruments as requested by Akerna
acknowledging satisfaction of and discharging this Indenture. Notwithstanding
the foregoing, the indemnities provided to the Rights Agent by Akerna hereunder
shall remain in full force and effect and survive the termination of this
Indenture.

 

11.5PROVISIONS OF INDENTURE AND RIGHTS FOR THE SOLE BENEFIT OF PARTIES AND
HOLDERS

 

Nothing in this Indenture or in the Rights Certificates, expressed or implied,
shall give or be construed to give to any Person other than the parties thereto
and the Holders, as the case may be, any legal or equitable right, remedy or
claim under this Indenture, or under any covenant or provision herein or therein
contained, all such covenants and provisions being for the sole benefit of the
parties hereto and the Holders.

 

11.6WITHHOLDING

 

Each of Akerna, Exchangeco and the Rights Agent shall be entitled to deduct and
withhold from any amounts or property to be issued, paid, assigned or conveyed
hereunder, such amounts as Akerna, Exchangeco or the Rights Agent, as the case
may be, is required to deduct and withhold with respect to such payment or
transfer under the Income Tax Act (Canada) or any provision of federal,
provincial, state, local or foreign tax law. In lieu of withholding such amounts
Akerna, Exchangeco and the Rights Agent shall be entitled to otherwise recover
or to require a Holder to provide for such applicable taxes. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the relevant Holder, provided that such withheld
amounts are actually remitted to the appropriate taxing authority.

 

[The remainder of this page is intentionally blank; signature page follows.]

 

 

 

 

F-22

 

 

IN WITNESS WHEREOF the parties hereto have executed this Indenture under the
hands of their proper officers in that behalf.

 

  By:       Name:   John Prentice, exclusively in his capacity as Shareholder
Representative

 

  2732805 ONTARIO INC.       By:       Name:     Title:

 

  AKERNA CORP.       By:       Name:  Scott Sozio     Title:    President

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, INC.       By:       Name:    
Title:

 

  By:       Name:     Title:

 



[Rights Indenture]



 

F-23

 

 

SCHEDULE “A”

 

FORM OF RIGHTS CERTIFICATE

 

(see attached)

 

F-24

 

 

THIS IS SCHEDULE “A” to the Rights Indenture made as of [l] between Akerna
Corp., 2732805 Ontario Inc., John Prentice, as Shareholder Representative, and
Continental Stock Transfer & Trust Company, Inc., as Rights Agent.

 

RIGHTS CERTIFICATE

 

AKERNA CORP.

(a corporation existing under the laws of Delaware)

(“Akerna”)

 

RIGHTS CERTIFICATE NO. ____________________________

 

ONE RIGHT, entitling the holder to acquire such share of the Deferred
Consideration as specified in Section 2.2 of the Rights Indenture (as defined
below).

 

THIS IS TO CERTIFY THAT
____________________________________________________________

 

(the “holder”) is the registered holder of a right (the “Right”) entitling the
holder to receive Exchangeable Shares all on the terms and conditions set out in
a rights indenture (the “Rights Indenture”) between Akerna, Exchangeco, John
Prentice, as Shareholder Representative, and Continental Stock Transfer & Trust
Company, Inc. dated [l].

 

The Right represented by this certificate is issued under and pursuant to the
Rights Indenture. Reference is made to the Rights Indenture and any instruments
supplemental thereto for a full description of the rights of the holders of the
Rights and the terms and conditions upon which the Rights are, or are to be,
issued and held, with the same effect as if the provisions of the Rights
Indenture and all instruments supplemental thereto were herein set forth. By
acceptance hereof, the holder assents to all provisions of the Rights Indenture.
In the event of a conflict between the provisions of this Rights Certificate and
the Rights Indenture, the provisions of the Rights Indenture shall govern.
Capitalized terms used in the Rights Indenture have the same meaning herein as
therein, unless otherwise defined.

 

The registered holder of this Rights Certificate may, at any time prior to the
close of business on the last Business Day immediately preceding the Termination
Date, upon surrender hereof to the Rights Agent at its offices in the city of
[l], exchange this Rights Certificate for other Rights Certificates entitling
the holder to acquire, in the aggregate, the same Deferred Consideration as may
be acquired under this Rights Certificate.

 

The holding of the Right evidenced by this Rights Certificate shall not
constitute the holder hereof a shareholder of Akerna or Exchangeco or entitle
the holder to any right or interest in respect thereof except as expressly
provided in the Rights Indenture and in this Rights Certificate.

 

The Right evidenced by this Rights Certificate may only be transferred in
accordance with the terms of the Rights Indenture and upon compliance with such
reasonable requirements as the Rights Agent may prescribe.

 

This Rights Certificate shall not be valid for any purpose whatever unless and
until it has been certified by or on behalf of the Rights Agent.

 

Time shall be of the essence hereof.

 

F-25

 

 

IN WITNESS WHEREOF Akerna has caused this Rights Certificate to be signed by its
duly authorized officer as of [l].

 

  AKERNA CORP.       Per:                 

(Authorized Signatory)

 

  2732805 ONTARIO INC.       Per:       (Authorized Signatory)

 

Certified by:       CONTINENTAL STOCK TRANSFER & TRUST COMPANY, INC.   Rights
Agent       Per:       (Authorized Signatory)  

 



F-26

 

  

SCHEDULE “G”

Form of Ample Shareholder Support Agreement

 

●, 2019

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO

80202

 

and

 

Ample Organics Inc.

629 Eastern Avenue, Building B,
Toronto, ON
M4M 1E4

 

Dear Sirs/Mesdames:

 

Re:Support Agreement

 

_____________________________ (the “Shareholder”) understands that Akerna Corp.
(“Company”) and Ample Organics Inc. (the “Ample”) have entered into an
arrangement agreement (the “Arrangement Agreement”) dated as of the date of this
letter agreement (the “Support Agreement”) contemplating a plan of arrangement
under the provisions of the Business Corporations Act (Ontario), the result of
which will be the indirect acquisition of all of the issued and outstanding
shares in the capital of Ample by the Company (the “Arrangement”). The
completion of the Arrangement is conditional upon, among other conditions, the
approval by resolution of the shareholders of the Company of the Akerna
Shareholder Matters (as such term is defined in the Arrangement Agreement). The
Arrangement Agreement contemplates that certain shareholders of the Company,
including the Shareholder, will agree to vote the common shares in the capital
of the Company beneficially owned or controlled by them in favour of the Akerna
Shareholder Matters, and to otherwise support the Arrangement as contemplated by
the Arrangement Agreement. The Shareholder is the beneficial owner of the number
and class of shares of the Company and options and warrants to purchase shares
of the Company, in each case as listed in Schedule “A” (the “Shareholder’s
Securities”). The name of the registered holder of the Shareholder’s Securities
is also set out in Schedule “A” (if different from the Shareholder).

 

The Shareholder hereby agrees, in its capacity as securityholder of the Company
(and not in its capacity as an officer or director of the Company) to vote or to
cause to be voted the Shareholder’s Securities, and any other securities
directly or indirectly acquired by or issued to the undersigned after the date
hereof (including without limitation any shares issued upon any exercise of
options to purchase shares of the Company or purchase warrants of the Company),
if any: (i) in favour of the Akerna Shareholder Matters; and (ii) against any
acquisition proposal that could reasonably be expected to delay, prevent or
frustrate the successful completion of the Arrangement or any of the
transactions contemplated by the Arrangement Agreement.

 

The Shareholder hereby represents and warrants that (a) it is the sole
beneficial owner of the Shareholder’s Securities, and, to the extent the
Shareholder’s Securities are voting securities, the Shareholder has the sole
right to vote all of the Shareholder’s Securities; and (b) the only securities
of the Company beneficially owned, directly or indirectly, by the Shareholder on
the date hereof are the Shareholder’s Securities.

 

G-1

 

 

The Shareholder hereby represents and warrants that this Support Agreement has
been duly executed and delivered and is a valid and binding agreement,
enforceable against the Shareholder in accordance with its terms, and the
performance by the Shareholder of his, her or its obligations hereunder will not
constitute a violation or breach of or default under, or conflict with, any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Shareholder will be a party and by which the Shareholder will be
bound, in each case at the time of such performance.

 

The Shareholder hereby agrees that the details of this Support Agreement may be
described in any press release, information circular or other communication
prepared by the Company or Ample in connection with the Arrangement and in any
material change report prepared by Ample or similar document prepared by the
Company in connection with the execution and delivery of this Support Agreement
and the Shareholder further agrees to this Support Agreement being made publicly
available in accordance with any applicable securities laws.

 

This Support Agreement shall be deemed to terminate, and the respective rights
and obligations of the parties hereunder shall cease, immediately upon the
earliest to occur of any of the following: (a) the completion of the Arrangement
in accordance with its terms; and (b) upon the termination of the Arrangement
Agreement in accordance with its terms.

 

The provisions of this Support Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors, permitted assigns
and legal personal representatives, provided that no party may assign, delegate
or otherwise transfer any of its rights, interests or obligations under this
Support Agreement without the prior written consent of the other parties hereto,
except that Ample may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Support Agreement to an affiliate, without
reducing its own obligations hereunder.

 

This Support Agreement may be executed in any number of counterparts (including
counterparts by facsimile or electronic mail) and all such counterparts taken
together shall be deemed to constitute one and the same instrument. The parties
shall be entitled to rely upon delivery of an executed facsimile or similar
executed electronic copy of this Support Agreement, and such facsimile or
similar executed electronic copy shall be legally effective to create a valid
and binding agreement between the parties.

 

This Support Agreement shall be governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein.

 

[Signature Page Follows]

 

G-2

 

 

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing the enclosed copies of this
letter agreement where indicated below and returning the same to the
undersigned, upon which this letter agreement as so accepted shall constitute an
agreement among the Shareholder, Ample and the Company.

 

Yours truly,

 

___________________________

[SHAREHOLDER]

 

Accepted and agreed on this _____ day of 2019.

 

Akerna corp.       By:       Name:   Title:  

 

ample organics INC.       By:       Name:   Title:  

 

 

 

[Signature Page to Akerna Support Agreement]

 

G-3

 

 

Schedule “A”

 

Shareholder’s Securities

 

Number of Securities  Name of Beneficial Owner  Name of Registered Holder
(e.g. Broker or Custodian) __________ common shares     __________ options     
  __________ warrants      

 



G-4

 

  

SCHEDULE “H”

Form of Akerna Shareholder Support Agreement

 

 

December 18, 2019

 

Akerna Corp.

1601 Arapahoe Street

Denver, CO

80202

 

and

 

Ample Organics Inc.

629 Eastern Avenue, Building B,
Toronto, ON
M4M 1E4

 

Dear Sirs/Mesdames:

 

Re:Support Agreement

 

_____________________________ (the “Shareholder”) understands that Akerna Corp.
(“Company”) and Ample Organics Inc. (the “Ample”) have entered into an
arrangement agreement (the “Arrangement Agreement”) dated as of the date of this
letter agreement (the “Support Agreement”) contemplating a plan of arrangement
under the provisions of the Business Corporations Act (Ontario), the result of
which will be the indirect acquisition of all of the issued and outstanding
shares in the capital of Ample by the Company (the “Arrangement”). The
completion of the Arrangement is conditional upon, among other conditions, the
approval by resolution of the shareholders of the Company of the Akerna
Shareholder Matters (as such term is defined in the Arrangement Agreement). The
Arrangement Agreement contemplates that certain shareholders of the Company,
including the Shareholder, will agree to vote the common shares in the capital
of the Company beneficially owned or controlled by them in favour of the Akerna
Shareholder Matters, and to otherwise support the Arrangement as contemplated by
the Arrangement Agreement. The Shareholder is the beneficial owner of the number
and class of shares of the Company and options and warrants to purchase shares
of the Company, in each case as listed in Schedule “A” (the “Shareholder’s
Securities”). The name of the registered holder of the Shareholder’s Securities
is also set out in Schedule “A” (if different from the Shareholder).

 

The Shareholder hereby agrees, in its capacity as securityholder of the Company
(and not in its capacity as an officer or director of the Company) to vote or to
cause to be voted the Shareholder’s Securities, and any other securities
directly or indirectly acquired by or issued to the undersigned after the date
hereof (including without limitation any shares issued upon any exercise of
options to purchase shares of the Company or purchase warrants of the Company),
if any: (i) in favour of the Akerna Shareholder Matters; and (ii) against any
acquisition proposal that could reasonably be expected to delay, prevent or
frustrate the successful completion of the Arrangement or any of the
transactions contemplated by the Arrangement Agreement.

 



H-1

 

 

The Shareholder hereby represents and warrants that (a) it is the sole
beneficial owner of the Shareholder’s Securities, and, to the extent the
Shareholder’s Securities are voting securities, the Shareholder has the sole
right to vote all of the Shareholder’s Securities; and (b) the only securities
of the Company beneficially owned, directly or indirectly, by the Shareholder on
the date hereof are the Shareholder’s Securities.

 

The Shareholder hereby represents and warrants that this Support Agreement has
been duly executed and delivered and is a valid and binding agreement,
enforceable against the Shareholder in accordance with its terms, and the
performance by the Shareholder of his, her or its obligations hereunder will not
constitute a violation or breach of or default under, or conflict with, any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Shareholder will be a party and by which the Shareholder will be
bound, in each case at the time of such performance.

 

The Shareholder hereby agrees that the details of this Support Agreement may be
described in any press release, information circular or other communication
prepared by the Company or Ample in connection with the Arrangement and in any
material change report prepared by Ample or similar document prepared by the
Company in connection with the execution and delivery of this Support Agreement
and the Shareholder further agrees to this Support Agreement being made publicly
available in accordance with any applicable securities laws.

 

This Support Agreement shall be deemed to terminate, and the respective rights
and obligations of the parties hereunder shall cease, immediately upon the
earliest to occur of any of the following: (a) the completion of the Arrangement
in accordance with its terms; and (b) upon the termination of the Arrangement
Agreement in accordance with its terms.

 

The provisions of this Support Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors, permitted assigns
and legal personal representatives, provided that no party may assign, delegate
or otherwise transfer any of its rights, interests or obligations under this
Support Agreement without the prior written consent of the other parties hereto,
except that Ample may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Support Agreement to an affiliate, without
reducing its own obligations hereunder.

 

This Support Agreement may be executed in any number of counterparts (including
counterparts by facsimile or electronic mail) and all such counterparts taken
together shall be deemed to constitute one and the same instrument. The parties
shall be entitled to rely upon delivery of an executed facsimile or similar
executed electronic copy of this Support Agreement, and such facsimile or
similar executed electronic copy shall be legally effective to create a valid
and binding agreement between the parties.

 

This Support Agreement shall be governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein.

 

[Signature Page Follows]

 

H-2

 

 

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing the enclosed copies of this
letter agreement where indicated below and returning the same to the
undersigned, upon which this letter agreement as so accepted shall constitute an
agreement among the Shareholder, Ample and the Company.

 

Yours truly,           Name:  

 

Accepted and agreed on this _____ day of 2019.

 

Akerna corp.           By:       Name:               Title:             ample
organics INC.           By:       Name:               Title:    

 

[Signature Page to Akerna Support Agreement]

 

H-3

 

 

Schedule “A” 

Shareholder’s Securities

 

Number of Securities  Name of Beneficial Owner   Name of Registered Holder
(e.g. Broker or Custodian)  __________ common shares                  
                   __________ options           __________ warrants          

 

H-4

 

 

SCHEDULE “I” 

PROVISIONS ATTACHING TO THE EXCHANGEABLE SHARES

 

The Exchangeable Shares shall have the following rights, privileges,
restrictions and conditions (it being understood that all references to the
“Company” in this Schedule I shall be a reference to 2732805 Ontario Inc.):

 

1.Interpretation

 

(a)Definitions. For the purposes of these Exchangeable Share Provisions:

 

“affiliate” has the meaning ascribed thereto National Instrument 45-106
Prospectus Exemptions;

 

“Akerna” means Akerna Corp., a corporation existing under the laws of Delaware;

 

“Akerna Control Transaction” shall be deemed to have occurred if:

 

(i)except in connection with the Arrangement Agreement, Plan of Arrangement or
Akerna Transactions, any person acquires, directly or indirectly, any voting
security of Akerna and, immediately after such acquisition, directly or
indirectly owns, or exercises control and direction over, voting securities
representing more than 50% of the total voting power of all of the then
outstanding voting securities of Akerna;

 

(ii)except in connection with the Arrangement Agreement, Plan of Arrangement or
Akerna Transactions, the shareholders of Akerna approve a merger, consolidation,
recapitalization or reorganization of Akerna, other than any such transaction
which would result in the holders of outstanding voting securities of Akerna
immediately prior to such transaction directly or indirectly owning, or
exercising control and direction over, voting securities representing more than
50% of the total voting power of all of the voting securities of the surviving
entity outstanding immediately after such transaction;

 

(iii)the shareholders of Akerna approve a liquidation of Akerna; or

 

(iv)Akerna sells or disposes of all or substantially all of its assets;

 

“Akerna Dividend Declaration Date” means the date on which the board of
directors of Akerna declares any dividend or other distribution on the Akerna
Shares;

 

“Akerna Shares” means shares of common stock of Akerna;

 

“Akerna Transactions” has the meaning ascribed thereto in the Arrangement
Agreement;

 

“Ample” means Ample Organics Inc., a corporation existing under the laws of the
Province of Ontario;

 

“Ample” has the meaning ascribed thereto in the Arrangement Agreement;

 

“Arrangement Agreement” means the arrangement agreement dated December 18, 2019
among Akerna, Ample, the Company and John Prentice as amended, supplemented or
otherwise modified from time to time in accordance with its terms;

  

I-1

 

 

“Automatic Exchange Right” has the meaning ascribed thereto in the Voting and
Exchange Trust Agreement;

 

“Board of Directors” means the board of directors of the Company;

 

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in the Province of Ontario or in the State of Colorado;

 

“Callco” means 2732804 Ontario Inc., a wholly-owned subsidiary of Akerna
incorporated under the laws of the Province of Ontario;

 

“Canadian Dollar Equivalent” means, at any date, in respect of any amount
expressed in a currency other than Canadian dollars (the “Foreign Currency
Amount”) as of such date, the product obtained by multiplying: (i) the Foreign
Currency Amount, by (ii) the daily exchange rate on such date for such foreign
currency expressed in Canadian dollars as reported by the Bank of Canada or, in
the event such daily exchange rate is not available, the average daily exchange
rate during the period of 20 consecutive Business Days ending on the third
Business Day immediately before such date for such foreign currency expressed in
Canadian dollars;

 

“Change of Law Call Right” has the meaning ascribed thereto in the Plan of
Arrangement;

 

“Common Shares” means the common shares in the capital of the Company;

 

“Current Market Price” means, in respect of an Akerna Share on any date, the
Canadian Dollar Equivalent of the average closing price of an Akerna Share on
the NASDAQ during the period of 20 consecutive trading days ending on the third
trading day immediately before such date or, if the Akerna Shares are not then
listed on the NASDAQ, on such other stock exchange or automated quotation system
on which the Akerna Shares are listed or quoted, as the case may be, as may be
selected by the Board of Directors for such purpose; provided, however, that if
in the opinion of the Board of Directors the public distribution or trading
activity of Akerna Shares during such period does not reflect the fair market
value of an Akerna Share, then the Current Market Price of an Akerna Share shall
be determined by the Board of Directors, based upon the advice of such qualified
independent financial advisors as the Board of Directors may deem to be
appropriate; and provided further that any such selection, opinion or
determination by the Board of Directors shall be conclusive and binding, absent
manifest error;

 

“Effective Date” has the meaning ascribed thereto in the Plan of Arrangement;

 

“Exchangeable Share Consideration” means, with respect to each Exchangeable
Share, for any acquisition of, redemption of or distribution of assets of the
Company in respect of such Exchangeable Share, or purchase of such Exchangeable
Share pursuant to these Exchangeable Share Provisions, the Plan of Arrangement,
the Support Agreement or the Voting and Exchange Trust Agreement:

 

(i)the Current Market Price of one Akerna Share deliverable in connection with
such action; plus

 

(ii)a cheque or cheques payable at par at any branch of the bankers of the payor
in the amount of all declared, payable and unpaid, and all undeclared but
payable, cash dividends deliverable in connection with such action; plus

  

I-2

 

 

(iii)such stock or other property constituting any declared, payable and unpaid
non-cash dividends, and all undeclared but payable stock or property
constituting any undeclared but payable non-cash dividends, in either case,
deliverable on the Exchangeable Shares;

 

provided that: (A) the part of the consideration which represents (i) above
shall be fully paid and satisfied by the delivery of one Akerna Share, such
share to be duly issued, fully paid and nonassessable; (B) the part of the
consideration which represents (iii) above shall be fully paid and satisfied by
delivery of such non-cash items; (C) in each case, any such consideration shall
be delivered free and clear of any lien, claim, encumbrance, security interest
or adverse claim or interest; and (D) in each case, any such consideration shall
be paid without interest and less any tax required to be deducted and withheld
therefrom;

 

“Exchangeable Share Price” means, at any time, for each Exchangeable Share, an
amount equal to the aggregate of:

 

(i)the Current Market Price of one Akerna Share at such time;

 

(ii)the full amount of all cash dividends declared, payable and unpaid, at such
time, on such Exchangeable Share;

 

(iii)the full amount of all non-cash dividends declared, payable and unpaid, at
such time, on such Exchangeable Share; and

 

(iv)the full amount of all dividends declared and payable or paid in respect of
each Akerna Share which have not, at such time, been declared or paid on such
Exchangeable Share in accordance herewith;

 

“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions set out herein;

 

“Exchangeable Share Voting Event” means any matter in respect of which holders
of Exchangeable Shares are entitled to vote as shareholders of the Company,
other than an Exempt Exchangeable Share Voting Event, and, for greater
certainty, excluding any matter in respect of which holders of Exchangeable
Shares are entitled to vote (or instruct the Trustee to vote) in their capacity
as Beneficiaries under (and as that term is defined in) the Voting and Exchange
Trust Agreement;

 

“Exempt Exchangeable Share Voting Event” means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of the
Company to approve or disapprove, as applicable, any change to, or in the rights
of the holders of, the Exchangeable Shares, where the approval or disapproval,
as applicable, of such change is required to maintain the economic equivalence
of the Exchangeable Shares and the Akerna Shares;

 

“Exchangeable Shares” means the exchangeable shares in the capital of the
Company, having the rights, privileges, restrictions and conditions set forth
herein;

 

“Liquidation Amount” has the meaning ascribed thereto in Section 5(a);

 

“Liquidation Call Right” has the meaning ascribed thereto in the Plan of
Arrangement;

 

“Liquidation Date” has the meaning ascribed thereto in Section 5(a);

  

I-3

 

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotations exchange;

 

“OBCA” means the Business Corporations Act (Ontario) and the regulations made
thereunder, as now in effect and as they may be promulgated or amended from time
to time;

 

“person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative, government or any other
entity, whether or not having legal status;

 

“Plan of Arrangement” means the plan of arrangement substantially in the form
and content of Schedule A to the Arrangement Agreement, including any appendices
thereto, and any amendments, modifications or supplements thereto made from time
to time in accordance with its terms;

 

“Redemption Call Purchase Price” has the meaning ascribed thereto in the Plan of
Arrangement;

 

“Redemption Call Right” has the meaning ascribed thereto in the Plan of
Arrangement;

 

“Redemption Date” means the date, if any, established by the Board of Directors
for the redemption by the Company of all but not less than all of the
outstanding Exchangeable Shares, which date shall be no earlier than the seventh
anniversary of the Effective Date, unless:

 

(i)the aggregate number of Exchangeable Shares issued and outstanding (other
than Exchangeable Shares held by Akerna and its subsidiaries) is less than 2% of
the number of Exchangeable Shares issued on the Effective Date (as such number
of shares may be adjusted as deemed appropriate by the Board of Directors to
give effect to any subdivision, combination or consolidation of or stock or
share dividend on the Exchangeable Shares, any issue or distribution of rights
to acquire Exchangeable Shares or securities exchangeable for or convertible
into Exchangeable Shares, any issue or distribution of other securities or
rights or evidences of indebtedness or assets, or any other capital
reorganization or other transaction affecting the Exchangeable Shares), in which
case the Board of Directors may accelerate such redemption date to such date
prior to the seventh anniversary of the Effective Date as it may determine, upon
at least 30 days’ prior written notice to the holders of the Exchangeable Shares
and the Trustee;

 

(ii)an Akerna Control Transaction is proposed, in which case, provided the Board
of Directors determines in good faith that it is not practicable to
substantially replicate the terms and conditions of the Exchangeable Shares in
connection with such Akerna Control Transaction or that the redemption of all
but not less than all of the outstanding Exchangeable Shares (other than
Exchangeable Shares held by Akerna and its affiliates) is necessary to enable
the completion of such Akerna Control Transaction in accordance with its terms,
the Board of Directors may accelerate such redemption date to such date as it
may determine, upon such number of days prior written notice to the holders of
the Exchangeable Shares and the Trustee as the Board of Directors may determine
to be reasonably practicable in such circumstances;

  

I-4

 

 

(iii)an Exchangeable Share Voting Event is proposed and (A) the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares to approve or disapprove, as applicable, the
Exchangeable Share Voting Event, and (B) the Board of Directors has determined,
in good faith and in its sole discretion, that it is not reasonably practicable
to accomplish the business purpose (which business purpose must be bona fide and
not for the primary purpose of causing the occurrence of the Redemption Date)
intended by the Exchangeable Share Voting Event in a commercially reasonable
manner that does not result in an Exchangeable Share Voting Event, in which case
the Redemption Date shall be the Business Day following the day on which the
later of the events described in (A) and (B) above occurs; or

 

(iv)an Exempt Exchangeable Share Voting Event is proposed and the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares to approve or disapprove, as applicable, the
Exempt Exchangeable Share Voting Event, in which case the Redemption Date shall
be the Business Day following the day on which the holders of the Exchangeable
Shares fail to take such action;

 

provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (i), (ii), (iii) or (iv) above to any of the holders of
Exchangeable Shares shall not affect the validity of any such redemption;

 

“Redemption Price” has the meaning ascribed thereto in Section 7(a);

 

“Retracted Shares” has the meaning ascribed thereto in Section 6(a)(i);

 

“Retraction Call Notice” has the meaning ascribed thereto in Section 6(b)(ii);

 

“Retraction Call Right” has the meaning ascribed thereto in Section 6(a)(i)(C);

 

“Retraction Call Right Purchase Price” has the meaning ascribed thereto in
Section 6(b)(i);

 

“Retraction Date” has the meaning ascribed thereto in Section 6(a)(i);

 

“Retraction Price” has the meaning ascribed thereto in Section 6(a)(i);

 

“Retraction Request” has the meaning ascribed thereto in Section 6(a)(i);

 

“Support Agreement” means the support agreement to be entered into at or prior
to the issuance by the Company of any Exchangeable Shares among Akerna, Callco
and the Company substantially in the form of Schedule D to the Arrangement
Agreement, as may be amended, supplemented or otherwise modified from time to
time in accordance with its terms;

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, Inc. or such
other person as may from time to time be appointed by the Company as the
registrar and transfer agent for the Exchangeable Shares;

 

“Trustee” means the trustee chosen by Akerna and Ample, each acting reasonably,
to act as trustee under the Voting and Exchange Trust Agreement and any
successor trustee appointed under the Voting and Exchange Trust Agreement; and

  

I-5

 

 

“Voting and Exchange Trust Agreement” means the voting and exchange trust
agreement to be made among Akerna, Callco, the Company and the Trustee in
connection with the Plan of Arrangement substantially in the form of Schedule G
to the Arrangement Agreement, as may be amended, supplemented or otherwise
modified from time to time in accordance with its terms.

 

(b)Interpretation Not Affected by Headings. The division of these Exchangeable
Share Provisions into sections and other portions and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation hereof. Unless otherwise indicated, all references to a “Section”
followed by a number and/or a letter refer to the specified section of these
Exchangeable Share Provisions.

 

(c)Number and Gender. In these Exchangeable Share Provision, unless the context
otherwise clearly requires, words used herein importing the singular include the
plural and vice versa and words imparting any gender shall include all genders.

 

(d)Date of Any Action. If any date on which any action is required to be taken
hereunder by any person is not a Business Day, then such action shall be
required to be taken on the next succeeding day which is a Business Day.

 

(e)Currency. In these Exchangeable Share Provision, unless stated otherwise, all
cash payments provided for herein shall be made in Canadian dollars.

 

2.Ranking of Exchangeable Shares

 

The Exchangeable Shares shall be entitled to a preference over the Common Shares
and any other shares ranking junior to the Exchangeable Shares: (a) with respect
to the payment of dividends or other distributions as and to the extent provided
in Section 3; and (b) with respect to the distribution of assets in the event of
the liquidation, dissolution or winding-up of the Company, whether voluntary or
involuntary, or any other distribution of the assets of the Company among its
shareholders for the purpose of winding up its affairs as and to the extent
provided in Section 5.

 

3.Dividends and Distributions

 

(a)Dividends and Distributions. A holder of an Exchangeable Share shall be
entitled to receive and the Board of Directors shall, subject to applicable law,
on each Akerna Dividend Declaration Date, declare a dividend or other
distribution on each Exchangeable Share:

 

(i)in the case of a cash dividend or other distribution declared on the Akerna
Shares, in an amount in cash for each Exchangeable Share equal to the Canadian
Dollar Equivalent of the cash dividend or other distribution declared on each
Akerna Share on the Akerna Dividend Declaration Date;

 

(ii)in the case of a stock or share dividend or other distribution declared on
the Akerna Shares to be paid in Akerna Shares, by the issue or transfer by the
Company of such number of Exchangeable Shares for each Exchangeable Share as is
equal to the number of Akerna Shares to be paid on each Akerna Share; provided,
however, that the Company may, in lieu of such stock or share dividend or other
distribution, elect to effect a corresponding, contemporaneous and economically
equivalent (as determined by the Board of Directors in accordance with Sections
3(e) and 3(f)) subdivision of the outstanding Exchangeable Shares; or

 

(iii)in the case of a dividend or other distribution declared on the Akerna
Shares in property other than cash or Akerna Shares, in such type and amount of
property for each Exchangeable Share as is the same as or economically
equivalent (as determined by the Board of Directors in accordance with Section
3(e)) to the type and amount of property declared as a dividend or other
distribution on each Akerna Share; and

  

I-6

 

 

such dividends or other distributions shall be paid out of money, assets or
property of the Company properly applicable to the payment of dividends or other
distributions, out of authorized but unissued shares of the Company or through
the subdivision of outstanding Exchangeable Shares, as applicable. The holders
of Exchangeable Shares shall not be entitled to any dividends or other
distributions other than or in excess of the dividends or other distributions
referred to in this Section 3(a).

 

(b)Payments of Dividends and Distributions. Cheques of the Company payable at
par at any branch of the bankers of the Company shall be issued in respect of
any cash dividends or other distributions contemplated by Section 3(a)(i) and
the sending of such cheque to each holder of an Exchangeable Share shall satisfy
the cash dividend or other distribution represented thereby unless the cheque is
not paid on presentation. Certificates registered in the name of the registered
holder of Exchangeable Shares or written evidence of the book entry issuance or
transfer to the registered holder of Exchangeable Shares shall be delivered in
respect of any stock or share dividends or other distributions contemplated by
Section 3(a)(ii) or any subdivision of the Exchangeable Shares under Sections
3(a)(ii) and 3(f), and the sending of such certificates or written evidence to
each holder of an Exchangeable Share shall satisfy the stock or share dividend
or other distribution represented thereby. Such other type and amount of
property in respect of any dividends or other distributions contemplated by
Section 3(a)(iii) shall be issued, distributed or transferred by the Company in
such manner as it shall determine, and the issuance, distribution or transfer
thereof by the Company to each holder of an Exchangeable Share shall satisfy the
dividend or other distribution represented thereby. Subject to the requirements
of applicable law with respect to unclaimed property, no holder of an
Exchangeable Share shall be entitled to recover by action or other legal process
against the Company any dividend or other distribution that is represented by a
cheque that has not been duly presented to the Company’s bankers for payment or
that otherwise remains unclaimed for a period of six years from the date on
which such dividend was payable.

 

(c)Record and Payment Dates. The record date for the determination of the
holders of Exchangeable Shares entitled to receive payment of, and the payment
date for, any dividend or other distribution declared on the Exchangeable Shares
under Section 3(a) shall be the same dates as the record date and payment date,
respectively, for the corresponding dividend or other distribution declared on
the Akerna Shares. The record date for the determination of the holders of
Exchangeable Shares entitled to receive Exchangeable Shares in connection with
any subdivision of the Exchangeable Shares under Sections 3(a)(ii) and 3(f), and
the effective date of such subdivision, shall be the same dates as the record
and payment date, respectively, for the corresponding stock or share dividend or
other distribution declared on the Akerna Shares.

 

(d)Partial Payment. If on any payment date for any dividends or other
distributions declared on the Exchangeable Shares under Section 3(a) the
dividends or other distributions are not paid in full on all of the Exchangeable
Shares then outstanding, any such dividends or other distributions that remain
unpaid shall be paid on a subsequent date or dates determined by the Board of
Directors on which the Company shall have sufficient moneys, assets or property
properly applicable to the payment of such dividends or other distributions.

  

I-7

 

 

(e)Economic Equivalence. The Board of Directors shall determine, in good faith
and in its sole discretion (with the assistance of such financial or other
advisors as the Board of Directors may determine), “economic equivalence” for
the purposes of the Exchangeable Share Provisions and each such determination
shall be conclusive and binding on the Company and its shareholders. In making
each such determination, the following factors shall, without excluding other
factors determined by the Board of Directors to be relevant, be considered by
the Board of Directors:

 

(i)in the case of any stock or share dividend or other distribution payable in
Akerna Shares, the number of such shares issued as a result of such stock or
share dividend or other distribution in proportion to the number of Akerna
Shares previously outstanding;

 

(ii)in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase Akerna Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Akerna Shares), the
relationship between the exercise price of each such right, option or warrant,
the number of such rights, options or warrants to be issued or distributed in
respect of each Akerna Share and the Current Market Price of an Akerna Share,
the price volatility of the Akerna Shares and the terms of any such instrument;

 

(iii)in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Akerna of any class
other than Akerna Shares, any rights, options or warrants other than those
referred to in Section 3(e)(ii), any evidences of indebtedness of Akerna or any
assets of Akerna), the relationship between the fair market value (as determined
by the Board of Directors in the manner above contemplated) of such property to
be issued or distributed with respect to each outstanding Akerna Share and the
Current Market Price of an Akerna Share;

 

(iv)in the case of any subdivision, redivision or change of the then outstanding
Akerna Shares into a greater number of Akerna Shares or the reduction,
combination, consolidation or change of the then outstanding Akerna Shares into
a lesser number of Akerna Shares or any amalgamation, merger, arrangement,
reorganization or other transaction affecting the Akerna Shares, the effect
thereof upon the then outstanding Akerna Shares; and

 

(v)in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Akerna Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

(f)Subdivision on Stock or Share Dividend. In the case of a stock or share
dividend declared on Akerna Shares to be paid in Akerna Shares, in lieu of
declaring the stock or share dividend contemplated by Section 3(a)(ii) on the
Exchangeable Shares, the Board of Directors may, in good faith and in its
discretion and subject to applicable law and to obtaining all required
regulatory approvals, subdivide, redivide or change each issued and unissued
Exchangeable Share on the basis that each Exchangeable Share before such
subdivision becomes a number of Exchangeable Shares equal to the sum of: (i) one
Akerna Share; and (ii) the number of Akerna Shares to be paid as a share
dividend on each Akerna Share.

  

I-8

 

 

4.Certain Restrictions

 

So long as any of the Exchangeable Shares are outstanding, the Company shall not
at any time without, but may at any time with, the approval of the holders of
the Exchangeable Shares given as specified in Section 11(a):

 

(a)pay any dividends or other distributions on the Common Shares or any other
shares ranking junior to the Exchangeable Shares with respect to the payment of
dividends or other distributions, other than stock or share dividends payable in
Common Shares or any such other shares ranking junior to the Exchangeable
Shares, as the case may be;

 

(b)redeem or purchase or make any capital distribution in respect of Common
Shares or any other shares ranking junior to the Exchangeable Shares with
respect to the payment of dividends or the distribution of the assets in the
event of the liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary, or any other distribution of the assets of the Company
among its shareholders for the purpose of winding up its affairs;

 

(c)redeem or purchase or make any capital distribution in respect of any other
shares of the Company ranking equally with the Exchangeable Shares with respect
to the payment of dividends or the distribution of assets in the event of the
liquidation, dissolution or winding-up of the Company, whether voluntary or
involuntary, or any other distribution of the assets of the Company among its
shareholders for the purpose of winding up its affairs; or

 

(d)issue any Exchangeable Share or any other shares ranking equally with, or
superior to, the Exchangeable Shares, other than, in each case, by way of stock
or share dividends to the holders of such Exchangeable Shares or pursuant to a
shareholders rights plan adopted by the Company;

 

provided, however, that the restrictions in this Section 4 shall not apply if
all dividends or other distributions on the outstanding Exchangeable Shares
corresponding to dividends or other distributions declared and paid on the
Akerna Shares shall have been declared and paid in full on the Exchangeable
Shares prior to or as at the date of any such event referred to in this Section
4.

 

5.Liquidation

 

(a)Liquidation Amount. Subject to applicable laws and the due exercise by Akerna
or Callco of the Liquidation Call Right (which shall itself be subject to the
sale and purchase contemplated by the Automatic Exchange Right), in the event of
the liquidation, dissolution or winding-up of the Company or any other
distribution of the assets of the Company among its shareholders for the purpose
of winding up its affairs, a holder of Exchangeable Shares shall be entitled to
receive from the assets of the Company in respect of each Exchangeable Share
held by such holder on the effective date of such liquidation, dissolution,
winding-up or other distribution (the “Liquidation Date”), before any
distribution of any part of the assets of the Company among the holders of the
Common Shares or any other shares ranking junior to the Exchangeable Shares with
respect to dividends or other distributions an amount per share (the
“Liquidation Amount”) equal to the Exchangeable Share Price applicable on the
last Business Day prior to the Liquidation Date, which price shall be satisfied
in full by the Company delivering or causing to be delivered to such holder the
Exchangeable Share Consideration representing the Liquidation Amount.

  

I-9

 

 

(b)Payment of Liquidation Amount. In the case of a distribution pursuant to
Section 5(a), and provided that the sale and purchase contemplated by the
Automatic Exchange Right has not occurred and that the Liquidation Call Right
has not been exercised by Akerna or Callco, on or promptly after the Liquidation
Date, the Company shall deliver or cause to be delivered to the holders of the
Exchangeable Shares the Liquidation Amount for each such Exchangeable Share upon
presentation and surrender of the certificates representing such Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the OBCA and the articles of the
Company, as applicable, together with such additional documents, instruments and
payments as the Transfer Agent and the Company may reasonably require, at the
registered office of the Company or at any office of the Transfer Agent as may
be specified by the Company by notice to the holders of the Exchangeable Shares.
Payment of the Liquidation Amount for such Exchangeable Shares shall be made by
delivery to each holder, at the address of such holder recorded in the
securities register of the Company for the Exchangeable Shares or by holding for
pick-up by such holder at the registered office of the Company or at any office
of the Transfer Agent as may be specified by the Company by notice to the
holders of the Exchangeable Shares, the Exchangeable Share Consideration such
holder is entitled to receive pursuant to Section 5(a). On and after the
Liquidation Date, the holders of the Exchangeable Shares shall cease to be
holders of such Exchangeable Shares and shall not be entitled to exercise any of
the rights of holders in respect thereof (including, without limitation, any
rights under the Voting and Exchange Trust Agreement) other than the right to
receive, without interest, their proportionate part of the aggregate Liquidation
Amount, unless payment of the aggregate Liquidation Amount for such Exchangeable
Shares shall not be made upon presentation and surrender of share certificates
and other required documents in accordance with the foregoing provisions, in
which case the rights of the holders shall remain unaffected until the
Liquidation Amount has been paid in the manner hereinbefore provided. The
Company shall have the right at any time after the Liquidation Date to transfer
or cause to be issued or transferred to, and deposited in a custodial account
with, any chartered bank or trust company the Liquidation Amount in respect of
the Exchangeable Shares represented by certificates that have not at the
Liquidation Date been surrendered by the holders thereof, such Liquidation
Amount to be held by such bank or trust company as trustee for and on behalf of,
and for the use and benefit of, such holders. Upon such deposit being made, the
rights of a holder of Exchangeable Shares as of the date of such deposit shall
be limited to receiving its proportionate part of the aggregate Liquidation
Amount for such Exchangeable Shares so deposited, without interest, and all
dividends and other distributions with respect to the Akerna Shares to which
such holder is entitled with a record date on or after the date of such deposit
and before the date of transfer of such Akerna Shares to such holder (in each
case less any amounts withheld on account of tax required to be deducted and
withheld therefrom) against presentation and surrender of the certificates for
the Exchangeable Shares held by them in accordance with the foregoing
provisions. Upon such payment or deposit of the Liquidation Amount, the holders
of the Exchangeable Shares shall thereafter be considered and deemed for all
purposes to be holders of the Akerna Shares delivered to them or the custodian
on their behalf.

 

(c)No Right to Participate in Further Distributions. After the Company has
satisfied its obligations to pay the holders of the Exchangeable Shares the
aggregate Liquidation Amount per Exchangeable Share pursuant to this Section 5,
such holders shall not be entitled to share in any further distribution of the
assets of the Company.

  

I-10

 

 

6.Retraction of Exchangeable Shares

 

(a)Retraction at Option of Holder

 

(i)Subject to applicable laws and the due exercise by Akerna or Callco of the
Retraction Call Right, a holder of Exchangeable Shares shall be entitled at any
time to require the Company to redeem any or all of the Exchangeable Shares
registered in the name of such holder for an amount per share equal to the
Exchangeable Share Price applicable on the last Business Day prior to the
Retraction Date (the “Retraction Price”), which price shall be satisfied in full
by the Company delivering or causing to be delivered to such holder the
Exchangeable Share Consideration representing the Retraction Price. A holder of
Exchangeable Shares must give notice of a request to redeem by presenting and
surrendering to the Company, at the registered office of the Company or at any
office of the Transfer Agent as may be specified by the Company by notice to the
holders of the Exchangeable Shares, the certificate or certificates representing
the Exchangeable Shares that such holder desires to have the Company redeem,
together with: (A) such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the OBCA and the articles of the
Company, as applicable, together with such additional documents, instruments and
payments as the Transfer Agent and the Company may reasonably require; and (B) a
duly executed request (the “Retraction Request”) in the form of Appendix I
hereto or in such other form as may be acceptable to the Company:

 

(A)specifying that such holder desires to have all or any number specified
therein of the Exchangeable Shares represented by such certificate or
certificates (the “Retracted Shares”) redeemed by the Company;

 

(B)stating the Business Day on which the holder desires to have the Company
redeem the Retracted Shares (the “Retraction Date”), provided that the
Retraction Date shall not be less than 10 Business Days nor more than 15
Business Days after the date on which the Retraction Request is received by the
Company and further provided that, in the event that no such Business Day is
specified by the holder in the Retraction Request, the Retraction Date shall be
deemed to be the 15th Business Day after the date on which the Retraction
Request is received by the Company, subject to Section 6(a)(v); and

 

(C)acknowledging the overriding right (the “Retraction Call Right”) of Akerna
and Callco to purchase all but not less than all the Retracted Shares directly
from the holder and that the Retraction Request shall be deemed to be a
revocable offer by the holder to sell the Retracted Shares to Akerna or Callco
in accordance with the Retraction Call Right on the Retraction Date for the
Retraction Call Right Purchase Price and on the other terms and conditions set
out in Section 6(b).

 

(ii)In the case of a redemption of Exchangeable Shares pursuant to this Section
6(a), upon receipt by the Company or the Transfer Agent in the manner specified
in Section 6(a)(i) of a certificate or certificates representing the number of
Exchangeable Shares which the holder desires to have the Company redeem,
together with a duly executed Retraction Request and such additional documents
and instruments specified in Section 6(a)(i) or that the Company may reasonably
require, and provided that: (A) the Retraction Request has not been revoked by
the holder of such Retracted Shares in the manner specified in Section 6(a)(iv);
and (B) neither Akerna nor Callco has exercised the Retraction Call Right, the
Company shall redeem the Retracted Shares effective at the close of business on
the Retraction Date. On the Retraction Date, the Company shall deliver or cause
to be delivered to such holder, at the address of the holder recorded in the
securities register of the Company for the Exchangeable Shares or at the address
specified in the Retraction Request or by holding for pick-up by the holder at
the registered office of the Company or at any office of the Transfer Agent as
may be specified by the Company by notice to the holders of the Exchangeable
Shares, the Exchangeable Share Consideration representing the Retraction Price
and such delivery of such Exchangeable Share Consideration by or on behalf of
the Company by the Transfer Agent shall be deemed to be payment of and shall
satisfy and discharge all liability for the Retraction Price to the extent that
the same is represented by such Exchangeable Share Consideration, unless any
cheque comprising part of such Exchangeable Share Consideration is not paid on
due presentation. If only a part of the Exchangeable Shares represented by any
certificate is redeemed, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of the Company. On and after
the close of business on the Retraction Date, the holder of the Retracted Shares
shall cease to be a holder of such Retracted Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof (including, without
limitation, any rights under the Voting and Exchange Trust Agreement), other
than the right to receive the aggregate Retraction Price in respect thereof,
unless payment of the aggregate Retraction Price payable to such holder shall
not be made upon presentation and surrender of share certificates and other
required documents in accordance with the foregoing provisions, in which case
the rights of such holder shall remain unaffected until such aggregate
Retraction Price has been paid in the manner hereinbefore provided. On and after
the close of business on the Retraction Date, provided that presentation and
surrender of the certificates and payment of such aggregate Retraction Price has
been made in accordance with the foregoing provisions, the holder of the
Retracted Shares so redeemed by the Company shall thereafter be considered and
deemed for all purposes to be a holder of the Akerna Shares delivered to such
holder.

 

I-11

 

 

(iii)Notwithstanding any other provision of this Section 6, the Company shall
not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request if and to the extent that such redemption of Retracted Shares
would be contrary to solvency requirements or other provisions of applicable
laws. If the Company believes, after due enquiry, that on any Retraction Date it
would not be permitted by any of such provisions to redeem the Retracted Shares
tendered for redemption on such date, and provided that neither Akerna nor
Callco has exercised the Retraction Call Right with respect to such Retracted
Shares, the Company shall only be obligated to redeem Retracted Shares specified
by a holder in a Retraction Request to the extent of the maximum number that may
be so redeemed (rounded down to a whole number of shares) as would not be
contrary to such provisions and shall notify the holder and the Trustee at least
two Business Days prior to the Retraction Date as to the number of Retracted
Shares which will not be redeemed by the Company. In any case in which the
redemption by the Company of Retracted Shares would be contrary to solvency
requirements or other provisions of applicable laws, the Company shall redeem
Retracted Shares in accordance with Section 6(a)(ii) on a pro rata basis in
proportion to the total number of Exchangeable Shares tendered for retraction
and shall issue to each holder of Retracted Shares a new certificate, at the
expense of the Company, representing the Retracted Shares not redeemed by the
Company pursuant to Section 6(a)(ii). If the Company would otherwise be
obligated to redeem Retracted Shares pursuant to Section 6(a)(ii) but is not
obligated to do so as a result of solvency requirements or other provisions of
applicable laws, the holder of any such Retracted Shares not redeemed by the
Company pursuant to Section 6(a)(ii) as a result of solvency requirements or
other provisions of applicable laws shall be deemed, by delivery of the
Retraction Request, to have instructed the Transfer Agent to require Akerna or
Callco to purchase such Retracted Shares from such holder on the Retraction Date
or as soon as practicable thereafter on payment by Akerna or Callco to such
holder of the aggregate Retraction Price in respect of such Retracted Shares,
all as more specifically provided for in the Voting and Exchange Trust
Agreement.

  

I-12

 

 

(iv)A holder of Retracted Shares may, by notice in writing given by the holder
to the Company before the close of business on the Business Day immediately
preceding the Retraction Date, withdraw its Retraction Request, in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to Akerna or Callco shall be deemed to have been revoked.

 

(v)Notwithstanding any other provision of this Section 6(a), if:

 

(A)exercise of the rights of the holders of the Exchangeable Shares, or any of
them, to require the Company to redeem any Exchangeable Shares pursuant to this
Section 6(a) on any Retraction Date would require listing particulars or any
similar document to be issued in order to obtain the approval of the NASDAQ to
the listing and trading (subject to official notice of issuance) of the Akerna
Shares that would be required to be delivered to such holders of Exchangeable
Shares in connection with the exercise of such rights; and

 

(B)as a result of (A) above, it would not be practicable (notwithstanding the
reasonable endeavours of Akerna) to obtain such approvals in time to enable all
or any of such Akerna Shares to be admitted to listing and trading by the NASDAQ
(subject to official notice of issuance) when so delivered; the Retraction Date
shall, notwithstanding any other date specified or otherwise deemed to be
specified in any relevant Retraction Request, be deemed for all purposes to be
the earlier of: (i) the second Business Day immediately following the date the
approvals referred to in Section 6(a)(v)(A) are obtained; and (ii) the date
which is 30 Business Days after the date on which the relevant Retraction
Request is received by the Company, and references in these Exchangeable Share
Provisions to such Retraction Date shall be construed accordingly.

 

(b)Retraction Call Rights

 

(i)In the event that a holder of Exchangeable Shares delivers a Retraction
Request pursuant to Section 6(a), and subject to the limitations set forth in
Section 6(a)(ii) (including that Callco shall only be entitled to exercise its
Retraction Call Right with respect to those holders of Exchangeable Shares, if
any, in respect of which Akerna has not exercised its Retraction Call Right),
the Retraction Call Right will be available to each of Akerna and Callco,
notwithstanding the proposed redemption of the Exchangeable Shares by the
Company pursuant to Section 6(a), to purchase from such holder on the Retraction
Date all but not less than all of the Retracted Shares held by such holder on
payment by Akerna or Callco, as the case may be, of an amount per share equal to
the Exchangeable Share Price applicable on the last Business Day prior to the
Retraction Date (the “Retraction Call Right Purchase Price”), which price shall
be satisfied in full by Akerna or Callco, as the case may, delivering or causing
to be delivered to such holder the Exchangeable Share Consideration representing
the Retraction Call Right Purchase Price. Upon the exercise of the Retraction
Call Right in respect of Retracted Shares, the holder of such Retracted Shares
shall be obligated to sell all of such Retracted Shares to Akerna or Callco, as
the case may be, on the Retraction Date on payment by Akerna or Callco, as the
case may be, of the aggregate Retraction Call Right Purchase Price in respect of
such Retracted Shares as set forth in this Section 6(b)(i).

  

I-13

 

 

(ii)Upon receipt by the Company of a Retraction Request, the Company shall
immediately notify Akerna and Callco thereof and shall provide Akerna and Callco
with a copy of the Retraction Request. Callco shall only be entitled to exercise
its Retraction Call Right with respect to those holders of Retracted Shares, if
any, in respect of which Akerna has not exercised its Retraction Call Right. In
order to exercise its Retraction Call Right, Akerna or Callco, as the case may
be, must notify the Company in writing of its determination to do so (a
“Retraction Call Notice”) within five Business Days after the Company notifies
Akerna and Callco of the Retraction Request. If neither Akerna nor Callco so
notifies the Company within such five Business Day period, the Company shall
notify the holder as soon as possible thereafter that neither Akerna nor Callco
will exercise the Retraction Call Right. If one or both of Akerna and Callco
delivers a Retraction Call Notice within such five Business Day period and duly
exercises its Retraction Call Right in accordance with this Section 6(b)(ii),
the obligation of the Company to redeem the Retracted Shares shall terminate
and, provided that the Retraction Request is not revoked by the holder of such
Retracted Shares in the manner specified in Section 6(a)(iv), Akerna or Callco,
as the case may be, shall purchase from such holder and such holder shall sell
to Akerna or Callco, as the case may be, on the Retraction Date the Retracted
Shares for an amount per share equal to the Retraction Call Right Purchase
Price. Provided that the aggregate Retraction Call Right Purchase Price has been
so deposited with the Transfer Agent as provided in Section 6(b)(iii), the
closing of the purchase and sale of the Retracted Shares pursuant to the
Retraction Call Right shall be deemed to have occurred as at the close of
business on the Retraction Date and, for greater certainty, no redemption by the
Company of such Retracted Shares shall take place on the Retraction Date.

 

(iii)For the purpose of completing a purchase of Retracted Shares pursuant to
the exercise of the Retraction Call Right, Akerna or Callco, as the case may be,
shall deliver or cause to be delivered to the holder of such Retracted Shares,
at the address of the holder recorded in the securities register of the Company
for the Exchangeable Shares or at the address specified in the holder’s
Retraction Request or by holding for pick-up by the holder at the registered
office of the Company or at any office of the Transfer Agent as may be specified
by the Company by notice to the holders of Exchangeable Shares, the Exchangeable
Share Consideration representing the Retraction Call Right Purchase Price to
which such holder is entitled and such delivery of Exchangeable Share
Consideration on behalf of Akerna or Callco, as the case may be, shall be deemed
to be payment of and shall satisfy and discharge all liability for the
Retraction Call Right Purchase Price to the extent that the same is represented
by such Exchangeable Share Consideration, unless any cheque comprising part of
such Exchangeable Share Consideration is not paid on due presentation.

 

(iv)On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall cease to be a holder of such Retracted Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof
(including, without limitation, any rights under the Voting and Exchange Trust
Agreement), other than the right to receive the aggregate Retraction Call Right
Purchase Price in respect thereof, unless payment of the aggregate Retraction
Call Right Purchase Price payable to such holder shall not be made upon
presentation and surrender of share certificates and other required documents in
accordance with the foregoing provisions, in which case the rights of such
holder shall remain unaffected until such aggregate Retraction Call Right
Purchase Price has been paid in the manner hereinbefore provided. On and after
the close of business on the Retraction Date, provided that presentation and
surrender of certificates and payment of such aggregate Retraction Call Right
Purchase Price has been made in accordance with the foregoing provisions, the
holder of the Retracted Shares so purchased by Akerna or Callco, as the case may
be, shall thereafter be considered and deemed for all purposes to be a holder of
the Akerna Shares delivered to such holder.

  

I-14

 

 

7.Redemption of Exchangeable Shares by the Company

 

(a)Redemption Amount. Subject to applicable laws and the due exercise by Akerna
or Callco of the Redemption Call Right, the Company shall on the Redemption Date
redeem all but not less than all of the then outstanding Exchangeable Shares
(other than Exchangeable Shares held by Akerna and its affiliates) for an amount
per share (the “Redemption Price”) equal to the Exchangeable Share Price on the
last Business Day prior to the Redemption Date, which price shall be satisfied
in full by the Company delivering or causing to be delivered to each holder of
Exchangeable Shares the Exchangeable Share Consideration for each Exchangeable
Share held by such holder.

 

(b)Notice of Redemption. In the case of a redemption of Exchangeable Shares
pursuant to Section 7(a), the Company shall, at least 30 days before the
Redemption Date (other than a Redemption Date established in connection with an
Akerna Control Transaction, an Exchangeable Share Voting Event or an Exempt
Exchangeable Share Voting Event), send or cause to be sent to each holder of
Exchangeable Shares a notice in writing of the redemption by the Company or the
purchase by Akerna or Callco under the Redemption Call Right, as the case may
be, of the Exchangeable Shares held by such holder. In the case of a Redemption
Date established in connection with an Akerna Control Transaction, an
Exchangeable Share Voting Event or an Exempt Exchangeable Share Voting Event,
the written notice of the redemption by the Company or the purchase by Akerna or
Callco, as the case may be, of the Exchangeable Shares under the Redemption Call
Right will be sent on or before the Redemption Date, on as many days’ prior
written notice as may be determined by the Board of Directors to be reasonably
practicable in the circumstances. In any such case, such notice shall set out
the formula for determining the Redemption Price or the Redemption Call Purchase
Price, as the case may be, the Redemption Date and, if applicable, particulars
of the Redemption Call Right. In the case of any notice given in connection with
a possible Redemption Date, such notice will be given contingently and will be
withdrawn if the contingency does not occur.

 

(c)Payment of Redemption Price. On or promptly after the Redemption Date, and
provided that the Redemption Call Right has not been exercised by Akerna or
Callco, the Company shall deliver or cause to be delivered to the holders of the
Exchangeable Shares to be redeemed the Redemption Price for each such
Exchangeable Share, upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the OBCA and the articles of the Company, as applicable, together with such
additional documents, instruments and payments as the Transfer Agent and the
Company may reasonably require, at the registered office of the Company or at
any office of the Transfer Agent as may be specified by notice to the holders of
the Exchangeable Shares. Payment of the Redemption Price for such Exchangeable
Shares shall be made by delivery to each holder, at the address of the holder
recorded in the securities register of the Company for the Exchangeable Shares
or by holding for pick-up by the holder at the registered office of the Transfer
Agent as may be specified by the Company by notice to the holders of
Exchangeable Shares, the Exchangeable Share Consideration representing the
Redemption Price. On and after the Redemption Date, the holders of the
Exchangeable Shares called for redemption shall cease to be holders of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof (including, without limitation, any rights under the
Voting and Exchange Trust Agreement) other than the right to receive, without
interest, their proportionate part of the aggregate Redemption Price, unless
payment of the aggregate Redemption Price for such Exchangeable Shares shall not
be made upon presentation and surrender of certificates in accordance with the
foregoing provisions, in which case the rights of the holders shall remain
unaffected until the Redemption Price has been paid in the manner hereinbefore
provided. The Company shall have the right at any time after the sending of
notice of its intention to redeem the Exchangeable Shares as aforesaid to
deposit or cause to be deposited the aggregate Redemption Price (in the form of
Exchangeable Share Consideration) of the Exchangeable Shares so called for
redemption, or of such of the said Exchangeable Shares represented by
certificates that have not at the date of such deposit been surrendered by the
holders thereof in connection with such redemption, in a custodial account with
any chartered bank or trust company in Canada named in such notice and any
interest earned on such deposit shall belong to the Company. Provided that such
aggregate Redemption Price has been so deposited prior to the Redemption Date,
on and after the Redemption Date, the Exchangeable Shares in respect of which
such deposit shall have been made shall be redeemed and the rights of the
holders thereof after the Redemption Date shall be limited to receiving, without
interest, their proportionate part of the aggregate Redemption Price for such
Exchangeable Shares so deposited, against presentation and surrender of the
certificates for the Exchangeable Shares held by them, respectively, in
accordance with the foregoing provisions. Upon such payment or deposit of the
Redemption Price, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the Akerna Shares
delivered to them or the custodian on their behalf.

  

I-15

 

 

8.Purchase for Cancellation

 

(a)Private Agreement. Subject to applicable laws and the articles of the
Company, and notwithstanding Section 8(b), the Company may at any time and from
time to time purchase for cancellation all or any part of the Exchangeable
Shares by private agreement with the holder thereof.

 

(b)Tender Offer. Subject to applicable laws and the articles of the Company, the
Company may at any time and from time to time purchase for cancellation all or
any part of the outstanding Exchangeable Shares at any price per share by tender
to all the holders of Exchangeable Shares then outstanding or through the
facilities of any stock exchange on which the Exchangeable Shares are listed or
quoted together with an amount equal to all declared and unpaid dividends
thereon for which the record date has occurred prior to the date of purchase. If
in response to an invitation for tenders under the provisions of this Section
8(b) more Exchangeable Shares are tendered at a price or prices acceptable to
the Company than the Company is prepared to purchase, the Exchangeable Shares to
be purchased by the Company shall be purchased as nearly as may be pro rata
according to the number of shares tendered by each holder who submits a tender
to the Company, provided that when shares are tendered at different prices the
pro rating shall be effected (disregarding fractions) only with respect to the
shares tendered at the price at which more shares were tendered than the Company
is prepared to purchase after the Company has purchased all the shares tendered
at lower prices. If only part of the Exchangeable Shares represented by any
certificate are purchased pursuant to this Section 8(b), a new certificate for
the balance of such shares shall be issued at the expense of the Company.

 

9.Voting Rights

 

Except as required by applicable laws and by Section 11, the holders of the
Exchangeable Shares shall not be entitled as such to receive notice of or to
attend any meeting of the shareholders of the Company or to vote at any such
meeting. Without limiting the generality of the foregoing, the holders of the
Exchangeable Shares shall not be entitled to class votes except as required by
applicable law.

  

I-16

 

 

10.Specified Amount

 

The amount specified in respect of each Exchangeable Share for the purposes of
subsection 191(4) of the Income Tax Act (Canada) shall be an amount equal to
C$●.

 

11.Amendment and Approval

 

(a)Amendment. The rights, privileges, restrictions and conditions attaching to
the Exchangeable Shares may be added to, changed or removed only with the
approval of the holders of the Exchangeable Shares given as hereinafter
specified.

 

(b)Approval. Any approval given by the holders of the Exchangeable Shares to add
to, change or remove any right, privilege, restriction or condition attaching to
the Exchangeable Shares or any other matter requiring the approval or consent of
the holders of the Exchangeable Shares in accordance with applicable laws shall
be deemed to have been sufficiently given if it shall have been given in
accordance with applicable laws, subject to a minimum requirement that such
approval be evidenced by resolution passed by not less than two-thirds of the
votes cast on such resolution at a meeting of holders of Exchangeable Shares
duly called and held at which the holders of at least 10% of the outstanding
Exchangeable Shares at that time are present or represented by proxy; provided,
however, that if at any such meeting the holders of at least 10% of the
outstanding Exchangeable Shares at that time are not present or represented by
proxy within one-half hour after the time appointed for such meeting, then the
meeting shall be adjourned to such date not less than five days thereafter and
to such time and place as may be designated by the Chairman of such meeting. At
such adjourned meeting, the holders of Exchangeable Shares present or
represented by proxy thereat may transact the business for which the meeting was
originally called and a resolution passed thereat by the affirmative vote of not
less than two-thirds of the votes cast on such resolution at such meeting shall
constitute the approval or consent of the holders of the Exchangeable Shares.

 

12.Reciprocal Changes, etc. in Respect of Akerna Shares

 

(a)Acknowledgement in Respect of Issuances or Distributions. Each holder of an
Exchangeable Share acknowledges that the Support Agreement provides, in part,
that Akerna will not, except as provided in the Support Agreement, without the
prior approval of the Company and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 11(b):

 

(i)issue or distribute Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) to the holders of
all or substantially all of the then outstanding Akerna Shares by way of stock
or share dividend or other distribution, other than an issue of Akerna Shares
(or securities exchangeable for or convertible into or carrying rights to
acquire Akerna Shares) to holders of Akerna Shares: (i) who exercise an option
to receive dividends in Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) in lieu of
receiving cash dividends; or (ii) pursuant to any dividend reinvestment plan or
scrip dividend or similar arrangement;

 

(ii)issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Akerna Shares entitling them to
subscribe for or to purchase Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares); or

  

I-17

 

 

(iii)issue or distribute to the holders of all or substantially all of the then
outstanding Akerna Shares:

 

(A)shares or securities of Akerna of any class other than Akerna Shares (or
securities convertible into or exchangeable for or carrying rights to acquire
Akerna Shares);

 

(B)rights, options or warrants other than those referred to in Section 12(a)(ii)
above;

 

(C)evidence of indebtedness of Akerna; or

 

(D)assets of Akerna;

 

unless, in each case, the Company issues or distributes the economic equivalent
of such rights, options, warrants, securities, shares, evidences of indebtedness
or other assets simultaneously to holders of the Exchangeable Shares; provided,
however, that, for greater certainty, the above restrictions shall not apply to
any securities issued or distributed by Akerna in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement and the Plan of Arrangement.

 

(b)Acknowledgement in Respect of Corporate Changes. Each holder of an
Exchangeable Share acknowledges that the Support Agreement further provides, in
part, that for so long as any Exchangeable Shares not owned by Akerna or its
affiliates are outstanding, Akerna will not without the prior approval of the
Company and the prior approval of the holders of the Exchangeable Shares given
in accordance with Section 11(b):

 

(i)subdivide, redivide or change the then outstanding Akerna Shares into a
greater number of Akerna Shares;

  

I-18

 

 

(ii)reduce, combine, consolidate or change the then outstanding Akerna Shares
into a lesser number of Akerna Shares; or

 

(iii)reclassify or otherwise change the Akerna Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Akerna Shares;

 

unless, in each case, the same or an economically equivalent change is made
simultaneously to, or in the rights of the holders of, the Exchangeable Shares;
provided, however, that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by Akerna in order to give effect
to and to consummate the transactions contemplated by, and in accordance with
the Arrangement Agreement and the Plan of Arrangement. The Support Agreement
further provides, in part, that the aforesaid provisions of the Support
Agreement shall not be changed without the approval of the holders of the
Exchangeable Shares given in accordance with Section 11(b).

 

(c)Successorship Transaction. Notwithstanding the foregoing provisions of this
Section 12, in the event of an Akerna Control Transaction:

 

(i)in which Akerna merges or amalgamates with, or in which all or substantially
all of the then outstanding Akerna Shares are acquired by one or more other
corporations to which Akerna is, immediately before such merger, amalgamation or
acquisition, related within the meaning of the Income Tax Act (Canada)
(otherwise than virtue of a right referred to in paragraph 251(5)(b) thereof);

 

(ii)which does not result in an acceleration of the Redemption Date in
accordance with paragraph (ii) of the definition of such term in Section 1(a);
and

 

(iii)in which all or substantially all of the then outstanding Akerna Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) of another corporation (the “Other Corporation”) that,
immediately after such Akerna Control Transaction, owns or controls, directly or
indirectly, Akerna;

 

then all references herein to “Akerna” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Akerna Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of shares pursuant
to these Exchangeable Share Provisions or the Plan of Arrangement or the
exchange of shares pursuant to the Voting and Exchange Trust Agreement
immediately subsequent to the Akerna Control Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to these Exchangeable Share Provisions or the
Plan of Arrangement or the exchange of such shares pursuant to the Voting and
Exchange Trust Agreement had occurred immediately prior to the Akerna Control
Transaction and the Akerna Control Transaction was completed) but subject to
subsequent adjustments to reflect any subsequent changes in the share capital of
the issuer of the Other Shares, including without limitation, any subdivision,
consolidation or reduction of share capital, without any need to amend the terms
and conditions of the Exchangeable Shares and without any further action
required.

 

13.Actions by the Company under Support Agreement

 

(a)Actions by the Company. The Company will take all such actions and do all
such things as shall be necessary or advisable to perform and comply with and to
ensure performance and compliance by Akerna, Callco and the Company with all
provisions of the Support Agreement applicable to Akerna, Callco and the
Company, respectively, in accordance with the terms thereof including taking all
such actions and doing all such things as shall be necessary or advisable to
enforce to the fullest extent possible for the direct benefit of the Company all
rights and benefits in favour of the Company under or pursuant to such
agreement.

 

(b)Changes to the Support Agreement. The Company shall not propose, agree to or
otherwise give effect to any amendment to, or waiver or forgiveness of its
rights or obligations under, the Support Agreement without the approval of the
holders of the Exchangeable Shares given in accordance with Section 11(b) other
than such amendments, waivers and/or forgiveness as may be necessary or
advisable for the purposes of:

 

(i)adding to the covenants of any or all of the other parties to the Support
Agreement if the board of directors of each of Akerna, Callco and the Company
shall be of the good faith opinion that such additions will not be prejudicial
to the rights or interests of the holders of the Exchangeable Shares;

 

(ii)evidencing the succession of successors to Akerna either by operation of law
or agreement to the liabilities and covenants of Akerna under the Support
Agreement (“Akerna Successors”) and the covenants of and obligations assumed by
each such Akerna Successor in accordance with the provisions of Article 3 of the
Support Agreement;

  

I-19

 

 

(iii)making such amendments or modifications not inconsistent with the Support
Agreement as may be necessary or desirable with respect to matters or questions
arising thereunder which, in the good faith opinion of the board of directors of
each of Akerna, Callco and the Company, it may be expedient to make, provided
that each such board of directors shall be of the good faith opinion, after
consultation with counsel, that such amendments and modifications will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares; or

 

(iv)making such changes in or corrections to the Support Agreement which, on the
advice of counsel to Akerna, Callco and the Company, are required for the
purpose of curing or correcting any ambiguity or defect or inconsistent
provision or clerical omission or mistake or manifest error contained therein,
provided that the board of directors of each of Akerna, Callco and the Company
shall be of the good faith opinion that such changes or corrections will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares.

 

14.Legend; Call Rights; Withholding Rights

 

(a)Legend. The certificates evidencing the Exchangeable Shares shall contain or
have affixed thereto a legend in form and on terms approved by the Board of
Directors with respect to the Support Agreement, the provisions of the Plan of
Arrangement relating to the Liquidation Call Right, the Redemption Call Right
and the Change of Law Call Right, the Voting and Exchange Trust Agreement
(including the provisions with respect to the voting rights and automatic
exchange thereunder) and the Retraction Call Right.

 

(b)Call Rights. Each holder of an Exchangeable Share, whether of record or
beneficial, by virtue of becoming and being such a holder shall be deemed to
acknowledge each of the Liquidation Call Right, the Redemption Call Right, the
Change of Law Call Right and the Retraction Call Right, in each case, in favour
of Akerna and Callco, and the overriding nature thereof in connection with the
liquidation, dissolution or winding-up of the Company or any other distribution
of the assets of the Company among its shareholders for the purpose of winding
up its affairs, or the retraction or redemption of Exchangeable Shares, as the
case may be, and to be bound thereby in favour of Akerna and Callco as provided
herein and in the Plan of Arrangement.

 

(c)Withholding Rights. Akerna, Callco, the Company and the Transfer Agent shall
be entitled to deduct and withhold from any dividend, distribution or other
consideration otherwise payable to any holder of Exchangeable Shares such
amounts as Akerna, Callco, the Company or the Transfer Agent, as the case may
be, is required to deduct and withhold with respect to such payment under the
Income Tax Act (Canada) or United States tax laws or any provision of
provincial, territorial, state, local or foreign tax law, in each case, as
amended. To the extent that amounts are so withheld, such withheld amounts shall
be treated for all purposes hereof as having been paid to the holder of the
Exchangeable Shares in respect of which such deduction and withholding was made.
To the extent that the amount so required to be deducted or withheld from any
payment to a holder exceeds the cash portion of the consideration otherwise
payable to the holder, Akerna, Callco, the Company and the Transfer Agent are
hereby authorized to sell or otherwise dispose of such portion of the
consideration as is necessary to provide sufficient funds to Akerna, Callco, the
Company or the Transfer Agent, as the case may be, to enable it to comply with
such deduction or withholding requirement and Akerna, Callco, the Company or the
Transfer Agent, as the case may be, shall notify the holder thereof and remit
any unapplied balance of the net proceeds of such sale.

  

I-20

 

 

15.Notices

 

(a)Notices. Subject to applicable laws, any notice, request or other
communication to be given to the Company by a holder of Exchangeable Shares
shall be in writing and shall be valid and effective if given by first class
mail (postage prepaid) or by telecopy or by delivery to the registered office of
the Company and addressed to the attention of the Secretary of the Company. Any
such notice, request or other communication, if given by mail, telecopy or
delivery, shall only be deemed to have been given and received upon actual
receipt thereof by the Company.

 

(b)Certificates. Any presentation and surrender by a holder of Exchangeable
Shares to the Company or the Transfer Agent of certificates representing
Exchangeable Shares in connection with the liquidation, dissolution or
winding-up of the Company or the retraction or redemption of Exchangeable Shares
shall be made by first class mail (postage prepaid) or by delivery to the
registered office of the Company or to such office of the Transfer Agent as may
be specified by the Company, in each case, addressed to the attention of the
Secretary of the Company. Any such presentation and surrender of certificates
shall only be deemed to have been made and to be effective upon actual receipt
thereof by the Company or the Transfer Agent, as the case may be. Any such
presentation and surrender of certificates made by first class mail (postage
prepaid) shall be at the sole risk of the holder mailing the same.

 

(c)Notice to Shareholders.

 

(i)Subject to applicable laws, any notice, request or other communication to be
given to a holder of Exchangeable Shares by or on behalf of the Company shall be
in writing and shall be valid and effective if given by first class mail
(postage prepaid) or by delivery to the address of the holder recorded in the
register of shareholders of the Company or, in the event of the address of any
such holder not being so recorded, then at the last known address of such
holder. Any such notice, request or other communication, if given by mail, shall
be deemed to have been given and received on the third Business Day following
the date of mailing and, if given by delivery, shall be deemed to have been
given and received on the date of delivery. Accidental failure or omission to
give any notice, request or other communication to one or more holders of
Exchangeable Shares shall not invalidate or otherwise alter or affect any action
or proceeding to be taken by the Company pursuant thereto.

 

(ii)In the event of any interruption of mail service immediately prior to a
scheduled mailing or in the period following a mailing during which delivery
normally would be expected to occur, the Company shall make reasonable efforts
to disseminate any notice by other means, such as publication. Except as
otherwise required or permitted by law, if post offices in Canada are not open
for the deposit of mail, any notice which the Company or the Transfer Agent may
give or cause to be given hereunder will be deemed to have been properly given
and to have been received by holders of Exchangeable Shares if it is published
once in the national edition of The Globe and Mail, provided that if the
national edition of The Globe and Mail is not being generally circulated,
publication thereof will be made in the National Post or any other daily
newspaper of general circulation published in the City of Toronto.

 

(iii)Notwithstanding any other provisions of these Exchangeable Share
Provisions, notices, other communications and deliveries need not be mailed if
the Company determines that delivery thereof by mail may be delayed. Persons
entitled to any deliveries (including certificates and cheques) which are not
mailed for the foregoing reason may take delivery thereof at the office of the
Transfer Agent to which the deliveries were made, upon application to the
Transfer Agent, until such time as the Company has determined that delivery by
mail will no longer be delayed. The Company will provide notice of any such
determination not to mail made hereunder as soon as reasonably practicable after
the making of such determination and in accordance with this Section 15(c). Such
deliveries in such circumstances will constitute delivery to the persons
entitled thereto.

  

I-21

 

 

16.Disclosure of Interests in Exchangeable Shares

 

The Company shall be entitled to require any holder of an Exchangeable Share or
any person whom the Company knows or has reasonable cause to believe holds any
interest whatsoever in an Exchangeable Share to: (a) confirm that fact; or (b)
give such details as to whom has an interest in such Exchangeable Share, in each
case as would be required (if the Exchangeable Shares were a class of “equity
securities” of the Company) under section 5.2 of National Instrument 62-104
Take-Over Bids and Issuer Bids or as would be required under the articles of
Akerna or any laws or regulations, or pursuant to the rules or regulations of
any regulatory agency, if and only to the extent that the Exchangeable Shares
were Akerna Shares.

 

17.Fractional Shares

 

A holder of an Exchangeable Share shall not be entitled to any fraction of an
Akerna Share upon the exchange, redemption or purchase of such holder’s
Exchangeable Share pursuant to Section 5, 6 and 7 and no certificates
representing any such fractional interest shall be issued and the number of
Akerna Shares or Exchangeable Shares, as the case may be, to be received by an
Ample Shareholder otherwise entitled to a fractional interest shall be rounded
to the nearest whole Akerna Share or Exchangeable Share, as the case may be
(with fractions equal to or greater than 0.5 being rounded up).

  

I-22

 

 

APPENDIX I
TO SCHEDULE I

 

RETRACTION REQUEST

 

[TO BE PRINTED ON EXCHANGEABLE SHARE CERTIFICATES]

 

To:Akerna Corp. (“Akerna”)
2732804 Ontario Inc. (“Callco”)
2732805 Ontario Inc. (the “Company”)

 

This notice is given pursuant to Section 6 of the share provisions (the
“Exchangeable Share Provisions”) attaching to the Exchangeable Shares of the
Company represented by this certificate and all capitalized words and
expressions used in this notice that are defined in the Exchangeable Share
Provisions have the meanings ascribed to such words and expressions in such
Exchangeable Share Provisions.

 

The undersigned hereby notifies the Company that, subject to the Retraction Call
Right referred to below, the undersigned desires to have the Company redeem in
accordance with Section 6 of the Exchangeable Share Provisions: (select one)

 

☐       all Exchangeable Share(s) represented by this certificate

 

☐       ______________ Exchangeable Share(s) only

 

The undersigned hereby notifies the Company that the Retraction Date shall be
__________.

 

NOTE: The Retraction Date must be a Business Day and must not be less than 10
Business Days nor more than 15 Business Days after the date upon which this
notice is received by the Company. If no such Business Day is specified above,
the Retraction Date shall be deemed to be the 15th Business Day after the date
on which this notice is received by the Company.

 

The undersigned acknowledges the overriding Retraction Call Right of Akerna and
Callco to purchase all but not less than all the Retracted Shares from the
undersigned and that this notice is and shall be deemed to be a revocable offer
by the undersigned to sell the Retracted Shares to Akerna or Callco in
accordance with the Retraction Call Right on the Retraction Date for the
Retraction Call Right Purchase Price and on the other terms and conditions set
out in Section 6(b) of the Exchangeable Share Provisions. If neither Akerna nor
Callco exercise the Retraction Call Right, the Company will notify the
undersigned of such fact as soon as possible. This Retraction Request, and this
offer to sell the Retracted Shares to Akerna or Callco, may be revoked and
withdrawn by the undersigned only by notice in writing given to the Company at
any time before the close of business on the Business Day immediately preceding
the Retraction Date.

 

The undersigned acknowledges that if, as a result of solvency provisions of
applicable law, the Company is unable to redeem all Retracted Shares, and
provided that neither Akerna nor Callco has exercised the Retraction Call Right
with respect to the Retracted Shares, the Retracted Shares will be automatically
exchanged pursuant to the Voting and Exchange Trust Agreement so as to require
Akerna to purchase the unredeemed Retracted Shares.

  

The undersigned hereby represents and warrants to Akerna, Callco and the Company
that the undersigned: (select one)

 

☐       is

 

☐       is not

  

I-23

 

 

a resident of Canada for purposes of the Income Tax Act (Canada). THE
UNDERSIGNED ACKNOWLEDGES THAT IN THE ABSENCE OF AN INDICATION THAT THE
UNDERSIGNED IS A RESIDENT OF CANADA, WITHHOLDING ON ACCOUNT OF CANADIAN TAX MAY
BE MADE FROM AMOUNTS PAYABLE TO THE UNDERSIGNED ON THE REDEMPTION OR PURCHASE OF
THE RETRACTED SHARES.

 

The undersigned hereby represents and warrants to Akerna, Callco and the Company
that the undersigned has good title to, and owns, the share(s) represented by
this certificate to be acquired by Akerna, Callco or the Company, as the case
may be, free and clear of all liens, claims and encumbrances.

  

  (Date)

(Signature of Shareholder)

(Guarantee of Signature)

 

☐Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent, failing which such certificates and
cheque(s) will be mailed to the last address of the shareholder as it appears on
the register.

 

Note: This panel must be completed and this certificate, together with such
additional documents and payments (including, without limitation, any applicable
Stamp Taxes) as the Transfer Agent and the Company may require, must be
deposited with the Transfer Agent. The securities and any cheque(s) resulting
from the retraction or purchase of the Retracted Shares will be issued and
registered in, and made payable to, respectively, the name of the shareholder as
it appears on the register of the Company and the certificates for the
securities and any cheque(s) resulting from such retraction or purchase will be
delivered to such shareholder as indicated above, unless the form appearing
immediately below is duly completed.

 

Date:___________________________________________

 

Name of Person in Whose Name Securities or Cheque(s)
Are to be Registered, Issued or Delivered (please print):
_________________________________________
_________________________________________________________________________________________
_________________________________________________________________________________________

 

Street Address or P.O. Box:

  Signature of Shareholder:   City, Province and Postal Code:   Signature
Guaranteed by:  

 

Note: If this Retraction Request is for less than all of the shares represented
by this certificate, a certificate representing the remaining share(s) of the
Company represented by this certificate will be issued and registered in the
name of the shareholder as it appears on the register of the Company, unless the
Share Transfer Power on the share certificate is duly completed in respect of
such share(s).

 



 

 

I-24



 

 